Exhibit 10.1

 

EXECUTION VERSION

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 7, 2011, is entered into by and among Huntsman International LLC, a
Delaware limited liability company (the “Borrower”), the Lenders party hereto
and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

RECITALS:

 

A.            The Borrower, the Lenders, the Agents, and JPMorgan Chase Bank,
N.A., as Administrative Agent, have heretofore entered into that certain Credit
Agreement dated as of August 16, 2005 (as heretofore amended, restated,
supplemented or otherwise modified by the Consent and First Amendment to the
Credit Agreement dated as of December 12, 2005, the Consent and Second Amendment
to Credit Agreement and Amendment to Security Documents dated as of June 30,
2006, the Third Amendment to Credit Agreement dated as of April 19, 2007, the
Fourth Amendment to Credit Agreement dated as of June 22, 2009 and the Fifth
Amendment to Credit Agreement dated as of March 9, 2010, the “Credit
Agreement”).

 

B.            The Borrower has requested that the Credit Agreement be amended as
described in Section 2 hereto to (a) extend the maturity of, and modify the
pricing terms with respect to, a portion of the Existing Term B Dollar Loans and
(b) effect certain other changes to the terms and provisions of the Credit
Agreement.

 

C.            On the Sixth Amendment Effective Date (as defined below), certain
of the terms of the Existing Term B Dollar Loans of each Lender that approves
this Amendment and elects to convert all (or a portion) of its Existing Term B
Dollar Loans by executing and delivering to the Administrative Agent (or its
counsel), on or prior to 5:00 p.m., New York City time, on March 3, 2011 the
(“Consent Due Time”), a signature page to this Amendment designating itself as
an “Extended Term B Dollar Lender” will be modified as set forth herein.

 

D.            This Amendment constitutes a Loan Document and these Recitals
shall be construed as part of this Amendment.

 

NOW, THEREFORE, in consideration of the Recitals herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1                               Defined Terms.  Capitalized terms used
but not otherwise defined herein (including the preliminary statements hereto)
shall have the meanings assigned thereto in the Amended Credit Agreement (as
defined below).  The provisions of the last paragraph of Section 1.1 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.

 

SECTION 2                               Amendments.  Effective as of the Sixth
Amendment Effective Date and subject to the satisfaction of the terms and
conditions set forth herein:

 

2.1.         The Credit Agreement is hereby amended to read in its entirety in
the form of Exhibit A attached hereto (as amended, and as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Amended Credit Agreement”).

 

2.2.         Exhibit 2.2(a)(1) (Form of Non-Extended Term B Dollar Note),
Exhibit 2.2(a)(2)

 

--------------------------------------------------------------------------------


 

(Form of Revolving Note), Exhibit 2.2(a)(1) (Form of Swing Line Note),
Exhibit 2.2(a)(4) (Form of Extended Term B Dollar Note) and
Exhibit 2.2(a)(5) (Form of Term C Dollar Note) to the Credit Agreement are each
hereby amended to read in their entirety in the form of Exhibit 2.2(a)(1),
Exhibit 2.2(a)(2), Exhibit 2.2(a)(3), Exhibit 2.2(a)(4) and Exhibit 2.2(a)(5),
respectively, attached hereto.

 

2.3.         Except as expressly set forth above, all Schedules and Exhibits to
the Credit Agreement are not affected by this Amendment and remain in effect in
the forms thereof immediately prior to the Sixth Amendment Effective Date.

 

SECTION 3          Concerning the Term B Dollar Loans.

 

3.1.         Subject to the terms and conditions set forth herein and in the
Amended Credit Agreement, as of the Sixth Amendment Effective Date, each
Extended Term B Dollar Lender agrees that (i) 100% of its Existing Term B Dollar
Loans or (ii) such lesser principal amount of its Existing Term B Dollar Loans
as may be specified by such Extended Term B Dollar Lender on its executed
counterpart of this Amendment will be converted into Extended Term B Dollar
Loans of like outstanding principal amount, provided that, in the event that the
aggregate principal amount of the Existing Term B Dollar Loans which Extended
Term B Dollar Lenders agree to convert into Extended Term B Dollar Loans in
accordance with the foregoing clauses (i) or (ii) (such aggregate Existing Term
B Dollar Loans so agreed to be extended, the “Designated Existing Term B Dollar
Loans”) immediately prior to such conversion is greater than $650,000,000, the
Borrower may (but shall not be obligated to) elect, by written notice to the
Administrative Agent, to cause less than all (but not less than $650,000,000
aggregate principal amount) of the Designated Existing Term B Dollar Loans to
become Extended Term B Dollar Loans, such allocation to be made on a pro rata
basis among the Extended Term B Dollar Lenders, such that the same proportion of
each Extended Term B Dollar Lender’s Designated Existing Term B Dollar Loans are
so converted into Extended Term B Dollar Loans (such election, a “Pro Rata
Allocation Election”).

 

3.2.         In the event the Borrower makes a Pro Rata Allocation Election,
then, if any Extended Term B Dollar Lender holds, immediately prior to the
conversion of such Lender’s Existing Term B Dollar Loans into Extended Term B
Dollar Loans, Existing Term B Dollar Loans (i) of more than one Type or (ii) in
the case of Eurocurrency Loans, having more than one Interest Period, then a
portion of such Existing Term B Dollar Loans (A) of each such Type and (B) if
applicable, subject to each such Interest Period, shall be converted into
Extended Term B Dollar Loans, in each case such that, (1) the proportion of such
Extended Term B Dollar Lender’s aggregate Non-Extended Term B Dollar Loans
constituted by any Loans that are of the same Type and subject to the same
Interest Period immediately following such conversion shall be the same as
(2) the proportion of such Extended Term B Dollar Lender’s total Existing Term B
Dollar Loans constituted by Loans of such Type and subject to such Interest
Period immediately prior to such conversion.

 

3.3.         The Existing Term B Dollar Loans of any Lender that are converted
into Extended Term B Dollar Loans pursuant to Sections 3.1 and 3.2 above shall
constitute “Extended Term B Dollar Loans” and shall, following the Sixth
Amendment Effective Date, continue to be in effect and outstanding under the
Amended Credit Agreement on the terms and conditions set forth therein.

 

3.4.         The Existing Term B Dollar Loans of any Lender that are not
converted into Extended Term B Dollar Loans shall constitute “Non-Extended Term
B Dollar Loans” and shall, following the Sixth Amendment Effective Date,
continue to be in effect and outstanding under the Amended Credit Agreement on
the terms and conditions set forth therein.

 

3.5.         None of the transactions set forth in this Section 3 shall be
deemed to be a conversion of any Term Loan into a Loan of a different Type or
with a different Interest Period or a

 

2

--------------------------------------------------------------------------------


 

payment or prepayment of any Term Loan, and the parties hereto hereby agree that
no breakage or similar costs will accrue solely as a result of the transactions
contemplated by this Section 3.

 

3.6.         For the avoidance of doubt, any Lender submitting its signature
page to be an Extended Term B Dollar Lender shall be deemed to have consented to
this Amendment and shall not be required to deliver another signature
page hereto to be deemed to have consented hereto.

 

SECTION 4                               Conditions Precedent to the
Effectiveness of this Amendment.  The provisions of Section 2 and Section 3 of
this Amendment shall become effective upon the date of the satisfaction of all
of the conditions set forth in this Section 4 (the “Sixth Amendment Effective
Date”), with any documents delivered to the Administrative Agent dated the Sixth
Amendment Effective Date unless otherwise noted:

 

4.1.         Proper Execution and Delivery of Agreement.  The Administrative
Agent shall have received this Amendment, duly executed and delivered by the
Borrower, the Lenders constituting the Required Lenders, the Administrative
Agent and each Existing Term B Dollar Lender designating itself as an “Extended
Term B Dollar Lender.”

 

4.2.         Proper Execution and Delivery of Consent and Reaffirmation.  The
Administrative Agent shall have received the Consent and Reaffirmation, in the
form attached hereto as Exhibit B, duly executed and delivered by the Borrower
and each of the Subsidiary Guarantors.

 

4.3.         Fees, Interest and Expenses.

 

(a)           As consideration for the execution of this Amendment (and provided
that all of the other conditions set forth in this Section 4 are satisfied), the
Borrower agrees to pay to the Administrative Agent for the account of each
Lender for which the Administrative Agent shall have received (by facsimile or
otherwise) an executed Amendment by the Consent Due Time, an amendment fee equal
to 0.10% of (i) with respect to each Lender under a Term Loan Facility (each, a
“Term Lender”), such Term Lender’s outstanding Term Loans as of March 7, 2011
and (ii) with respect to each Revolving Lender, such Revolving Lender’s
Revolving Commitment in effect as of March 7, 2011; provided, that each Lender
executing this Amendment acknowledges and consents to the payment of such
amendment fee to the Administrative Agent for the benefit of such Lender.

 

(b)           The Borrower shall have paid, to the extent invoiced, the
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Amendment and all
other Loan Documents entered into in connection herewith (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto).

 

4.4.         Delivery of Credit Party Documents.

 

(a)           Notes.  The Borrower shall have duly executed and delivered to the
Administrative Agent notes in the form of Exhibit 2.2(a)(4) attached hereto (the
“Extended Term B Dollar Notes”) payable to each applicable Extended Term B
Dollar Lender which has (1) if applicable, returned a copy of its existing Term
B Dollar Note (as defined in the Credit Agreement immediately before giving
effect to the Sixth Amendment) and (2) requested a note in the amount of its
Extended Term B Dollar Loans after giving effect to this Amendment.

 

(b)           Opinion of Counsel.  The Administrative Agent shall have received
from Latham & Watkins LLP, special counsel to the Borrower, an opinion in the
form attached hereto as Exhibit C,

 

3

--------------------------------------------------------------------------------


 

addressed to the Administrative Agent and each of the Lenders and dated the
Sixth Amendment Effective Date.

 

(c)           Secretary’s Certificate, Etc.  The Administrative Agent shall have
received (i) a certificate as to the good standing of the Borrower and each
Subsidiary Guarantor as of a recent date, from the Secretary of State of its
state of organization; (ii) a certificate of the secretary or assistant
secretary of the Borrower and each Subsidiary Guarantor dated the Sixth
Amendment Effective Date and certifying (A) that attached thereto is a true and
complete copy of (1) the by-laws (or equivalent thereof) and (2) the certificate
or articles of incorporation, certified as of a recent date by the Secretary of
State of the applicable state of organization, in each case of the Borrower or
such Subsidiary Guarantor as in effect on the Sixth Amendment Effective Date and
at all times since a date prior to the date of the resolutions described in
clause (B) below (or, if such by-laws (or equivalent thereof) or certificate or
articles of incorporation have not been amended or modified since the most
recent delivery thereof to the Administrative Agent, certifying that no such
amendment or modification has occurred), (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors (or
equivalent thereof) of the Borrower or such Subsidiary Guarantor authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing this Amendment or the Consent and
Reaffirmation Agreement on behalf of the Borrower or such Subsidiary Guarantor;
(iii) a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate
pursuant to clause (ii) above.

 

(d)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate, dated the Sixth Amendment Effective Date and signed by a
Responsible Officer on behalf of the Borrower, confirming that (i) the Borrower
has complied with the requirements of Section 7.11(b) of the Credit Agreement
with respect to all Subsidiaries formed or acquired on or after the Fifth
Amendment Effective Date and (ii) the representations and warranties contained
in Section 6 hereof are true and correct as of the Sixth Amendment Effective
Date.

 

(e)           Compliance with Flood Insurance Laws; Evidence of Insurance.  The
Administrative Agent shall have received with respect to each Mortgaged Property
(i) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower and the
applicable Credit Party relating thereto) and (ii) a copy of, or a certificate
as to coverage under, the insurance policies required by Section 7.8 of the
Amended Credit Agreement and the applicable provisions of the Security
Documents, endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payee or mortgagee endorsement and naming the Collateral Agent on
behalf of the Secured Parties as mortgagee, loss payee or additional insured (as
applicable) and otherwise in form and substance satisfactory to the
Administrative Agent.

 

SECTION 5          Requirements after the Sixth Amendment Effective Date.

 

5.1.         Within 120 days after the Sixth Amendment Effective Date (or such
later date acceptable to the Administrative Agent in its sole discretion in
writing), the Borrower shall deliver to the Administrative Agent:

 

(a)           Mortgage amendments reflecting the amendment of the Obligations
contemplated hereby (the “Mortgage Amendments”), each in form and substance
reasonably satisfactory to the Administrative Agent, with respect to the
Mortgaged Property, each duly executed and delivered by an authorized officer of
each party thereto and in form suitable for filing and recording

 

4

--------------------------------------------------------------------------------


 

in all filing or recording offices that the Administrative Agent may deem
necessary or desirable unless Administrative Agent is satisfied in its
reasonable discretion that Mortgage Amendments are not required in order to
secure the Borrower’s Obligations as modified hereby.

 

(b)           Date-down endorsements to the title insurance policies with
respect to the Mortgaged Real Property reflecting the amendment contemplated
hereby, each in form and substance reasonably satisfactory to Administrative
Agent, or other endorsements acceptable to the Administrative Agent, to the
extent available in each state jurisdiction in which the relevant Mortgaged
Property is located, in the form of the ALTA 11 or Texas P9b(3) mortgage
modification endorsement or local equivalent, insuring against the invalidity,
unenforceability or loss of priority of the existing Mortgages as a result of
this Agreement or of the Mortgage Amendments.

 

(c)           An opinion with respect to each Mortgage Amendment from local
counsel to the Borrower addressed to the Administrative Agent and each of the
Lenders and dated the date of the Mortgage Amendments, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(d)           Evidence that the reasonable fees, costs and expenses have been
paid, to the extent invoiced, in connection with the preparation, execution,
filing and recordation of the Mortgage Amendments, including, without
limitation, reasonable attorneys’ fees, title insurance premiums, filing and
recording fees, title insurance company coordination fees, documentary stamp,
mortgage and intangible taxes and title search charges and other charges
incurred in connection with the recordation of the Mortgage Amendments and the
other matters described in this Section 5.1.

 

5.2.         Within 30 days after the Sixth Amendment Effective Date (or such
later date acceptable to the Administrative Agent in its sole discretion in
writing), the Borrower shall deliver to the Administrative Agent an opinion of
Dickinson Dees LLP, special United Kingdom counsel to the Borrower, or another
firm reasonably acceptable to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each of the Lenders and dated as of the date of
delivery thereof.

 

SECTION 6                               Representations and Warranties.  On and
as of the Sixth Amendment Effective Date, after giving effect to this Amendment,
the Borrower hereby represents and warrants to each Lender as follows:

 

(a)           this Amendment has been duly authorized, executed and delivered by
the Borrower and constitutes a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms, and the
Credit Agreement after giving effect to this Amendment constitutes the legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms (in each case, except to the extent that the
enforceability hereof or thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law));

 

(b)           each of the representations and warranties contained in Article VI
of the Amended Credit Agreement and in the other Loan Documents are true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of the Sixth Amendment Effective Date, as though
made on and as of such time, except to the extent such representations and
warranties are expressly made as of a specific date, in which event such
representations and warranties are true and correct as of such specified date;
and

 

(c)           no Event of Default or Unmatured Event of Default has occurred and
is

 

5

--------------------------------------------------------------------------------


 

continuing.

 

SECTION 7                               References to and Effect on the Credit
Agreement.

 

7.1.         On and after the Sixth Amendment Effective Date, each reference to
the Credit Agreement in the Loan Documents and all other documents (the
“Ancillary Documents”) delivered in connection with the Credit Agreement shall
mean and be a reference to the Credit Agreement as amended hereby.

 

7.2.         Except as specifically amended above, the other Loan Documents and
all other Ancillary Documents shall remain in full force and effect and are
hereby ratified and confirmed.

 

7.3.         The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders or the Administrative Agent under the Credit
Agreement, the Loan Documents or the Ancillary Documents.

 

SECTION 8                               Miscellaneous.

 

8.1.         Execution in Counterparts.  This Amendment may be executed in one
or more counterparts, each of which, when executed and delivered, shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same document with the same force and effect as if
the signatures of all of the parties were on a single counterpart, and it shall
not be necessary in making proof of this Amendment to produce more than one
(1) such counterpart.  Delivery of an executed signature page to this Amendment
by telecopy or electronic (pdf) transmission shall be deemed to constitute
delivery of an originally executed signature page hereto.

 

8.2.         Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE.

 

8.3.         Headings.  Headings used in this Amendment are for convenience of
reference only and shall not affect the construction of this Amendment.

 

8.4.         Integration.  This Amendment, the other agreements and documents
executed and delivered pursuant to this Amendment and the Credit Agreement
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof.

 

8.5.         Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of and be enforceable by the Borrower and the Administrative Agent
and the Lenders and their respective successors and assigns.  Except as
expressly set forth to the contrary herein, this Amendment shall not be
construed so as to confer any right or benefit upon any Person other than the
Borrower, the Administrative Agent and the Lenders and their respective
successors and permitted assigns.

 

8.6.         Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)           Each party hereby irrevocably submits to the non-exclusive
jurisdiction of any United States federal or New York State court sitting in the
City of New York in any action or proceeding arising out of or relating to this
Amendment, and hereby irrevocably agrees that all claims in respect to such
action or proceeding may be heard and determined in any such United States
federal or New York State court and the Borrower and each Lender irrevocably
waive any objection, including, without

 

6

--------------------------------------------------------------------------------


 

limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens which any of them may now or hereafter have to the bringing
of any such action or proceeding in such respective jurisdictions.

 

(b)           Each of the parties hereto irrevocably waives trial by jury in any
action or proceeding with respect to this Amendment or any other Loan Document.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

/s/ John R. Heskett

 

Name:

John R. Heskett

 

Title:

Vice President, Planning and Treasurer

 

SIGNATURE PAGE TO HUNTSMAN INTERNATIONAL LLC

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Gitanjali Pundir

 

Name:

Gitanjali Pundir

 

Title:

Vice President

 

SIGNATURE PAGE TO HUNTSMAN INTERNATIONAL LLC

AMENDMENT AND RESTATEMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE TO HUNTSMAN INTERNATIONAL LLC

AMENDMENT AND RESTATEMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

,

 

as an Extended Term B Dollar Lender

 

 

 

consenting to the conversion of up to the greater of

 

 

 

      % or $

 

of its Existing Term B Dollar Loans

 

to Extended Term B Dollar Loans

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO HUNTSMAN INTERNATIONAL LLC

AMENDMENT AND RESTATEMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO

SIXTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

EXHIBIT A

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

among

 

HUNTSMAN INTERNATIONAL LLC,

 

as the Borrower,

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

J.P. MORGAN SECURITIES INC.,

 

as Sole Lead Arranger and Book Runner

 

and

 

VARIOUS LENDING INSTITUTIONS,

 

as Lenders

 

Dated as of August 16, 2005

 

as amended by:

 

Consent and First Amendment to Credit Agreement dated as of December 12, 2005

Consent and Second Amendment to Credit Agreement and

Amendment to Security Documents dated as of June 30, 2006

Third Amendment to Credit Agreement dated as of April 19, 2007

Fourth Amendment to Credit Agreement dated as of June 22, 2009

Fifth Amendment to Credit Agreement dated as of March 9, 2010

Sixth Amendment to Credit Agreement dated as of March 7, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.1

Definitions

1

 

 

 

1.2

Accounting Terms; Financial Statements

55

 

 

 

ARTICLE II AMOUNT AND TERMS OF CREDIT

56

 

 

2.1

The Commitments

56

 

 

 

2.2

Notes

60

 

 

 

2.3

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

61

 

 

 

2.4

Interest Rate Options

61

 

 

 

2.5

Notice of Borrowing

61

 

 

 

2.6

Conversion or Continuation

62

 

 

 

2.7

Disbursement of Funds

63

 

 

 

2.8

Pro Rata Borrowings

64

 

 

 

2.9

Amount and Terms of Letters of Credit

64

 

 

 

2.10

Revolving Commitment Increase

73

 

 

 

2.11

Extension of Revolver Stated Termination Date

74

 

 

 

2.12

Extension of Non-Extended Term B Loan Maturity Date

75

 

 

 

ARTICLE III INTEREST AND FEES

77

 

 

3.1

Interest

77

 

 

 

3.2

Fees

78

 

 

 

3.3

Computation of Interest and Fees

78

 

 

 

3.4

Interest Periods

79

 

 

 

3.5

Compensation for Funding Losses

80

 

 

 

3.6

Increased Costs, Illegality, Etc.

81

 

 

 

3.7

Replacement of Affected Lenders

83

 

 

 

3.8

Impaired Lenders

84

 

 

 

ARTICLE IV REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

86

 

 

4.1

Voluntary Reduction of Commitments

86

 

 

 

4.2

Mandatory Reductions of Commitments

87

 

 

 

4.3

Voluntary Prepayments

88

 

 

 

4.4

Mandatory Prepayments

89

 

i

--------------------------------------------------------------------------------


 

4.5

Application of Prepayments

92

 

 

 

4.6

Method and Place of Payment

93

 

 

 

4.7

Net Payments

94

 

 

 

ARTICLE V CONDITIONS OF CREDIT

97

 

 

5.1

Conditions Precedent to the Closing Date

97

 

 

 

5.2

Conditions Precedent to All Credit Events

104

 

 

 

5.3

Additional Conditions to All Credit Events

105

 

 

 

5.4

Additional Conditions to Usage of Revolving Commitments

105

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

106

 

 

6.1

Corporate Status

106

 

 

 

6.2

Corporate Power and Authority

106

 

 

 

6.3

No Violation

106

 

 

 

6.4

Governmental and Other Approvals

107

 

 

 

6.5

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections;
etc.

107

 

 

 

6.6

Litigation

108

 

 

 

6.7

Disclosure

109

 

 

 

6.8

Use of Proceeds; Margin Regulations

109

 

 

 

6.9

Tax Returns and Payments

109

 

 

 

6.10

Compliance With ERISA

110

 

 

 

6.11

Ownership of Property

111

 

 

 

6.12

Capitalization of the Borrower

111

 

 

 

6.13

Subsidiaries

112

 

 

 

6.14

Compliance With Law, Etc.

112

 

 

 

6.15

Investment Company Act

113

 

 

 

6.16

Subordination Provisions

113

 

 

 

6.17

Environmental Matters

113

 

 

 

6.18

Labor Relations

114

 

 

 

6.19

Intellectual Property, Licenses, Franchises and Formulas

114

 

 

 

6.20

Certain Fees

114

 

 

 

6.21

Security Documents

114

 

 

 

6.22

Anti-Terrorism Law

116

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII AFFIRMATIVE COVENANTS

116

 

 

7.1

Financial Statements

116

 

 

 

7.2

Certificates; Other Information

118

 

 

 

7.3

Notices

119

 

 

 

7.4

Conduct of Business and Maintenance of Existence

120

 

 

 

7.5

Payment of Obligations

121

 

 

 

7.6

Inspection of Property, Books and Records

121

 

 

 

7.7

ERISA

121

 

 

 

7.8

Maintenance of Property, Insurance

123

 

 

 

7.9

Environmental Laws

124

 

 

 

7.10

Use of Proceeds

125

 

 

 

7.11

Additional Security; Further Assurances

125

 

 

 

7.12

End of Fiscal Years; Fiscal Quarters

128

 

 

 

7.13

Maintenance of Ratings

128

 

 

 

7.14

Certain Fees Indemnity

129

 

 

 

7.15

Successor Agency Transfer

129

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

129

 

 

8.1

Liens

129

 

 

 

8.2

Indebtedness

131

 

 

 

8.3

Consolidation, Merger, Purchase or Sale of Assets, etc.

134

 

 

 

8.4

Dividends or Other Distributions

136

 

 

 

8.5

Certain Restrictions on Subsidiaries

137

 

 

 

8.6

Issuance of Stock

138

 

 

 

8.7

Loans and Investments

138

 

 

 

8.8

Transactions with Affiliates

141

 

 

 

8.9

Lines of Business

142

 

 

 

8.10

Fiscal Year

142

 

 

 

8.11

Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Etc.

142

 

 

 

8.12

Accounting Changes

144

 

 

 

8.13

Permitted Accounts Receivable Securitization and Foreign Factoring Transactions

144

 

iii

--------------------------------------------------------------------------------


 

ARTICLE IX FINANCIAL COVENANTS

144

 

 

9.1

Senior Secured Leverage Ratio

145

 

 

 

ARTICLE X EVENTS OF DEFAULT

145

 

 

10.1

Events of Default

145

 

 

 

10.2

Rights Not Exclusive

149

 

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT

150

 

 

11.1

Appointment

150

 

 

 

11.2

Nature of Duties

150

 

 

 

11.3

Exculpation, Rights Etc.

151

 

 

 

11.4

Reliance

151

 

 

 

11.5

Indemnification

152

 

 

 

11.6

The Administrative Agent In Its Individual Capacity

152

 

 

 

11.7

Notice of Default

152

 

 

 

11.8

Holders of Obligations

153

 

 

 

11.9

Resignation by the Administrative Agent

153

 

 

 

11.10

Administrative Agent or the Collateral Agent as UK Security Trustee

155

 

 

 

11.11

The Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents,
Co-Documentation Agents and Senior Managing Agents

156

 

 

 

ARTICLE XII MISCELLANEOUS

156

 

 

12.1

No Waiver; Modifications in Writing

156

 

 

 

12.2

Further Assurances

158

 

 

 

12.3

Notices, Etc.

159

 

 

 

12.4

Costs, Expenses and Taxes

160

 

 

 

12.5

Confirmations

163

 

 

 

12.6

Adjustment; Setoff

163

 

 

 

12.7

Execution in Counterparts

164

 

 

 

12.8

Binding Effect; Assignment; Addition and Substitution of Lenders

164

 

 

 

12.9

CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL

168

 

 

 

12.10

GOVERNING LAW

168

 

 

 

12.11

Severability of Provisions

169

 

 

 

12.12

Headings

169

 

 

 

12.13

Termination of Agreement

169

 

 

 

12.14

Confidentiality

169

 

iv

--------------------------------------------------------------------------------


 

12.15

Concerning the Collateral and the Loan Documents

170

 

 

 

12.16

Intentionally Omitted

173

 

 

 

12.17

Registry

173

 

 

 

12.18

Accounts Receivable Securitization

173

 

 

 

12.19

Certain Guarantee Obligations

174

 

 

 

12.20

Redesignation of Unrestricted Subsidiaries

174

 

 

 

12.21

Administrative Agent and Collateral Agent as Joint Creditors

175

 

 

 

12.22

Amendment With Respect to Revolver Events of Default

175

 

 

 

12.23

Term C Dollar Lenders

175

 

v

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS AND SCHEDULES

 

Exhibits

 

Exhibit 2.1(c)

 

Form of Swing Line Loan Participation Certificate

 

 

 

Exhibit 2.2(a)(1)

 

Form of Non-Extended Term B Dollar Note

 

 

 

Exhibit 2.2(a)(2)

 

Form of Revolving Note

 

 

 

Exhibit 2.2(a)(3)

 

Form of Swing Line Note

 

 

 

Exhibit 2.2(a)(4)

 

Form of Extended Term B Dollar Note

 

 

 

Exhibit 2.2(a)(5)

 

Form of Term C Dollar Note

 

 

 

Exhibit 2.5

 

Form of Notice of Borrowing

 

 

 

Exhibit 2.6

 

Form of Notice of Conversion or Continuation

 

 

 

Exhibit 2.9(b)

 

Form of Notice of Issuance

 

 

 

Exhibit 4.7(d)

 

Form of Section 4.7(d)(i) Certificate

 

 

 

Exhibit 5.1(c)

 

Form of Pledge Agreement

 

 

 

Exhibit 5.1(d)(i)

 

Form of Subsidiary Guaranty Agreement

 

 

 

Exhibit 5.1(d)(ii)

 

Form of Headquarters Subsidiary Guaranty Agreement

 

 

 

Exhibit 5.1(f)

 

Form of Perfection Certificate

 

 

 

Exhibit 5.1(s)(i)

 

Form of Vinson & Elkins L.L.P. Legal Opinion

 

 

 

Exhibit 5.1(s)(ii)

 

Form of Stoel Rives LLP Legal Opinion

 

 

 

Exhibit 5.1(s)(iii)

 

Form of Alvord and Alvord Legal Opinion

 

 

 

Exhibit 5.1(v)

 

Form of Tax Sharing Agreement

 

 

 

Exhibit 7.2(b)

 

Form of Compliance Certificate

 

 

 

Exhibit 8.7(g)

 

Form of Subordination Provisions

 

 

 

Exhibit 12.8(c)

 

Form of Assignment and Assumption Agreement

 

vi

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1.1(a)

 

Commitments

 

 

 

Schedule 1.1(b)

 

Calculation of the Mandatory Cost

 

 

 

Schedule 1.1(c)

 

Unrestricted Subsidiaries

 

 

 

Schedule 1.1(d)

 

Fifth Amendment Existing Letters of Credit

 

 

 

Schedule 2.9(j)

 

Outstanding Letters of Credit

 

 

 

Schedule 5.1(i)(iii)

 

List of Foreign Intercompany Loan Security Document Deliveries

 

 

 

Schedule 6.5(c)

 

Existing Liabilities

 

 

 

Schedule 6.5(e)

 

Projections

 

 

 

Schedule 6.12(a)

 

Capitalization of the Borrower

 

 

 

Schedule 6.13

 

List of Subsidiaries

 

 

 

Schedule 6.21(c)

 

Owned and Leased Properties

 

 

 

Schedule 7.8

 

Insurance Levels

 

 

 

Schedule 8.1(h)

 

Existing Liens

 

 

 

Schedule 8.2(b)(ii)

 

Existing Indebtedness

 

 

 

Schedule 8.5(a)

 

Existing Restrictions on Subsidiaries

 

 

 

Schedule 8.7(b)

 

Existing Investments

 

 

 

Schedule 8.7(h)

 

Investments With Respect to Forgiveness of Certain Intercompany Debt

 

 

 

Schedule 8.9

 

IRIC Account Procedures

 

 

 

Schedule 12.3

 

Notice Information

 

vii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of August 16, 2005 and is made by and among
Huntsman International LLC, a Delaware limited liability company (the
“Borrower”), the financial institutions party hereto, in their capacities as
lenders hereunder (collectively, the “Lenders,” and each individually, a
“Lender”), JPMorgan Chase Bank, N.A., as Administrative Agent (acting in such
capacity, the “Administrative Agent”) for the Lenders, and J.P. Morgan
Securities Inc., as Sole Lead Arranger and Book Runner.

 

W I T N E S S E T H:

 

WHEREAS, on the Closing Date, Huntsman LLC, a Delaware limited liability company
(“HLLC”) will merge with and into the Borrower, with the Borrower as the
surviving entity (the “Merger”) pursuant to the terms of the Merger Agreement
(as defined herein);

 

WHEREAS, this Agreement will repay in full, extinguish and replace (i) that
certain Revolving Credit Agreement dated as of October 14, 2004 by and among
HLLC, Deutsche Bank Trust Company Americas (“DBTCA”), as administrative agent
and the lenders party thereto (the “Prior HLLC Revolving Credit Agreement”),
(ii) that certain Credit Agreement dated as of October 14, 2004 by and among
HLLC, DBTCA, as administrative agent and collateral agent and the lenders party
thereto (the “Prior HLLC Term Credit Agreement”) and (iii) that certain Amended
and Restated Credit Agreement dated as of July 13, 2004 by and among the
Borrower, Huntsman International Holdings LLC, the financial institutions party
thereto, DBTCA, as administrative agent, and the co-lead arrangers,
co-syndication agents and co-documentation agents identified therein (the “Prior
HI Credit Agreement” and together with the Prior HLLC Revolving Credit Agreement
and the Prior Term HLLC Credit Agreement the “Prior Credit Agreements”);

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained the parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.1.                            Definitions

 

As used herein, and unless the context requires a different meaning, the
following terms have the meanings indicated:

 

“Accounts Receivable” means presently existing and hereafter arising or acquired
accounts receivable, notes, drafts, acceptances, general intangibles, choses in
action and other forms of obligations and receivables relating in any way to
Inventory or arising from the sale of Inventory or the rendering of services by
the Borrower or its Subsidiaries or howsoever otherwise arising, including the
right to payment of any interest or finance charges with respect thereto and all
proceeds of insurance with respect thereto, together with all of the Borrower’s
or its Subsidiaries’ rights as an unpaid vendor, all pledged assets, guaranty
claims, liens and security interests held by or granted to the Borrower or its
Subsidiaries to secure payment of any

 

1

--------------------------------------------------------------------------------


 

Accounts Receivable and all books, customer lists, ledgers, records and files
(whether written or stored electronically) relating to any of the foregoing.

 

“Acquired Debt” has the meaning assigned to such term in Section 8.2(b)(xi).

 

“Acquisition” has the meaning assigned to that term in Section 8.7(m).

 

“Additional Security Documents” means all mortgages, pledge agreements, security
agreements, reaffirmations and other security documents entered into pursuant to
Section 7.11 with respect to additional Collateral, in each case, as amended,
supplemented or otherwise modified from time to time.

 

“Additional Term Loan Lender” has the meaning assigned to such term in the Third
Amendment.

 

“Additional Term Loans” means term loans and commitments to make term loans
whose contractual priority of payment is pari passu in all respects with the
Extended Term B Dollar Loans or the Non-Extended Term B Dollar Loans, as the
case maybe, that (i) have a Weighted Average Life to Maturity of not less than
that of the relevant Term B Dollar Loan with the then longest Weighted Average
Life to Maturity and a final maturity no earlier than the latest relevant Term
Maturity Date; (ii) are on terms and conditions otherwise substantially similar
to those applicable to the existing Term Facilities and (iii) have applicable
margins (which, for such purposes only, shall be deemed to include all upfront
or similar compensation or original issue discount (amortized over an assumed
three year life) payable to all Lenders providing such loans, but exclusive of
any arrangement, structuring or other similar fees payable in connection
therewith that are not shared with all Lenders providing such loans) determined
as of the initial funding date for such loans not greater than 0.50% above the
applicable margins then in effect for the relevant Term B Dollar Loans (which,
for such purposes only, shall be deemed to include all upfront or similar
compensation or original issue discount (amortized over an assumed three year
life) paid to all Extended Term B Dollar Lenders or all Non-Extended Term B
Dollar Lenders, as the case may be, as of the initial funding date for such
Extended Term B Dollar Loans or Non-Extended Term B Dollar Loans, as the case
may be, but exclusive of any arrangement, structuring or other similar fees
payable in connection therewith that are not shared with all Extended Term B
Dollar Lenders or all Non-Extended Term B Dollar Lenders, as the case may be).

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement, and includes any successor Administrative Agent in such
capacity.

 

“Affiliate” means, with respect to any Person, any Person or group acting in
concert in respect of the Person in question that, directly or indirectly,
controls (including but not limited to all directors and officers of such
Person) or is controlled by or is under common control with such Person;
provided that no Agent nor any Affiliate of an Agent shall be deemed to be an
Affiliate of the Borrower.  For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person or group of Persons,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, whether

 

2

--------------------------------------------------------------------------------


 

through the ownership of Voting Securities or by contract or otherwise.  A
Person shall be deemed to control a Person if such first Person possesses,
directly or indirectly, the power to vote 15% or more of the securities having
ordinary voting power for the election of directors, managers or similar
governing body of such Person.

 

“Agent” has the meaning assigned to that term in the introduction to this
agreement and includes any successor agent in any such capacity.

 

“Agreement” means this Credit Agreement, as the same may at any time be amended,
supplemented or otherwise modified in accordance with the terms hereof and in
effect.

 

“Airstar Aircraft Financing Documents” means operating leases and related
documents entered into by Airstar Corporation relating to aircraft owned or
acquired by it and any agreements or documents entered into by Airstar
Corporation.

 

“Alternative Currency” means, with respect to (i) Revolving Loans, Euros and
Sterling, and (ii) any Letter of Credit or Swing Line Loans, Euros, Sterling and
any currency which is freely transferable and convertible into Dollars.

 

“Applicable Base Rate Margin” means at any date, (i) with respect to Revolving
Loans denominated in Dollars (including any Swing Line Loans denominated in
Dollars), (A) during the period commencing on the Fifth Amendment Effective Date
and ending on the date that financial statements for the Fiscal Quarter ending
March 31, 2010 are delivered to the Lenders pursuant to Section 7.1, 2.50% per
annum, and (B) thereafter, the applicable percentage set forth in the following
table under the column Applicable Base Rate Margin for Revolving Loans opposite
the Most Recent Senior Secured Leverage Ratio as of such date, (ii) with respect
to Term C Dollar Loans, 1.25% and (iii) with respect to Non-Extended Term B
Dollar Loans and Extended Term B Dollar Loans, the applicable percentage set
forth under the column Applicable Base Rate Margin for Non-Extended Term B
Dollar Loans or the column Applicable Base Rate Margin for Extended Term B
Dollar Loans, as applicable, opposite the Most Recent Senior Secured Leverage
Ratio as of such date:

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Base Rate
Margin for Revolving
Loans

 

Less than or equal to 2.00 to 1

 

2.00

%

Greater than 2.00 to 1 but less than or equal to 2.50 to 1

 

2.25

%

Greater than 2.50 to 1

 

2.50

%

 

3

--------------------------------------------------------------------------------


 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Base Rate
Margin for Non-Extended
Term B Dollar Loans

 

Applicable Base Rate
Margin for Extended
Term B Dollar Loans

 

Less than or equal to 2.25 to 1

 

0.50

%

1.50

%

Greater than 2.25 to 1

 

0.75

%

1.75

%

 

“Applicable Commitment Fee Percentage” means at any date, (i) during the period
commencing on the Fifth Amendment Effective Date and ending on the date that
financial statements for the Fiscal Quarter ending March 31, 2010 are delivered
to the Lenders pursuant to Section 7.1, 0.75% per annum and (ii) thereafter, the
applicable percentage set forth in the following table under the column
Applicable Commitment Fee Percentage opposite the Most Recent Senior Secured
Leverage Ratio as of such date:

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Commitment
Fee Percentage

 

Less than or equal to 2.00 to 1

 

0.50

%

Greater than 2.00 to 1 but less than or equal to 2.50 to 1

 

0.625

%

Greater than 2.50 to 1

 

0.75

%

 

“Applicable Currency” means as to any particular payment or Loan, Dollars or the
Alternative Currency in which such payment or Loan is denominated or is payable.

 

“Applicable Eurocurrency Margin” means at any date, (i) with respect to
Non-Extended Term B Dollar Loans and Extended Term B Dollar Loans, the
applicable percentage set forth in the following table under the column
Applicable Eurocurrency Margin for Non-Extended Term B Dollar Loans or
Applicable Eurocurrency Margin for Extended Term B Dollar Loans, as applicable,
opposite the Most Recent Senior Secured Leverage Ratio on such date, (ii) with
respect to Term C Dollar Loans, 2.25% and (iii) with respect to Revolving Loans,
(A) during the period commencing on the Fifth Amendment Effective Date and
ending on the date that financial statements for the Fiscal Quarter ending
March 31, 2010 are delivered to the Lenders pursuant to Section 7.1, 3.50% per
annum and (B) thereafter, the applicable percentage set forth in the following
table under the column Applicable Eurocurrency Margin for Revolving Loans
opposite the Most Recent Senior Secured Leverage Ratio as of such date:

 

4

--------------------------------------------------------------------------------


 

Most Recent
Senior Secured Leverage
Ratio

 

Applicable
Eurocurrency Margin for
Revolving Loans

 

Less than or equal to 2.00 to 1

 

3.00

%

Greater than 2.00 to 1 but less than or equal to 2.50 to 1

 

3.25

%

Greater than 2.50 to 1

 

3.50

%

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Eurocurrency
Margin for Non-Extended
Term B Dollar Loans

 

Applicable Eurocurrency
Margin for Extended
Term B Dollar Loans

 

Less than or equal to 2.25 to 1

 

1.50

%

2.50

%

Greater than 2.25 to 1

 

1.75

%

2.75

%

 

“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by the Borrower or
any of its Subsidiaries (other than Dividends or Tax Distributions to the extent
permitted under Section 8.4 or dispositions constituting a Recovery Event) of
all or any part of an interest in shares of Capital Stock of a Subsidiary of the
Borrower (other than directors’ qualifying shares and similar arrangements
required by Requirements of Law), property or other assets (each referred to for
the purposes of this definition as a “disposition”); provided that a disposition
permitted by Section 8.3(a) through 8.3(g) or Section 8.3(j) through
8.3(n) shall not constitute an Asset Disposition for purposes of this
definition.

 

“Assigned Dollar Value” shall mean (i) in respect of any Borrowing denominated
in Dollars, the amount thereof, (ii) in respect of the undrawn amount of any
Letter of Credit denominated in an Alternative Currency, the Dollar Equivalent
thereof based upon the applicable Exchange Rate as of (a) the date of issuance
of such Letter of Credit, and (b) thereafter as of the first Business Day of
each month, (iii) in respect of any Letter of Credit reimbursement obligations
denominated in an Alternative Currency, the Dollar Equivalent thereof determined
based upon the applicable Exchange Rate as of the date such reimbursement
obligation was incurred and (iv) in respect of a Borrowing denominated in an
Alternative Currency, the Dollar Equivalent thereof based upon the applicable
Exchange Rate as of the last Exchange Rate Determination Date; provided,
however, in the case of Borrowings in an Alternative Currency, if, as of the end
of any Interest Period in respect of such Borrowing, the Dollar Equivalent
thereof determined based upon the applicable Exchange Rate as of the date that
is three Business Days before the end of such Interest Period would be at least
5% more, or 5% less, than the

 

5

--------------------------------------------------------------------------------


 

“Assigned Dollar Value” thereof that would otherwise be applicable, then on and
after the end of such Interest Period the “Assigned Dollar Value” of such
Borrowing shall be adjusted to be the Dollar Equivalent thereof determined based
upon the Exchange Rate that gave rise to such adjustment (subject to further
adjustment in accordance with this proviso thereafter), and the Administrative
Agent shall give the Borrower notice of such adjustment; provided, however, that
failure to give such notice shall not affect the Borrower’s Obligations
hereunder or result in any liability to the Administrative Agent.  The Assigned
Dollar Value of a Loan included in any Borrowing shall equal the pro rata
portion of the Assigned Dollar Value of such Borrowing represented by such Loan.

 

“Assignee” has the meaning assigned to that term in Section 12.8(c).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit 12.8(c), executed by any
applicable Lender, as assignor, and such Lender’s assignee in accordance with
Section 12.8.

 

“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel and the reasonable allocated cost of internal legal
services, including all reasonable disbursements of internal counsel.

 

“Attributable Debt” means as of the date of determination thereof with respect
to an Operating Financing Lease, the net present value (discounted according to
GAAP at the cost of debt implied in the lease) of the obligations of the lessee
for rental payments during the then remaining term of such Operating Financing
Lease.

 

“Available Equity Proceeds” means, as of any date of determination, all Net
Equity Proceeds received by the Borrower after the Third Amendment Effective
Date less the sum of the amounts attributed to such proceeds that are utilized
for (i) Restricted Payments pursuant to Section 8.4(b), (ii) Unrestricted
Investments pursuant to Section 8.7(o) and (iii) payments in respect of Public
Notes pursuant to Section 8.11(i).

 

“Available Liquidity” means, as of any date of determination, Cash, Cash
Equivalents and Foreign Cash Equivalents of the Borrower and its Subsidiaries
plus the Total Available Revolving Commitment as of such date.

 

“Available Revolving Commitment” means, as to any Lender at any time an amount
equal to the amount, if any, by which (i) such Lender’s Revolving Commitment
exceeds (ii) the sum of (w) the Assigned Dollar Value of the aggregate principal
amount of Revolving Loans made by such Lender then outstanding, (x) such
Lender’s Pro Rata Share of the Assigned Dollar Value of LC Obligations, (y) such
Lender’s Pro Rata Share of the Assigned Dollar Value of the aggregate principal
amount of Swing Line Loans then outstanding and (z) such Lender’s Pro Rata Share
of the Overdraft Reserve, if any, at such time.

 

“Available Unrestricted Subsidiary Investment Basket” means, as of any date of
determination, an amount equal to the Unrestricted Subsidiary Investment Basket,
as of such date, less the sum of the aggregate outstanding amount of Investments
made in Permitted Unconsolidated Ventures or Unrestricted Subsidiaries pursuant
to Section 8.7(j)(i).

 

6

--------------------------------------------------------------------------------


 

“Bank Guarantee” means a direct guarantee issued for the account of the
Borrower, and, if requested, a Subsidiary of the Borrower, pursuant to this
Agreement by a Facing Agent, in form acceptable to the Facing Agent, ensuring
that a liability acceptable to the Facing Agent of the Borrower or a Subsidiary
of a Borrower to a third Person will be met.

 

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as
amended, as set forth in Title 11 of the United States Code, as hereafter
amended.

 

“Base Rate” means the greater of (i) the rate most recently announced by JPMCB
at its principal office as its “prime rate”, which is not necessarily the lowest
rate made available by JPMCB or (ii) the Federal Funds Rate plus 1/2 of 1% per
annum.  The “prime rate” announced by JPMCB is evidenced by the recording
thereof after its announcement in such internal publication or publications as
JPMCB may designate.  Any change in the Base Rate resulting from a change in
such “prime rate” announced by JPMCB shall become effective without prior notice
to the Borrower as of 12:01 a.m. (New York City time) on the Business Day on
which each change in such “prime rate” is announced by JPMCB.  JPMCB may make
commercial or other loans to others at rates of interest at, above or below its
“prime rate”.

 

“Base Rate Loan” means any Loan which bears interest at a rate determined with
reference to the Base Rate.

 

“Benefited Lender” has the meaning assigned to that term in Section 12.6(a).

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Borrowing” means a group of Loans of a single Type made by the Lenders or the
Swing Line Lender, as appropriate, on a single date (or resulting from one or
more conversions or continuations, or a combination thereof, on a single date)
and in the case of Eurocurrency Loans, as to which a single Interest Period is,
or on such date of conversion or continuation, will be in effect; provided that
Base Rate Loans or Eurocurrency Loans acquired by a Replacement Lender pursuant
to Section 3.7 shall be considered part of any related Borrowing of Eurocurrency
Loans made, converted or continued by the Replaced Lender.

 

“Business Day” means (i) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Dollar-denominated Loan, or
otherwise to be made or given to or from the Administrative Agent, a day other
than a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to close; provided, however, that when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market; provided, further, that when used in connection with
any Letter of Credit, the term “Business Day” shall also exclude any day on
which commercial banks in the city in which the Facing Agent for such Letter of
Credit is domiciled are required by law to close; and (ii) as it relates to any
payment, determination, funding or notice to be made or given in connection with
any Loan or Letter of Credit denominated in an Alternative Currency, any day
(x) on which dealings in deposits in the relevant Alternative Currency are
carried out in the

 

7

--------------------------------------------------------------------------------


 

London interbank market, (y) on which commercial banks and foreign exchange
markets are open for business in London, New York City and the principal
financial center for such Alternative Currency or (z) any day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not operating (as determined in good faith by the
Administrative Agent).  For purposes of this Agreement (other than for purposes
of determining the end of any applicable Interest Period and other than for
purposes of any Loan, Letter of Credit or action required to be taken outside of
the United States), “Business Day” shall not include Pioneer Day as recognized
in the State of Utah in any year.

 

“C4 Business Sale” means the sale of Huntsman Petrochemical Corporation and
Huntsman Fuels, L.P. to Texas Petrochemicals L.P. pursuant to that certain Asset
Purchase Agreement dated as of April 5, 2006.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalent ownership interests
(however designated) in such Person’s capital stock, partnership interests,
membership interests or other equivalent interests and any rights (other than
debt securities convertible into or exchangeable for capital stock), warrants or
options exchangeable for or convertible into any such ownership interests.

 

“Capitalized Lease” means, at the time any determination thereof is to be made,
any lease of property, real or personal, in respect of which the present value
of the minimum rental commitment is capitalized on the balance sheet of the
lessee in accordance with GAAP.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be required to be capitalized on the balance sheet of the
lessee in accordance with GAAP.

 

“Cash” means money, currency or the available credit balance in a Deposit
Account.

 

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) Cash in Dollars (or cash in an
Alternative Currency if the Administrative Agent, relevant Facing Agent and/or
the Swing Line Lender so approves), at a location and pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent,
relevant Facing Agent  and/or the Swing Line Lender, as applicable (and “Cash
Collateralization” has a corresponding meaning).

 

“Cash Equivalents” means any Investment in (i) a marketable obligation, maturing
within two years after issuance thereof, issued or guaranteed by the United
States of America or any instrumentality or agency thereof, (ii) a certificate
of deposit or banker’s acceptance, maturing within one year after issuance
thereof, issued by any Lender, or a national or state bank or trust company
organized and existing under the laws of the United States or any state thereof
or a European, Canadian or Japanese bank, in each case having capital, surplus
and undivided profits of at least $100,000,000 and whose long-term unsecured
debt has a rating of “A” or better by S&P or “A2” or better by Moody’s or the
equivalent rating by any other nationally recognized rating agency (provided
that the aggregate face amount of all Investments in certificates of deposit or
bankers’ acceptances issued by the principal offices of or branches of

 

8

--------------------------------------------------------------------------------


 

European or Japanese banks located outside the United States shall not at any
time exceed 33-1/3% of all Investments described in this definition), (iii) open
market commercial paper, maturing within 270 days after issuance thereof, which
has a rating of “A1” or better by S&P or “P1” or better by Moody’s, or the
equivalent rating by any other nationally recognized rating agency,
(iv) repurchase agreements and reverse repurchase agreements with a term not in
excess of one year with any financial institution which has been elected a
primary government securities dealer by the Board or whose securities are rated
“AA-” or better by S&P or “Aa3” or better by Moody’s or the equivalent rating by
any other nationally recognized rating agency relating to marketable direct
obligations issued or unconditionally guaranteed by the United States of America
or any agency or instrumentality thereof and backed by the full faith and credit
of the United States of America, (v) “Money Market” preferred stock maturing
within six months after issuance thereof or municipal bonds issued by a
corporation organized under the laws of any state of the United States, which
has a rating of “A” or better by S&P or Moody’s or the equivalent rating by any
other nationally recognized rating agency, (vi) tax exempt floating rate option
tender bonds backed by letters of credit issued by a national or state bank
whose long-term unsecured debt has a rating of “AA” or better by S&P or “Aa2” or
better by Moody’s or the equivalent rating by any other nationally recognized
rating agency, and (vii) shares of any money market mutual fund rated at least
AAA or the equivalent thereof by S&P or at least Aaa or the equivalent thereof
by Moody’s or any other mutual fund holding assets consisting (except for de
minimis amounts) of securitized products, such as asset backed securities and of
the type specified in clauses of (i) through (vi) above.

 

“Change of Control” means the occurrence of one or more of the following events:
(x) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than Mr. Jon M. Huntsman, his spouse, direct
descendants, an entity controlled by any of the foregoing and/or by a trust of
the type described hereafter, and/or a trust for the benefit of any of the
foregoing (the “Huntsman Group”) or MatlinPatterson Global Opportunities
Partners L.P., or any Affiliate thereof (the “MP Group”), is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 40% or more of the then outstanding Voting Securities of Huntsman
Corporation; (y) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than the Huntsman Group, the MP
Group or Huntsman Corporation (or any successor entity) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 40% or more of the then outstanding Voting Securities of any
Parent Company or the Borrower; or (z) the replacement of a majority of the
Board of Directors of Huntsman Corporation, the Board of Directors or other
group with similar powers of any Parent Company or the Board of Managers of the
Borrower over a two-year period from the managers or directors who constituted
such group, at the beginning of such period, and such replacement shall not
(A) have been approved by a vote of at least a majority of the Board of
Directors of Huntsman Corporation, the Board of Directors or other group with
similar powers of any Parent Company or the Board of Managers of the Borrower,
as the case may be, then still in office who either were members of such group
at the beginning of such period or whose election as a member of such group was
previously so

 

9

--------------------------------------------------------------------------------


 

approved or (B) have been elected or nominated for election by one or more
members of the Huntsman Group.  Change of Control shall also mean any “Change of
Control” as defined in any Public Note Documents that occurs at a time when the
market price (as determined by the Administrative Agent) of the Public Notes to
which the “Change of Control” applies is less than 103% of the principal amount
thereof, or if as a result thereof the holders of such Public Notes collectively
put or tender in excess of $50,000,000 in the aggregate of such Public Notes.

 

“Closing Date” means August 16, 2005.

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended,
including the regulations proposed or promulgated thereunder, or any successor
statute and the regulations proposed or promulgated thereunder.

 

“Collateral” means all “Collateral” as defined in each of the Security Documents
and all other assets of each Credit Party pledged or mortgaged pursuant to any
Security Document and any other collateral pledged or mortgaged by any Credit
Party to secure the Obligations.

 

“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Collateral Security Agreement, the Pledge Agreement or any other applicable
Security Document, or any successor Collateral Agent.

 

“Collateral Security Agreement” has the meaning assigned to that term in
Section 5.1(b).

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued pursuant to this Agreement for the purpose of supporting trade
obligations of the Borrower or any of its Subsidiaries in the ordinary course of
business.

 

“Commitment” means, with respect to each Lender, the aggregate of the Revolving
Commitment and Term Commitment, of such Lender and “Commitments” means such
commitments of all of the Lenders collectively.

 

“Commitment Fee” has the meaning assigned to that term in Section 3.2(a).

 

“Commitment Period” means, the period from and including the Fifth Amendment
Effective Date to but not including the Revolver Termination Date or, in the
case of the Swing Line Commitment, five (5) Business Days prior to the Revolver
Termination Date.

 

“Compliance Certificate” has the meaning assigned to that term in
Section 7.2(b).

 

“Consenting Non-Extended Term B Dollar Lender” has the meaning assigned to that
term in Section 2.12(b).

 

“Consenting Non-Extended Term B Dollar Loans” has the meaning assigned to that
term in Section 2.12(b).

 

10

--------------------------------------------------------------------------------


 

“Consenting Revolving Lender” has the meaning assigned to that term in
Section 2.11(b).

 

“Consolidated Cash Interest Expense” means, for any period, (i) Consolidated
Interest Expense, but excluding, however, interest expense not payable in cash,
amortization of discount and deferred financing costs, plus or minus, as the
case may be (ii) net amounts paid or received under Interest Rate Agreements
(with cap payments amortized over the life of the cap) and minus interest income
received in Cash or Cash Equivalents in respect of Investments permitted
hereunder.  Subject to adjustment as described in Section 1.2(c) for events
occurring after the Third Amendment Effective Date, for purposes of computing
Consolidated Cash Interest Expense, the Consolidated Cash Interest Expense for
the second, third and fourth Fiscal Quarters of 2006 shall be $74.8 million,
$74.9 million and $74.8 million, respectively.

 

“Consolidated Debt” means, at any time, without duplication, the sum of (i) all
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis that would be required to be shown as debt on a balance sheet prepared in
accordance with GAAP and other Indebtedness under Operating Financing Leases
incurred pursuant to Section 8.2(b)(iv), less Cash, Cash Equivalents and Foreign
Cash Equivalents of the Borrower and its Subsidiaries not subject to any Lien
(other than a Lien in favor of the Administrative Agent and/or the Collateral
Agent) or transfer restriction and (ii) Indebtedness of Borrower and its
Subsidiaries of the type referred to in clause (x) of the definition of such
term.

 

“Consolidated EBITDA” means, with respect to any Person, for any applicable
period, the sum (without duplication) of (i) Consolidated Net Income minus, to
the extent Consolidated Net Income has been increased thereby, any Port Arthur
Fire Insurance Income, and (ii) to the extent Consolidated Net Income has been
reduced thereby, (A) all income taxes of such Person and its Subsidiaries paid
or accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary, unusual or nonrecurring gains or losses or taxes
attributable to sales or dispositions outside the ordinary course of business)
and Tax Distributions paid during such period, (B) Consolidated Interest
Expense, (C) Permitted Non-Cash Impairment and Restructuring Charges less any
non-cash items increasing Consolidated Net Income for such period, (D) the
amount of net loss resulting from the payment of any premiums or similar amounts
that are required to be paid under the express terms of the
instrument(s) governing any Indebtedness of the Borrower upon the repayment or
other extinguishment of such Indebtedness by the Borrower in accordance with the
express terms of such Indebtedness and (E) the Port Arthur Fire Add Back, all as
determined on a consolidated basis for such Person and its Subsidiaries in
accordance with GAAP.  For purposes of computing Consolidated EBITDA, (i) all
components of Consolidated EBITDA for any such applicable period shall be
computed without giving effect to any extraordinary gains or losses (in
accordance with GAAP) for such period and (ii) subject to adjustment as
described in Section 1.2(c) for events occurring after the Third Amendment
Effective Date, the Consolidated EBITDA for the second, third and fourth Fiscal
Quarters of 2006 shall be $395.9 million, $282.5 million and $231.7 million,
respectively.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense (including that attributable to Capitalized Leases in accordance with
GAAP) of the Borrower and its Subsidiaries on a consolidated basis with respect
to all outstanding Indebtedness of the

 

11

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries, including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, all as determined on a consolidated basis for the
Borrower and its Subsidiaries in accordance with GAAP, as modified by the last
sentence of this definition.  Notwithstanding anything in this definition to the
contrary, as used in this definition, the term “interest” shall include, without
limitation, any discount in respect of sales of Receivables Facility Assets
pursuant to a Permitted Accounts Receivable Securitization (regardless of
whether such discount would constitute interest expense as determined in
accordance with GAAP) and any net payments made or received by the Borrower and
its Subsidiaries with respect to Other Hedging Agreements entered into by the
Borrower or any of its Subsidiaries to protect against fluctuations in currency
values in connection with the Permitted Accounts Receivable Securitization, and
the term “discount” shall include any amounts which would be interest under GAAP
if the Permitted Accounts Receivable Securitization were a debt financing.

 

“Consolidated Net Income” and “Consolidated Net Loss” mean, respectively, with
respect to any Person, for any period, the sum of: (x) the aggregate net income
(or loss) of such Person and its Subsidiaries for such period on a consolidated
basis, determined in accordance with GAAP plus (y) cash dividends or
distributions paid to such Person or a Subsidiary of such Person by any other
Person (the “Payor”) other than a Subsidiary of the referent Person, to the
extent not otherwise included in Consolidated Net Income, which have been
derived from operating cash flow of the Payor; provided that there shall be
excluded therefrom (a) after-tax gains and losses from Asset Dispositions or
abandonments or reserves relating thereto, (b) after-tax items classified as
extraordinary or nonrecurring gains, (c) the net income of any Person acquired
in a “pooling of interests” transaction accrued prior to the date it becomes a
Subsidiary of the Person or is or is merged or consolidated with the Person or
any Subsidiary of the Person, (d) the net income (but not loss) of any
Subsidiary of the Person to the extent that the declaration of Dividends or
similar distributions by that Subsidiary of that income is restricted; provided
however, that the net income of Foreign Subsidiaries shall only be excluded in
any calculation of Consolidated Net Income of the Borrower as a result of
application of this clause (d) if the restriction on Dividends or similar
distributions results from consensual restrictions, (e) the net income or loss
of any Person, other than a Subsidiary or the Person, except to the extent of
cash Dividends or distributions paid to the Person or to a Subsidiary that is a
Wholly-Owned Subsidiary of the Person by such Person, (f) income or loss
attributable to discontinued operations (including, without limitation,
operations disposed of during such period whether or not such operations were
classified as discontinued) , (g) in the case of a successor to the referent
Person by consolidation or merger or as a transferee of the referent Person’s
assets, any earnings of the successor corporation prior to such consolidation,
merger or transfer of assets, (h) non-cash charges relating to asset
impairments, which charges do not require an accrual of or a reserve for cash
charges for any future period, (i) all gains or losses from the cumulative
effect of any change in accounting principles and (j) the net amount of all Tax
Distributions made during such period.

 

“Consolidated Net Tangible Assets” means, for any Person, the total assets of
such Person and its Subsidiaries, as determined from a consolidated balance
sheet of such Person and its consolidated Subsidiaries prepared in accordance
with GAAP, but excluding therefrom all items that are treated as goodwill and
other intangible assets under GAAP.

 

12

--------------------------------------------------------------------------------


 

“Contaminant” means any material with respect to which  any Environmental Law
imposes a duty, obligation or standard of conduct, including without limitation
any pollutant contaminant (as those terms are defined in 42 U.S.C. §9601(33)),
toxic pollutant (as that term is defined in 33 U.S.C.  §1362(13)), hazardous
substance (as that term is defined in 42 U.S.C. §9601(14)), hazardous chemical
(as that term is defined by 29 CFR §1910.1200(c)), hazardous waste (as that term
is defined in 42 U.S.C.  §6903(5)), or any state or local equivalent of such
laws and regulations, including, without limitation, radioactive material,
special waste, polychlorinated biphenyls, asbestos, petroleum, including crude
oil or any petroleum-derived substance, (or any fraction thereof), solid waste
(as that term is defined in 42 U.S.C. § 6903(27)), or breakdown or decomposition
product thereof, or any constituent of any such substance or waste, including
but not limited to polychlorinated biphenyls and asbestos.

 

“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which such property may be
subject.

 

“Converting Term Loan Lender” has the meaning assigned to such term in the Third
Amendment.

 

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit.

 

“Credit Exposure” has the meaning assigned to that term in Section 12.8(b).

 

“Credit Party” means the Borrower, each Subsidiary Guarantor and any guarantor
which may hereafter enter into a Guaranty with respect to the Obligations.

 

“Customary Permitted Liens” means:

 

(i)            Liens for taxes, assessments, governmental charges or levies not
yet due and payable or which are being contested in good faith by appropriate
proceedings diligently pursued, provided that (x) any proceedings commenced for
the enforcement of such Liens shall have been stayed or suspended within 30 days
of the commencement thereof and (y) provision for the payment of all such taxes,
assessments, governmental charges or levies known to such Person has been made
on the books of such Person to the extent required by GAAP;

 

(ii)           mechanics’, processor’s, materialmen’s, carriers’,
warehouse-men’s, landlord’s and similar Liens arising by operation of law and
arising in the ordinary course of business and securing obligations of such
Person that are not overdue for a period of more than 30 days or are being
contested in good faith by appropriate proceedings diligently pursued, provided
that (x) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and
(y) provision for the payment of such Liens has been made on the books of such
Person to the extent required by GAAP;

 

(iii)          Liens arising in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits which are
not overdue or

 

13

--------------------------------------------------------------------------------


 

are being contested in good faith by appropriate proceedings diligently pursued,
provided that (A) any proceedings commenced for the enforcement of such Liens
shall have been stayed or suspended within 30 days of the commencement thereof
and (B) provision for the payment of such Liens has been made on the books of
such Person to the extent required by GAAP;

 

(iv)          (x)            Liens incurred or deposits made in the ordinary
course of business to secure the performance of bids, tenders, statutory
obligations, fee and expense arrangements with trustees and fiscal agents
(exclusive of obligations incurred in connection with the borrowing of money or
the payment of the deferred purchase price of property) and customary deposits
granted in the ordinary course of business under Operating Financing Leases and
(y) Liens securing surety, indemnity, performance, appeal and release bonds,
provided that full provision for the payment of all such obligations has been
made on the books of such Person to the extent required by GAAP;

 

(v)           Permitted Real Property Encumbrances;

 

(vi)          attachment, judgment or other similar Liens arising in connection
with court or arbitration proceedings involving individually and in the
aggregate liability of $50,000,000 or less at any one time, provided the same
are discharged, or that execution or enforcement thereof is stayed pending
appeal, within 60 days or, in the case of any stay of execution or enforcement
pending appeal, within such lesser time during which such appeal may be taken;

 

(vii)         leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any of its Subsidiaries
and any interest or title of a lessor under any lease permitted by this
Agreement or the Security Documents;

 

(viii)        customary rights of set off, revocation, refund or chargeback
under deposit agreements or under the UCC of banks or other financial
institutions where the Borrower or any of its Subsidiaries maintains deposits in
the ordinary course of business permitted by this Agreement; and

 

(ix)           Environmental Liens, to the extent that (w) any proceedings
commenced for the enforcement of such Liens shall have been suspended or are
being contested in good faith, (x) provision for all liability and damages that
are the subject of said Environmental Liens has been made on the books of such
Person to the extent required by GAAP and (y) such Liens do not relate to
obligations exceeding $10,000,000 in the aggregate at any one time; and
(z) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties in connection with the importation of goods
so long as such Liens attach only to the imported goods and provided that such
duties are not yet due or are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP.

 

“DB” means Deutsche Bank AG New York Branch and its successors.

 

“DBTCA” has the meaning assigned to that term in the Recitals to this Agreement.

 

14

--------------------------------------------------------------------------------


 

“Declining Non-Extended Term B Dollar Lender” has the meaning assigned to that
term in Section 2.12(b).

 

“Declining Revolving Lender” has the meaning assigned to that term in
Section 2.11(b).

 

“Default Rate” means a variable rate per annum which shall be two percent (2%)
per annum plus either (i) the then applicable interest rate hereunder in respect
of the amount on which the Default Rate is being assessed or (ii) if there is no
such applicable interest rate, the Base Rate plus the Applicable Base Rate
Margin, but in no event in excess of that permitted by applicable law.

 

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Determination Date” has the meaning assigned to that term in Section 12.23.

 

“Dividends” has the meaning assigned to that term in Section 8.4(a).

 

“Documents” means the Loan Documents and the Transaction Documents.

 

“Dollar” and “$” means the lawful currency of the United States of America.

 

“Dollar Equivalent” means, at any time, (i) as to any amount denominated in
Dollars, the amount thereof at such time, and (ii) as to any amount denominated
in any Alternative Currency, the equivalent amount in Dollars as determined by
the Administrative Agent at such time on the basis of the Spot Rate.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary not a
party to the Subsidiary Guaranty or a guaranty delivered pursuant to
Section 7.11(h).

 

“Eligible Assignee” means a commercial bank, investment company, financial
institution, financial company, Fund (whether a corporation, partnership, trust
or other entity) or insurance company in each case, together with its Affiliates
or Related Funds, which makes, purchases, holds or otherwise invests in
commercial loans or other similar extensions of credit in the ordinary course of
its business or any other Person approved by the Administrative Agent and the
Borrower, such approval not to be unreasonably withheld or delayed.

 

“Environmental Claim” means any notice of violation, claim (including common law
claims), suit, written demand, abatement order, or other order or directive
(conditional or otherwise), by any Governmental Authority or any Person for any
damage, personal injury (including sickness, disease or death), tangible or
intangible property damage, contribution, cost recovery, indemnity, indirect or
consequential damages, damage to the environment, or for nuisance, pollution,
contamination or other adverse effects on the environment, human health, or

 

15

--------------------------------------------------------------------------------


 

natural resources, or for fines, penalties, restrictions or injunctive relief,
resulting from or based upon (i) the occurrence or existence of a Release or
substantial threat of a material Release (whether sudden or non-sudden or
accidental or non-accidental) of, or exposure to, any Contaminant in, into or
onto the environment at, in, by, from or related to any real estate owned,
leased or operated at any time by the Borrower or any of its Subsidiaries (the
“Premises”), (ii) the use, handling, generation, transportation, storage,
treatment or disposal of Contaminants in connection with the operation of any
Premises, or (iii) the violation, or alleged violation, of any Environmental
Laws relating to environmental matters connected with the Borrower’s operations
or any Premises.

 

“Environmental Laws” means any and all applicable foreign, federal, state or
local laws, statutes, ordinances, codes, rules or regulations or orders,
decrees, judgments or directives issued by a Governmental Authority, or
Environmental Permits or Remedial Action standards, levels or objectives
imposing liability or standards of conduct for or relating to the protection of
health, safety or the environment, including, but not limited to, the following
United States statutes, as now written and hereafter amended:  the Water
Pollution Control Act, as codified in 33 U.S.C. §1251 et seq., the Clean Air
Act, as codified in 42 U.S.C. §7401 et seq., the Toxic Substances Control Act,
as codified in 15 U.S.C. §2601 et seq., the Solid Waste Disposal Act, as
codified in 42 U.S.C. §6901 et seq., the Comprehensive Environmental Response,
Compensation and Liability Act, as codified in 42 U.S.C. §9601 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, as codified in 42
U.S.C. §11001 et seq., and the Safe Drinking Water Act, as codified in 42 U.S.C.
§300f et seq., and any related regulations, as well as all state and local
equivalents.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(i) any liability under Environmental Laws or Environmental Permits, or
(ii) damages relating to, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

 

“Environmental Permits” means any and all permits, licenses, certificates,
authorizations or approvals of any Governmental Authority required by
Environmental Laws or necessary or reasonably required for the current and
anticipated future operation of the business of the Borrower or any Subsidiary
of the Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code, is a member of a “controlled
group”, as defined in Section 414(b) of the Code, or is a member of an
“affiliated service group”, as defined in Section 414(m) of the Code which
includes such Person.  Unless otherwise qualified, all references to an “ERISA
Affiliate” in this Agreement shall refer to an ERISA Affiliate of the Borrower
or any Subsidiary.

 

“Euro” means the lawful currency adopted by or which is adopted by participating
member states of the European Community relating to Economic and Monetary Union.

 

16

--------------------------------------------------------------------------------


 

“Eurocurrency Loan” means any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means

 

(a)           in the case of Dollar denominated loans, (A) the rate per annum
equal to the rate determined by Administrative Agent to be the offered rate that
appears on the Reuters Screen LIBOR01 Page for deposits in Dollars (for delivery
on the first day of such interest period) with a term equivalent to such
interest period, determined as of approximately 11:00 a.m. (London time) on the
applicable Interest Rate Determination Date and, in the event such rate is not
available, (B) the arithmetic average (rounded up to the nearest 1/100th of 1%)
of the offered quotation in the interbank eurodollar market by the Reference
Lenders to first class banks for Dollar deposits of amounts in immediately
available funds with a term comparable to the interest period for which a
Eurocurrency Rate is determined, as of 11:00 a.m. (London time) on the
applicable Interest Rate Determination Date; or

 

(b)           in the case of Euro denominated loans, (A) the rate per annum
equal to the rate determined by Administrative Agent to be the offered rate that
appears on the appropriate page of the Telerate screen that displays EURIBOR
(for delivery on the first day of such interest period) with a term equivalent
to such interest period, determined as of approximately 11:00 a.m. (London time)
on the applicable Interest Rate Determination Date and, in the event such rate
is not available, (B) the arithmetic average (rounded up to the nearest 1/100th
of 1%) of the offered quotation in the European interbank market by the
Reference Lenders for Euro deposits of amounts in immediately available funds
with a term comparable to the interest period for which a Eurocurrency Rate is
determined, as of 11:00 a.m. (London time) on the applicable Interest Rate
Determination Date; or

 

(c)           in the case of Sterling denominated loans, (A) the rate per annum
equal to the rate determined by Administrative Agent to be the offered rate that
appears on the appropriate page of the Telerate screen that displays LIBOR (for
delivery on the first day of such interest period) with a term equivalent to
such interest period, determined as of approximately 11:00 a.m. (London time) on
the applicable Interest Rate Determination Date and, in the event such rate is
not available, (B) the arithmetic average (rounded up to the nearest 1/100th of
1%) of the offered quotation in the London interbank market by the Reference
Lenders for Sterling deposits of amounts in immediately available funds with a
term comparable to the interest period for which a Eurocurrency Rate is
determined, as of 11:00 a.m. (London time) on the applicable Interest Rate
Determination Date.

 

In the case of Swing Line Loans maintained at the Quoted Rate and Eurocurrency
Loans, the cost of the Lenders of complying with any Eurocurrency Reserve
Requirements will be added to the interest rate computed in the manner set forth
in Schedule 1.1(b).

 

17

--------------------------------------------------------------------------------


 

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve liquid asset or similar
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto),
including without limitation, under regulations issued from time to time by
(a) the Board, (b) any Governmental Authority of the jurisdiction of the
relevant currency or (c) any Governmental Authority of any jurisdiction in which
advances in such currency are made to which banks in any  jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined, including Mandatory Costs.

 

“Event of Default” has the meaning assigned to that term in Section 10.1.

 

“Excess Cash Flow” means, an amount not less than zero calculated as of the
close of business on March 31 of each year (commencing March 31, 2008), equal to
(i) the sum of (a) the average daily aggregate Total Available Revolving
Commitment during the period of February 1 through and including March 31 of
such year plus (b) the amount, if any, by which the average available capacity
under Receivables Documents in existence during such period and subject to any
limitations on availability contained therein during the period of February 1
through and including March 31 of such year exceeds the actual average
Receivables Facility Attributed Indebtedness outstanding during the same period
plus (c) the average daily balance of Cash, Cash Equivalents and the Dollar
Equivalent as of March 31 of Foreign Cash Equivalents, held during the period
February 1 through and including March 31 of such year, less (ii) the sum of
(w) the aggregate amount of Net Sale Proceeds from Asset Dispositions during the
preceding twelve months, to the extent not reinvested prior to March 31 of such
year, plus (x) the aggregate amount of proceeds from the issuance of
Indebtedness issued to refinance other Indebtedness and being held pending the
payment of such other Indebtedness plus (y) the aggregate amount during the
preceding twelve months of cash proceeds from Recovery Events received by the
Borrower or any of its Subsidiaries during the preceding twelve months, to the
extent not reinvested prior to March 31 of such year, plus (z) $850,000,000.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. §78a et seq. and as hereafter amended.

 

“Exchange Rate” shall mean, on any day, (i) with respect to any Alternative
Currency, the Spot Rate at which Dollars are offered on such day by the
Administrative Agent in London or New York (as selected by the Administrative
Agent) for such Alternative Currency at approximately 11:00 A.M. (London time or
New York time, as applicable), and (ii) with respect to Dollars in relation to
any specified Alternative Currency, the Spot Rate at which such specified
Alternative Currency is offered on such day by the Administrative Agent in
London or New York for Dollars at approximately 11:00 A.M. (London time or New
York time, as applicable).  The Administrative Agent shall provide the Borrower
with the then current Exchange Rate from time to time upon the Borrower’s
request therefor.

 

“Exchange Rate Determination Date” means (i) for purposes of the determination
of the Exchange Rate of any stated amount on any Business Day in relation to any
Borrowing of

 

18

--------------------------------------------------------------------------------


 

Revolving Loans or Swing Line Loans in an Alternative Currency, (A) the date
which is two Business Days prior to such Borrowing in the case of a Borrowing
denominated in Euros or (B) the date of such Borrowing in the case of a
Borrowing denominated in Sterling, (ii) for purposes of the determination of the
Exchange Rate of any Stated Amount in relation to any issuance of any Letter of
Credit, on the date of such issuance and (iii) for the purpose of determining
the Exchange Rate to make determinations pursuant to Section 4.4(a), the last
Business Day of each calendar month.

 

“Excluded Property” has the meaning assigned to that term in Section 7.11(a).

 

“Existing Non-Extended Term B Loan Maturity Date” has the meaning assigned to
that term in Section 2.12(a).

 

“Existing Revolver Stated Termination Date” has the meaning assigned to that
term in Section 2.11(a).

 

“Existing Term B Dollar Loan” and “Existing Term B Dollar Loans” have the
meanings assigned to those terms in Section 2.1(a)(i).

 

“Existing Term B Lender” means any Lender which made an Existing Term B Dollar
Loan.

 

“Extended Term B Dollar Lender” means, at any time, any Lender that has an
Extended Term B Dollar Loan at such time.

 

“Extended Term B Dollar Loan” means an Existing Term B Dollar Loan that has been
converted to an “Extended Term B Dollar Loan” pursuant to the Sixth Amendment.

 

“Extended Term B Dollar Note” and “Extended Term B Dollar Notes” have the
meanings assigned to those terms in Section 2.2(a).

 

“Extended Term B Loan Facility” means the credit facility under this Agreement
evidenced by the Term B Dollar Loans.

 

“Extended Term B Loan Maturity Date” means April 19, 2017; provided, that, to
the extent that there are any Senior Notes (2016) outstanding on any day during
the period from and including the Senior Notes (2016) Trigger Date to and
including the Senior Notes (2016) Maturity Date, then, unless the sum of
(x) Cash and Cash Equivalents of the Borrower and its Subsidiaries on such day,
(y) the Total Available Revolving Commitment on such day and (z) the total
available capacity under the Receivables Documents in existence on such day that
exceeds the actual Receivables Facility Attributed Indebtedness outstanding on
such day is at least the Required Sum for such day, the “Extended Term B Loan
Maturity Date” shall be such day.

 

“Facility” means any of the credit facilities established under this Agreement,
i.e., any of the Term Facilities or the Revolving Facility.

 

19

--------------------------------------------------------------------------------


 

“Facing Agent” means each of (i) DB as to each Fifth Amendment Existing Letter
of Credit, (ii) JPMCB and (iii) any other Revolving Lender agreed to by such
Revolving Lender, the Borrower and the Administrative Agent (in each case,
acting through any branch or Affiliate).

 

“Facing Agent Sublimit” means $75,000,000.

 

“FATCA” means the current Sections 1471 through 1474 of the Code, and any
similar amended or successor version that is substantively comparable, and any
regulations or official published interpretations thereof.

 

“Federal Funds Rate” means on any one day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the nearest 1/100th of 1%)
of the rate on overnight federal funds transactions with members of the Federal
Reserve System only arranged by federal funds brokers, as published as of such
day by the Federal Reserve Bank of New York, or, if such rate is not so
published, the average of the quotations for such day on such transactions
received by JPMCB from three federal funds brokers of recognized standing
selected by JPMCB.

 

“Fee Letter” means the letter agreement with respect to fees related to this
Agreement between the Borrower, DB and Deutsche Bank Securities Inc. dated on or
before the Third Amendment Effective Date.

 

“Fifth Amendment” means the Fifth Amendment to Credit Agreement dated as of
March 9, 2010.

 

“Fifth Amendment Effective Date” means the “Amendment Effective Date” as defined
in the Fifth Amendment.

 

“Fifth Amendment Existing Letter of Credit” means any letter of credit issued by
DB pursuant to this Agreement prior to the Fifth Amendment Effective Date and
set forth on Schedule 1.1(d), to the extent such letter of credit is not
increased (other than in accordance with the terms thereof as in effect on the
Fifth Amendment Effective Date), extended, auto-extended or renewed, on or after
the Fifth Amendment Effective Date.

 

“Fifth Amendment Fee Letter” means the letter agreement with respect to fees
related to this Agreement among the Borrower, J.P. Morgan Securities Inc. and
JPMCB dated on or before the Fifth Amendment Effective Date.

 

“Fiscal Quarter” has the meaning assigned to that term in Section 7.12.

 

“Fiscal Year” has the meaning assigned to that term in Section 7.12.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor

 

20

--------------------------------------------------------------------------------


 

statute thereto and (iv) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto.

 

“Foreign Cash Equivalents” means (i) debt securities with a maturity of 365 days
or less issued by any member nation of the European Union, Switzerland or any
other country whose debt securities are rated by S&P and Moody’s A-1 or P-1, or
the equivalent thereof (if a short-term debt rating is provided by either) or at
least AA or Aa2, or the equivalent thereof (if a long-term unsecured debt rating
is provided by either)(each such jurisdiction, an “approved jurisdiction”), or
any agency or instrumentality of an approved jurisdiction, provided that the
full faith and credit of the approved jurisdiction is pledged in support of such
debt securities or such debt securities constitute a general obligation of the
approved jurisdiction and (ii) debt securities in an aggregate principal amount
not to exceed the Dollar Equivalent of $40,000,000 with a maturity of 365 days
or less issued by any nation in which the Borrower or its Subsidiaries has cash
which is the subject of restrictions on export, any agency or instrumentality of
such nation or any bank or other organization organized in such nation.

 

“Foreign Factoring Transactions” means transactions (other than pursuant to
(a) any Permitted Accounts Receivable Securitization or (b) a transaction
described in Section 8.3(e)) for the sale or discounting of (i) the Accounts
Receivable of a Foreign Subsidiary and/or (ii) letters of credit the beneficiary
of which is a Foreign Subsidiary.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by the Borrower or one or more of its
Subsidiaries or its Affiliates primarily for the benefit of employees of the
Borrower or such Subsidiaries or its Affiliates residing outside the United
States of America, which plan, fund, or similar program provides or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which is not subject to
ERISA or the Code.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia and that is not a Subsidiary Guarantor.

 

“Fourth Amendment” means the Fourth Amendment to this Agreement dated as of
June 22, 2009.

 

“Fourth Amendment Effective Date” has the meaning assigned to that term in the
Fourth Amendment.

 

“Fund” means a Person that is a fund that makes, purchases, holds or otherwise
invests in commercial loans or similar extensions of credit in the ordinary
course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of government.

 

21

--------------------------------------------------------------------------------


 

“Guarantee Obligations” means, as to any Person, without duplication, any direct
or indirect obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, Capitalized Lease, Operating Financing Lease (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent:  (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor; (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation, or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; or
(iv) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligations shall not include any endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation at any time shall be deemed to be an amount equal to the lesser of
(x) the stated or determinable amount at such time of the primary obligation in
respect of which such Guarantee Obligation is made or (y) the maximum amount for
which such Person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation; or, if not stated or determinable, the
maximum liability (assuming full performance) in respect thereof reasonably
anticipated at such time.

 

“Guaranteed Obligations” means (i) the full and prompt payment when due (whether
at the stated maturity, by acceleration or otherwise) of the principal and
interest (whether such interest is allowed as a claim in a bankruptcy proceeding
with respect to the Borrower or otherwise) on each Note issued by the Borrower
to each Lender, and Loans made under this Agreement and all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit, together with
all other obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon) of the
Borrower to such Lender now existing or hereafter incurred under, arising out of
or in connection with this Agreement or any other Loan Documents and the due
performance and compliance with all terms, conditions and agreements contained
in the Loan Documents by the Borrower and (ii) the full and prompt payment when
due (whether by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) of the Borrower (or, if permitted by
Section 8.2, its Subsidiaries) owing under any Interest Rate Agreement or Other
Hedging Agreement or any Overdraft Facility entered into by the Borrower or any
of its Subsidiaries with any Lender or any Affiliate thereof (even if such
Lender subsequently ceases to be a Lender under this Agreement for any reason)
so long as such Lender or Affiliate participates in such Interest Rate Agreement
or Other Hedging Agreement or Overdraft Facility, as the case may be, and their
subsequent assigns, if any, whether or not in existence or hereafter arising,
and the due performance and compliance with all terms, conditions and agreements
contained therein.

 

“Guaranty” means, collectively, (i) the Subsidiary Guaranty and (ii) each
guaranty delivered by a Foreign Subsidiary pursuant to Section 7.11(h), in each
case as the same may be amended, supplemented or otherwise modified from time to
time.

 

22

--------------------------------------------------------------------------------


 

“Headquarters Subsidiary Guaranty Agreement” has the meaning assigned to that
term in Section 5.1(d)(ii) of this Agreement.

 

“Huntsman Affiliate” means Huntsman Corporation or any of its Affiliates (other
than the Borrower and its Subsidiaries).

 

“Huntsman Corporation” means Huntsman Corporation, a Delaware corporation.

 

“Huntsman Finco” means Huntsman International Financial LLC, a direct
Wholly-Owned Subsidiary of the Borrower that is a limited liability company
formed under the laws of Delaware.

 

“Huntsman Group” has the meaning assigned to that term in the definition of
“Change of Control” in this Section 1.1.

 

“Huntsman Parent Company” means Huntsman Corporation or any entity of which the
Borrower is a direct or indirect Wholly-Owned Subsidiary.

 

“Immaterial Subsidiary” means any Subsidiary of the Borrower, the Consolidated
Net Tangible Assets of which are less than 1% of the Borrower’s Consolidated Net
Tangible Assets (as of the end of the most recently completed Fiscal Quarter of
the Borrower for which financial statements are available) and which did not
account for more than 1% of the consolidated revenues of the Borrower and its
Subsidiaries for such period.

 

“Impaired Lender” means, at any time, a Revolving Lender as determined by the
Administrative Agent, that (i) is a Defaulting Lender, (ii)(x) has notified the
Administrative Agent, any Facing Agent, the Swing Line Lender or the Borrower,
or has stated publicly, that it will not comply with its obligations under this
Agreement to make a Loan, make a payment to any Facing Agent in respect of a
Letter of Credit Payment and/or make a payment to the Swing Line Lender in
respect of a Swing Line Loan (each a “funding obligation”) or (y) has defaulted
on its funding obligations under any other loan agreement or credit agreement or
other similar agreement, unless such default in respect of funding obligations
is the subject of a good faith dispute, (iii) has, for three or more Business
Days, failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent, that it will comply with its
funding obligations hereunder, or (iv) as to which a Lender Insolvency Event has
occurred and is continuing (provided that the reallocation of funding
obligations provided for in Section 3.8(a) as a result of a Revolving Lender
being an Impaired Lender will not by itself cause the relevant Impaired Lender
to become a Non-Impaired Lender).  Any determination that a Revolving Lender is
an Impaired Lender under clauses (i) through (iv) above will be made by the
Administrative Agent in its reasonable discretion acting in good faith. 
Notwithstanding anything to the contrary above, a Revolving Lender will not be
an Impaired Lender solely by virtue of the ownership or acquisition of any
Capital Stock in such Revolving Lender or Lender Parent Company by a
Governmental Authority.

 

“Indebtedness” means, as applied to any Person (without duplication):

 

(i)           all obligations of such Person for borrowed money;

 

23

--------------------------------------------------------------------------------


 

(ii)          the deferred and unpaid balance of the purchase price of assets or
services (other than trade payables and other accrued liabilities incurred in
the ordinary course of business that are not overdue by more than 90 days unless
being contested in good faith) which purchase price is (x) due more than six
months from the date of incurrence of the obligation in respect thereof (or in
the case of long-term supply agreements, from the date of delivery of such
assets or services) or (y) evidenced by a note or a similar written instrument;

 

(iii)         all Capitalized Lease Obligations;

 

(iv)        all indebtedness secured by any Lien (other than Customary Permitted
Liens) on any property owned by such Person, whether or not such indebtedness
has been assumed by such Person or is nonrecourse to such Person;

 

(v)         notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money (other than such
notes or drafts for the deferred purchase price of assets or services which does
not constitute Indebtedness pursuant to clause (ii) above);

 

(vi)        indebtedness or obligations of such Person, in each case, evidenced
by bonds, notes or similar written instruments;

 

(vii)       the face amount of all letters of credit and bankers’ acceptances
issued for the account of such Person, and without duplication, all drafts drawn
thereunder other than, in each case, commercial or standby letters of credit or
the functional equivalent thereof issued in connection with performance, bid or
advance payment obligations incurred in the ordinary course of business,
including, without limitation, performance requirements  under workers
compensation or similar laws;

 

(viii)      all obligations of such Person under Interest Rate Agreements or
Other Hedging Agreements;

 

(ix)         Guarantee Obligations of such Person;

 

(x)          the aggregate outstanding amount of Receivables Facility Attributed
Indebtedness or the gross proceeds from any similar transaction, regardless of
whether such transaction is effected without recourse to such Person or in a
manner that would not otherwise be reflected as a liability on a balance sheet
of such Person in accordance with GAAP; and

 

(xi)         the Attributable Debt of any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product to which such Person is a party, where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP;

 

provided, however, notwithstanding the foregoing, “Indebtedness” shall not
include deferred taxes or indebtedness of Borrower and/or its Subsidiaries
incurred to finance insurance premiums, if (a) such indebtedness is unsecured
(except as permitted by Section 8.1(k)), and

 

24

--------------------------------------------------------------------------------


 

(b) is in a principal amount not in excess of the casualty and other insurance
premiums to be paid by Borrower and/or its Subsidiaries for a three year period
beginning on the date of any incurrence of such indebtedness.

 

“Indemnified Party” has the meaning assigned to that term in Section 12.4(a).

 

“Initial Borrowing” means the first Borrowing by the Borrower under this
Agreement.

 

“Initial Loan” means the first Loan made by the Lenders under this Agreement.

 

“Intellectual Property” has the meaning assigned to that term in Section 6.19.

 

“Intercompany Loan” has the meaning assigned to that term in Section 8.7(g).

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated on
or about the Closing Date, by and among the Collateral Agent, Administrative
Agent, DB as beneficiary of the Mortgages, HSBC Bank USA, National Association
(as successor to HSBC Bank USA), as trustee for the Senior Secured Notes and the
Borrower, in the form of Exhibit B to the Collateral Security Agreement, as
amended, modified or supplemented in accordance with the terms thereof.

 

“Interest Coverage Ratio” means, for any period, the ratio of Consolidated
EBITDA to Consolidated Cash Interest Expense for such period.

 

“Interest Payment Date” means (i) as to any Base Rate Loan, each Quarterly
Payment Date to occur while such Loan is outstanding, (ii) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of the Interest Period applicable thereto and (iii) as to any Eurocurrency
Loan having an Interest Period longer than three months, each three (3) month
anniversary of the first day of the Interest Period applicable thereto and the
last day of the Interest Period applicable thereto; provided, however, that, in
addition to the foregoing, each of (A) the Revolver Termination Date, (B) the
Non-Extended Term B Loan Maturity Date, (C) the Extended Term B Loan Maturity
Date and (D) the Term C Loan Maturity Date shall be deemed to be an “Interest
Payment Date” with respect to any interest which is then accrued hereunder for
such Loan.

 

“Interest Period” has the meaning assigned to that term in Section 3.4.

 

“Interest Rate Agreement” means any interest rate swap agreement, cross-currency
interest rate swap agreement, interest rate cap agreement, interest rate collar
agreement, interest rate futures contract, interest rate option contract or
other similar agreement or arrangement to which the Borrower or any Subsidiary
is a party.

 

“Interest Rate Determination Date” means the date for calculating the
Eurocurrency Rate for an Interest Period, which date shall be (i) in the case of
any Eurocurrency Loan in Dollars, the second Business Day prior to first day of
the related Interest Period for such Loan or (ii) in the case of any
Eurocurrency Loan in an Alternative Currency, the date on which quotations would
ordinarily be given by prime banks in the London interbank market for

 

25

--------------------------------------------------------------------------------


 

deposits in the Applicable Currency for value on the first day of the related
Interest Period for such Eurocurrency Loan; provided, however, that if for any
such Interest Period with respect to an Alternative Currency Loan, quotations
would ordinarily be given on more than one date, the Interest Rate Determination
Date shall be the last of those dates.

 

“Inventory” means, inclusively, all inventory as defined in the Uniform
Commercial Code in effect in the State of New York from time to time and all
goods, merchandise and other personal property wherever located, now owned or
hereafter acquired by the Borrower or any of its Subsidiaries of every kind or
description which are held for sale or lease or which are furnished or to be
furnished under a contract of service or are raw materials, work-in-process or
materials used or consumed or to be used or consumed in the Borrower’s or any of
its Subsidiaries’ businesses.

 

“Investment” means, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest in,
Securities of any other Person, or a capital contribution by that Person to any
other Person, (ii) any direct or indirect loan or advance by that person to any
other Person (other than prepaid expenses or Accounts Receivable created or
acquired in the ordinary course of business), including all Indebtedness of such
Person arising from a sale of property by such first Person other than in the
ordinary course of its business or (iii) any purchase by that Person of all or a
significant part of the assets of a business conducted by another Person.  The
amount of any Investment by any Person on any date of determination shall be the
sum of the acquisition price of the gross assets acquired by such Person
(including the amount of any liability assumed in connection with the
acquisition by such Person to the extent such liability would be reflected as a
liability on a balance sheet prepared in accordance with GAAP) plus all
additional capital contributions or purchase price and earnout adjustments
(positive or negative) paid (or credited) in respect thereof, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment minus the amount of all cash returns
of principal or capital thereon, cash dividends thereon and other cash returns
on investment thereon or liabilities expressly assumed by another Person (other
than the Borrower or another Subsidiary of the Borrower) in connection with the
sale of such Investment.  Whenever the term “outstanding” is used in this
Agreement with reference to an Investment, it shall take into account the
matters referred to in the preceding sentence.

 

“IRIC” means International Risk Insurance Company, a Utah corporation.

 

“IRS” means the United States Internal Revenue Service, or any successor or
analogous organization.

 

“Issuer” means the entity acting as issuer or similar funding vehicle under the
relevant Receivables Documents.

 

“Joint Venture” means any corporation, partnership, limited liability company,
joint venture or other similar legal arrangement (whether created by contract or
conducted through a separate legal entity) now or hereafter formed by the
Borrower or any of its Subsidiaries with another Person in order to conduct a
common venture or enterprise with such Person.

 

26

--------------------------------------------------------------------------------


 

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

 

“LC Commission” has the meaning assigned to that term in Section 2.9(e)(ii).

 

“LC Obligations” means, at any time, an amount equal to the sum of (i) the
Assigned Dollar Value of the aggregate Stated Amount of the then outstanding
Letters of Credit and (ii) the Assigned Dollar Value of the aggregate amount of
drawings under Letters of Credit which have not then been reimbursed pursuant to
Section 2.9(c).  The LC Obligation of any Revolving Lender at any time shall
mean the Dollar Equivalent of its Pro Rata Share of the Assigned Dollar Value of
the aggregate LC Obligations outstanding at such time.

 

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and shall include any Person that becomes a
“Lender” in connection with the issuance of Additional Term Loans pursuant to
Section 2.1(a)(ii).

 

“Lender Default” means (i) the refusal (which has not been retracted) of a
Lender (x) to make available its portion of any Borrowing when the conditions
precedent thereto, in the determination of the Administrative Agent, have been
met, or (y) to fund its portion of any unreimbursed payment under
Section 2.9(d) or (ii) a Lender having notified in writing the Borrower and/or
the Administrative Agent that it does not intend to comply with its obligations
under Section 2.1 or Section 2.9(d), as a result of any takeover of such Lender
by any regulatory authority or agency.

 

“Lender Insolvency Event” means that (i) a Revolving Lender or its Lender Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, or (ii) such
Revolving Lender or its Lender Parent Company is the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Revolving Lender or its Lender Parent Company, or such Revolving Lender
or its Lender Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.

 

“Lender Parent Company” means, with respect to a Revolving Lender, the bank
holding company (as defined in Federal Reserve Board Regulation Y), if any, of
such Revolving Lender, and/or any Person owning, beneficially or of record,
directly or indirectly, a majority of the shares of such Revolving Lender.

 

“Lending Office” means, with respect to each Lender, the office specified under
such Lender’ name on the administrative questionnaire delivered to the
Administrative Agent on or prior to the Third Amendment Effective Date, or on
the signature page to any Assignment and Assumption Agreement, with respect to
each Type of Loan or such other office as such Lender may designate in writing
from time to time to Borrower and Administrative Agent with respect thereto.

 

“Letter of Credit Payment” means, as applicable (i) all payments made by a
Facing Agent pursuant to either a draft or demand for payment under a Letter of
Credit or (ii) all

 

27

--------------------------------------------------------------------------------


 

payments by Revolving Lenders to a Facing Agent in respect thereof (whether or
not in accordance with their Pro Rata Share).

 

“Letters of Credit” means, collectively, all Fifth Amendment Existing Letters of
Credit, Commercial Letters of Credit, Standby Letters of Credit and Bank
Guarantees, in each case as issued pursuant to this Agreement, and “Letter of
Credit” means any one of such Letters of Credit.

 

“Leverage Ratio” means, for any Test Period, the ratio of Consolidated Debt as
of the last day of such Test Period to Consolidated EBITDA for such Test Period.

 

“Lien” means (i) any judgment lien or execution, attachment, levy, distraint or
similar legal process and (ii) any mortgages, pledge, hypothecation, collateral
assignment, security interest, encumbrance, lien, charge or deposit arrangement
(other than a deposit to a Deposit Account in the ordinary course of business
and not intended as security) of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof, any agreement to give any of the foregoing, or any sale of receivables
with recourse against the seller or any Affiliate of the seller).

 

“Loan” means any Extended Term B Dollar Loan, Non-Extended Term B Dollar Loan,
Term C Dollar Loan, Swing Line Loan or Revolving Loan, and “Loans” means all
such Loans, collectively.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each Letter of
Credit, each Security Document, each Guaranty and all other agreements,
instruments and documents executed in connection therewith, in each case as the
same may at any time be amended, supplemented, restated or otherwise modified
and in effect.

 

“LOU Claim Proceeds” means all insurance proceeds received by the Borrower or
any of its Subsidiaries after the Fifth Amendment Effective Date in respect of
the Port Arthur Plant Fire.

 

“LPC” mean Louisiana Pigment Company, and its successors and assigns.

 

“Majority Lenders” of any Facility means those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of other Facilities under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

 

“Mandatory Cost” means the cost imputed to the Lender(s) of compliance with the
mandatory liquid assets requirements of the Bank of England and/or the banking
supervision or other costs of the Financial Services Authority or European
Central Bank or any successor body exercising their functions in this respect as
determined in accordance with Schedule 1.1(b).

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), assets, liabilities or operations of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
or any of its Subsidiaries to perform its respective obligations under any Loan
Document to which it is a party, or (iii) the

 

28

--------------------------------------------------------------------------------


 

validity or enforceability of this Agreement or any of the Security Documents or
the material rights or remedies of the Administrative Agent, Collateral Agent or
and the Lenders hereunder or thereunder.

 

“Material Agreement” means (i) any Contractual Obligation of the Borrower or any
of its Subsidiaries, the breach of which or the failure to maintain would be
reasonably likely to result in a Material Adverse Effect, (ii) the Public Note
Documents and (iii) any material Contractual Obligation entered into in
connection with an Acquisition.

 

“Material Subsidiary” means any Subsidiary of the Borrower, the Consolidated Net
Tangible Assets of which were more than 2% of the Borrower’s Consolidated Net
Tangible Assets as of the end of the most recently completed Fiscal Year of the
Borrower for which audited financial statements are available; provided that, in
the event the aggregate of the Consolidated Total Assets of all Subsidiaries
that do not constitute Material Subsidiaries exceeds 5% of the Borrower’s
Consolidated Total Assets as of such date, the Borrower (or the Administrative
Agent, in the event the Borrower has failed to do so within 10 days of request
therefor by the Administrative Agent) shall, to the extent necessary, designate
sufficient Subsidiaries to be deemed to be “Material Subsidiaries” to eliminate
such excess, and such designated Subsidiaries shall thereafter constitute
Material Subsidiaries.  Assets of Foreign Subsidiaries shall be converted into
Dollars at the rates used for purposes of preparing the consolidated balance
sheet of the Borrower included in such audited financial statements.

 

“Maximum Commitment” means, when used with reference to any Lender, the
aggregate of such Lender’s Term Commitments and Revolving Commitment in the
amounts not to exceed those set forth opposite the name of such Lender on
Schedule 1.1(a) hereto, subject to reduction from time to time in accordance
with the terms of this Agreement.

 

“Minimum Borrowing Amount” means, with respect to (i) Base Rate Loans,
$3,000,000, (ii) with respect to Eurocurrency Loans, $5,000,000, in the case of
a Borrowing in Dollars, £2,000,000, in the case of a Borrowing in Sterling, and
€5,000,000, in the case of a Borrowing in Euros and (iii) with respect to Swing
Line Loans, $500,000 or the Dollar Equivalent thereof in an Alternative Currency
(or such other amount as the Swing Line Lender may agree.)

 

“Minimum Floor Amount” has the meaning assigned to that term in Section 12.23.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Mortgage” has the meaning assigned to that term in Section 5.1(e)(i) and shall
also include any mortgage or similar documents executed pursuant to
Section 7.11.

 

“Mortgage Policies” has the meaning assigned to that term in Section 5.1(e)(ii).

 

“Mortgaged Property” means the owned or leased real property subject to a
Mortgage as indicated on Schedule 6.21(c) and shall also include any owned or
leased real property subject to a Mortgage pursuant to Section 7.11.

 

29

--------------------------------------------------------------------------------


 

“Most Recent Leverage Ratio” means, at any date, the Leverage Ratio for the Test
Period ending as of the most recently ended Fiscal Quarter for which financial
statements have been delivered to the Lenders pursuant to Section 7.1; provided,
however, that if the Borrower fails to deliver such financial statements as
required by Section 7.1 and further fails to remedy such default within five
days of notice thereof from the Administrative Agent, then, without prejudice to
any other rights of any Lender hereunder, the Most Recent Leverage Ratio shall
be deemed to be the highest level as of the date such financial statements were
required to be delivered under Section 7.1.  The Most Recent Leverage Ratio for
the period from the Closing Date to the first date on which financial statements
are required to be delivered to the Lenders pursuant to Section 7.1 shall be
deemed to be 3.0 to 1.0.

 

“Most Recent Senior Secured Leverage Ratio” means, at any date, the Senior
Secured Leverage Ratio for the Test Period ending as of the most recently ended
Fiscal Quarter for which financial statements have been delivered to the Lenders
pursuant to Section 7.1; provided, however, that if the Borrower fails to
deliver such financial statements as required by Section 7.1 and further fails
to remedy such default within five days of notice thereof from the
Administrative Agent, then, without prejudice to any other rights of any Lender
hereunder, the Most Recent Senior Secured Leverage Ratio shall be deemed to be
the highest level as of the date such financial statements were required to be
delivered under Section 7.1.  The Most Recent Senior Secured Leverage Ratio
shall be deemed to be greater than 2.25 to 1.0 for the period from the Third
Amendment Effective Date to the earlier of (A) the date of delivery of the
financial statements required by Section 7.1 and a Compliance Certificate with
respect to the Fiscal Quarter of the Borrower ended September 30, 2007 or
(B) the date three (3) Business Days following delivery by the Borrower of a
certificate of a Responsible Financial Officer stating that (i) the US Commodity
Business Sale has been consummated, (ii) no Event of Default or Unmatured Event
of Default has occurred and (iii) certifying as to the Senior Secured Leverage
Ratio calculated on a Pro Forma Basis after giving effect to the US Commodity
Business Sale and the repayment of any Indebtedness with the Net Sale Proceeds
therefrom that has occurred by the date of such certificate.

 

“MP Group” has the meaning assigned to that term in the definition of “Change of
Control” in this Section 1.1.

 

“Multiemployer Plan” means any plan described in Section 4001(a)(3) of ERISA to
which contributions are or have, within the preceding six years, been made, or
are or were, within the preceding six years, required to be made, by the
Borrower or any of its ERISA Affiliates or any Subsidiary of the Borrower or
ERISA Affiliates of such Subsidiary.

 

“Net Equity Proceeds” means the cash proceeds received from (i) any capital
contribution from any member of the Borrower or (ii) the issuance of Capital
Stock of the Borrower (other than to a Subsidiary or an employee stock ownership
plan), net of the actual liabilities for reasonably anticipated cash taxes in
connection with such incurrence, if any, any underwriting, brokerage and other
customary selling commissions incurred in connection with such incurrence, and
reasonable legal, advisory and other fees and expenses, incurred in connection
with such incurrence.

 

30

--------------------------------------------------------------------------------


 

“Net Recovery Proceeds” means, with respect to any Recovery Event, an amount
equal to the sum of the aggregate cash payments received by the Borrower or any
Subsidiary of the Borrower from such Recovery Event minus the direct costs and
expenses incurred in connection therewith (including, without limitation, all
legal fees and other professional fees) and minus any provision for taxes in
respect thereof made in accordance with GAAP.  Any proceeds, costs expenses or
taxes denominated in a currency other than Dollars shall, for purposes of the
calculation of the amount of Net Recovery Proceeds, be in an amount equal to the
Dollar Equivalent thereof as of the date of receipt of such Net Recovery
Proceeds by the Borrower or any Subsidiary of the Borrower.

 

“Net Sale Proceeds” means, with respect to any Asset Disposition, an amount
equal to the sum of the aggregate cash payments received by the Borrower or any
Subsidiary of the Borrower from such Asset Disposition (including, without
limitation, cash received by way of deferred payment pursuant to a note
receivable, conversion of non-cash consideration, cash payments in respect of
purchase price adjustments or otherwise, but only as and when such cash is
received) minus the direct costs and expenses incurred in connection therewith
(including in the case of any Asset Disposition, the payment of the outstanding
principal amount of, premium, if any, and interest on any Indebtedness (other
than hereunder) required to be repaid as a result of such Asset Disposition) and
minus any provision for taxes in respect thereof made in accordance with GAAP. 
Any proceeds received in a currency other than Dollars shall, for purposes of
the calculation of the amount of Net Sale Proceeds, be in an amount equal to the
Dollar Equivalent thereof as of the date of receipt thereof by the Borrower or
any Subsidiary of the Borrower.

 

“New Revolving Lender” has the meaning assigned to that term in Section 2.10(a).

 

“Non-Defaulting Lender” means each Lender which is not a Defaulting Lender.

 

“Non-Extended Term B Dollar Lender” means any Lender which has made (or a
portion thereof) a Non-Extended Term B Dollar Loan.

 

“Non-Extended Term B Dollar Loan” means an Existing Term B Dollar Loan that
shall not have been converted to an “Extended Term B Dollar Loan” pursuant to
the Sixth Amendment.

 

“Non-Extended Term B Dollar Loan Extension Effective Date” has the meaning
assigned to that term in Section 2.12(b).

 

“Non-Extended Term B Dollar Note” and “Non-Extended Term B Dollar Notes” have
the meanings assigned to those terms in Section 2.2(a).

 

“Non-Extended Term B Loan Facility” means the credit facility under this
Agreement evidenced by the Non-Extended Term B Dollar Loans.

 

“Non-Extended Term B Loan Maturity Date” means April 19, 2014, as the same may
be extended from time to time pursuant to Section 2.12; provided, that, if there
shall occur a date (an “earlier date”) on which in excess of $100,000,000 of
Public Notes which have not been repaid or refinanced with Permitted Refinancing
Indebtedness in accordance with the terms of

 

31

--------------------------------------------------------------------------------


 

this Agreement is scheduled to come due within three months, “Non-Extended Term
B Loan Maturity Date” means such earlier date.

 

“Non-Extended Term B or Term C Percentage” means, at any time with respect to
the Non-Extended Term B Loan Facility or the Term C Dollar Facility, as
applicable, a fraction (expressed as a percentage) the numerator of which is
equal to the aggregate Assigned Dollar Value of all Loans under such Facility
outstanding at such time and the denominator of which is equal to the aggregate
Assigned Dollar Value of all Non-Extended Term B Dollar Loans and Term C Dollar
Loans outstanding at such time.

 

“Non-Impaired Lender” means, at any time, any Revolving Lender which is not an
Impaired Lender.

 

“Non-U.S. Participant” means any Lender that is not a United States person
within the meaning of Code section 7701(a)(30).

 

“Note” means any of the Swing Line Note, the Revolving Notes or the Term Notes
and “Notes” means all of such Notes collectively.

 

“Notice of Borrowing” has the meaning assigned to that term in Section 2.5.

 

“Notice of Conversion or Continuation” has the meaning assigned to that term in
Section 2.6.

 

“Notice of Issuance” has the meaning assigned to that term in Section 2.9(b).

 

“Notice of Revolving Commitment Increase” has the meaning assigned to that term
in Section 2.10(b).

 

“Notice Office” means the office of the Administrative Agent located at 1111
Fannin, 10th Floor, Houston, Texas 77002, Attention: Monica M. Espitia
(Facsimile No. 713-427-6307), or such other office as the Administrative Agent
may designate to the Borrower and the Lenders from time to time.

 

“Obligations” means all liabilities and obligations of the Borrower and its
Subsidiaries now or hereafter arising under this Agreement and all of the other
Loan Documents, whether for principal, interest, fees, expenses, indemnities or
otherwise, and whether primary, secondary, direct, indirect, contingent, fixed
or otherwise (including obligations of performance).

 

“Operating Financing Lease” means a lease of the type described in clause
(xi) of the definition of “Indebtedness”.

 

“Organizational Documents” means, with respect to any Person, such Person’s
memorandum, articles or certificate of incorporation, certificates of formation,
bylaws, partnership agreement, limited liability company agreement, joint
venture agreement or other similar governing documents and any document setting
forth the designation, amount and/or relative rights, limitations and
preferences of any class or series of such Person’s Capital Stock.

 

32

--------------------------------------------------------------------------------


 

“Other Hedging Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, commodity agreements, option contract, synthetic
cap or other similar agreement other than an Interest Rate Agreement to which
the Borrower or any Subsidiary is a party.

 

“Overdraft Facility” has the meaning assigned to that term in
Section 8.2(b)(xii).

 

“Overdraft Reserve” shall mean an amount, if any, equal to the amount by which
Indebtedness incurred by the Borrower or any of its Subsidiaries pursuant to
Section 8.2(b)(xii) exceeds $60,000,000 (or the Dollar Equivalent thereof).

 

“Parent Company” means each Person which owns, directly or indirectly, at least
a majority of the Voting Securities of the Borrower.

 

“Participants” has the meaning assigned to that term in Section 12.8(b).

 

“Participating Subsidiary” means any Subsidiary of the Borrower or other entity
formed as necessary or customary under the laws of the relevant jurisdiction
that is a participant in a Permitted Accounts Receivable Securitization.

 

“Patriot Act” has the meaning assigned to that term in Section 6.22.

 

“Payment Office” means (i) with respect to the Administrative Agent or the Swing
Line Lender, for payments with respect to Dollar-denominated Loans, the address
located at 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention: Monica M.
Espitia (Facsimile No. 713-427-6307), or such other address as the
Administrative Agent or the Swing Line Lender, as the case may be, may from time
to time specify in accordance with Section 12.3 or (ii) with respect to the
Administrative Agent or the Swing Line Lender, for payments in an Alternative
Currency or with respect to a Letter of Credit denominated in an Alternative
Currency, such account at such bank or office in London (or such other location)
as the Administrative Agent or the Swing Line Lender, as the case may be, shall
designate by notice to the Person required to make the relevant payment.

 

“PBGC” means the Pension Benefit Guaranty Corporation created by
Section 4002(a) of ERISA.

 

“Perfection Certificates” has the meaning assigned to that term in
Section 5.1(f).

 

“Permitted Accounts Receivable Securitization” means any receivables financing
program providing for the sale, conveyance or contribution to capital of
Receivables Facility Assets or interests therein by the Borrower and its
Participating Subsidiaries to a Receivables Subsidiary in transactions
purporting to be sales, which Receivables Subsidiary shall finance the purchase
of such Receivables Facility Assets by the direct (or, to the extent approved by
the Administrative Agent as evidenced by its written approval thereof, indirect)
sale, transfer, conveyance, lien, grant of participation or other interest or
pledge of such Receivables Facility Assets or interests therein to one or more
limited purpose financing companies, special purpose entities, trusts and/or
financial institutions, in each case, on a limited recourse basis as to the
Borrower and the Participating Subsidiaries (except to the extent a limitation
on recourse is not

 

33

--------------------------------------------------------------------------------


 

customary for similar transactions or is prohibited in the relevant
jurisdiction); provided that any such transaction shall be consummated pursuant
to documentation necessary or customary for such transactions in the relevant
jurisdiction (or otherwise satisfactory to the Administrative Agent as evidenced
by its written approval thereof) and shall provide for purchase price
percentages reasonably satisfactory to the Administrative Agent.  Each of the
Receivables Securitization Programs shall be considered a Permitted Accounts
Receivables Securitization hereunder.

 

“Permitted Entrustment Loan Arrangement” means a coordinated credit-linked
deposit and loan facility arranged in compliance with the laws of the People’s
Republic of China pursuant to which a Foreign Subsidiary of the Borrower
organized under the laws of the People’s Republic of China makes loans or
advances to another Foreign Subsidiary of the Borrower through the use of an
intermediary financial institution in the People’s Republic of China.

 

“Permitted Liens” has the meaning assigned to that term in Section 8.1.

 

“Permitted Non-Cash Impairment and Restructuring Charges” means, with respect to
any Person, for any period, (i) the aggregate depreciation, amortization and
other non-cash charges of such Person and its Subsidiaries reducing Consolidated
Net Income of such Person and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP (excluding any such charges
constituting an extraordinary item or loss or any such charge which requires an
accrual of or a reserve for cash charges for any future period) and (ii) cash
charges taken after the Third Amendment Effective Date in an aggregate amount
not to exceed $100,000,000.

 

“Permitted Real Property Encumbrances” means (i) those liens, encumbrances and
other matters affecting title to any Mortgaged Property listed in the applicable
title policy in respect thereof (or any update thereto) and found, on the date
of delivery of such title policy to the Administrative Agent in accordance with
the terms hereof, reasonably acceptable by the Administrative Agent, (ii) as to
any particular real property at any time, such easements, encroachments,
covenants, restrictions, rights of way, minor defects, irregularities or
encumbrances on title which do not, in the reasonable opinion of the
Administrative Agent, materially impair such real property for the purpose for
which it is held by the mortgagor or owner, as the case may be, thereof, or the
Lien held by the Administrative Agent, (iii) municipal and zoning laws,
regulations, codes and ordinances, which are not violated in any material
respect by the existing improvements and the present use made by the mortgagor
or owner, as the case may be, of such real property, (iv) general real estate
taxes and assessments not yet delinquent, and (v) such other items as the
Administrative Agent may consent to.

 

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness,
any Indebtedness refinancing, extending, renewing or refunding such
Indebtedness; provided, however, that any such refinancing Indebtedness shall
(i) be issued by the same obligor as the Indebtedness being so refinanced (or by
Huntsman Corporation or a Parent Company) and be on terms, taken as a whole, not
more restrictive than the terms of the documents governing the Indebtedness
being so refinanced; (ii) if the Indebtedness being so refinanced is
subordinated to the Obligations, be subordinated to the Obligations on
substantially the same terms (or on terms at least as favorable to the Lenders)
as Indebtedness being so refinanced; (iii) be in a principal

 

34

--------------------------------------------------------------------------------


 

amount (as determined as of the date of the incurrence of such refinancing
Indebtedness in accordance with GAAP) not exceeding the principal amount of the
Indebtedness being refinanced on such date plus any call premiums, prepayment
fees, costs and expenses paid in connection with such refinancing; (iv) not have
a Weighted Average Life to Maturity less than the Indebtedness being refinanced;
(v) if the Indebtedness being refinanced is Public Notes, be unsecured
Indebtedness maturing no earlier than the then latest Term Maturity Date; and
(vi) be upon terms and subject to documentation which is in form and substance
reasonably satisfactory in all material respects to the Administrative Agent.

 

“Permitted Technology Licenses” has the meaning assigned to that term in
Section 8.3(f) of this Agreement.

 

“Permitted Unconsolidated Ventures” means an Investment in a Person not
constituting a Subsidiary of the Borrower which Person is not engaged in any
business other than that permitted under Section 8.9 for the Borrower and its
Subsidiaries.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, Governmental Authority or other entity of any kind.

 

“Plan” means any plan described in Section 4021(a) of ERISA and not excluded
pursuant to Section 4021(b) thereof, which is or has, within the preceding six
years, been established or maintained, or to which contributions are or have,
within the preceding six years, been made, by the Borrower or any of its ERISA
Affiliates or any Subsidiary of the Borrower or any ERISA Affiliates of such
Subsidiary, but not including any Multiemployer Plan.

 

“Plan Administrator” has the meaning assigned to the term “administrator” in
Section 3(16)(A) of ERISA.

 

“Plan Sponsor” has the meaning assigned to the term “plan sponsor” in
Section 3(16)(B) of ERISA.

 

“Pledge Agreement” has the meaning assigned to that term in Section 5.1(c) of
this Agreement.

 

“Pledged Receivables Subsidiary Notes” means the subordinated notes of the
Receivables Subsidiary, if any, issued to the Borrower or any Participating
Subsidiary in connection with a Permitted Accounts Receivable Securitization,
which subordinated notes are pledged pursuant to the Receivables Subsidiary
Pledge Agreement.

 

“Pledged Receivables Subsidiary Stock” means all the issued and outstanding
shares of capital stock of the Receivables Subsidiary, which shares are pledged
pursuant to the Receivables Subsidiary Pledge Agreement.

 

“Pledged Securities” means, collectively, “Pledged Securities” as defined in the
Collateral Security Agreement or any other pledged securities under any Security
Document.

 

35

--------------------------------------------------------------------------------


 

“Port Arthur Fire Add Back” means, for any period that includes any Fiscal
Quarter ending after December 31, 2006 and on or before December 31, 2007, the
sum of (i) an amount not to exceed $50,000,000 per Fiscal Quarter (provided,
that any excess above $50,000,000 may be carried forward to the next Fiscal
Quarter) ending after December 31, 2006 and on or before December 31, 2007
included in such period (and $0 for each Fiscal Quarter that ends thereafter
included in such period), equal to the net business interruption losses
(calculated in accordance with GAAP) for the applicable period, including the
retained portion of any business interruption claims that relate to the Port
Arthur Plant Fire and that are, or are expected to be, the subject of insurance
claims by the Borrower or its Subsidiaries but only to the extent such claims
have not been denied and have been, or in the reasonable judgment of the
Borrower, are likely to be, paid by the Borrower’s or its Subsidiaries’
insurance carriers or represent the retained portion of any business
interruption claims pertaining to the deductible plus (ii) to the extent
(A) deducted in determining Consolidated Net Income for such period and (B) such
charges are, or are expected to be, the subject of insurance claims by the
Borrower or its Subsidiaries but only to the extent such claims have not been
denied and have been, or in the reasonable judgment of the Borrower, are likely
to be, paid by the Borrower’s or its Subsidiaries’ insurance carriers or
represent the retained portion of any physical property insurance claims
pertaining to the deductible, any charges payable in cash for the maintenance or
repair of property damaged in the Port Arthur Plant Fire to the extent of such
damage.  The Port Arthur Fire Add Back shall be set forth on the Compliance
Certificate delivered pursuant to Section 7.2(b) for each Fiscal Quarter ending
after December 31, 2006 and on or before September 30, 2008, and the Borrower
shall, upon the request of the Administrative Agent, deliver such detailed
computations as are necessary to support such amount.

 

“Port Arthur Fire Insurance Income” means, for any period, the amount of income
of the Borrower or any of its Subsidiaries for such period (as determined in
accordance with GAAP) related to insurance proceeds received or expected to be
received as a result of the Port Arthur Plant Fire, including, without
limitation, any related (i) payments in respect of claims on policies related to
business interruption insurance during such period, (ii) physical property
insurance proceeds received by the Borrower or any of its Subsidiaries during
such period and (iii) accruals for expected insurance income recoveries during
such period.

 

“Port Arthur Plant Fire” means the fire that occurred at the Borrower’s Port
Arthur, Texas olefins manufacturing plant on or about April 29, 2006.

 

“Pro Forma Basis” means, (a) with respect to the preparation of a pro forma
financial statement for any purpose relating to an Acquisition or for
calculation of Consolidated EBITDA for any period, a pro forma financial
statement or calculation prepared on the basis that (i) any Indebtedness
incurred or assumed in connection with such Acquisition was incurred or assumed
on the first day of the applicable period, (ii) if such Indebtedness bears a
floating interest rate, such interest shall be paid over such period at the rate
in effect on the date of such Acquisition, and (iii) all income and expense
associated with the assets or entity acquired in connection with such
Acquisition for the most recently ended four fiscal quarter period for which
such income and expense amounts are available shall be treated as being earned
or incurred by Borrower over the applicable period on a pro forma basis without
giving effect to any cost savings other than, to the extent desired to be
included by the Borrower, Pro Forma Cost Savings, (b) with respect to the
preparation of a pro forma financial statement for any purpose

 

36

--------------------------------------------------------------------------------


 

relating to an Asset Disposition or for calculation of Consolidated EBITDA, a
pro forma financial statement or calculation prepared on the basis that (i) any
Indebtedness prepaid out of the proceeds of such Asset Disposition shall be
deemed to have been prepaid as of the first day of the applicable period, and
(ii) all income and expense (other than such expenses as the Borrower, in good
faith, estimates will not be reduced or eliminated as a consequence of such
Asset Disposition) associated with the assets or entity disposed of in
connection with such Asset Disposition shall be deemed to have been eliminated
as of the first day of the applicable period and (c) with respect to the
preparation of a pro forma financial statement for any purpose relating to an
incurrence of Indebtedness or the making of any payment (or any repayment), or
both, a pro forma financial statement or calculation prepared on the basis that
(i) such Indebtedness incurred was incurred or such payment (or repayment) was
made on the first day of the applicable period and (ii) if such Indebtedness
bears a floating rate of interest, such interest was paid over such period at
the rate in effect on the date of incurrence of such Indebtedness.  For the
avoidance of doubt, for the purpose of determining any financial ratio hereunder
on a “Pro Forma Basis” for any period (the “Subject Period”), any Acquisition,
Asset Disposition, incurrence of Indebtedness or payment (or repayment) made at
any time during the period commencing after the last day of the Subject Period
through and including the date that such determination is required to be made,
shall be taken into account for purposes of this definition.

 

“Pro Forma Cost Savings” means, with respect to the determination of
Consolidated Net Income on a Pro Forma Basis, such cost savings as would be
permitted pursuant to Rule 11.02 of Regulation S-X (assuming Regulation S-X
applied to the acquisition in question), if prior to the consummation of any
Acquisition permitted by Section 8.7(m), the Borrower’s certified public
accountants shall have issued a comfort letter (in a manner consistent with
example d of SAS 72) or shall have performed procedures agreed upon by the
Borrower and Administrative Agent, in each case related to the determination of
such Consolidated Net Income on a Pro Forma Basis in accordance with the
applicable accounting requirements of Rule 11.02 of Regulation S-X.

 

“Pro Rata Share” means, when used with reference to any Lender and any described
aggregate or total amount of any Facility or Facilities, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Lender’s Commitment with respect
to such Facility or Facilities and the denominator of which shall be the
aggregate Commitments outstanding for all Lenders or, if no Commitments are then
outstanding, with respect to such Facility or Facilities such Lender’s aggregate
Loans with respect to such Facility or Facilities to the total Loans outstanding
hereunder with respect to such Facility or Facilities, and when used with
reference to any Lender’s percent interest, such fraction, expressed as a
percentage.

 

“Projections” has the meaning assigned to that term in Section 6.5(e).

 

“Proposed Non-Extended Term B Extension Changes” has the meaning assigned to
that term in Section 2.12(a).

 

“Public Note Documents” means the Senior Secured (2010) Note Documents, the
Senior Note (2012) Documents, the Senior Subordinated Note (2013) Documents, the
Senior Subordinated Note (2014) Documents, the Senior Subordinated Note (2015)
Documents, the

 

37

--------------------------------------------------------------------------------


 

Senior Note (2016) Documents and all documents evidencing, guaranteeing or
otherwise governing any Permitted Refinancing Indebtedness of any Public Notes.

 

“Public Notes” means the Senior Secured Notes (2010), the Senior Notes (2012),
Senior Subordinated Notes (2013), the Senior Subordinated Notes (2014), the
Senior Subordinated Notes (2015) and the Senior Notes (2016), in each case in
the amounts outstanding on the Fifth Amendment Effective Date, and any notes
evidencing any Permitted Refinancing Indebtedness of any of the foregoing.

 

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31 of each year.

 

“Quoted Rate” means the rate of interest per annum with respect to a Swing Line
Loan denominated in an Alternative Currency as determined by the Swing Line
Lender at the time such Swing Line Loan is made to the Borrower.

 

“Receivables Documents” shall mean all documentation relating to any receivables
financing program providing for the sale of Receivables Facility Assets by the
Borrower and its Subsidiaries (whether or not to a Receivables Subsidiary) in
transactions purporting to be sales and shall include the Receivables
Securitization Program Documents.

 

“Receivables Facility Assets” shall mean any Accounts Receivable (whether now
existing or arising in the future) of the Borrower or any of its Subsidiaries,
and any assets related thereto, including without limitation (i) all collateral
given by the respective account debtor or on its behalf (but not by the Borrower
or any of its Subsidiaries) securing such Accounts Receivable, (ii) all
contracts and all guarantees (but not by the Borrower or any of its
Subsidiaries) or other obligations directly related to such Accounts Receivable,
(iii) other related assets and (iv) proceeds of all of the foregoing. 
Receivables Securitization Program Facility Assets shall be deemed to constitute
Receivables Facility Assets.

 

“Receivables Facility Attributed Indebtedness” at any time shall mean the
aggregate Dollar Equivalent net outstanding amount theretofore paid, directly or
indirectly, by a funding source in respect of the Receivables Facility Assets or
interests therein sold, conveyed, contributed or transferred or pledged pursuant
to the relevant Receivables Documents (including in connection with a Permitted
Accounts Receivable Securitization) (it being the intent of the parties that the
amount of Receivables Facility Attributed Indebtedness at any time outstanding
approximate as closely as possible the principal amount of Indebtedness which
would be outstanding at such time under the Receivables Documents if the same
were structured as a secured lending agreement rather than an agreement
providing for the sale, conveyance, contribution to capital, transfer or pledge
of such Receivables Facility Assets or interests therein).

 

“Receivables Securitization Program Documents” means all documents and
deliveries in connection with the Receivables Securitization Programs, as such
documents may be amended or modified from time to time to the extent permitted
under this Agreement.

 

38

--------------------------------------------------------------------------------


 

“Receivables Securitization Program Facility Assets” means all “Receivables” and
other “Receivable Assets” (as defined in the Receivables Securitization Program
Loan Agreements) of the Borrower and the Receivables Program Participating
Subsidiaries.

 

“Receivables Securitization Program Loan Agreements” means, collectively,
(i) that certain European Receivables Loan Agreement, dated as of October 16,
2009, among Huntsman Receivables Finance LLC, Vantico Group S.a r.l. (as
successor to Huntsman (Europe) B.V.B.A.), the several entities party thereto as
lenders, the several financial institutions party thereto as funding agents,
Barclays Bank plc, as administrative agent and collateral agent, and (ii) that
certain U.S. Receivables Loan Agreement, dated as of October 16, 2009, among
Huntsman Receivables Finance II LLC, Vantico Group S.a r.l. (as successor to
Huntsman (Europe) B.V.B.A.), the several entities party thereto as lenders, the
several financial institutions party thereto as funding agents, the several
commercial paper conduits party thereto as conduit lenders, the several
financial institutions party thereto as committed lenders, Wachovia Bank
National Association, as administrative agent and collateral agent, each as
amended, supplemented or otherwise modified from time to time, or either such
receivables loan agreement, as the context requires.

 

“Receivables Securitization Program Participating Subsidiaries” means each
Subsidiary of the Borrower from time to time party to any of the Receivables
Securitization Programs.

 

“Receivables Securitization Program Subsidiaries” means, collectively,
(i) Huntsman Receivables Finance LLC and (ii) Huntsman Receivables Finance II
LLC, each a limited liability company organized under the laws of the State of
Delaware, or either such entity, as the context requires.

 

“Receivables Securitization Programs” means each of the receivables financing
programs providing for the sale, contribution or other transfer of Receivables
Securitization Program Facility Assets pursuant to the relevant Receivables
Securitization Program Documents by the Borrower and/or the Receivables
Securitization Program Participating Subsidiaries to the relevant Receivables
Securitization Program Subsidiary(directly or through the Borrower, another
Receivables Securitization Program Participating Subsidiary or a financial
institution) in which the Borrower and/or the Receivables Securitization Program
Subsidiaries shall finance the purchase of such Receivables Securitization
Program Facility Assets by the sale, transfer, conveyance, lien, grant of a
participation or other interest or pledge of such Receivables Securitization
Program Facility Assets directly or indirectly to one or more limited purpose
financing companies, special purpose entities and/or financial institutions, in
each case, on a limited recourse basis as to the Borrower and the Receivables
Securitization Program Participating Subsidiaries.

 

“Receivables Subsidiary” means a special purpose, bankruptcy remote Wholly-Owned
Subsidiary of the Borrower which may be formed for the sole and exclusive
purpose of engaging in activities in connection with the purchase, sale and
financing of Accounts Receivable in connection with and pursuant to one or more
Permitted Accounts Receivable Securitizations; provided, however, that if the
law of a jurisdiction in which the Borrower proposes to create a Receivables
Subsidiary does not provide for the creation of a bankruptcy

 

39

--------------------------------------------------------------------------------


 

remote entity that is acceptable to the Borrower or requires the formation of
one or more additional entities (whether or not Subsidiaries of the Borrower),
the Administrative Agent may in its discretion permit the Borrower to form such
other type of entity in such jurisdiction to serve as a Receivables Subsidiary
as is necessary or customary for similar transactions in such jurisdiction. 
Each of the Receivables Securitization Program Subsidiaries shall be considered
a Receivables Subsidiary hereunder.

 

“Receivables Subsidiary Pledge Agreement” means the Pledge Agreement, Collateral
Security Agreement and/or such other pledge or security agreement in form
reasonably satisfactory to the Administrative Agent pursuant to which the
Borrower or a Participating Subsidiary pledges the Pledged Receivables
Subsidiary Stock and the Pledged Receivables Subsidiary Notes to the Collateral
Agent for the benefit of the Lenders to secure the “Secured Obligations”
described in the Pledge Agreement or the Collateral Security Agreement, as
applicable.

 

“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any insurance or condemnation proceeds payable (i) by reason of any theft,
physical destruction or damage or any other similar event with respect to any
properties or assets of the Borrower or any of its Subsidiaries, (ii) by reason
of any condemnation, taking, seizing or similar event with respect to any
properties or assets of the Borrower or any of its Subsidiaries and (iii) under
any policy of insurance required to be maintained under Section 7.8 provided,
however, that in no event shall payments made under business interruption
insurance constitute a Recovery Event.

 

“Reference Lenders” means the principal office of JPMCB in the relevant
jurisdiction or such other banks as may be appointed by the Administrative Agent
in consultation with the Borrower.

 

“Refinanced Facility Debt” has the meaning assigned to that term in
Section 12.23(a).

 

“Refunded Swing Line Loans” has the meaning assigned to that term in
Section 2.1(c)(ii).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

 

“Related Fund” means, with respect to any Lender which is a Fund, any other Fund
that is administered or managed by the same investment advisor of such Lender or
by an Affiliate of such investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, deposit, disposal, discharge, dispersal, escape,
leaching or migration into the indoor or outdoor environment, including the
movement of Contaminants through or in the air, soil, surface water or
groundwater.

 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment; 
(ii) prevent, minimize or otherwise address the Release or substantial threat of
a material Release of Contaminants so they

 

40

--------------------------------------------------------------------------------


 

do not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment; or (iii) perform pre-response or
post-response studies and investigations and post-response monitoring and care
or any other studies, reports or investigations relating to Contaminants.

 

“Replaced Lender” has the meaning assigned to that term in Section 3.7.

 

“Replacement Lender” has the meaning assigned to that term in Section 3.7.

 

“Reportable Event” means a “reportable event” described in Section 4043(c) of
ERISA or in the regulations thereunder with respect to a Plan other than a
reportable event for which the 30 day notice requirement to the PBGC has been
waived, any event requiring disclosure under Section 4063(a) or 4062(e) of
ERISA, receipt of a notice of withdrawal liability with respect to a
Multiemployer Plan pursuant to Section 4202 of ERISA or receipt of a notice of
reorganization or insolvency with respect to a Multiemployer Plan pursuant to
Section 4242 or 4245 of ERISA.

 

“Required Lenders” means Non-Defaulting Lenders the sum of whose outstanding
Term Loans and Revolving Commitments (or, after the Total Revolving Commitment
has been terminated, the Assigned Dollar Value of outstanding Revolving Loans
and the Assigned Dollar Value of LC Obligations) constitute greater than 50% of
the sum of (i) the total outstanding Dollar Equivalent amount of Term Loans of
Non-Defaulting Lenders and (ii) the Total Revolving Commitment less the
aggregate Revolving Commitments of Defaulting Lenders (or, after the Total
Revolving Commitment has been terminated, the total Assigned Dollar Value of
outstanding Revolving Loans of Non-Defaulting Lenders and the aggregate Pro Rata
Share of all Non-Defaulting Lenders of the total Assigned Dollar Value of
outstanding LC Obligations at such time).

 

“Required Note Offer Amount Proceeds” shall mean (i) with respect to any Asset
Disposition, the amount of any Net Sale Proceeds which would be required by the
terms of the Senior Secured Notes (2010) Indenture to be applied to offer to
purchase Senior Secured Notes (2010) and (ii) with respect to any Recovery
Event, any Net Recovery Proceeds which would be required by the terms of the
Senior Secured Notes (2010) Indenture to offer to purchase Senior Secured Notes
(2010); in each case (x) including amounts which are required under the terms of
the Senior Secured Notes (2010) Indenture to be accumulated to make such an
offer, (y) assuming no reinvestment of such proceeds or expenditure of such
proceeds to purchase replacement properties or assets and (z) after giving
effect to any prepayment of Loans to the maximum extent permitted by the Senior
Secured Notes (2010) Indenture without requiring an offer to repurchase Senior
Secured Notes (2010).

 

“Required Sum” means, for any day, the sum of (x) the aggregate principal amount
of Senior Notes (2016) outstanding on such day plus (y) $200,000,000.

 

“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or judgment, decree, determination or award of an
arbitrator or a court or other Governmental Authority, including without
limitation, any Environmental Law, in each

 

41

--------------------------------------------------------------------------------


 

case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Resigning Agent” has the meaning assigned to that term in Section 11.9(h).

 

“Responsible Financial Officer” means, as to any Person, the chief financial
officer, principal accounting officer, a financial vice president, controller,
manager (in the case of a limited liability company) having responsibility for
financial matters, treasurer or assistant treasurer of such Person.

 

“Responsible Officer” means, as to any Person, any of the chairman or vice
chairman of the board of directors, the president, any executive vice president,
the vice president-controller, any vice president, manager (in the case of a
limited liability company) or any Responsible Financial Officer of such Person.

 

“Restricted Payment” has the meaning assigned to that term in Section 8.4(a).

 

“Revolver Event of Default” means any Event of Default under Section 10.1(c) as
a result of the Borrower failing to be in compliance with Section 9.1.

 

“Revolver Extension Effective Date” has the meaning assigned to that term in
Section 2.11(b).

 

“Revolver Stated Termination Date” means March 9, 2014, as the same may be
extended from time to time pursuant to Section 2.11.

 

“Revolver Termination Date” means the Revolver Stated Termination Date or such
earlier date as the Revolving Commitments shall have been terminated or
otherwise reduced to $0 pursuant to this Agreement; provided, that, if there
shall occur a date (an “earlier date”) on which in excess of $100,000,000 of
Public Notes and/or Term Loans which have not been repaid or refinanced with
Permitted Refinancing Indebtedness in accordance with the terms of this
Agreement is scheduled to come due within three months, “Revolver Termination
Date” means such earlier date.

 

“Revolving Commitment” means, with respect to any Revolving Lender, the
obligation of such Revolving Lender to make Revolving Loans and participate in
Letters of Credit and Swing Line Loans, as such commitment may be adjusted from
time to time pursuant to this Agreement, which commitment as of the Fifth
Amendment Effective Date is the amount set forth opposite such Lender’s name on
Schedule 1.1(a) hereto under the caption “Amount of Revolving Commitment” as the
same may be adjusted from time to time pursuant to the terms hereof and
“Revolving Commitments” means such commitments collectively, which commitments
will not exceed $300,000,000 in the aggregate.

 

“Revolving Commitment Increase” has the meaning assigned to that term in
Section 2.10(a).

 

“Revolving Commitment Increase Date” has the meaning assigned to that term in
Section 2.10(a).

 

42

--------------------------------------------------------------------------------


 

“Revolving Facility” means the credit facility under this Agreement evidenced by
the Revolving Commitments and the Revolving Loans.

 

“Revolving Lender” means any Lender which has a Revolving Commitment or is owed
a Revolving Loan (or a portion thereof).

 

“Revolving Loan” and “Revolving Loans” have the meanings given in
Section 2.1(b)(i).

 

“Revolving Note” has the meaning assigned to that term in Section 2.2(a).

 

“Rubicon” means Rubicon Inc., and its successors and assigns.

 

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property.

 

“Scheduled Extended Term B Dollar Repayments” means, with respect to the
principal payments on the Extended Term B Dollar Loans for each date set forth
below, the principal payment on the Extended Term B Dollar Loans set forth
opposite such date:

 

Extended Term B Dollar Loan Repayments

 

Date

 

Principal Payment

 

 

 

March 31, 2012

 

1% of the aggregate principal amount of the Existing Term B Dollar Loans as of
the Third Amendment Effective Date that were converted into Extended Term B
Dollar Loans pursuant to the Sixth Amendment

 

 

 

March 31, 2013

 

1% of the aggregate principal amount of the Existing Term B Dollar Loans as of
the Third Amendment Effective Date that were converted into Extended Term B
Dollar Loans pursuant to the Sixth Amendment

 

 

 

March 31, 2014

 

1% of the aggregate principal amount of the Existing Term B Dollar Loans as of
the Third Amendment Effective Date that were converted into Extended Term B
Dollar Loans pursuant to the Sixth Amendment

 

 

 

March 31, 2015

 

1% of the aggregate principal amount of the Existing Term B Dollar Loans as of
the Third Amendment Effective Date that were converted into Extended Term B
Dollar Loans pursuant to

 

43

--------------------------------------------------------------------------------


 

Date

 

Principal Payment

 

 

 

 

 

the Sixth Amendment

 

 

 

March 31, 2016

 

1% of the aggregate principal amount of the Existing Term B Dollar Loans as of
the Third Amendment Effective Date that were converted into Extended Term B
Dollar Loans pursuant to the Sixth Amendment

 

 

 

Extended Term B Loan Maturity Date

 

100% of the aggregate principal amount of the Existing Term B Dollar Loans
outstanding on the Extended Term B Loan Maturity Date

 

“Scheduled Non-Extended Term B Dollar Repayments” means, with respect to the
principal payments on the Non-Extended Term B Dollar Loans for each date set
forth below, the principal payment on the Non-Extended Term B Dollar Loans set
forth opposite such date:

 

Non-Extended Term B Dollar Loan Loans

 

Date

 

Principal Payment

 

 

 

March 31, 2012

 

1% of the aggregate principal amount of the Existing Term B Dollar Loans as of
the Third Amendment Effective Date that were not converted into Extended Term B
Dollar Loans pursuant to the Sixth Amendment or Section 2.12

 

 

 

March 31, 2013

 

1% of the aggregate principal amount of the Existing Term B Dollar Loans as of
the Third Amendment Effective Date that were not converted into Extended Term B
Dollar Loans pursuant to the Sixth Amendment or Section 2.12

 

 

 

Non-Extended Term B Loan Maturity Date

 

100% of the aggregate principal amount of the Non-Extended Term B Dollar Loans
outstanding on the Non-Extended Term B Loan Maturity Date.

 

“Scheduled Term C Dollar Repayments” means, with respect to the principal
payments on the Term C Dollar Loans for each date set forth below, that
percentage of the aggregate outstanding principal amount of Term C Dollar Loans
on the Fourth Amendment

 

44

--------------------------------------------------------------------------------


 

Effective Date set forth opposite thereto:

 

Term C Dollar Repayments

 

Date

 

Principal Payment

 

 

 

March 31, 2012

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

March 31, 2013

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

March 31, 2014

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

March 31, 2015

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

March 31, 2016

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

Term C Loan Maturity Date

 

100% of the aggregate principal amount of Term C Dollar Loans outstanding on the
Term C Loan Maturity Date.

 

“Scheduled Term Repayments” means (a) for the Extended Term B Dollar Loans, the
Non-Extended Term B Dollar Loans or the Term C Dollar Loans, the scheduled
principal payments set forth in the definition of Scheduled Extended Term B
Dollar Repayments, the Scheduled Non-Extended Term B Dollar Loan Repayments or
the Scheduled Term C Dollar Repayments, as applicable, and (b) for the Term
Loans, the sum of the scheduled principal payments set forth in the definitions
of Scheduled Extended Term B Dollar Repayments, Scheduled Non-Extended Term B
Dollar Repayments and Scheduled Term C Dollar Repayments.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Parties” has the meaning provided in the respective Security Documents
to the extent defined therein and shall include any Person who is granted a
security interest pursuant to any Loan Document.

 

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

45

--------------------------------------------------------------------------------


 

“Security Documents” means, collectively the Collateral Security Agreement, the
Pledge Agreement, the Mortgages, the UK Security Documents and all other
agreements, assignments, security agreements, instruments and documents executed
in connection therewith, in each case as the same may at any time be amended,
supplemented, restated or otherwise modified and in effect.  For purposes of
this Agreement, “Security Documents” shall also include all guaranties,
mortgagees, pledge agreements, collateral assignments, subordination agreements
and other collateral documents and any reaffirmation of the foregoing in the
nature thereof entered into by the Borrower or any Subsidiary of the Borrower on
and after the Closing Date in favor of the Collateral Agent for the benefit of
the Secured Parties in satisfaction of the requirements of this Agreement.

 

“Senior Note (2012) Documents” means the Senior Notes (2012), the Senior Notes
(2012) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2012).

 

“Senior Note (2016) Documents” means the Senior Notes (2016), the Senior Notes
(2016) Indenture and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Senior Notes (2016).

 

“Senior Notes (2012)” means those certain 11-1/2% senior notes due July 15, 2012
issued pursuant to the terms of the Senior Notes (2012) Indenture.

 

“Senior Notes (2012) Indenture” means that certain Indenture dated as of
June 22, 2004 among Borrower (as successor to Huntsman LLC), the guarantors
named therein and HSBC Bank USA, National Association, as trustee (as the same
may be amended in compliance with this Agreement, including pursuant to the
Supplemental Indenture dated as of July 11, 2005) and any supplemental indenture
or additional indenture to be entered into with respect to the Senior Notes
(2012) to the extent permitted under Section 8.11.

 

“Senior Notes (2016)” means those certain 5-1/2% senior notes due 2016 issued
pursuant to the terms of the Senior Notes (2016) Indenture.

 

“Senior Notes (2016) Indenture” means that certain Indenture dated as of July 6,
2009 among Borrower, the guarantors named therein and Wilmington Trust FSB, as
trustee (as the same may be amended in compliance with this Agreement) and any
supplemental indenture or additional indenture to be entered into with respect
to the Senior Notes (2016) to the extent permitted under Section 8.11.

 

“Senior Notes (2016) Maturity Date” means the scheduled maturity date of the
Senior Notes (2016).

 

“Senior Notes (2016) Trigger Date” means the 91st day prior to scheduled
maturity date of the Senior Notes (2016).

 

“Senior Secured (2010) Note Documents” means the Senior Secured Notes (2010),
the Senior Secured Notes (2010) Indenture and all other documents evidencing,
guaranteeing or otherwise governing the terms of the Senior Secured Notes
(2010).

 

46

--------------------------------------------------------------------------------


 

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (i) Consolidated Debt that is either (x) secured by any Lien or (y) is
Indebtedness of the Borrower or any Subsidiary of the type referred to in clause
(x) of the definition of such term (other than any such Indebtedness of Foreign
Subsidiaries that are not secured by Liens) to (ii) Consolidated EBITDA for the
most recently ended four Fiscal Quarters for which financial statements have
been delivered pursuant to Section 7.1.

 

“Senior Secured Notes (2010)” means those certain 11-5/8% senior secured notes
due October 15, 2010 issued pursuant to the terms of the Senior Secured Notes
(2010) Indenture, and secured by the Collateral on a pari passu basis with the
Obligations.

 

“Senior Secured Notes (2010) Indenture” means that certain Indenture dated as of
September 30, 2003 among Borrower (as successor to Huntsman LLC), the guarantors
named therein and HSBC Bank USA, National Association (as successor to HSBC Bank
USA), as trustee (as the same may be amended in compliance with this Agreement,
including pursuant to the Supplemental Indenture dated as of July 13, 2005) and
any supplemental indenture or additional indenture to be entered into with
respect to the Senior Secured Notes (2010) to the extent permitted under
Section 8.11.

 

“Senior Secured Notes (2010) Obligations” means the obligations incurred by
Borrower under the Senior Secured Notes (2010) Indenture, as evidenced by the
Senior Secured Notes (2010).

 

“Senior Subordinated Note (2013) Documents” means the Senior Subordinated Notes
(2013), the Senior Subordinated Notes (2013/2014) Indenture and all other
documents evidencing, guaranteeing or otherwise governing the terms of the
Senior Subordinated Notes (2013).

 

“Senior Subordinated Notes (2013)” means those certain 6-7/8% senior
subordinated notes due November 2013 issued by the Borrower pursuant to the
terms of the Senior Subordinated Notes (2013/2014) Indenture.

 

“Senior Subordinated Notes (2013/2014) Indenture” means that certain Indenture
dated as of November 13, 2006 among the Borrower, the guarantors named therein
and Wells Fargo, National Association, as trustee (as the same may be amended in
compliance with this Agreement, including pursuant to the Supplemental Indenture
dated February 2007) and any supplemental indenture or additional indenture to
be entered into with respect to the Senior Subordinated Notes (2013) or the
Senior Subordinated Notes (2014) to the extent permitted under Section 8.11.

 

“Senior Subordinated Note (2014) Documents” means the Senior Subordinated Notes
(2014), the Senior Subordinated Notes (2013/2014) Indenture and all other
documents evidencing, guaranteeing or otherwise governing the terms of the
Senior Subordinated Notes (2014).

 

“Senior Subordinated Note (2015) Documents” means the Senior Subordinated Notes
(2015), the Senior Subordinated Notes (2015) Indenture and all other documents

 

47

--------------------------------------------------------------------------------


 

evidencing, guaranteeing or otherwise governing the terms of the Senior
Subordinated Notes (2015).

 

“Senior Subordinated Notes (2014)” means those certain 7-7/8% senior
subordinated notes due November 2014 issued by the Borrower pursuant to the
terms of the Senior Subordinated Notes (2013/2014) Indenture.

 

“Senior Subordinated Notes (2015)” shall mean (i) those certain 7-3/8% senior
subordinated notes due January 1, 2015 denominated in Dollars issued by the
Borrower pursuant to the terms of the Senior Subordinated Notes (2015) Indenture
and (ii) those certain 7-1/2% senior subordinated notes due January 1, 2015
denominated in Euros issued by the Borrower pursuant to the terms of the Senior
Subordinated Notes (2015) Indenture.

 

“Senior Subordinated Notes (2015) Indenture” shall mean that certain Indenture
dated as of December 17, 2004 among Borrower, the guarantors named therein and
Wells Fargo Bank Minnesota, National Association, as trustee (as the same may be
amended in compliance with this Agreement) and any supplemental indenture or
additional indenture to be entered into with respect to the Senior Subordinated
Notes (2015) to the extent permitted under Section 8.11.

 

“Sixth Amendment” shall mean the Sixth Amendment to Credit Agreement dated as of
March 7, 2011 among the Borrower, the Lenders party thereto and the
Administrative Agent.

 

“Sixth Amendment Effective Date” has the meaning assigned to that term in the
Sixth Amendment.

 

“Solvent” means, when used with respect to (i) any Person (other than subject to
clause (ii)), that (x) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including for purposes of this definition all
liabilities, whether or not reflected on a balance sheet prepared in accordance
with GAAP, and whether direct or indirect, fixed or contingent, disputed or
undisputed), (y) it is able to pay its debts or obligations in the ordinary
course as they mature and (z) it has capital sufficient to carry on its business
and all business in which it is about to engage and (ii) for any Person other
than a Domestic Subsidiary, such Person has the ability to pay its debts as and
when they fall due and could not be deemed to be insolvent for the purposes of
the law of such Person’s jurisdiction of formation.  For purposes of
Section 6.5(b) “debt” means any liability on a claim, and “claim” means (A) any
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured (including all obligations,
if any, under any Plan or the equivalent for unfunded past service liability,
and any other unfunded medical and death benefits) or (B) any right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.  In computing the amount of contingent or unliquidated liabilities
at any time, such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

48

--------------------------------------------------------------------------------


 

“Spot Rate” means, for any currency at any date, the rate quoted in Bloomberg
World Currency Value as the spot rate for the purchase of such currency with
another currency on the applicable determination date.

 

“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.

 

“Standby Letters of Credit” means any of the irrevocable standby letters of
credit issued pursuant to this Agreement, in form acceptable to the Facing Agent
issuing such standby letters of credit, together with any increases or decreases
in the Stated Amount thereof and any renewals, amendments and/or extensions
thereof.

 

“Stated Amount” or “Stated Amounts” means, (i) with respect to any Letter of
Credit issued in Dollars, the stated or face amount of such Letter of Credit to
the extent available at the time for drawing (subject to presentment of all
requisite documents), and (ii) with respect to any Letter of Credit issued in
any currency other than Dollars, the Assigned Dollar Value of the stated or face
amount of such Letter of Credit to the extent available at the time for drawing
(subject to presentment of all requisite documents), in either case, as the same
may be increased or decreased from time to time in accordance with the terms of
such Letter of Credit.  For purposes of calculating the Stated Amount of any
Letter of Credit at any time:

 

(A)          any increase in the Stated Amount of any Letter of Credit by reason
of any amendment to any Letter of Credit shall be deemed effective under this
Agreement as of the date the relevant Facing Agent actually issues an amendment
purporting to increase the Stated Amount of such Letter of Credit, whether or
not such Facing Agent receives the consent of the Letter of Credit beneficiary
or beneficiaries to the amendment, except that if the Borrower has required that
the increase in Stated Amount be given effect as of an earlier date and such
Facing Agent issues an amendment to that effect, then such increase in Stated
Amount shall be deemed effective under this Agreement as of such earlier date
requested by the Borrower; and

 

(B)           any reduction in the Stated Amount of any Letter of Credit by
reason of any amendment to any Letter of Credit shall be deemed effective under
this Agreement as of the later of (x) the date the applicable Facing Agent
actually issues an amendment purporting to reduce the Stated Amount of such
Letter of Credit, whether or not the amendment provides that the reduction be
given effect as of an earlier date, or (y) the date the applicable Facing Agent
receives the written consent (including by authenticated telex, cable, SWIFT
messages or facsimile transmission (with, in the case of a facsimile
transmission, a follow-up original hard copy)) of the Letter of Credit
beneficiary or beneficiaries to such reduction, whether written consent must be
dated on or after the date of the amendment issued by such Facing Agent
purporting to effect such reduction.

 

49

--------------------------------------------------------------------------------


 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subsidiary” of any Person means any corporation, partnership (limited or
general), limited liability company, trust or other entity of which a majority
of the Capital Stock (or equivalent beneficial ownership or voting interest)
having ordinary voting power to elect a majority of the board of directors (if a
corporation) or to select the trustee or equivalent controlling interest, shall,
at the time such reference becomes operative, be directly or indirectly owned or
controlled by such Person or one or more of the other subsidiaries of such
Person or any combination thereof.  Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.  Unless otherwise expressly
provided, an Unrestricted Subsidiary shall not be considered a “Subsidiary” of
the Borrower for purposes of this Agreement.

 

“Subsidiary Guarantor” means each Subsidiary of the Borrower that is or becomes
a party to the Subsidiary Guaranty or delivers a guaranty pursuant to
Section 7.11.

 

“Subsidiary Guaranty” means the guaranty executed by the Subsidiary Guarantors,
in form and substance satisfactory to the Administrative Agent, and delivered as
of the Closing Date, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Swing Line Commitment” means, with respect to the Swing Line Lender at any
date, the obligation of the Swing Line Lender to make Swing Line Loans pursuant
to Section 2.1(c) in the amount referred to therein.

 

“Swing Line Lender” means JPMCB in such capacity (acting through any branch or
Affiliate).

 

“Swing Line Lender Sublimit” means $25,000,000.

 

“Swing Line Loan Participation Certificate” means a certificate, substantially
in the form of Exhibit 2.1(c).

 

“Swing Line Loans” has the meaning assigned to that term in Section 2.1(c)(i).

 

“Swing Line Note” has the meaning assigned to that term in Section 2.2(a).

 

“Tax Distributions” has the meaning provided in Section 8.4.

 

“Tax Sharing Agreement” means that certain tax sharing agreement dated as of the
Closing Date by and among Borrower, Huntsman Corporation and other Subsidiaries
of Huntsman Corporation referred to therein, initially substantially in the form
of Exhibit 5.1(v), as amended or otherwise modified from time to time in
accordance with Section 8.11.

 

“Taxes” has the meaning assigned to that term in Section 4.7(a).

 

“Technology” has the meaning assigned to that term in Section 8.3(f).

 

50

--------------------------------------------------------------------------------


 

“Term B Dollar Commitment” means, with respect to any Existing Term B Lender
signatory to the Third Amendment, the principal amount set forth opposite such
Lender’s name on Schedule 1.1(a) hereto or in any Assignment and Assumption
Agreement under the caption “Amount of Term B Dollar Commitment”, as such
commitment may be adjusted from time to time pursuant to this Agreement or
increased pursuant to Section 2.1(a)(ii), and “Term B Dollar Commitments” means
such commitments collectively, which commitments equal $1,640,000,000 in the
aggregate on the Third Amendment Effective Date.

 

“Term B Dollar Loans” means, collectively, the Extended Term B Dollar Loans and
Non-Extended Term B Dollar Loans.

 

“Term B Loan Maturity Date” means, as applicable, the Extended Term B Loan
Maturity Date and/or the Non-Extended Term B Loan Maturity Date.

 

“Term C Dollar Commitment” means, with respect to any Term C Dollar Lender
signatory to the Fourth Amendment, the principal amount set forth opposite such
Lender’s name on Schedule 1.1(a) hereto under the caption “Amount of Term C
Dollar Commitment”, as such commitment may be adjusted from time to time
pursuant to this Agreement or increased pursuant to Section 2.1(a)(ii), and
“Term C Dollar Commitments” means such commitments collectively, which
commitments equal $500,000,000 in the aggregate on the Fourth Amendment
Effective Date.

 

“Term C Dollar Facility” means the credit facility under this Agreement
evidenced by the Term C Dollar Commitments and the Term C Dollar Loans.

 

“Term C Dollar Lender” means any Lender which has a Term C Dollar Commitment or
has made (or a portion thereof) a Term C Dollar Loan.

 

“Term C Dollar Loan” and “Term C Dollar Loans” have the meanings assigned to
those terms in Section 2.1(d).

 

“Term C Loan Maturity Date” means June 30, 2016.

 

“Term Commitment” means, with respect to each Lender and any Term Facility, the
principal amount set forth opposite such Lender’s name on Schedule 1.1(a) hereto
or in any Assignment and Assumption Agreement under the caption for the amount
of commitment to such Term Facility, as such commitments may be adjusted from
time to time pursuant to this Agreement, and “Term Commitments” means such
commitments collectively.

 

“Term Facilities” means the collective reference to the Extended Term B Loan
Facility, Non-Extended Term B Loan Facility and Term C Dollar Facility.

 

“Term Loan Ratable Share” shall mean, as of any date of determination, a
fraction, the numerator of which is the total outstanding principal amount of
Term Loans as of such date and the denominator of which is an amount equal to
the sum of (i) the total principal amount of Term Loans outstanding as of such
date and (ii) the total principal amount of Senior Secured Notes (2010)
outstanding as of such date.

 

51

--------------------------------------------------------------------------------


 

“Term Loans” means the Loans under the Term Facilities, collectively.

 

“Term Maturity Date” means, with respect to any Term Facility, the scheduled
maturity date for such Term Facility under this Agreement.

 

“Term Note” and “Term Notes” means the Term C Dollar Notes that evidence the
Term C Dollar Loans and the notes provided for in Section 2.2 that evidence
indebtedness under the Term Facilities, collectively.

 

“Term Percentage” means, at any time with respect to any Term Facility, a
fraction (expressed as a percentage) the numerator of which is equal to the
aggregate Assigned Dollar Value of all Loans under such Term Facility
outstanding at such time and the denominator of which is equal to the aggregate
Assigned Dollar Value of all Term Loans outstanding at such time.

 

“Test Period” means, at any time the four Fiscal Quarters of the Borrower then
last ended.

 

“TG” means Tioxide Group, a direct Subsidiary of the Borrower that is a company
incorporated under the laws of England and Wales with company number 00249759.

 

“Thai Holding Companies” means the Domestic Subsidiaries of the Borrower whose
sole asset, if any, is an ownership interest in Huntsman (Thailand) Ltd., a
corporation organized under the laws of Thailand, and identified as such on
Schedule 6.13.

 

“Third Amendment” means the Third Amendment to this Agreement dated as of
April 19, 2007.

 

“Third Amendment Effective Date” means the “Third Amendment Effective Date” as
defined in the Third Amendment.

 

“Total Assets” means, at any date of determination, the total assets of the
Borrower and its Subsidiaries, as determined in accordance with GAAP at the end
of the most recent Fiscal Quarter for which financial statements were delivered
pursuant to Section 7.1.

 

“Total Available Revolving Commitment” means, at the time of any determination
thereof is made, the sum of the respective Available Revolving Commitments of
the Lenders at such time.

 

“Total Commitment” means, at the time any determination thereof is made, the sum
of the Term Commitments and the Revolving Commitments at such time.

 

“Total Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of each of the Lenders at such time.

 

“Transferee” has the meaning assigned to that term in Section 12.8(d).

 

52

--------------------------------------------------------------------------------


 

“Type” means any type of Loan, namely, a Base Rate Loan or a Eurocurrency Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
relevant jurisdiction.

 

“UK Business Sale” means the sale all of the outstanding equity interests of
Huntsman Petrochemicals (UK) Limited to SABIC and the assumption by SABIC of
unfunded pension liabilities.

 

“UK Debenture” has the meaning assigned to that term Section 5.1(b).

 

“UK Holdco 1” means Huntsman (Holdings) UK, an indirect, Wholly-Owned Subsidiary
of HI that is a private unlimited company incorporated under the laws of England
and Wales with company number 03768308.

 

“UK Pledge Agreements” means, to the extent not released by the Administrative
Agent, the English law governed charges over shares in respect of the shares
held by the Borrower or a Subsidiary Guarantor in TG or UK Holdco 1 granted in
favor of the UK Security Trustee (as modified, supplemented or amended from time
to time).

 

“UK Security Documents” means the UK Pledge Agreements and the UK Debenture.

 

“UK Security Trustee” means JPMCB, J.P. Morgan Europe Limited or any other
designated affiliate, in its capacity as UK Security Trustee under the UK
Security Documents or any successor UK Security Trustee.

 

“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would become an Event of
Default.

 

“Unpaid Drawing” has the meaning assigned to that term in Section 2.9(c).

 

“Unrestricted Investment” has the meaning assigned to that term in Section 8.4.

 

“Unrestricted Subsidiary” means  (i) each of the Persons identified on Schedule
1.1(c) hereto, (ii) any Subsidiary of the Borrower designated as an Unrestricted
Subsidiary in the manner provided below, (iii) any Subsidiary of an Unrestricted
Subsidiary created at or after the designation of its parent company as an
Unrestricted Subsidiary pursuant to clause (ii) above and (iv) any Permitted
Unconsolidated Venture that, as a result of an Investment permitted under
Section 8.7(j), (o) or (p), would otherwise become a Subsidiary of the Borrower;
provided, however, that no Receivables Subsidiary may be an Unrestricted
Subsidiary.  The Borrower may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary but excluding any Receivables Subsidiary) to
be an Unrestricted Subsidiary unless such Subsidiary owns any Capital Stock of,
or owns or holds any Lien on any property of, the Borrower or any Subsidiary of
the Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided, that (x) each Subsidiary to be so designated an Unrestricted
Subsidiary and each of its Subsidiaries has not, at the time of designation, and
does not thereafter, create, incur, assume,

 

53

--------------------------------------------------------------------------------


 

guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which any lender has recourse to any of the assets of
the Borrower or any of its Subsidiaries (other than Unrestricted Subsidiaries),
(y) immediately before and immediately after the effectiveness of such
designation, no Unmatured Event of Default or Event of Default exists or will
exist and (z)  the Investment made in such Unrestricted Subsidiary (valued at
the fair market value of the Subsidiary at the time that such Subsidiary is
designated an Unrestricted Subsidiary and valued thereafter in accordance with
the definition of “Investments”) is permitted pursuant to Section 8.7.  Any such
designation of an Unrestricted Subsidiary shall be evidenced by delivery to the
Administrative Agent of (A) a copy of the resolutions of the Borrower giving
effect to such designation and (B) an officer’s certificate signed by two
Responsible Financial Officers of the Borrower certifying that such designation
complies with the foregoing provisions.  If, at any time, any Unrestricted
Subsidiary would fail to meet the requirements set forth in clause (x) above for
an Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and the other Loan Documents and
Borrower shall take such applicable actions as required by Section 12.20 to
redesignate such Unrestricted Subsidiary as a Subsidiary.

 

“Unrestricted Subsidiary Investment Basket” means, as of any date of
determination, an amount equal to the sum of (i) the greater of 
(A) $300,000,000 or (B) 3% of Total Assets plus (ii) the after-tax amount of any
cash returns of principal or capital on Investments listed on Schedule
1.1(c) hereto or made pursuant to Section 8.7(j), cash dividends thereon and
other cash returns on investment thereon, as the case may be, in each case,
after the Sixth Amendment Effective Date plus (iii) $35,000,000 for each Fiscal
Year beginning on or after January 1, 2012, provided, that (1) the amount set
forth in clause (iii) that is unused in any given Fiscal Year may be carried
over, on a year-by-year basis, to succeeding Fiscal Years and (2) the amount set
forth in clause (iii) (as adjusted per clause (1) above) shall be deemed to be
the portion of the Unrestricted Subsidiary Investment Basket used last.

 

“US Commodity Business Sale” means the proposed sale of the Borrower’s U.S. base
chemicals and polymers business to Flint Hills Resources pursuant to the terms
of the US Commodity Business Sale Agreement.

 

“US Commodity Business Sale Agreement” means that certain Asset Purchase
Agreement, dated February 15, 2007 among Flint Hills Resources, LLC, the
Borrower, Huntsman Petrochemical Corporation, Huntsman International Chemicals
Corporation, Huntsman Polymers Holdings Corporation, Huntsman Expandable
Polymers Company, LLC, Huntsman Polymers Corp. and Huntsman Chemical Company of
Canada, Inc., together with any amendments or modifications thereto to the
extent not materially adverse to the Lenders.

 

“Voting Securities” means any class of Capital Stock of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the then outstanding
principal amount of

 

54

--------------------------------------------------------------------------------


 

such Indebtedness into (ii) the sum of each of the products obtained by
multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof by (y) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the scheduled due
date of each such remaining payment.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of capital stock of which (other than
qualifying shares required to be owned by directors of Foreign Subsidiaries, or
similar de minimis issuances of capital stock to comply with Requirements of
Law) are at the time owned directly or indirectly by such Person and/or one or
more Wholly-Owned Subsidiaries of such Person; provided, that each of Huntsman
Corporation Hungary Rt. and its Wholly-Owned Subsidiaries shall be deemed to be
a Wholly-Owned Subsidiary.  For purposes of this definition, ‘capital stock’
shall include equivalent ownership or controlling interests having ordinary
voting power in entities other than corporations.

 

“written” or “in writing” means any form of written communication or a
communication by means of telecopier device or authenticated telex, telegraph or
cable.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”  The
words “herein,” “hereof” and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this Agreement.  References to “Articles”, “Sections”, “paragraphs”, “Exhibits”
and “Schedules” in this Agreement shall refer to Articles, Sections, paragraphs,
Exhibits and Schedules of this Agreement unless otherwise expressly provided;
references to Persons include their respective permitted successors and assigns
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such persons; and all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  Unless otherwise expressly provided herein, references to
constitutive and Organizational Documents and to agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document.

 

1.2.         Accounting Terms; Financial Statements

 

A.            Except as otherwise expressly provided herein (including without
limitation, any modification to the terms hereof pursuant to Section 8.12), all
accounting terms used herein but not expressly defined in this Agreement and all
computations and determinations for purposes of determining compliance with the
financial requirements of this Agreement shall be made in accordance with GAAP
in effect on the Closing Date and on a basis consistent with the presentation of
the financial statements and projections delivered pursuant to, or otherwise
referred to in, Sections 6.5(a) and 6.5(e).  Notwithstanding the foregoing
sentence, the financial statements required to be delivered pursuant to
Section 7.1 shall be prepared in accordance with

 

55

--------------------------------------------------------------------------------


 

GAAP as in effect on the respective dates of their preparation.  Unless
otherwise provided for herein, wherever any computation is to be made with
respect to any Person and its Subsidiaries, such computation shall be made so as
to exclude all items of income, loss, assets and liabilities attributable to any
Person that is not a Subsidiary of such Person.  For purposes of the financial
terms set forth herein, whenever a reference is made to a determination which is
required to be made on a consolidated basis (whether in accordance with GAAP or
otherwise) for the Borrower and its Subsidiaries, such determination shall be
made as if each Unrestricted Subsidiary were wholly-owned by a Person not an
Affiliate of the Borrower.

 

B.            Solely for purposes of delivery of the financial statements
required by Sections 6.5, 7.1(a) and (b), Unrestricted Subsidiaries shall be
deemed to be Subsidiaries; provided, however, concurrently with the delivery of
the officer’s certificate required by Section 7.2(b), for purposes of
calculating compliance with the financial covenants hereof, Borrower shall also
deliver to Administrative Agent statements excluding the Unrestricted
Subsidiaries, and, upon request of Administrative Agent, reflecting the relevant
calculations pertaining to the Unrestricted Subsidiaries existing on the Third
Amendment Effective Date, in each case in form and substance satisfactory to the
Administrative Agent.

 

C.            Without limiting the definition of “Pro Forma Basis”, for purposes
of computing the financial ratios as of the end of any period, all components of
such ratios for the applicable period shall include or exclude, as the case may
be, without duplication, such components of such ratios attributable to any
business or assets that have been acquired or disposed of by the Borrower or any
Subsidiary of the Borrower (including through mergers or consolidations) after
the first day of such period and prior to the end of such period on a pro forma
basis, as if such acquisition or disposition had occurred on the first day of
such period, as determined in good faith by the Borrower and certified to by a
Responsible Officer of the Borrower to the Administrative Agent.

 

ARTICLE 2

 

AMOUNT AND TERMS OF CREDIT

 

2.1.         The Commitments

 

A.            Extended Term B Dollar Loans and Non-Extended Term B Dollar Loans.

 

(a)           Subject to the terms and conditions hereof and in the Third
Amendment, each Converting Term Loan Lender and Additional Term Loan Lender
agreed to convert or make a loan in Dollars (collectively, the “Existing Term B
Dollar Loans”) to the Borrower on the Third Amendment Effective Date in the
aggregate principal amount of such Lender’s Term B Dollar Commitment.  The
Borrower, the Extended Term B Dollar Lenders and Non-Extended Term B Dollar
Lenders acknowledge the  making of the Existing Term B Dollar Loans under this
Agreement and agree that, to the extent outstanding on the Sixth Amendment
Effective Date, the Existing Term B Dollar Loans shall continue to be
outstanding as Extended Term B Dollar Loans or Non-Extended Term B Dollar Loans,
as applicable, under this Agreement and the other Loan Documents.

 

56

--------------------------------------------------------------------------------


 

No amount of a Term B Dollar Loan which is repaid or prepaid by the Borrower may
be reborrowed hereunder.  The Term B Dollar Loans shall be denominated in
Dollars, shall be maintained as and/or converted into Base Rate Loans or
Eurocurrency Loans or a combination thereof, provided, that all Extended Term B
Dollar Loans or Non-Extended Term B Dollar Loans, as applicable, made by the
Extended Term B Dollar Lenders or Non-Extended Term B Dollar Lenders, as
applicable, pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Extended Term B Dollar Loans or
Non-Extended Term B Dollar Loans, as applicable, of the same Type.

 

(b)           (A) The Borrower shall have the right at any time following the
date on which the Administrative Agent notifies the Borrower that the initial
syndication of the Loans and Commitments with respect to this Agreement has
occurred to the Administrative Agent’s satisfaction (so long as (x) no Unmatured
Event of Default or Event of Default then exists and is continuing, (y) the
Borrower shall have delivered to Administrative Agent a Compliance Certificate
for the period of four full Fiscal Quarters immediately preceding the incurrence
described below (prepared in good faith and in a manner and using such
methodology which is consistent with the most recent financial statements
delivered pursuant to Section 7.1) giving pro forma effect to such incurrence
and evidencing compliance with the covenant set forth in Article IX) and
(z) such incurrence is not prohibited by the terms of any Public Note Document),
to incur from one or more existing Lenders and/or other Persons that are
Eligible Assignees and which, in each case, agree to make such term loans to the
Borrower, Additional Term Loans in Dollars or Euros (in maximum amounts
described below), which loans may be incurred as one or more tranches of
additional term loans as determined by Administrative Agent in an aggregate
principal amount not to exceed $1,000,000,000 so long as the proceeds of such
Additional Term Loans are used solely for (i) capital expenditures,
(ii) repayment of secured Indebtedness of the Borrower, (iii) repayment of
Senior Notes (2012) and (iv) to finance Acquisitions permitted by
Section 8.3(b) hereof.

 

(B) In the event that the Borrower desires to incur Additional Term Loans, the
Borrower will enter into an amendment with the lenders (who shall by execution
thereof become Lenders hereunder if not theretofore Lenders) to provide for such
Additional Term Loans, which amendment shall set forth any terms and conditions
of the Additional Term Loans not covered by this Agreement as agreed by the
Borrower and such Lenders, and shall provide for the issuance of promissory
notes to evidence the Additional Term Loans if requested by the lenders
advancing Additional Term Loans (which notes shall constitute Term Notes for
purposes of this Agreement) and for such reaffirmations of or amendments to
Security Documents as Administrative Agent may reasonably require, with such
amendment to be in form and substance reasonably acceptable to Administrative
Agent and consistent with the terms of this Section 2.1(a)(ii) and of the other
provisions of this Agreement.  No consent of any Lender (other than any Lender
making Additional Term Loans) is required to permit the Loans contemplated by
this Section 2.1(a)(ii) or the aforesaid amendment to effectuate

 

57

--------------------------------------------------------------------------------


 

the Additional Term Loans.  This section shall supersede any provisions
contained in this Agreement, including, without limitation, Section 12.1, to the
contrary.

 

B.            Revolving Loans.  Each Revolving Lender, severally and for itself
alone, hereby agrees, on the terms and subject to the conditions hereinafter set
forth and in reliance upon the representations and warranties set forth herein
and in the other Loan Documents, to make loans to the Borrower denominated in
Dollars or an Alternative Currency on a revolving basis from time to time during
the Commitment Period, in an amount that will not (i) exceed its Pro Rata Share
of the Total Available Revolving Commitment (each such loan by any Lender, a
“Revolving Loan” and collectively, the “Revolving Loans”) or (ii) cause the
Assigned Dollar Value of Revolving Loans, Swing Line Loans and LC Obligations
denominated in an Alternative Currency to exceed $200,000,000.  All Revolving
Loans comprising the same Borrowing hereunder shall be made by the Revolving
Lenders simultaneously and in proportion to their respective Revolving
Commitments.  Prior to the Revolver Termination Date, Revolving Loans may be
repaid and reborrowed by the Borrower in accordance with the provisions hereof
and, except as otherwise specifically provided in Section 3.6, all Revolving
Loans comprising the same Borrowing shall at all times be of the same Type.  On
the Revolver Termination Date, 100% of the aggregate principal amount of
Revolving Loans then outstanding shall be due and payable.

 

C.            Swing Line Loans

 

(a)           Swing Line Commitment.  Subject to the terms and conditions
hereof, the Swing Line Lender in its individual capacity agrees to make swing
line loans in Dollars, Euros or Sterling (or, at the option of the Swing Line
Lender, any other Alternative Currency) (“Swing Line Loans”) to the Borrower on
any Business Day from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding not to exceed the Dollar Equivalent
of the Swing Line Lender Sublimit; provided, however, that in no event may the
amount of any Borrowing of Swing Line Loans (A) exceed the Total Available
Revolving Commitment immediately prior to such Borrowing (after giving effect to
the use of proceeds thereof), (B) cause the outstanding Revolving Loans of any
Lender, when added to such Lender’s Pro Rata Share of the then outstanding Swing
Line Loans and Pro Rata Share of the aggregate LC Obligations (exclusive of
Unpaid Drawings relating to LC Obligations which are repaid with the proceeds
of, and simultaneously with the incurrence of, Revolving Loans or Swing Line
Loans) to exceed such Lender’s Revolving Commitment or (C) cause the Assigned
Dollar Value of Revolving Loans, Swing Line Loans and LC Obligations denominated
in an Alternative Currency to exceed $150,000,000.  Amounts borrowed by the
Borrower under this Section 2.1(c)(i) may be repaid and reborrowed until the
Revolver Termination Date.

 

(b)           Refunding of Swing Line Loans.  The Swing Line Lender, at any time
in its sole and absolute discretion, may on behalf of the Borrower (which hereby
irrevocably directs the Swing Line Lender to so act on its behalf) notify each
Revolving Lender (including the Swing Line Lender) to make a Revolving

 

58

--------------------------------------------------------------------------------


 

Loan in an amount equal to such Lender’s Pro Rata Share of the Dollar Equivalent
of the principal amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given, provided, however, that
such notice shall be deemed to have automatically been given upon the occurrence
of an Event of Default under Sections 10.1(e) or 10.1(f) or upon the occurrence
of a Change of Control.  Unless any of the events described in Sections
10.1(e) or 10.1(f) shall have occurred (in which event the procedures of
Section 2.1(c)(iii) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a Revolving Loan are then
satisfied, each Lender shall make the proceeds of its Revolving Loan available
to the Swing Line Lender at the Payment Office prior to 11:00 a.m., New York
City time, in funds immediately available on the third Business Day next
succeeding the date such notice is given.  The proceeds of such Revolving Loans
shall be immediately applied to repay the Refunded Swing Line Loans.

 

(c)           Participation in Swing Line Loans.  If, prior to refunding a Swing
Line Loan with a Revolving Loan pursuant to Section 2.1(c)(ii), one of the
events described in Sections 10.1(e) or 10.1(f) shall have occurred, or if for
any other reason a Revolving Loan cannot be made pursuant to Section 2.1(c)(ii),
then, subject to the provisions of Section 2.1(c)(iv) below, each Revolving
Lender will, on the date such Revolving Loan was to have been made, purchase
(without recourse or warranty) from the Swing Line Lender an undivided
participation interest in the Swing Line Loan in an amount equal to its Pro Rata
Share of the Dollar Equivalent of such Swing Line Loan.  Upon request, each
Revolving Lender will immediately transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swing Line Lender will deliver to such Revolving Lender a Swing Line
Loan Participation Certificate dated the date of receipt of such funds and in
such amount.

 

(d)           Lenders’ Obligations Unconditional.  Each Revolving Lender’s
obligation to make Revolving Loans in accordance with Section 2.1(c)(ii) and to
purchase participating interests in accordance with Section 2.1(c)(iii) above
shall, except as set forth in the last sentence of this clause (iv), be absolute
and unconditional and shall not, except as set forth in the last sentence of
this clause (iv), be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against the Swing Line Lender, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of any Event of Default or Unmatured Event of Default; (C) any adverse change in
the condition (financial or otherwise) of the Borrower or any other Person;
(D) any breach of this Agreement by the Borrower or any other Person; (E) any
inability of the Borrower to satisfy the conditions precedent to borrowing set
forth in this Agreement on the date upon which such participating interest is to
be purchased or (F) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  If any Revolving Lender does
not make available to the Swing Line Lender the amount required pursuant to
Section 2.1(c)(ii) or

 

59

--------------------------------------------------------------------------------


 

(iii) above, as the case may be, the Swing Line Lender shall be entitled to
recover such amount on demand from such Revolving Lender, together with interest
thereon for each day from the date of non-payment until such amount is paid in
full at the Federal Funds Rate for the first two Business Days and at the Base
Rate thereafter.  Notwithstanding the foregoing provisions of this
Section 2.1(c)(iv), no Revolving Lender shall be required to make a Revolving
Loan to the Borrower for the purpose of refunding a Swing Line Loan pursuant to
Section 2.1(c)(ii) above or to purchase a participating interest in a Swing Line
Loan pursuant to Section 2.1(c)(iii) if an Event of Default or Unmatured Event
of Default has occurred and is continuing and, prior to the making by the Swing
Line Lender of such Swing Line Loan, the Swing Line Lender has received written
notice from such Revolving Lender specifying that such Event of Default or
Unmatured Event of Default has occurred and is continuing, describing the nature
thereof and stating that, as a result thereof, such Revolving Lender shall cease
to make such Refunded Swing Line Loans and purchase such participating
interests, as the case may be; provided, however, that the obligation of such
Revolving Lender to make such Refunded Swing Line Loans and to purchase such
participating interests shall be reinstated upon the earlier to occur of (y) the
date upon which such Revolving Lender notifies the Swing Line Lender that its
prior notice has been withdrawn and (z) the date upon which the Event of Default
or Unmatured Event of Default specified in such notice no longer is continuing.

 

D.            Term C Loans.  Subject to the terms and conditions hereof and in
the Fourth Amendment, each Term C Dollar Lender agrees to make a loan in Dollars
(the “Term C Dollar Loans”) to the Borrower on the Fourth Amendment Effective
Date in the aggregate principal amount of such Lender’s Term C Dollar
Commitment.  No amount of a Term C Dollar Loan which is repaid or prepaid by the
Borrower may be reborrowed hereunder.  The Term C Dollar Loans shall be
denominated in Dollars, shall be maintained as and/or converted into Base Rate
Loans or Eurocurrency Loans or a combination thereof, provided, that all Term C
Dollar Loans made by the Term C Dollar Lenders pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, consist entirely of Term C
Dollar Loans of the same Type.

 

2.2.         Notes

 

A.            Evidence of Indebtedness.  The Borrower’s obligation to pay the
principal of and interest on all the Loans made to it by each Lender shall, if
requested by a Lender, be evidenced, (1) if Non-Extended Term B Dollar Loans, by
a promissory note (each, a “Non-Extended Term B Dollar Note” and, collectively,
the “Non-Extended Term B Dollar Notes”) duly executed and delivered by the
Borrower substantially in the form of Exhibit 2.2(a)(1) hereto, with blanks
appropriately completed in conformity herewith, (2) if Revolving Loans, by a
promissory note (each, a “Revolving Note” and, collectively, the “Revolving
Notes”) duly executed and delivered by the Borrower substantially in the form of
Exhibit 2.2(a)(2) hereto, with blanks appropriately completed in conformity
herewith, (3) if Swing Line Loans, by a promissory note (each, a “Swing Line
Note” and, collectively, the “Swing Line Notes”) duly executed and delivered by
the Borrower substantially in the form of Exhibit 2.2(a)(3) hereto, with blanks
appropriately completed in conformity herewith, (4) if Extended Term B Dollar

 

60

--------------------------------------------------------------------------------


 

Loans, by a promissory note (each, an “Extended Term B Dollar Note” and,
collectively, the “Extended Term B Dollar Notes”) duly executed and delivered by
the Borrower substantially in the form of Exhibit 2.2(a)(4) hereto, with blanks
appropriately completed in conformity herewith, and (5) if Term C Dollar Loans,
by a promissory note (each, a “Term C Dollar Note” and, collectively, the “Term
C Dollar Notes”) duly executed and delivered by the Borrower substantially in
the form of Exhibit 2.2(a)(5) hereto, with blanks appropriately completed in
conformity herewith.

 

B.            Notation of Payments.  Each Lender will note on its internal
records the amount of each Loan made by it, and each payment in respect thereof
and will, prior to any transfer of any of its Notes, endorse on the reverse side
thereof the outstanding principal amount of Loans evidenced thereby.  Failure to
make any such notation, or any error in any such notation, shall not affect the
Borrower’s or any guarantor’s obligations hereunder or under the other
applicable Loan Documents in respect of such Loans.

 

2.3.         Minimum Amount of Each Borrowing; Maximum Number of Borrowings

 

The aggregate principal amount of each Borrowing by the Borrower hereunder shall
be not less than the Minimum Borrowing Amount and, if greater (other than with
respect to Swing Line Loans), shall be in integral multiples of (i) in the case
of a Borrowing in Dollars, $1,000,000, (ii) in the case of a Borrowing in
Sterling, £750,000, or (iii) in the case of a Borrowing in Euros, €1,000,000,
above such minimum (or, if less, the then Total Available Revolving
Commitment).  More than one Borrowing may be incurred on any date; provided that
at no time shall there be outstanding more than six Borrowings of Eurocurrency
Loans for any Facility.

 

2.4.         Interest Rate Options

 

The Term Loans and the Revolving Loans shall, at the option of the Borrower
except as otherwise provided in this Agreement, be (i) Base Rate Loans,
(ii) Eurocurrency Loans, or (iii) part Base Rate Loans and part Eurocurrency
Loans; provided, that non-Dollar denominated Revolving Loans may only be made as
Eurocurrency Loans.  Dollar denominated Swing Line Loans shall be made only as
Base Rate Loans.  Non-Dollar denominated Swing Line Loans shall bear interest at
the applicable Quoted Rate and shall have such interest periods and interest
payment dates as are determined by the Swing Line Lender and the Borrower at the
time of Borrowing thereof.  As to any Eurocurrency Loan, any Lender may, if it
so elects, fulfill its commitment by causing a foreign branch or affiliate to
make or continue such Loan, provided that in such event that Lender’s Loan
shall, for the purposes of this Agreement, be considered to have been made by
that Lender and the obligation of the Borrower to repay that Lender’s Loan shall
nevertheless be to that Lender and shall be deemed held by that Lender, for the
account of such branch or affiliate.

 

2.5.         Notice of Borrowing

 

Whenever the Borrower desires to make a Borrowing of any Loan hereunder, it
shall give the Administrative Agent at its office located at the Notice Office
(or such other address as the Administrative Agent may hereafter designate in
writing to the parties hereto) at

 

61

--------------------------------------------------------------------------------


 

least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing), given not later than 1:00 p.m. (New York City time) of
each Base Rate Loan, and at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing), given not later than 1:00 p.m.
(New York City time), of each Dollar denominated Eurocurrency Loan to be made
hereunder and at least four Business Days prior written notice (or telephone
notice promptly confirmed in writing) given not later than 1:00 p.m. (New York
time), of each Loan denominated in an Alternative Currency; provided, however,
that a Notice of Borrowing with respect to the Initial Borrowing may, at the
discretion of the Administrative Agent, be delivered later than the time
specified above.  Whenever the Borrower desires that the Swing Line Lender make
a Swing Line Loan under Section 2.1(c), it shall deliver to the Swing Line
Lender prior to 1:00 p.m. (New York City time) on the date of Borrowing (at
least two Business Days prior to the date of Borrowing for Swing Line Loans
denominated in an Alternative Currency) written notice (or telephonic notice
promptly confirmed in writing).  Each such notice (each a “Notice of
Borrowing”), which shall be in the form of Exhibit 2.5 hereto, shall be
irrevocable, shall be deemed a representation by the Borrower that all
conditions precedent to such Borrowing have been satisfied and shall specify
(i) the aggregate principal amount of the Loans to be made pursuant to such
Borrowing, (ii) the date of Borrowing (which shall be a Business Day), 
(iii) whether the Loans being made pursuant to such Borrowing are to be Base
Rate Loans or Eurocurrency Loans or both, (iv) with respect to Eurocurrency
Loans, the Interest Period to be applicable thereto, (v) with respect to
Revolving Loans, the amount of the Overdraft Reserve at such time and (vi) the
account details of the Borrower.  The Administrative Agent shall as promptly as
practicable give each Lender written or telephonic notice (promptly confirmed in
writing) of each proposed Borrowing, of such Lender’s Pro Rata Share thereof and
of the other matters covered by the Notice of Borrowing.  Without in any way
limiting the Borrower’s obligation to confirm in writing any telephonic notice,
the Administrative Agent or the Swing Line Lender (in the case of Swing Line
Loans) may act without liability upon the basis of telephonic notice believed by
the Administrative Agent in good faith to be from a Responsible Officer of the
Borrower prior to receipt of written confirmation.  The Administrative Agent’s
records shall, absent manifest error, be final, conclusive and binding on the
Borrower with respect to evidence of the terms of such telephonic Notice of
Borrowing.

 

2.6.         Conversion or Continuation

 

With respect to Dollar denominated Loans (other than Swing Line Loans), the
Borrower may elect (i) on any Business Day at any time after the earlier of
(x) the third Business Day following the Closing Date and (y) the date the
Administrative Agent notifies the Borrower that Base Rate Loans or any portion
thereof may be converted to Eurocurrency Loans and (ii) at the end of any
Interest Period with respect thereto, to convert Eurocurrency Loans or any
portion thereof into Base Rate Loans or to continue such Eurocurrency Loans or
any portion thereof for an additional Interest Period; provided, however, that
the aggregate principal amount of the Eurocurrency Loans that will, upon such
conversion, constitute a single Borrowing that must satisfy Section 2.3.  With
respect to Euro or Sterling denominated Loans, the Borrower may elect, in the
same manner as described for conversions, to continue such Eurocurrency Loans or
any portion thereof for an additional Interest Period.  Each conversion or
continuation of Loans of each applicable Facility shall be allocated among the
Loans of the Lenders for such Facility in accordance with their respective Pro
Rata Shares.  Each such election shall be in substantially the form of
Exhibit 2.6 hereto (a “Notice of Conversion or Continuation”) and shall be made
by

 

62

--------------------------------------------------------------------------------


 

giving the Administrative Agent at least three Business Days’ (or one Business
Day in the case of a conversion into Base Rate Loans or four Business Days’ in
the case of continuation of a non-Dollar denominated Revolving Loan) prior
written notice thereof to the Notice Office given not later than 1:00 p.m. (New
York City time) specifying (i) the amount and type of conversion or
continuation, (ii) in the case of a conversion to or a continuation of
Eurocurrency Loans, the Interest Period therefor, and (iii) in the case of a
conversion, the date of conversion (which date shall be a Business Day and, if a
conversion from Eurocurrency Loans, shall also be the last day of the Interest
Period therefor).  Notwithstanding the foregoing, no conversion in whole or in
part of Base Rate Loans to Eurocurrency Loans, and no continuation in whole or
in part of Dollar denominated Eurocurrency Loans upon the expiration of any
Interest Period therefor, shall be permitted at any time at which an Unmatured
Event of Default or an Event of Default shall have occurred and be continuing. 
The Borrower shall not be entitled to specify an Interest Period in excess of
one month for any non-Dollar denominated Revolving Loan if an Unmatured Event of
Default or an Event of Default has occurred and is continuing.  If, within the
time period required under the terms of this Section 2.6, the Administrative
Agent does not receive a Notice of Conversion or Continuation from the Borrower
containing a permitted election to continue any Eurocurrency Loans for an
additional Interest Period or to convert any such Loans, then, upon the
expiration of the Interest Period therefor, such Loans will be automatically
converted to Base Rate Loans or, in the case of non-Dollar denominated Revolving
Loans, Eurocurrency Loans with an Interest Period of one month.  Each Notice of
Conversion or Continuation shall be irrevocable.

 

2.7.         Disbursement of Funds

 

No later than 1:00 p.m. (local time at the place of funding) on the date
specified in each Notice of Borrowing, each Lender will make available its Pro
Rata Share of Loans, to fund the Borrowing requested to be made on such date in
Dollars, Euro or Sterling, as the case may be, and in immediately available
funds, at the Payment Office (for the account of such non-U.S. office of the
Administrative Agent as the Administrative Agent may direct in the case of
Eurocurrency Loans) and the Administrative Agent will make available to the
Borrower at its Payment Office the aggregate of the amounts so made available by
the Lenders not later than 2:00 p.m. (local time in the place of payment). 
Unless the Administrative Agent shall have been notified by any Lender at least
one Business Day prior to the date of Borrowing that such Lender does not intend
to make available to the Administrative Agent such Lender’s portion of the
Borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
of Borrowing and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of Borrowing, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender.  If such Lender does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and, if so notified, the Borrower shall immediately
pay such corresponding amount to the Administrative Agent.  The Administrative
Agent shall also be entitled to recover from the Borrower interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum

 

63

--------------------------------------------------------------------------------


 

equal to the rate for Base Rate Loans or Eurocurrency Loans, applicable to the
Type of Loan to which such corresponding amount related, for the period in
question; provided, however, that any interest paid to the Administrative Agent
in respect of such corresponding amount shall be credited against interest
payable by the Borrower to such Lender under Section 3.1 in respect of such
corresponding amount.  Any amount due hereunder to the Administrative Agent from
any Lender which is not paid when due shall bear interest payable by such
Lender, from the date due until the date paid, at the Federal Funds Rate for
amounts in Dollars (and at the Administrative Agent’s cost of funds for amounts
in Euros or Sterling or any other Alternative Currency) for the first three days
after the date such amount is due and thereafter at the Federal Funds Rate (or
such cost of funds rate) plus 1%, together with the Administrative Agent’s
standard interbank processing fee.  Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans,
amounts due with respect to its Letters of Credit (or its participations
therein) and any other amounts due to it hereunder first to the Administrative
Agent to fund any outstanding Loans made available on behalf of such Lender by
the Administrative Agent pursuant to this Section 2.7 until such Loans have been
funded (as a result of such assignment or otherwise) and then to fund Loans of
all Lenders other than such Lender until each Lender has outstanding Loans equal
to its Pro Rata Share of all Loans (as a result of such assignment or
otherwise).  Such Lender shall not have recourse against the Borrower with
respect to any amounts paid to the Administrative Agent or any Lender with
respect to the preceding sentence; provided, that such Lender shall have full
recourse against the Borrower to the extent of the amount of such Loans such
Lender has been deemed to have made pursuant to the preceding sentence.  Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights which the Borrower may have
against the Lender as a result of any default by such Lender hereunder.

 

2.8.         Pro Rata Borrowings

 

All Borrowings in respect of Loans (other than Swing Line Loans) under this
Agreement shall be advanced by the Lenders pro rata on the basis of their
Commitments to the applicable Facilities.  No Lender shall be responsible for
the failure of any Defaulting Lender or Impaired Lender to make a Loan required
under this Agreement and each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the occurrence of any Lender
becoming a Defaulting Lender or an Impaired Lender.

 

2.9.         Amount and Terms of Letters of Credit

 

A.            Letter of Credit Commitments, Terms of Letters of Credit.

 

(a)           Subject to and upon the terms and conditions herein set forth, at
any time and from time to time on or after the Closing Date until a date which
is thirty (30) days prior to the Revolver Termination Date, each Facing Agent  
(other than DB) agrees, severally not jointly, to issue each in its own name,
but for the ratable account of all Revolving Lenders (including the applicable
Facing Agent), one or more Letters of Credit, denominated in Dollars or an
Alternative Currency, for the account of the Borrower in a Stated Amount which
together with the aggregate Stated Amount of all other Letters of Credit (other
than Fifth Amendment Existing Letters of Credit) then outstanding does not
exceed the

 

64

--------------------------------------------------------------------------------


 

Facing Agent Sublimit; provided, however, that a Facing Agent shall not issue or
extend the expiration of any Letter of Credit if, immediately after giving
effect to such issuance or extension, (A) the sum of the Assigned Dollar Value
of the Revolving Loans, the Swing Line Loans and the LC Obligations would exceed
the Total Revolving Commitment minus the Overdraft Reserve and (B) the sum of
the Assigned Dollar Value of the LC Obligations would exceed the Total Revolving
Commitment on the date of such issuance or extension.  Each Revolving Lender
severally, but not jointly, agrees to participate in each such Letter of Credit
issued by the applicable Facing Agent in an amount equal to its Pro Rata Share
and to make available to the applicable Facing Agent such Lender’s Pro Rata
Share of any payment made to the beneficiary of such Letter of Credit to the
extent not reimbursed by the Borrower; provided, however, that no Revolving
Lender shall be required to participate in any Letter of Credit to the extent
that such participation therein would exceed such Revolving Lender’s then
applicable Available Revolving Commitment.  No Lender’s obligation to
participate in any Letter of Credit or to make available to the applicable
Facing Agent such Revolving Lender’s Pro Rata Share of any Letter of Credit
Payment made by the applicable Facing Agent shall be affected by any other
Revolving Lender’s failure to participate in the same or any other Letter of
Credit or by any other Revolving Lender’s failure to make available to the
applicable Facing Agent such other Lender’s Pro Rata Share of any Letter of
Credit Payment.

 

(b)           Each Letter of Credit issued or to be issued hereunder shall be
issued on a sight basis, and (other than Bank Guarantees) shall have an
expiration date of one (1) year or less from the issuance date thereof;
provided, however, that each Standby Letter of Credit may provide by its terms
that it will be automatically extended for additional successive periods of up
to one (1) year unless the applicable Facing Agent shall have given notice to
the applicable beneficiary (with a copy to the Borrower) of the election by the
applicable Facing Agent (such election to be in the sole and absolute discretion
of the applicable Facing Agent) not to extend such Letter of Credit, such notice
to be given prior to the then current expiration date of such Letter of Credit;
provided, further, that no Standby Letter of Credit or extension thereof shall
be stated to expire later than the date five (5) days prior to the Revolver
Termination Date and no Commercial Letter of Credit or extension thereof shall
be stated to expire later than the day thirty (30) days prior to the Revolver
Termination Date.

 

B.            Procedure for Issuance and Amendment of Letters of Credit. 
Whenever the Borrower desires the issuance of a Letter of Credit hereunder, it
shall give the Administrative Agent and the applicable Facing Agent at least
three (3) Business Days’ prior written notice (or such shorter period as may be
agreed to by the Borrower,  the Administrative Agent and the applicable Facing
Agent) specifying the day of issuance thereof (which day shall be a Business
Day), such notice to be given prior to 12:00 p.m. (New York time) on the date
specified for the giving of such notice.  Each such notice (each, a “Notice of
Issuance”) shall be in the form of Exhibit 2.9(b) hereto and shall specify
(A) the proposed issuance date and expiration date, (B) whether such Letter of
Credit is to be issued as a letter of credit or bank guarantee, (C) the Borrower
as the account party and, if desired by the Borrower, one or more Subsidiaries
as

 

65

--------------------------------------------------------------------------------


 

additional account parties, (D) the name and address of the beneficiary, (E) the
Stated Amount of such proposed Letter of Credit, (F) the currency in which such
proposed Letter of Credit is to be issued and (G) such other information as the
applicable Facing Agent may reasonably request.  In addition, each Notice of
Issuance shall contain a description of the terms and conditions to be included
in such proposed Letter of Credit (all of which terms and conditions shall be
acceptable in form to the applicable Facing Agent).  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, a Facing
Agent (other than DB) relating to any Letter of Credit issued by it, the terms
and conditions of this Agreement shall control.  Promptly after issuance or
extension of any Letter of Credit, the Borrower and the applicable Facing Agent
(to the extent such Facing Agent is not the same entity as, or an Affiliate of,
the Administrative Agent) shall notify the Administrative Agent of such issuance
or extension and such notice of a Standby Letter of Credit shall be accompanied
by a copy of the Standby Letter of Credit.  Unless otherwise specified, all
Standby Letters of Credit and Commercial Letters of Credit will be governed by
the “Uniform Customs and Practice for Documentary Credits” and all Bank
Guarantees will be governed by the “Uniform Rules for Demand Guarantees”, in
each case as issued by the International Chamber of Commerce and as in effect on
the date of issuance of such Letter of Credit.  On the Business Day specified by
the Borrower and upon confirmation from the Administrative Agent that the
applicable conditions set forth in Article V have been fulfilled or waived, the
applicable Facing Agent will issue the requested Letter of Credit to the
applicable beneficiary.  From time to time while a Letter of Credit is
outstanding and prior to the Revolver Termination Date, the applicable Facing
Agent will, upon the written request of the Borrower received by the Facing
Agent (with a copy sent by the Borrower to the Administrative Agent) at least
three Business Days (or such shorter time as the Facing Agent and the
Administrative Agent may agree in a particular instance in their sole
discretion) prior to the proposed date of amendment, amend any Letter of Credit
issued by it.  Each such request for amendment of a Letter of Credit shall be
made by facsimile, confirmed immediately in an original writing and shall
specify in form and detail satisfactory to the Facing Agent: (i) the Letter of
Credit to be amended; (ii) the proposed date of amendment of the Letter of
Credit (which shall be a Business Day); (iii) the nature of the proposed
amendment; and (iv) such other matters as the Facing Agent may require.  The
Facing Agent shall be under no obligation to amend any Letter of Credit if:
(A) the Facing Agent would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms of this Agreement, or (B) the
beneficiary of any such Letter of Credit does not accept the proposed amendment
to the Letter of Credit.  The Facing Agent will provide a copy of any amendment
to the Administrative Agent and the Administrative Agent will promptly notify
the Lenders of the receipt by it of any amendment to a Letter of Credit.  In the
event that the Facing Agent is other than the Administrative Agent, such Facing
Agent will send by facsimile transmission to the Administrative Agent, promptly
on the first Business Day of each week its daily maximum Dollar Equivalent
amount available to be drawn under the Commercial Letters of Credit issued by
such Facing Agent for the previous week.  The Administrative Agent shall deliver
to each Lender upon such calendar month end, and upon each commercial letter of
credit fee payment, a report setting forth the daily maximum Dollar Equivalent
amount available to be drawn for all Facing Agents during such period.

 

C.            Draws upon Letters of Credit; Reimbursement Obligation.  In the
event of any drawing under any Letter of Credit by the beneficiary thereof, the
applicable Facing Agent

 

66

--------------------------------------------------------------------------------


 

shall give telephonic notice to the Borrower and the Administrative Agent
(x) confirming such drawing and (y) of the date on or before which such Facing
Agent intends to honor such drawing, and the Borrower shall reimburse the
applicable Facing Agent on the day on which such drawing is honored in an amount
in same day funds equal to the amount of such drawing (each such amount so paid
until reimbursed, an “Unpaid Drawing”); provided, however, that, anything
contained in this Agreement to the contrary notwithstanding, (i) unless the
Borrower shall have notified the Administrative Agent and the applicable Facing
Agent prior to 10:00 a.m. (New York City time) on the Business Day on which the
applicable Facing Agent intends to honor such drawing that the Borrower intends
to reimburse the applicable Facing Agent for the amount of such drawing with
funds other than the proceeds of Revolving Loans, the Borrower shall be deemed
to have timely given a Notice of Borrowing to the Administrative Agent
requesting each Revolving Lender to make Dollar denominated Base Rate Loans on
the date on which such drawing is honored in an amount equal to the Dollar
Equivalent of the amount of such drawing and the Administrative Agent shall, if
such Notice of Borrowing is deemed given, promptly notify the Lenders thereof
and (ii) unless any of the events described in Section 10.1(e) or 10.1(f) shall
have occurred (in which event the procedures of Section 2.9(d) shall apply),
each such Lender shall, on the date such drawing is honored, make Revolving
Loans which are Base Rate Loans in the amount of its Pro Rata Share of the
Dollar Equivalent of such drawing, the proceeds of which shall be applied
directly by the Administrative Agent to reimburse the applicable Facing Agent
for the amount of such drawing; and provided, further, that, if for any reason,
proceeds of Revolving Loans are not received by the applicable Facing Agent on
such date in an amount equal to the amount of the Dollar Equivalent of such
drawing, the Borrower shall reimburse the applicable Facing Agent, on the
Business Day immediately following the date such drawing is honored, in an
amount in same day funds equal to the excess of the amount of the Dollar
Equivalent of such drawing over the Dollar Equivalent of the amount of such
Revolving Loans, if any, which are so received, plus accrued interest on such
amount at the rate set forth in Section 3.1(a).

 

D.            Lenders’ Participation in Letters of Credit.  In the event that
(1) the Borrower shall fail to reimburse the applicable Facing Agent as provided
in Section 2.9(c) in an amount equal to the amount of any drawing honored by the
applicable Facing Agent under a Letter of Credit issued by it in accordance with
the terms hereof, or (2) any Bank Guarantee shall remain outstanding on the
Revolver Termination Date, the applicable Facing Agent shall promptly notify the
Administrative Agent and the Administrative Agent shall promptly notify each
Revolving Lender, of the unreimbursed amount of such drawing or the amount of
such Bank Guarantee, as applicable, and of such Lender’s respective
participation therein.  Each such Revolving Lender shall purchase a
participation interest in such LC Obligation and shall make available to the
applicable Facing Agent the Dollar Equivalent of an amount equal to its Pro Rata
Share of such drawing in same day funds, at the office of the applicable Facing
Agent specified in such notice, in each case not later than 1:00 p.m. (New York
City time) on the Business Day after the date such Lender is notified by the
Administrative Agent.  In the event that any such Lender fails to make available
to the applicable Facing Agent the amount of such Lender’s participation in such
Letter of Credit as provided in this Section 2.9(d), the applicable Facing Agent
shall be entitled to recover such amount on demand from such Lender together
with interest at the Federal Funds Rate for two Business Days and thereafter at
the Base Rate.  Nothing in this Section 2.9(d) shall be deemed to prejudice the
right of any Lender to recover from the applicable Facing Agent any amounts made
available by such Lender to the applicable

 

67

--------------------------------------------------------------------------------


 

Facing Agent pursuant to this Section 2.9(d) in the event that it is determined
by a court of competent jurisdiction that the payment with respect to a Letter
of Credit by the applicable Facing Agent in respect of which payment was made by
such Lender constituted gross negligence or willful misconduct on the part of
the applicable Facing Agent.  The applicable Facing Agent shall distribute to
each other Lender which has paid all amounts payable by it under this
Section 2.9(d) with respect to any Letter of Credit issued by the applicable
Facing Agent such other Revolving Lender’s Pro Rata Share of all payments
received by the applicable Facing Agent from the Borrower in reimbursement of
drawings honored by the applicable Facing Agent under such Letter of Credit when
such payments are received.  Each Lender’s obligation to make Revolving Loans
pursuant to Section 2.9(c) or to purchase participations pursuant to this
Section 2.9(d) as a result of a drawing under a Letter of Credit shall be
absolute and unconditional and without recourse to the applicable Facing Agent
and shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Facing Agent, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of an Event of Default or a
Material Adverse Effect; or (iii) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans under Section 2.9(c) is
subject to the conditions set forth in Section 5.2.

 

E.             Fees for Letters of Credit.

 

(a)           Facing Agent Fees.  The Borrower agrees to pay the following
amount to the applicable Facing Agent with respect to the Letters of Credit
issued by it for the account of the Borrower:

 

(i)            with respect to drawings made under any Letter of Credit,
interest, payable on demand, on the amount paid by such Facing Agent in respect
of each such drawing from the date a drawing is honored up to (but not
including) the date such amount is reimbursed by the Borrower (including any
such reimbursement out of the proceeds of Revolving Loans, as the case may be,
pursuant to Section 2.9(c)) at a rate which is at all times equal to 2% per
annum in excess of the Base Rate;

 

(ii)           with respect to the issuance or amendment of each Letter of
Credit and each payment made thereunder, documentary and processing charges in
accordance with the applicable Facing Agent’s standard schedule for such charges
in effect at the time of such issuance, amendment, transfer or payment, as the
case may be; and

 

(iii)          a facing fee as agreed from time to time by the Borrower and the
applicable Facing Agent for the applicable Letter of Credit or, with respect to
DB as Facing Agent with respect to that portion of the outstanding LC
Obligations attributable to the Fifth Amendment Existing Letters of Credit, a
facing fee as may be separately agreed in writing between the Borrower and DB,
which fee, unless otherwise agreed, shall be payable with respect to the
Assigned Dollar Value of the maximum Stated Amount under such outstanding
Letters of Credit payable in arrears on each Quarterly Payment Date, on the
Revolver

 

68

--------------------------------------------------------------------------------


 

Termination Date and thereafter, on demand together with customary issuance and
payment charges payable pursuant to clause (B) above; provided, however, if
calculation of the facing fee in the manner set forth above would result in a
facing fee of less than $500 per year per Letter of Credit issued by any Facing
Agent, the Borrower shall be obligated to pay such additional amount to such
Facing Agent so as to provide for a minimum facing fee of $500 per year per
Letter of Credit.

 

(b)           Participating Lender Fees.  The Borrower agrees to pay to the
Administrative Agent for distribution to each participating Revolving Lender in
respect of all Letters of Credit outstanding such Revolving Lender’s Revolving
Pro Rata Share of a commission equal to the then Applicable Eurocurrency Margin
for Revolving Loans per annum with respect to the maximum Stated Amount under
such outstanding Letters of Credit (the “LC Commission”), payable in Dollars in
arrears on each Quarterly Payment Date, on the Revolver Termination Date and
thereafter, on demand.  The LC Commission shall be computed from the first day
of issuance of each Letter of Credit and on the basis of the actual number of
days elapsed over a year of 360 days.

 

Promptly upon receipt by a Facing Agent or the Administrative Agent of any
amount described in clause (i)(A) or (ii) of this Section 2.9(e), the applicable
Facing Agent or the Administrative Agent shall distribute to each Revolving
Lender its Pro Rata Share, as the case may be, of such amount as long as, in the
case of amounts described in clause (i)(A), such Lender has reimbursed the
applicable Facing Agent in accordance with Section 2.9(c).  Amounts payable
under clause (i)(B) and (C) of this Section 2.9(e) shall be paid directly to the
applicable Facing Agent.

 

F.             LC Obligations Unconditional.  The obligation of the Borrower to
reimburse a Facing Agent (or any Lender that has purchased a participation from
or made a Loan to enable the Borrower to reimburse the applicable Facing Agent)
for drawings made under any Letter of Credit issued by it and the obligations of
each Lender to purchase participations pursuant to Section 2.9(d) as a result of
such a drawing shall be unconditional and irrevocable and shall be paid strictly
in accordance with the terms of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:

 

(a)           any lack of validity or enforceability of such Letter of Credit;

 

(b)           the existence of any claim, setoff, defense or other right which
the Borrower or any of its Affiliates may have at any time against a beneficiary
or any transferee of such Letter of Credit (or any persons or entities for which
any such beneficiary or transferee may be acting), the applicable Facing Agent,
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Borrower or one of its Subsidiaries and the
beneficiary of such Letter of Credit);

 

(c)           any draft, demand, certificate or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or

 

69

--------------------------------------------------------------------------------


 

insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(d)           payment by the applicable Facing Agent under such Letter of Credit
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit;

 

(e)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or

 

(f)            the fact that an Event of Default or an Unmatured Event of
Default shall have occurred and be continuing.

 

Notwithstanding the foregoing, neither the Borrower nor the Lenders (other than
the applicable Facing Agent in its capacity as such) shall be liable for any
obligation resulting from the gross negligence or willful misconduct of the
applicable Facing Agent, as determined by a court of competent jurisdiction,
with respect to any Letter of Credit.

 

G.            Indemnification.  In addition to amounts payable as elsewhere
provided in this Agreement, the Borrower hereby agrees to protect, indemnify,
pay and save the applicable Facing Agent and the Lenders harmless from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including Attorney Costs) (other than for Taxes, which
shall be covered by Section 4.7) which the applicable Facing Agent and the
Lenders may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of the Letters of Credit, other than as a result of the gross
negligence or willful misconduct of the applicable Facing Agent, as determined
by a court of competent jurisdiction, or (ii) the failure of the applicable
Facing Agent to honor a drawing under any Letter of Credit as a result of any
act or omissions, whether rightful or wrongful, of any present or future de jure
or de facto Governmental Authority (all such acts or omissions herein called
“Government Acts”) other than arising out of the gross negligence or willful
misconduct, as determined by a court of competent jurisdiction, of the
applicable Facing Agent.  As between the Borrower on the one hand, and the
applicable Facing Agent and the Lenders, on the other hand, the Borrower assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit
issued by the applicable Facing Agent or by the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing,
neither the applicable Facing Agent nor any of the Lenders shall be responsible:
(i) for the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of or any drawing under such Letters of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of any such Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, or otherwise, whether or not they be
in cipher; (v) for errors in interpretation of technical terms; (vi) for any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds

 

70

--------------------------------------------------------------------------------


 

thereof; (vii) for the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the
applicable Facing Agent, including, without limitation, any Government Acts. 
None of the above shall effect, impair, or prevent the vesting of any of the
applicable Facing Agent’s or any Lender’s rights or powers hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by the applicable Facing
Agent under or in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith, shall not put the
applicable Facing Agent under any resulting liability to the Borrower. 
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall have no obligation to indemnify or hold harmless the applicable
Facing Agent in respect of any claims, demands, liabilities, damages, losses,
costs, charges or expenses (including Attorney Costs) incurred by the applicable
Facing Agent to the extent arising out of the gross negligence or willful
misconduct of the applicable Facing Agent, as determined by a court of competent
jurisdiction.  The right of indemnification in the first paragraph of this
Section 2.9(g) shall not prejudice any rights that the Borrower may otherwise
have against the applicable Facing Agent with respect to a Letter of Credit
issued hereunder.

 

H.            Stated Amount.  The Stated Amount of each Letter of Credit shall
not be less than the Dollar Equivalent of One Hundred Thousand Dollars
($100,000) or such lesser amount as the applicable Facing Agent has agreed to.

 

I.              Increased Costs.  Subject to Section 4.7, if any time after the
Closing Date, any Facing Agent or any Lender determines that the introduction of
or any change after the Closing Date in any applicable law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof, or compliance by the applicable Facing Agent or such Lender with any
request or directive issued after the Closing Date by any such authority
(whether or not having the force of law) (provided that, notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith shall be deemed to be a change in
applicable law after the Closing Date for purposes of this
Section 2.9(i) regardless of the date enacted, adopted or issued) shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against letters of credit issued by the applicable Facing
Agent or participated in by any Revolving Lender, or (ii) impose on the
applicable Facing Agent or any Revolving Lender any other conditions relating,
directly or indirectly, to the provisions of this Agreement relating to Letters
of Credit or any Letter of Credit; and the result of any of the foregoing is to
increase the cost to the applicable Facing Agent or any Lender of issuing,
maintaining or participating in any Letter of Credit, or reduce the amount of
any sum received or receivable by the applicable Facing Agent or any Lender
hereunder or reduce the rate of return on its capital with respect to Letters of
Credit, then, upon demand to the Borrower by the applicable Facing Agent or any
Lender (a copy of which demand shall be sent by the applicable Facing Agent or
such Lender to the Administrative Agent), the Borrower shall pay to the
applicable Facing Agent or any Lender, as the case may be, such additional
amount or amounts as will compensate the applicable Facing Agent or such Lender
for such increased cost or reduction in the amount receivable or reduction on
the rate of return on its

 

71

--------------------------------------------------------------------------------


 

capital.  In determining such additional amounts pursuant to the preceding
sentence, the applicable Facing Agent or such Lender will act reasonably and in
good faith and will, to the extent the increased costs or reductions in amounts
receivable or reductions in rates of return relate to the Facing Agent’s or such
Lender’s letters of credit in general and are not specifically attributable to
the Letters of Credit hereunder, use averaging and attribution methods which are
reasonable and which cover all letters of credit similar to the Letters of
Credit issued by or participated in by the applicable Facing Agent or such
Lender whether or not the documentation for such other Letters of Credit permit
the applicable Facing Agent or such Lender to receive amounts of the type
described in this Section 2.9(i).  The applicable Facing Agent or any Lender,
upon determining that any additional amounts will be payable pursuant to this
Section 2.9(i), will give prompt written notice thereof to the Borrower, which
notice shall include a certificate submitted to the Borrower by the applicable
Facing Agent or such Lender (a copy of which certificate shall be sent by the
applicable Facing Agent or such Lender to the Administrative Agent), setting
forth in reasonable detail the basis for the calculation of such additional
amount or amounts necessary to compensate the applicable Facing Agent or such
Lender, although failure to give any such notice shall not release or diminish
the Borrower’s obligations to pay additional amounts pursuant to this
Section 2.9(i); provided, however, if the applicable Facing Agent or such
Lender, as applicable, has intentionally withheld or delayed such notice, the
applicable Facing Agent or such Lender, as the case may be, shall not be
entitled to receive additional amounts pursuant to this Section 2.9(i) for
periods occurring prior to the 180th day before the giving of such notice.  The
certificate required to be delivered pursuant to this Section 2.9(i) shall,
absent manifest error, be final, conclusive and binding on the Borrower.

 

J.             Outstanding Letters of Credit.  The letters of credit set forth
under the caption “Letters of Credit outstanding on the Closing Date” as set
forth on Schedule 2.9(j) attached to the First Amendment, were issued prior to
the Closing Date pursuant to one of the Prior Credit Agreements and will remain
outstanding as of the Closing Date and the letters of credit and bank guarantees
set forth under the caption “Letters of Credit and Bank Guarantees outstanding
on the First Amendment Effective Date” were issued pursuant to the credit
facility of Huntsman Advanced Materials Holdings LLC or otherwise issued by
Facing Agent prior to the First Amendment Effective Date and will remain
outstanding as of the First Amendment Effective Date (collectively, the
“Outstanding Letters of Credit”).  The Borrower, each Facing Agent and each of
the Lenders hereby agree with respect to the Outstanding Letters of Credit that
each such Outstanding Letters of Credit, for all purposes under this Agreement,
shall, from and after the Closing Date, be deemed to be Letters of Credit
governed by the terms and conditions of this Agreement.  Each Revolving Lender
further agrees to participate in each such Outstanding Letter of Credit in an
amount equal to its Pro Rata Share of the Stated Amount of such Outstanding
Letters of Credit.

 

K.            Fifth Amendment Existing Letters of Credit.  The Borrower agrees
that if DB receives any proceeds in respect of any Letter of Credit providing
credit support for a Fifth Amendment Existing Letter of Credit, the Borrower
will cause a reduction to occur in the amount of then outstanding Fifth
Amendment Existing Letters of Credit in an amount equal to such proceeds.

 

72

--------------------------------------------------------------------------------


 

2.10.       Revolving Commitment Increase

 

A.            Subject to the terms and conditions set forth herein, the Borrower
shall have the right from time to time to cause an increase in the Revolving
Commitments of the Revolving Lenders (a “Revolving Commitment Increase”) by
adding to this Agreement one or more additional Eligible Assignees that are not
already Revolving Lenders hereunder and that are reasonably satisfactory to the
Administrative Agent, each Facing Agent and the Swing Line Lender (each, a “New
Revolving Lender”) or by allowing one or more existing Revolving Lenders to
increase their respective Revolving Commitments; provided that (i) both before
and immediately after giving effect to such Revolving Commitment Increase, no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing as of the effective date of such Revolving Commitment Increase (such
date, the “Revolving Commitment Increase Date”), (ii) no such Revolving
Commitment Increase shall be in an amount less than $10,000,000 (unless the
aggregate amount of the Revolving Commitments then in effect is greater than
$290,000,000), (iii) after giving effect to such Revolving Commitment Increase,
the aggregate amount of the Revolving Commitments shall not exceed $300,000,000
and (iv) no Revolving Lender’s Revolving Commitment shall be increased without
such Revolving Lender’s prior written consent (which consent may be given or
withheld in such Revolving Lender’s sole and absolute discretion).

 

B.            The Borrower shall provide the Administrative Agent with written
notice (a “Notice of Revolving Commitment Increase”) of its intention to
increase the Revolving Commitments pursuant to this Section 2.10.  Each such
Notice of Revolving Commitment Increase shall specify (i) the proposed Revolving
Commitment Increase Date, which date shall be no earlier than five (5) Business
Days after receipt by the Administrative Agent of such Notice of Revolving
Commitment Increase, (ii) the amount of the requested Revolving Commitment
Increase, (iii) as applicable, the identity of each New Revolving Lender and
Revolving Lender that has agreed in writing to increase its Revolving Commitment
hereunder, and (iv) the amount of the respective Revolving Commitments of the
then existing Revolving Lenders and the New Revolving Lenders from and after the
Revolving Commitment Increase Date.

 

C.            On any Revolving Commitment Increase Date, the Revolving Lenders
shall purchase and assume (without recourse or warranty) from the Revolving
Lenders (i) Revolving Loans, to the extent that there are any Revolving Loans
then outstanding, and (ii) undivided participation interests in any outstanding
LC Obligations and any outstanding Swing Line Loans, in each case, to the extent
necessary to ensure that after giving effect to the Revolving Commitment
Increase, each Revolving Lender has outstanding Revolving Loans and
participation interests in outstanding LC Obligations and Swing Line Loans equal
to its Pro Rata Share of the Revolving Commitments.  Each Revolving Lender shall
make any payment required to be made by it pursuant to the preceding sentence
via wire transfer to the Administrative Agent on the Revolving Commitment
Increase Date.  Each existing Revolving Lender (i) shall be automatically deemed
to have assigned any outstanding Revolving Loans on the Revolving Commitment
Increase Date and (ii) agrees to take any further steps reasonably requested by
the Administrative Agent, in each case to the extent deemed necessary by the
Administrative Agent to effectuate the provisions of the preceding sentences. 
If, on such Revolving Commitment Increase Date or Revolver Extension Effective
Date, any Revolving Loans have been funded,

 

73

--------------------------------------------------------------------------------


 

then the Borrower shall be obligated to pay any breakage fees or costs that are
payable pursuant to Section 3.5 in connection with the reallocation of such
outstanding Revolving Loans to effectuate the provisions of this
Section 2.10(c).

 

D.            Each Revolving Commitment Increase shall become effective on its
Revolving Commitment Increase Date and upon such effectiveness: (i) the
Administrative Agent shall record in the register each then New Revolving
Lender’s information as provided in the applicable Notice of Commitment Increase
and pursuant to an administrative questionnaire that shall be executed and
delivered by each New Revolving Lender to the Administrative Agent on or before
such Revolving Commitment Increase Date, (ii) Schedule 1.1(a) hereof shall be
amended and restated to set forth all Revolving Lenders (including any New
Revolving Lenders) that will be Revolving Lenders hereunder after giving effect
to such Revolving Commitment Increase (which amended and restated Schedule
1.1(a) shall be set forth in Annex I to the applicable Notice of Revolving
Commitment Increase) and the Administrative Agent shall distribute to each
Revolving Lender (including each New Revolving Lender) a copy of such amended
and restated Schedule 1.1(a), and (iii) each New Revolving Lender identified on
the Notice of Revolving Commitment Increase for such Revolving Commitment
Increase shall be a “Lender” and a “Revolving Lender” for all purposes under
this Agreement.

 

E.             As a condition precedent to any Revolving Commitment Increase,
the Borrower shall deliver to the Administrative Agent a certificate of the
Borrower dated as of the Revolving Commitment Increase Date signed by a
Responsible Officer of the Borrower certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such Revolving Commitment
Increase and certifying that, before and after giving effect to such Revolving
Commitment Increase, (i) the representations and warranties contained in
Article VI made by it are true and correct on and as of the Revolving Commitment
Increase Date, except to the extent that such representations and warranties
specifically refer to an earlier date and (ii) no Event of Default or Unmatured
Event of Default exists or will exist as of the Revolving Commitment Increase
Date.

 

2.11.       Extension of Revolver Stated Termination Date

 

A.            At any time and from time to time, the Borrower may, upon notice
to the Administrative Agent (which shall promptly notify the Revolving Lenders),
request an extension of the Revolver Stated Termination Date then in effect
(such existing Revolver Stated Termination Date being the “Existing Revolver
Stated Termination Date”) to a date specified in such notice.  Within 10
Business Days of delivery of such notice (or such other period as the Borrower
and the Administrative Agent shall mutually agree upon), each Revolving Lender
shall notify the Administrative Agent whether or not it consents to such
extension (which consent may be given or withheld in such Revolving Lender’s
sole and absolute discretion).  Any Revolving Lender not responding within the
above time period shall be deemed not to have consented to such extension.  The
Administrative Agent shall promptly notify the Borrower and the Revolving
Lenders of the Revolving Lenders’ responses.

 

B.            The Revolver Stated Termination Date shall be extended only if the
Majority Lenders of the Revolving Facility (calculated excluding any Impaired
Lender and after giving effect to any replacements of Revolving Lenders pursuant
to Section 4.1(c)) (the

 

74

--------------------------------------------------------------------------------


 

Revolving Lenders that so consent being the “Consenting Revolving Lenders” and
the Revolving Lenders that declined being the “Declining Revolving  Lenders”)
have consented thereto.  If so extended, the Revolver Stated Termination Date,
as to the Consenting Revolving Lenders, shall be extended to the date specified
in the notice referred to in Section 2.11(a) above, which shall become the new
Revolver Stated Termination Date as to such Consenting Revolving Lenders.  The
Administrative Agent and the Borrower shall promptly confirm to the Revolving
Lenders such extension, specifying the effective date of such extension (the
“Revolver Extension Effective Date”), the Existing Revolver Stated Termination
Date, and the new Revolver Stated Termination Date (after giving effect to such
extension).  As a condition precedent to such extension, the Borrower shall
deliver to the Administrative Agent (i) a certificate of the Borrower dated as
of the Revolver Extension Effective Date signed by a Responsible Officer of the
Borrower certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such extension and certifying that, before and after
giving effect to such extension, the representations and warranties contained in
Article VI made by it are true and correct on and as of the Revolver Extension
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, and no Event of Default or Unmatured
Event of Default exists or will exist as of the Revolver Extension Effective
Date and (ii) if requested by the Administrative Agent, a legal opinion
reasonably satisfactory to it.  The Borrower shall pay to the Administrative
Agent for the account of each Declining Revolving Lender the then unpaid
principal amount of such Declining Revolving Lender’s Revolving Loans
outstanding on the Existing Revolver Stated Termination Date (and pay any
additional amounts required pursuant to Section 3.5).  In addition, (i) the
Borrower shall prepay any Revolving Loans outstanding on the Existing Revolver
Stated Termination Date (and pay any additional amounts required pursuant to
Section 3.5) to the extent necessary to maintain outstanding Revolving Loans
ratable with any revised and new Pro Rata Shares of all the Revolving Lenders
effective as of the Existing Revolver Stated Termination Date and (ii) on the
Existing Revolver Stated Termination Date, the Risk Participation (as defined
below) of each Declining Revolving Lender shall be transferred to and assumed by
the Consenting Revolving Lenders on a pro rata basis in accordance with their
respective Revolving Commitments.  “Risk Participation” means, at any date, the
aggregate amount of funded and unfunded obligations of any Revolving Lender to
purchase participations from or make payments for the account of (i) the Swing
Line Lender pursuant to Sections 2.1(c)(iii) and (iv) and (ii) any Facing Agent
pursuant to Section 2.9(d).

 

2.12.       Extension of Non-Extended Term B Loan Maturity Date.

 

A.            At any time and from time to time, the Borrower may, upon notice
to the Administrative Agent (which shall promptly notify the Non-Extended Term B
Dollar Lenders), request an extension of the Non-Extended Term B Loan Maturity
Date then in effect (such existing Non-Extended Term B Loan Maturity Date, the
“Existing Non-Extended Term B Loan Maturity Date”) to the Extended Term B Loan
Maturity Date and change the Applicable Base Rate Margin, Applicable
Eurocurrency Margin, amortization and/or fees payable with respect to such
Non-Extended Term B Dollar Loans of the Lenders that so consent to such
extension (such changes in maturity and other terms, the “Proposed Non-Extended
Term B Extension Changes”).  Within 10 Business Days of delivery of such notice
(or such other period as the Borrower and the Administrative Agent shall
mutually agree upon), each Non-Extended Term B Dollar Lender shall notify the
Administrative Agent whether or not it consents to the Proposed Non-Extended
Term B Extension Changes (which consent may be given or withheld in such
Lender’s sole and

 

75

--------------------------------------------------------------------------------


 

absolute discretion).  Any Non-Extended Term B Dollar Lender not responding
within the above time period shall be deemed not to have consented to the
Proposed Non-Extended Term B Extension Changes.  The Administrative Agent shall
promptly notify the Borrower and the Non-Extended Term B Dollar Lenders of the
Non-Extended Term B Dollar Lenders’ responses.

 

B.            With respect to the Non-Extended Term B Dollar Loans held by the
Non-Extended Term B Dollar Lenders that consent to the Proposed Non-Extended
Term B Extension Changes (such Loans, the “Consenting Non-Extended Term B Dollar
Loans” and such Lenders that so consent, the “Consenting Non-Extended Term B
Dollar Lenders”), the Non-Extended Term B Loan Maturity Date shall be extended
to the Extended Term B Loan Maturity Date and the other Proposed Non-Extended
Term B Extension Changes shall become effective.  The Administrative Agent and
the Borrower shall promptly confirm to the Non-Extended Term B Dollar Lenders
the Proposed Non-Extended Term B Extension Changes and the effective date for
such changes (the “Non-Extended Term B Dollar Loans Extension Effective Date”)
to the Consenting Non-Extended Term B Dollar Loans.  As a condition precedent to
the effectiveness of the Proposed Non-Extended Term B Extension Changes, the
Borrower shall deliver to the Administrative Agent (i) a certificate of the
Borrower dated as of the Non-Extended Term B Dollar Loans Extension Effective
Date signed by a Responsible Officer of the Borrower certifying and attaching
the resolutions adopted by the Borrower approving or consenting to such
extension (and to the extent requested by the Administrative Agent (acting
reasonably) the Borrower and the Guarantors shall provide any other
certifications or copies of instruments of a substantially similar nature to
those that were provided in the “secretary’s certificate” or the reaffirmation
agreement delivered on the Sixth Amendment Effective Date) and certifying that,
before and after giving effect to such extension, the representations and
warranties contained in Article VI made by it are true and correct on and as of
the Non-Extended Term B Dollar Loans Extension Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, and no Event of Default or Unmatured Event of Default exists or will exist
as of the Non-Extended Term B Dollar Loans Extension Effective Date and (ii) if
requested by the Administrative Agent, a legal opinion reasonably satisfactory
to it.  The Borrower shall pay to the Administrative Agent for the account of
the Non-Extended Term B Dollar Lenders that did not consent to the Proposed
Non-Extended Term B Extension Changes (such Lenders, the “Declining Non-Extended
Term B Dollar Lenders”) the then unpaid principal amount of such Declining
Non-Extended Term B Dollar Lender’s Non-Extended Term B Dollar Loans outstanding
on the Existing Non-Extended Term B Loan Maturity Date (and pay any additional
amounts required pursuant to Section 3.5).  Except with respect to the Proposed
Non-Extended Term B Extension Changes, the Consenting Non-Extended Term B Dollar
Loans shall be deemed Extended Term B Dollar Loans for purposes of the Loan
Documents.   The Borrower and the Administrative Agent are hereby authorized to,
without the consent of any Lenders  or any other party, to make such changes to
the Loan Documents as are reasonably necessary to effectuate the foregoing.

 

76

--------------------------------------------------------------------------------


 

ARTICLE 3

 

INTEREST AND FEES

 

3.1.                            Interest

 

A.                                   Base Rate Loans.  The Borrower agrees to
pay interest in respect of the unpaid principal amount of each Base Rate Loan,
at a rate per annum equal to the Base Rate plus the Applicable Base Rate Margin,
from the date the proceeds thereof are made available to the Borrower (or, if
such Base Rate Loan was converted from a Eurocurrency Loan, the date of such
conversion) until the earlier of (i) the maturity (whether by acceleration or
otherwise) of such Base Rate Loan and (ii) the conversion of such Base Rate Loan
to a Eurocurrency Loan pursuant to Section 2.6.

 

B.                                     Eurocurrency Loans.  The Borrower agrees
to pay interest in respect of the unpaid principal amount of each Eurocurrency
Loan at a rate per annum equal to the relevant Eurocurrency Rate plus the
Applicable Eurocurrency Margin, from the date the proceeds thereof are made
available to the Borrower (or, if such Eurocurrency Loan was converted from a
Base Rate Loan, the date of such conversion) until the earlier of (i) the
maturity (whether by acceleration or otherwise) of such Eurocurrency Loan and
(ii) the conversion of such Eurocurrency Loan to a Base Rate Loan pursuant to
Section 2.6.

 

C.                                     Payment of Interest.  Interest on each
Loan shall be payable in arrears on each Interest Payment Date; provided,
however, that interest accruing pursuant to Section 3.1(e) and as otherwise set
forth in the penultimate sentence of this Section 3.1(c) shall be payable from
time to time on demand.  Interest shall also be payable on all then outstanding
Revolving Loans on the Revolver Termination Date and on all Loans on the date of
repayment (including prepayment) thereof (except that accrued interest need not
be paid in connection with voluntary prepayments pursuant to Section 4.3 of
Swing Line Loans and Revolving Loans that are Base Rate Loans made on any day
other than a Quarterly Payment Date or the Revolver Termination Date; provided
such accrued interest is paid on the next Quarterly Payment Date) or on the date
of maturity (by acceleration or otherwise), as applicable, of such Loans. 
During the existence of any Event of Default, interest on any Loan shall be
payable on demand.  Interest to be paid with respect to Loans denominated in
(x) Dollars shall be paid in Dollars and (y) in an Alternative Currency shall be
in such Alternative Currency.

 

D.                                    Notification of Rate.  The Administrative
Agent, upon determining the interest rate for any Borrowing of Eurocurrency
Loans for any Interest Period, shall promptly notify the Borrower and the
Lenders thereof.  Such determination shall, absent manifest error and subject to
Section 3.6, be final, conclusive and binding upon all parties hereto.

 

E.                                      Default Interest. Notwithstanding the
rates of interest specified herein, effective on the date of the occurrence of
any Event of Default and for so long thereafter as any such Event of Default
shall be continuing, and effective immediately upon any failure to pay any
Obligations or any other amounts due under any of the Loan Documents when due,
whether by acceleration or otherwise, the principal balance of each Loan then
outstanding and, to the extent permitted by applicable law, any interest payment
on each Loan not paid when due or other

 

77

--------------------------------------------------------------------------------


 

amounts then due and payable shall bear interest payable on demand, after as
well as before judgment, at a rate per annum equal to the Default Rate.

 

F.                                      Maximum Interest.  If any interest
payment or other charge or fee payable hereunder exceeds the maximum amount then
permitted by applicable law, the Borrower shall be obligated to pay the maximum
amount then permitted by applicable law and the Borrower shall continue to pay
the maximum amount from time to time permitted by applicable law until all such
interest payments and other charges and fees otherwise due hereunder (in the
absence of such restraint imposed by applicable law) have been paid in full.

 

3.2.                            Fees

 

A.                                   Commitment Fees.  The Borrower shall pay to
the Administrative Agent for pro rata distribution to each Non-Impaired Lender
having a Revolving Commitment (based on its Pro Rata Share) a commitment fee
(the “Commitment Fee”) for the period commencing on the Closing Date to and
including the Revolver Termination Date, computed at a rate equal to the
Applicable Commitment Fee Percentage per annum on the average daily Total
Available Revolving Commitment, which shall  be calculated based upon the time
period as to which such Commitment Fee is being paid.  Unless otherwise
specified, accrued Commitment Fees shall be due and payable (i) on each
Quarterly Payment Date occurring after the Closing Date, (ii) on the Revolver
Termination Date and (iii) upon any reduction or termination in whole or in part
of the Revolving Commitments, as the case may be (but only, in the case of a
reduction, on the portion of the Revolving Commitments then being reduced).

 

B.                                     Impaired Lender Fees.  Notwithstanding
anything herein to the contrary, so long as a Revolving Lender is an Impaired
Lender, such Impaired Lender shall not be entitled to any fees accruing during
such period pursuant to Section 3.2(a) and Section 2.9(e) (without prejudice to
the rights of the Revolving Lenders other than Impaired Lenders in respect of
such fees); provided, that (i) to the extent that a Pro Rata Share of the LC
Obligations or Swing Line Loans of such Impaired Lender is reallocated to the
Non-Impaired Lenders pursuant to Section 3.8(a), such fees that would have
accrued for the benefit of such Impaired Lender will instead accrue for the
benefit of and be payable to such Non-Impaired Lenders, pro rata in accordance
with their respective Revolving Commitments, and (ii) to the extent any portion
of such LC Obligations or Swing Line Loans cannot be so reallocated and the
Borrower does not Cash Collateralize such portion in an amount not less than
105% of the amount of such portion (or prepay such Swing Line Loans) or make
other arrangements pursuant to Section 3.8(a)(ii), then such fees will instead
accrue for the benefit of and be payable to the applicable Facing Agent and the
Swing Line Lender as their interests appear.

 

C.                                     Arranger and Agency Fees.  The Borrower
shall pay to the Administrative Agent for its own account (or the account of its
Affiliates), agency and other Loan fees in the amount and at the times set forth
in the Fifth Amendment Fee Letter.

 

3.3.                            Computation of Interest and Fees

 

Interest on all Loans and fees payable hereunder shall be computed on the basis
of the actual number of days elapsed over a year of 360 days; provided that
interest on all Base Rate

 

78

--------------------------------------------------------------------------------


 

Loans  and Sterling denominated Loans shall be computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be.  The Administrative Agent shall, at any time and from time to time upon
request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
applicable to Revolving Loans pursuant to this Agreement.  Each change in the
Applicable Base Rate Margin or Applicable Eurodollar Margin or the Applicable
Commitment Fee Percentage or any change in the LC Commission as a result of a
change in the Borrower’s Most Recent Leverage Ratio shall become effective on
the date upon which such change in such ratio occurs.

 

3.4.                            Interest Periods

 

At the time it gives any Notice of Borrowing or a Notice of Conversion or
Continuation with respect to any Borrowing bearing interest with reference to
the Eurocurrency Rate, the Borrower shall elect, by giving the Administrative
Agent written notice, the interest period (each an “Interest Period”) applicable
thereto, which Interest Period shall, at the option of the Borrower, be one,
two, three or six months or, if available or otherwise satisfactory to each of
the applicable Lenders (as determined by each such applicable Lender in its sole
discretion) a nine or twelve month period, provided that:

 

(a)                                  all Eurocurrency Loans comprising a single
Borrowing shall at all times have the same Interest Period;

 

(b)                                 the initial Interest Period for any
Eurocurrency Loan shall commence on the date of such Borrowing of such
Eurocurrency Loan (including the date of any conversion thereto from a Loan of a
different Type) and each Interest Period occurring thereafter in respect of such
Eurocurrency Loan shall commence on the last day of the immediately preceding
Interest Period;

 

(c)                                  if any Interest Period relating to a
Eurocurrency Loan begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;

 

(d)                                 if any Interest Period would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day; provided, however, that if any Interest
Period for a Eurocurrency Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;

 

(e)                                  at any time when an Event of Default is
then in existence, no Interest Period (a) of more than one month may be selected
with respect to any Loan denominated in an Alternative Currency and (b) may be
selected with respect to any Loan denominated in Dollars;

 

79

--------------------------------------------------------------------------------


 

(f)                                    no Interest Period shall extend beyond
the applicable Term Maturity Date for any Term Loan or the Revolver Termination
Date for any Revolving Loan; and

 

(g)                                 no Interest Period in respect of any
Borrowing of Term Loans for any Term Facility shall be selected which extends
beyond any date upon which a Scheduled Term Repayment will be required to be
made under Section 4.4(b) for such Term Facility if the aggregate principal
amount of all Term Loans which have Interest Periods which will expire after
such date will be in excess of the aggregate principal amount of Term B Dollar
Loans then outstanding less the aggregate amount of such required prepayment.

 

Notwithstanding anything to the contrary herein (i) with respect to Term B
Dollar Loans, the Borrower may only have Base Rate Loans and Eurocurrency Loans
with a one month Interest Period for the first 30 days after the Third Amendment
Effective Date or, if earlier, the date on which the Administrative Agent
informs the Borrower of the completion of the syndication of the Existing Term B
Dollar Loans and (ii) if requested by the Borrower, the Administrative Agent, in
its discretion, may offer Interest Periods shorter than one month.

 

3.5.                            Compensation for Funding Losses

 

The Borrower shall compensate each Lender, upon its written request (which
request shall set forth the basis for requesting such amounts, showing the
calculation thereof in reasonable detail), for all losses, expenses and
liabilities (including, without limitation, any interest paid by such Lender to
lenders of funds borrowed by it to make or carry its Eurocurrency Loans to the
extent not recovered by the Lender in connection with the liquidation or
re-employment of such funds and including the compensation payable by such
Lender to a Participant) and any loss sustained by such Lender in connection
with the liquidation or re-employment of such funds (including, without
limitation, a return on such liquidation or re-employment that would result in
such Lender receiving less than it would have received had such Eurocurrency
Loan remained outstanding until the last day of the Interest Period applicable
to such Eurocurrency Loans) which such Lender may sustain as a result of:
(i) the continuation or Borrowing of, the conversion from or into, a
Eurocurrency Loan not occurring on the date specified therefor in a Notice of
Borrowing or Notice of Conversion or Continuation (whether or not withdrawn for
any reason (other than a default by such Lender or the Administrative Agent));
(ii) any payment, prepayment or conversion or continuation of any of its
Eurocurrency Loans occurring for any reason whatsoever on a date which is not
the last day of an Interest Period applicable thereto; (iii) any repayment of
any of its Eurocurrency Loans not being made on the date specified in a notice
of payment given by the Borrower; or (iv) (A) any other failure by the Borrower
to repay its Eurocurrency Loans when required by the terms of this Agreement or
(B) an election made by the Borrower pursuant to Section 3.7; provided that such
written request, including the calculation as to additional amounts owed such
Lender under this Section 3.5, is delivered to the Borrower and the
Administrative Agent by such Lender shall be delivered within 30 days of such
event.  Absent manifest error, such request shall be final, conclusive and
binding for all purposes.  Calculation of all amounts payable to a Lender under
this Section 3.5 shall be made as though that Lender had actually funded its
relevant Eurocurrency Loan through the purchase of a Eurocurrency deposit
bearing interest at the Eurocurrency Rate in an amount equal

 

80

--------------------------------------------------------------------------------


 

to the amount of that Loan, having a maturity comparable to the relevant
Interest Period and through the transfer of such Eurocurrency deposit from an
offshore office of that Lender to a domestic office of that Lender in the United
States of America; provided, however, that each Lender may fund each of its
Eurocurrency Loans in any manner it sees fit and the foregoing assumption shall
be utilized only for the calculation of amounts payable under this Section 3.5.

 

3.6.                            Increased Costs, Illegality, Etc.

 

A.                                   Generally. Except as provided in
Section 4.7, in the event that any Lender shall have determined, in its
reasonable, good faith judgment, (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto but, with
respect to clause (i) below, may be made only by the Administrative Agent):

 

(a)                                  on any Interest Rate Determination Date
that, by reason of any change arising after the date of the Closing Date
affecting the interbank Eurocurrency market, adequate and fair means do not
exist for ascertaining the applicable interest rate on the basis provided for in
the definition of Eurocurrency Rate; or

 

(b)                                 at any time that such Lender shall incur
increased costs or reduction in the amounts received or receivable hereunder
with respect to any Eurocurrency Loan because of (x) any change arising after
the Closing Date in any applicable law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request (provided
that, notwithstanding anything herein to the contrary, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in applicable law after the Closing Date for purposes of
this Section 3.6(a)(ii) regardless of the date enacted, adopted or issued), such
as, for example, but not limited to: (A) a change in the basis of taxation of
payments to such Lender of the principal of or interest on the Notes or any
other amounts payable hereunder (except for taxes described in Sections
4.7(a)(i) through (vii)) or (B) a change in official reserve requirements (but,
in all events, excluding reserves required under Regulation D to the extent
included in the computation of the Eurocurrency Rate) and/or (y) other
circumstances arising after the Closing Date affecting such Lender or the
interbank Eurocurrency market or the position of such Lender in such market
(excluding, however, differences in such Lender’s cost of funds from those of
the Administrative Agent which are solely the result of credit differences
between such Lender and the Administrative Agent); or

 

(c)                                  at any time that (x) the making or
continuance of any Eurocurrency Loan has been made (1) unlawful by any law or
governmental rule, regulation or order, or (2) impracticable as a result of a
contingency occurring after the Closing Date which materially and adversely
affects the interbank Eurocurrency market or

 

81

--------------------------------------------------------------------------------


 

(y) compliance by such Lender, acting in good faith, with any governmental
request (whether or not having force of law) is impossible;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, Eurocurrency Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to Eurocurrency Loans (other
than with respect to conversions to Base Rate Loans) which have not yet been
advanced (including by way of conversion) shall be deemed rescinded by the
Borrower; (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender, upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest, as such
Lender in its reasonable good faith judgment shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (such written demand as to the
additional amounts owed to such Lender, which shall show the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
manifest error, be final and conclusive and binding on all the parties hereto);
provided, that such Lender shall not be entitled to receive additional amounts
pursuant to this Section 3.6(a)(y) for any change or circumstance referred to in
Section 3.6(a) occurring prior to the 180th day before the making of such demand
(unless the change is due to a law enacted with retroactive effect, in which
case the 180 day period shall be extended to include the period of retroactive
effect); and (z) in the case of clause (iii) above, the Borrower shall take one
of the actions specified in Section 3.6(b) as promptly as possible and, in any
event, within the time period required by law.  In determining such additional
amounts pursuant to clause (y) of the immediately preceding sentence, each
affected Lender shall act reasonably and in good faith and will, to the extent
the increased costs or reductions in amounts receivable relate to such Lender’s
loans in general and are not specifically attributable to a Loan hereunder, use
averaging and attribution methods which are reasonable and which cover all loans
similar to the Loans made by such Lender whether or not the loan documentation
for such other loans permits the Lender to receive increased costs of the type
described in this Section 3.6(a).

 

B.                                     Eurocurrency Loans.  At any time that any
Eurocurrency Loan is affected by the circumstances described in
Section 3.6(a)(ii) or (iii), the Borrower may (and, in the case of a
Eurocurrency Loan affected by the circumstances described in
Section 3.6(a)(iii), shall) either (i) if the affected Eurocurrency Loan has not
yet been made or the conversion to such Eurocurrency Loan has not yet been
accomplished, by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 3.6(a)(ii) or (iii), cancel the
respective Borrowing, or (ii) if the affected Eurocurrency Loan is then
outstanding, upon at least three Business Days’ written notice to Administrative
Agent, require the affected Lender to convert such Eurocurrency Loan into a Base
Rate Loan, provided, that if more than one Lender is affected at any time, then
all affected Lenders must be treated the same pursuant to this Section 3.6(b).

 

82

--------------------------------------------------------------------------------


 

C.                                     Capital Requirements. If any Lender
determines that the introduction of or any change in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) concerning capital adequacy, or any change in
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency (in each case after the Closing Date) (provided that,
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith concerning
capital adequacy shall be deemed to be a change in applicable law concerning
capital adequacy after the Closing Date for purposes of this
Section 3.6(c) regardless of the date enacted, adopted or issued), will have the
effect of increasing the amount of capital required or expected to be maintained
by such Lender or any corporation controlling such Lender based on the existence
of such Lender’s Commitments hereunder or its obligations hereunder, then the
Borrower shall pay to such Lender, upon its written notice as hereafter
described, such additional amounts as shall be required to compensate such
Lender or such other corporation for the increased cost to such Lender or such
other corporation or the reduction in the rate of return to such Lender or such
other corporation as a result of such increase of capital.  In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable and which will, to
the extent the increased costs or reduction in the rate of return relates to
such Lender’s commitments or obligations in general and are not specifically
attributable to the Commitments and obligations hereunder, cover all commitments
and obligations similar to the Commitments and obligations of such Lender
hereunder whether or not the loan documentation for such other commitments or
obligations permits such Lender to make the determination specified in this
Section 3.6(c), and such Lender’s determination of compensation owing under this
Section 3.6(c) shall, absent manifest error, be final and conclusive and binding
on all the parties hereto.  Each Lender, upon determining that any additional
amounts will be payable pursuant to this Section 3.6(c), will give prompt
written notice thereof to the Borrower, which notice shall show in reasonable
detail the basis for calculation of such additional amounts; provided that no
Lender shall be entitled to receive additional amounts pursuant to this
Section 3.6(c) for increased costs incurred prior to the 180th day before the
giving of such notice, unless such increased costs are due to a change in law
that provides for retroactive effect, in which case the 180 day period shall be
extended to include the period of retroactive effect.

 

D.                                    Change of Lending Office. Each Lender
which is or will be owed compensation pursuant to Section 3.6(a) or (c) or 4.7
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to cause a different Lending Office to
make or continue a Loan or Letter of Credit if such designation will avoid the
need for, or materially reduce the amount of, such compensation to such Lender
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender or Lending Office.  Nothing in this Section 3.6(d) shall affect or
postpone any of the obligations of the Borrower or the right of any Lender
provided for herein.

 

3.7.                            Replacement of Affected Lenders

 

(x) So long as no Event of Default or Unmatured Event of Default then exists, if
any Revolving Lender becomes an Impaired Lender, (y) if any Lender (or in the
case of Section 2.9(i), Facing Agent) is owed increased costs under
Section 2.9(i), Section 3.6(a)(ii) or (iii), or

 

83

--------------------------------------------------------------------------------


 

Section 3.6(c), or the Borrower is required to make any payments under
Section 4.7(a) or (c) to any Lender, or (z) as provided in Section 12.1(b) in
the case of certain refusals by a Lender to consent to certain proposed
amendments, changes, supplements, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders, the
Borrower shall have the right to replace such Lender (the “Replaced Lender”)
with one or more other Eligible Assignees acceptable to the Administrative
Agent, provided that no such Eligible Assignee is an Impaired Lender at the time
of such replacement (collectively, the “Replacement Lender”), provided further
that (i) at the time of any replacement pursuant to this Section 3.7, the
Replaced Lender and Replacement Lender shall enter into one or more assignment
agreements, in form and substance satisfactory to such parties and the
Administrative Agent, pursuant to which the Replacement Lender shall acquire, at
par, all of the Commitments and outstanding Loans of, and participation in
Letters of Credit and Swing Line Loans by, the Replaced Lender (with the
assignment fee paid by either the Replacement Lender or the Borrower) and
(ii) all obligations of the Borrower owing to the Replaced Lender (including,
without limitation, such increased costs and including those specifically
described in clause (y) above but excluding principal and interest in respect of
which the assignment purchase price has been, or is concurrently being paid at
par) shall be paid in full to such Replaced Lender concurrently with such
replacement.  Upon the execution of the respective assignment documentation, the
payment of amounts referred to in clause (ii) above and the par purchase price
referred to in (i) above, and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrower, the Replacement Lender shall become a Lender hereunder and, unless
the Replaced Lender continues to have outstanding Loans hereunder, the Replaced
Lender shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
Replaced Lender.  Notwithstanding anything to the contrary contained above, no
Lender that acts as a Facing Agent may be replaced hereunder at any time during
which such Facing Agent has Letters of Credit outstanding hereunder, unless
arrangements satisfactory to such Facing Agent (including (1) the furnishing of
a standby letter of credit in form and substance, and issued by an issuer,
satisfactory to such Facing Agent or (2) the depositing of cash collateral into
a collateral account in amounts and pursuant to arrangements satisfactory to
such Facing Agent) have been made with respect to such outstanding Letters of
Credit.  The Replaced Lender shall be required to deliver for cancellation its
applicable Notes to be canceled on the date of replacement, or if any such Note
is lost or unavailable, such other assurances or indemnification therefor as the
Borrower may reasonably request.

 

3.8.                            Impaired Lenders

 

A.                                   Reallocation of Impaired Lender
Commitment.  If a Revolving Lender becomes an Impaired Lender, the following
provisions shall apply with respect to any outstanding LC Obligations and any
outstanding Swing Line Loans for so long as such Revolving Lender is an Impaired
Lender:

 

(a)                                  the Pro Rata Share of such Impaired Lender
with respect to any LC Obligations and any outstanding Swing Line Loans shall be
reallocated (effective on the date such Lender becomes an Impaired Lender, but
without releasing such Impaired Lender from any of its obligations or
commitments) among the

 

84

--------------------------------------------------------------------------------


 

Revolving Lenders that are Non-Impaired Lenders pro rata in accordance with
their respective Revolving Commitments but only to the extent the sum of the
aggregate outstanding principal amount of each of the Non-Impaired Lenders’
Revolving Loans plus each of the Non-Impaired Lenders’ Pro Rata Share of the LC
Obligations and Swing Line Loans does not exceed the total of all Non-Impaired
Lenders’ Revolving Commitments; provided, that no such reallocation will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, any Facing Agent, the Swing Line Lender or any other Revolving Lender may
have against such Impaired Lender (including any claim for contribution made by
a Non-Impaired Lender in respect of amounts funded by such Non-Impaired Lender
pursuant to such reallocation of commitments) or cause such Impaired Lender to
be a Non-Impaired Lender;

 

(b)                                 to the extent that any portion (the
“unreallocated portion”) of the Pro Rata Share of such Impaired Lender with
respect to any LC Obligations and any outstanding Swing Line Loans cannot be so
reallocated, whether by reason of clause (i) above or otherwise, the Borrower
will, not later than 10 Business Days after demand by the Administrative Agent
(at the direction of any Facing Agent and/or the Swing Line Lender, as the case
may be), (A) Cash Collateralize the obligations of the Borrower to any Facing
Agent in respect of such LC Obligations in an amount at least equal to 105% of
the aggregate amount of the unreallocated portion of such LC Obligations, or
(B) in the case of such outstanding Swing Line Loans, prepay the unreallocated
portion thereof, or (C) make other arrangements satisfactory to the Borrower and
the Administrative Agent and to the applicable Facing Agent and the Swing Line
Lender, as the case may be, in their sole discretion to protect them against the
risk of non-payment by such Impaired Lender; and

 

(c)                                  any amount paid by the Borrower or
otherwise received for the account of an Impaired Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be distributed to such Impaired Lender within the meaning of
clause (i), (ii)(x) or (iii) of the definition of Impaired Lender (but, for the
avoidance of doubt, the Obligations for which such amount is paid for the
account of such Impaired Lender will be satisfied and discharged in full when
paid by the Borrower to the Administrative Agent), and such amount will instead
be retained by the Administrative Agent in a segregated, non-interest bearing
account until (subject to Section 2.10) the termination of the Revolving
Commitments and payment in full of all Obligations of the Borrower hereunder and
will be applied by the Administrative Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Impaired Lender to
the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Impaired Lender to any Facing Agent or the Swing Line
Lender (pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Revolving Lenders hereunder other than Impaired
Lenders, ratably among them

 

85

--------------------------------------------------------------------------------


 

in accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Impaired Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal of the Revolving Loans and any
reimbursement obligations with respect to any Letter of Credit then due and
payable to the Non-Impaired Lenders hereunder ratably in accordance with the
amounts thereof then due and payable to them, sixth to the ratable payment of
other amounts then due and payable under this Agreement to the Non-Impaired
Lenders, and seventh after the termination of the Revolving Commitments and
payment in full of all Obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Impaired Lender or as a court of competent
jurisdiction may otherwise direct.

 

B.                                     Termination of Impaired Lender
Commitments.  The Borrower may terminate the unused amount of the Revolving
Commitment of an Impaired Lender upon not less than 10 Business Days’ prior
notice to the Administrative Agent (which will promptly notify the Revolving
Lenders thereof); provided, that such termination will not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, any
Facing Agent, the Swing Line Lender or any Revolving Lender may have against
such Impaired Lender.

 

C.                                     Cure.  If the Borrower and the
Administrative Agent, each Facing Agent and the Swing Line Lender agree in
writing in their discretion that a Revolving Lender that is an Impaired Lender
should no longer be deemed to be an Impaired Lender, the Administrative Agent
will so notify the Borrower and the Revolving Lenders, whereupon as of the
effective date specified in such notice, such Revolving Lender will, to the
extent applicable, purchase such portion of outstanding Revolving Loans of the
other Revolving Lenders (or the other Revolving Lenders will purchase from the
formerly Impaired Lender) and/or make such other adjustments as the
Administrative Agent may reasonably determine to be necessary to cause such
Revolving Lender’s Pro Rata Share to be on a pro rata basis in accordance with
its Revolving Commitment, whereupon such Revolving Lender will cease to be an
Impaired Lender and will be a Non-Impaired Lender; provided, that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Revolving Lender was an Impaired Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Impaired Lender to Non-Impaired
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Revolving Lender having been an Impaired Lender.

 

ARTICLE 4

 

REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

 

4.1.                            Voluntary Reduction of Commitments

 

A.                                   Upon at least three Business Days’ prior
written notice (or telephonic notice confirmed in writing) to the Administrative
Agent at the Notice Office (which notice the Administrative Agent shall promptly
transmit to each Lender), the Borrower shall have the right, without premium or
penalty, to terminate the unutilized portion of the Revolving Commitments

 

86

--------------------------------------------------------------------------------


 

and/or, the Swing Line Commitment, as the case may be, in part or in whole;
provided that (i) any such voluntary termination of the Revolving Commitments
shall apply proportionately to, and shall permanently reduce, the Revolving
Commitments of each Revolving Lender; (ii) any partial voluntary reduction of
the Revolving Commitments pursuant to this Section 4.1 shall be in the amount of
at least $10,000,000 and integral multiples of $5,000,000 in excess of that
amount and (iii) any such voluntary termination of the Revolving Commitment
shall occur simultaneously with a voluntary prepayment, pursuant to Section 4.3
such that the total of the Revolving Commitments shall not be reduced below the
sum of the Assigned Dollar Value of the aggregate principal amount of
outstanding Revolving Loans, Swing Line Loans and LC Obligations plus any
Overdraft Reserve.

 

B.                                     In the event of certain refusals by a
Lender to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders as provided in Section 12.1(b), the Borrower shall have the
right, upon five (5) Business Days’ prior written notice to the Administrative
Agent (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), to terminate the entire Revolving Commitment of such Lender, so
long as (i) the Borrower repays all Loans, together with accrued and unpaid
interest, fees and all other amounts, due and owing to such Lender pursuant to
Section 4.3(b) concurrently with the effectiveness of such termination at which
time Schedule 1.1(a) shall be deemed modified to reflect such changed amounts
and (ii) the Borrower cash collateralizes such Lender’s Pro Rata Share of the LC
Obligations (in the manner set forth in Section 4.4(a)) then outstanding.  At
such time, such Lender shall no longer constitute a “Lender” for purposes of
this Agreement, except with respect to indemnifications in favor of such Lender
under this Agreement which shall survive as to such repaid Lender.

 

C.                                     In the event that any Revolving Lender
does not consent to an increase in its Revolving Commitment pursuant to a
Revolving Commitment Increase, or if any Revolving Lender does not consent (or
is deemed not to have consented) to an extension of the Revolver Stated
Termination Date pursuant to Section 2.11, the Borrower shall have the right,
upon five (5) Business Days’ prior written notice to the Administrative Agent
(which notice the Administrative Agent shall promptly transmit to each of the
Revolving Lenders), to terminate the entire Revolving Commitment of such
Revolving Lender, so long as the Borrower repays all Revolving Loans, together
with any accrued and unpaid interest and fees thereon, concurrently with the
effectiveness of such termination at which time Schedule 1.1(a) shall be deemed
modified to reflect such changed amounts and such Revolving Lender’s Pro Rata
Share of the LC Obligations and Swing Line Loans shall be reallocated pursuant
to Section 2.10(c) or Section 2.11(b), as the case may be.  At such time, such
Revolving Lender shall no longer constitute a “Revolving Lender” for purposes of
this Agreement, except with respect to indemnifications in favor of such
Revolving Lender under this Agreement which shall survive as to such repaid
Revolving Lender.

 

4.2.                            Mandatory Reductions of Commitments

 

A.                                   Reduction of Revolving Commitments. The
Revolving Commitments shall be reduced at the time and in the amounts required
to be reduced pursuant to Section 4.4(c).

 

87

--------------------------------------------------------------------------------


 

B.                                     Reduction of Term B Dollar Commitments.
The Term B Dollar Commitments shall terminate on the Third Amendment Effective
Date after giving effect to the Existing Term B Dollar Loans on such date.

 

C.                                     Proportionate Reductions. Each reduction
or adjustment to the Commitments pursuant to this Section 4.2 shall apply
proportionately to the Commitments of each Lender under the applicable Facility.

 

D.                                    Reduction of Term C Dollar Commitments.
The Term C Dollar Commitments shall terminate on the Fourth Amendment Effective
Date after giving effect to the Term C Dollar Loans on such date.

 

4.3.                            Voluntary Prepayments

 

A.                                   The Borrower shall have the right to prepay
the Revolving Loans, any of the Term Loans or the Swing Line Loans in any
combination, in whole or in part, from time to time, without premium or penalty
except as set forth in Section 4.5(c), on the following terms and conditions:
(i) the Borrower shall give the Administrative Agent irrevocable written notice
at its Notice Office (or telephonic notice promptly confirmed in writing) of its
intent to prepay the Loans, whether such Loans are Term Loans, Revolving Loans
or Swing Line Loans, the amount of such prepayment and the specific Borrowings
to which such prepayment is to be applied, which notice shall be given by the
Borrower to the Administrative Agent by 12:00 p.m. (New York City time) at least
three Business Days prior in the case of Eurocurrency Loans and at least one
Business Day prior in the case of Base Rate Loans to the date of such prepayment
and which notice shall (except in the case of Swing Line Loans) promptly be
transmitted by the Administrative Agent to each of the applicable Lenders;
(ii) each partial prepayment of any Borrowing (other than a Borrowing of Swing
Line Loans) shall be in an aggregate Dollar Equivalent principal amount of at
least $5,000,000 and each partial prepayment of a Swing Line Loan shall be in an
aggregate principal amount of at least $500,000; provided, that any partial
prepayment of Eurocurrency Loans made pursuant to a single Borrowing that
reduces the aggregate principal amount of the outstanding Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto shall be subject to the ante-penultimate sentence of Section 4.5(a);
(iii) Eurocurrency Loans may be prepaid pursuant to this Section 4.3 on the last
day of an Interest Period applicable thereto, or subject to Section 3.5 on any
other day; (iv) each prepayment in respect of any Borrowing shall be applied pro
rata among the Loans comprising such Borrowing; provided, that such prepayment
shall not be applied to any Revolving Loans of an Impaired Lender at any time
when the aggregate amount of Revolving Loans of any Non-Impaired Lender exceeds
such Non-Impaired Lender’s Pro Rata Share of all Revolving Loans then
outstanding; (v) each voluntary prepayment of Term Loans shall be applied first
to the Scheduled Term Repayments of the Term Facility being repaid due within
the 12 month period following the date of such prepayment in direct order of
maturity and, thereafter, shall be applied to reduce the remaining Scheduled
Term Repayments on a pro rata basis (based upon the then remaining principal
amount of such Scheduled Term Repayments).  Unless otherwise specified by the
Borrower, such prepayment shall be applied first to the payment of Base Rate
Loans and second to the payment of such Eurocurrency Loans as the Borrower shall
request (and in the absence of such request, as the Administrative Agent shall
determine).  The notice provisions, the provisions with respect to the minimum
amount of

 

88

--------------------------------------------------------------------------------


 

any prepayment, and the provisions requiring prepayments in integral multiples
above such minimum amount of this Section 4.3 are for the benefit of the
Administrative Agent and may be waived unilaterally by the Administrative Agent.

 

B.                                     In the event of certain refusals by a
Lender to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders as provided in Section 12.1(b), the Borrower shall have the
right, upon five (5) Business Days’ prior written notice to the Administrative
Agent (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), to repay all Loans, together with accrued and unpaid interest,
fees  and all other amounts due and owing to such Lender in accordance with said
Section 12.1(b), so long as (A) in the case of the repayment of Revolving Loans
of any Revolving Lender pursuant to this clause (b), the Revolving Commitment of
such Revolving Lender is terminated concurrently with such repayment pursuant to
Section 4.1(b) and (B) in the case of the repayment of Loans of any Lender, the
consents required by Section 12.1(b) in connection with the repayment pursuant
to this clause (b) shall have been obtained.

 

4.4.                            Mandatory Prepayments

 

A.                                   Prepayment Upon Overadvance.  The Borrower
shall prepay the outstanding principal amount of Revolving Loans and/or Swing
Line Loans on any date on which the Assigned Dollar Value of all outstanding
Revolving Loans, Swing Line Loans and LC Obligations (after giving effect to any
other repayments or prepayments on such day) plus any Overdraft Reserve exceeds
the Total Revolving Commitment then in effect (including, without limitation,
solely as a result of fluctuation in Exchange Rates), in the amount of such
excess and in the applicable currency; provided, however, that if such excess is
solely as a result of fluctuation in Exchange Rates, (i) the Borrower shall not
be obligated to pay such amount until four Business Days after notice from the
Administrative Agent and (ii) the Borrower shall not be obligated to pay such
amount unless such excess is greater than the Dollar Equivalent of an amount
equal to 5% of the Total Revolving Commitment.  If, after giving effect to the
prepayment of all outstanding Revolving Loans and Swing Line Loans pursuant to
this Section 4.4(a), the aggregate Assigned Dollar Value of LC Obligations plus
any Overdraft Reserve exceeds the Total Revolving Commitment then in effect, the
Borrower shall cash collateralize LC Obligations by depositing, pursuant to a
cash collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent, cash with the Administrative Agent in
an amount equal to the difference between the Assigned Dollar Value of such LC
Obligations plus any Overdraft Reserve and the Total Revolving Commitment then
in effect.  The Administrative Agent shall establish in its name for the benefit
of the Revolving Lenders a collateral account into which it shall deposit such
cash to hold as collateral security for the LC Obligations.

 

B.                                     Scheduled Term Repayments.  The Borrower
shall cause to be paid Scheduled Term Repayments for each Term Facility on the
Term Loans until the Term Loans are paid in full in the amounts and currencies
and at the times specified in each of the Scheduled Term Repayments definition
to the extent that prepayments have not previously been applied to such
Scheduled Term Repayments (and such Scheduled Term Repayments have not otherwise
been reduced) pursuant to the terms hereof.  Payments to be made pursuant to
this Section 4.4(b)

 

89

--------------------------------------------------------------------------------


 

with respect to Term B Dollar Loans shall be paid in Dollars.  Payments to be
made pursuant to this Section 4.4(b) with respect to Term C Dollar Loans shall
be paid in Dollars.

 

C.                                     Mandatory Prepayment Upon Asset
Disposition or Recovery Event.

 

(a)                                  On the first Business Day after the date of
receipt thereof by the Borrower and/or any of its Subsidiaries of Net Sale
Proceeds from any Asset Disposition (other than the US Commodity Business Sale,
the UK Business Sale or the C4 Business Sale) or Net Recovery Proceeds of a
Recovery Event (or in the case of a receipt thereof by a Foreign Subsidiary of
the Borrower, such later date as is practicable (but in any event not later than
the 360th day or such earlier day as the Borrower is obligated to make an offer
to purchase any Public Notes due to such Asset Disposition or Recovery Event) in
the event that such mandatory repayment would result in the provisions of
Sections 151 et seq. of the Companies Act 1985 of England being breached or in
any Foreign Subsidiary breaching any similar applicable law in its country of
incorporation), the Borrower shall cause to be paid a mandatory repayment of
principal of Loans pursuant to the terms of Section 4.5(a) in an amount equal to
the greater of (A) the Term Loan Ratable Share of such Net Sale Proceeds or such
Net Recovery Proceeds and (B) 100% of such Net Sale Proceeds or such Net
Recovery Proceeds less the applicable Required Note Offer Amount Proceeds;
provided, that so long as no Event of Default or Unmatured Event of Default then
exists, if either (i) the Net Recovery Proceeds of any single or series of
related Recovery Events or (ii) the Net Sale Proceeds of any single or series of
related Asset Dispositions are less than $10,000,000 in the aggregate, then no
prepayment shall be required pursuant to this Section 4.4(c)(i), with respect to
such Recovery Event(s) or Asset Disposition(s) (but if greater than $10,000,000,
the entire amount of the Net Recovery Proceeds or the Net Sale Proceeds, as
applicable, shall be required to be prepaid and not only the portion of the Net
Recovery Proceeds or the Net Sale Proceeds, as applicable, in excess of
$10,000,000); provided, further, that the Net Recovery Proceeds of a Recovery
Event and the Net Sales Proceeds of an Asset Disposition (if such Asset
Disposition is permitted by Section 8.3(h) or (i)), shall not be required to be
so applied on such date to the extent that (x) no Event of Default or Unmatured
Event of Default then exists and (y) the Borrower delivers a certificate to the
Administrative Agent on or prior to such date stating that an amount equal to
such Net Sale Proceeds or Net Recovery Proceeds, as applicable, (1) has been
used, or (2) is expected to be used within 360 days following the date of
receipt of such Net Sale Proceeds or Net Recovery Proceeds, as applicable, to
purchase assets used or to be used in the businesses referred to in Section 8.9
(which certificate shall set forth the estimates of the proceeds to be so
expended, if applicable) or to redeem, repurchase or otherwise acquire up to
$300,000,000 in aggregate principal amount of obligations under the Senior
Secured Notes (2010) or the Senior Notes (2012) in accordance with the terms of
Section 8.11(i); provided, however, that (1) if all or any portion of such Net
Sale Proceeds or Net Recovery Proceeds, as applicable, not so applied to the
repayment of Loans have not been used or are not so used (or contractually
committed to be used) within such 360 day period as provided above, or not
applied in accordance with the

 

90

--------------------------------------------------------------------------------


 

terms of Section 8.11(i), such remaining portion shall be applied on the last
day of the period or such earlier date as the Borrower is obligated to make an
offer to purchase Senior Secured Notes (2010) due to such Asset Disposition or
Recovery Event, as applicable, as a mandatory repayment of principal of
outstanding Loans as provided above in this Section 4.4(c) and (2) if all or any
portion of such Net Sale Proceeds  are a result of an Asset Disposition
involving the sale of Collateral owned by the Borrower or a Domestic Subsidiary
(other than the Capital Stock of a Foreign Subsidiary) or if all or any portion
of such Net Recovery Proceeds are a result of a Recovery Event involving
Collateral owned by the Borrower or a Domestic Subsidiary, respectively, then
such Net Sale Proceeds and Net Recovery Proceeds shall be required to be
reinvested in assets located in the United States constituting Collateral (to
the extent not used to repay Loans pursuant to this Section 4.4(c)). 
Notwithstanding the foregoing, on the fifth Business Day after the date of
receipt of any LOU Claim Proceeds, the Borrower shall cause to be paid a
mandatory repayment of principal of Loans pursuant to the terms of
Section 4.5(a) in an amount equal to such LOU Claim Proceeds.

 

(b)                                 The Lenders, by execution hereof, hereby
irrevocably instruct the Administrative Agent, upon the request of the Borrower,
to waive (A) up to $200,000,000 of Net Sale Proceeds otherwise required to
prepay the Loans hereunder in any Fiscal Year, (B) up to $50,000,000 in the
aggregate of Net Sale Proceeds received in connection with Sale and Leaseback
Transactions of transportation assets and (C) to the extent not previously
waived, Net Sales Proceeds from the C4 Business Sale and the UK Business Sale.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 4.4(c), if the Borrower or any of its Subsidiaries are required by
the terms of any Public Note Document to make an offer to purchase Public Notes
due to an Asset Disposition (other than the US Commodity Business Sale and the
Asset Dispositions described in clause (ii)(C) above) but would not otherwise be
required to make a mandatory prepayment of the Loans applied pursuant to the
terms of Section 4.5(a), the Borrower shall cause to be made a mandatory
prepayment of the Loans pursuant to Section 4.5(a) in an amount equal to the
greater of (A) the Term Loan Ratable Share of the Net Sale Proceeds from such
Asset Disposition and (B) 100% of such Net Sale Proceeds from such Asset
Disposition less the applicable Required Note Offer Amount Proceeds.

 

D.                                    Mandatory Prepayment With Excess Cash
Flow.  As soon as practicable and in any event by April 30th of each year
(commencing April 30, 2006), the Borrower shall cause to be paid a mandatory
repayment of principal of Loans applied pursuant to the terms of
Section 4.5(a) in an amount equal to 50% of Excess Cash Flow of the Borrower and
its Subsidiaries for the Fiscal Year then most recently ended; provided, that so
long as no Event of Default or Unmatured Event of Default then exists, (i) if
the Most Recent Leverage Ratio is less than 3.5 to 1.0, then, instead of 50%, an
amount equal to 25% of Excess Cash Flow of the Borrower and its Subsidiaries for
such Fiscal Year shall be applied as a mandatory repayment of Loans as provided
in Section 4.5 and (ii) if the Most Recent Leverage Ratio is less than 3.0 to
1.0 then no mandatory prepayment shall be required to be applied from Excess
Cash Flow.

 

91

--------------------------------------------------------------------------------


 

4.5.                            Application of Prepayments.

 

A.                                   Prepayments.  Except as expressly provided
in this Agreement, all prepayments of principal made by the Borrower pursuant to
Sections 4.4(c) and (d) shall be applied (i) first, to the payment of the unpaid
principal amount of the Term Loans (with, except as provided in the next
succeeding sentence, the Term Percentage for each Term Facility of such
repayment to be applied as a repayment of Term Loans of such Term Facility),
second, to the prepayment of the then outstanding balance of Swing Line Loans,
third, to the payment, pro rata, of the then outstanding balance of the
Revolving Loans (and the Revolving Commitments shall be permanently reduced by
the amount of the required prepayment not applied to the Term Loans), and
fourth, to the cash collateralization of LC Obligations; (ii) within each of the
foregoing Loans, first to the payment of Base Rate Loans and second to the
payment of Eurocurrency Loans; and (iii) with respect to Eurocurrency Loans, in
such order as the Borrower shall request (and in the absence of such request, as
the Administrative Agent shall determine).  Each prepayment of Term  Loans made
pursuant to Section 4.4(c) and (d) shall be allocated first to the Term Loans
based on the aggregate principal amount of the Scheduled Term Repayments due
within the twelve month period following the date of such prepayment in direct
order of maturity, and, thereafter, shall be allocated second to the
Non-Extended Term B Dollar Loans and Term C Dollar Loans in proportional amounts
equal to the Non-Extended Term B or Term C Percentage for the Non-Extended Term
B Dollar Loans or the Term C Dollar Loans, as applicable (in each case, after
giving effect to the prepayments made to the Scheduled Term Repayments due
within such twelve month period as specified above), as the case may be, of such
remaining prepayment, if any, and, within each Non-Extended Term B Dollar Loan
or Term C Dollar Loan, shall be applied to reduce the remaining Scheduled Term
Repayments on a pro rata basis (based upon the then remaining principal amount
of such Scheduled Term Repayments) and thereafter, shall be allocated third to
the Extended Term B Dollar Loans (after giving effect to the prepayments made to
the Scheduled Extended Term B Dollar Prepayments due within such twelve month
period as specified above) to reduce the remaining Scheduled Extended Term B
Dollar Repayments on a pro rata basis (based upon the then remaining principal
amount of such Scheduled Extended Term B Dollar Repayments).  If any prepayment
of Eurocurrency Loans made pursuant to a single Borrowing shall reduce the
outstanding Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount, such Borrowing shall immediately be converted into
Base Rate Loans, in the case of Loans denominated in Dollars, or into Loans with
one month Interest Periods, in the case of Loans denominated in an Alternative
Currency.  All prepayments shall include payment of accrued interest on the
principal amount so prepaid, shall be applied to the payment of interest before
application to principal and shall include amounts payable, if any, under
Section 3.5.  All payments received in Dollars which are required to be applied
in Euros and/or Sterling shall be converted to Euros or Sterling, as the case
may be, at the Spot Rate on the date of such prepayment.

 

B.                                     Payments.  All Scheduled Term Repayments,
all mandatory prepayments and unless otherwise specified by the Borrower, all
voluntary prepayments shall be applied (i) first to the payment of Base Rate
Loans, if any, and second to the payment of Eurocurrency Loans and (ii) with
respect to Eurocurrency Loans, in such order as the Borrower shall request (and
in the absence of such request, as the Administrative Agent shall determine). 
All payments shall include payment of accrued interest on the principal amount
so paid, shall be applied to the

 

92

--------------------------------------------------------------------------------


 

payment of interest before application to principal and shall include amounts
payable, if any, under Section 3.5.  Each payment applied to the Term Loans
shall, to the extent permitted by applicable laws, be deemed to apply to the
portion thereof that was used to repay and replace the loans originally incurred
by the Borrower to purchase the Capital Stock of TG.

 

C.                                     Call Protection.  In the event that prior
to the first anniversary of the Third Amendment Effective Date, the Borrower
makes any prepayment of all or part of the Existing Term B Dollar Loans in
connection with any replacement or refinancing of the Existing Term B Dollar
Loans with or from the proceeds of a new term loan having an “Applicable
Eurocurrency Margin” (or other equivalent term) that, at any time prior to the
first anniversary of the Third Amendment Effective Date is, or could upon
satisfaction of certain conditions be, less than the Applicable Eurocurrency
Margin for the Existing Term B Dollar Loans, the Borrower shall pay a prepayment
fee to Administrative Agent for the benefit of the Existing Term B Dollar
Lenders equal to 1% of the principal amount of the Existing Term B Dollar Loans
so refinanced, provided that the foregoing prepayment fee shall not be
applicable if such prepayment is made in connection with the termination of all
of the Revolving Commitments and a repayment of all of the Loans hereunder. 
Solely for purposes of this Section 4.5(c), any amendment, restatement or other
modification to this Agreement prior to the first anniversary of the Third
Amendment Effective Date that reduces the Applicable Eurocurrency Margin
applicable to the Existing Term B Dollar Loans shall be treated as if the
Existing Term B Dollar Loans were refinanced in full.

 

D.                                    Prepayment in Full of Non-Extended Term B
Dollar Loans, Extended Term B Dollar Loans or Term C Dollar Loans. 
Notwithstanding anything to the contrary contained in this Agreement, including
without limitation, any provision of Article IV hereof, the Borrower shall have
(i) the right to prepay in whole (but not in part) the outstanding Extended Term
B Dollar Loans without any obligation to prepay any portion of the Term C Dollar
Loans, (ii) the right to prepay in whole (but not in part) the outstanding
Non-Extended Term B Dollar Loans without any obligation to prepay any portion of
the Term C Dollar Loans, (iii) the right to prepay in whole (but not in part)
the outstanding Term C Dollar Loans without any obligation to prepay any portion
of the Extended Term B Dollar Loans and (iv) the right to prepay in whole (but
not in part) the outstanding Non-Extended Term B Dollar Loans without any
obligation to prepay any portion of the Extended Term B Dollar Loans.

 

4.6.                            Method and Place of Payment

 

A.                                   Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Administrative
Agent, for the ratable account of the Lenders entitled thereto, not later than
1:00 p.m. (New York City time) on the date when due and shall be made in
immediately available funds and in each case to the account specified therefor
for the Administrative Agent or if no account has been so specified at the
Payment Office.  The Administrative Agent will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent prior to 1:00 p.m. (New York City time) on such day) like
funds relating to the payment of principal or interest or fees ratably to the
Lenders entitled to receive any such payment in accordance with the terms of
this Agreement.  If and to the extent that any such distribution shall not be so
made by the Administrative Agent in full on the same day (if payment was
actually received by the Administrative Agent prior to 1:00 p.m. (New York City
time) on such day), the Administrative Agent shall pay to each Lender its

 

93

--------------------------------------------------------------------------------


 

ratable amount thereof and each such Lender shall be entitled to receive from
the Administrative Agent, upon demand, interest on such amount at the overnight
Federal Funds Rate (or the applicable cost of funds with respect to amounts
denominated in Euros or Sterling) for each day from the date such amount is paid
to the Administrative Agent until the date the Administrative Agent pays such
amount to such Lender.

 

B.                                     Any payments under this Agreement which
are made by the Borrower later than 1:00 p.m. (New York City time) shall, for
the purpose of calculation of interest, be deemed to have been made on the next
succeeding Business Day.  Whenever any payment to be made hereunder shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable during such extension at the
applicable rate in effect immediately prior to such extension, except that with
respect to Eurocurrency Loans, if such next succeeding applicable Business Day
is not in the same month as the date on which such payment would otherwise be
due hereunder or under any Note, the due date with respect thereto shall be the
next preceding Business Day.

 

4.7.                            Net Payments

 

A.                                   All payments made by the Borrower hereunder
or under any Loan Document will be made without setoff, counterclaim or other
defense.  All payments hereunder and under any of the Loan Documents (including,
without limitation, payments on account of principal and interest and fees)
shall be made by the Borrower free and clear of and without deduction or
withholding for or on account of any present or future tax, duty, levy, impost,
assessment or other charge of whatever nature now or hereafter imposed by any
Governmental Authority, but excluding therefrom (i) any tax imposed on or
measured by the overall net income (including franchise taxes imposed in lieu of
net income taxes) of the Lender or the lending office of the Lender in respect
of which the payment is made by the United States or by the jurisdiction (or any
political subdivision or taxing authority thereof) in which the Lender is
incorporated or the jurisdiction (or political subdivision or taxing authority
thereof) in which its lending office is located, (ii) any branch profits tax
imposed by the United States or any similar tax imposed by the jurisdiction in
which the Borrower is located, (iii) in the case of any Lender organized under
the laws of any jurisdiction other than the United States or any state thereof
(including the District of Columbia), any taxes imposed by the United States by
means of withholding at the source unless such withholding results from a change
in applicable law, treaty or regulations or the interpretation or administration
thereof (including, without limitation, any guideline or policy not having the
force of law) by any authority charged with the administration thereof
subsequent to the date such Lender becomes a Lender hereunder, (iv) any taxes to
which the Lender is subject (to the extent of the tax rate then in effect) on
the Closing Date or to which such Lender would be subject on such date if a
payment hereunder had been received by the Lender on such date and with respect
to any Lender that becomes a party hereto after the Closing Date, any taxes to
which such Lender is subject on the date it becomes a party hereto (other than
taxes which each of the other Lenders is entitled to reimbursements for pursuant
to the terms of this Agreement), (v) taxes to which the Lender becomes subject
subsequent to the date referred to in clause (iv) above as a result of a change
in the residence, place of incorporation, or principal place of business of the
Lender, a change in the branch or lending office of the Lender participating in
the transactions set forth herein or other similar circumstances or as a result
of

 

94

--------------------------------------------------------------------------------


 

the recognition by the Lender of gain on the sale, assignment or participation
by the Lender of the participating interests in its creditor positions
hereunder, (vi) any withholding tax that is imposed as a result of a Lender’s
failure to comply with the provisions of Section 4.7(d) and (vii) any United
Stated federal withholding taxes imposed under FATCA (such tax or taxes, other
than the tax or taxes described in Sections 4.7(a)(i) through (vi), being herein
referred to as “Tax” or “Taxes”).  If the Borrower is required by law to make
any deduction or withholding of any Taxes from any payment due hereunder or
under any of the Loan Documents, then the amount payable will be increased to
such amount which, after deduction from such increased amount of all such Taxes
required to be withheld or deducted therefrom, will not be less than the amount
due and payable hereunder had no such deduction or withholding been required.  A
certificate as to any additional amounts payable to a Lender under this
Section 4.7 submitted to the Borrower by such Lender shall show in reasonable
detail the amount payable and the calculations used to determine in good faith
such amount and shall, absent manifest error, be final, conclusive and binding
upon all parties hereto.

 

B.                                     If the Borrower makes any payment
hereunder or under any of the Loan Documents in respect of which it is required
by law to make any deduction or withholding of any Taxes, it shall pay the full
amount to be deducted or withheld to the relevant taxation or other authority
within the time allowed for such payment under applicable law and shall deliver
to the Lenders within 30 days after it has made such payment to the applicable
authority an original or certified copy of a receipt issued by the relevant
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Lender or Administrative Agent.

 

C.                                     Without prejudice to the other provisions
of Section 4.7, if any Lender, or the Administrative Agent on its behalf, is
required by law to make any payment on account of Taxes on or in relation to any
amount received or receivable hereunder or under any of the Loan Documents by
such Lender, or the Administrative Agent on its behalf, or any liability for Tax
in respect of any such payment is imposed, levied or assessed against any Lender
or the Administrative Agent on its behalf, the Borrower will promptly, following
receipt of the certificate described in the immediately following sentence,
indemnify such person against such Tax payment or liability, together with any
interest, penalties and expenses (including reasonable counsel fees and
expenses) payable or incurred in connection therewith, including any tax of any
Lender or the Administrative Agent arising by virtue of payments under this
Section 4.7(c), computed in a manner consistent with this Section 4.7(c).  A
certificate as to the amount of such payment by such Lender, or the
Administrative Agent on its behalf, showing calculations thereof in reasonable
detail, absent manifest error, shall be final, conclusive and binding upon all
parties hereto for all purposes.

 

D.                                    (a)                                  To
the extent permitted by applicable law and to the extent it has not already
delivered the applicable forms, each Lender that is a Non-U.S. Participant shall
deliver to Borrower and Administrative Agent on or prior to the Initial
Borrowing date (or in the case of a Lender that is an Assignee, on the date of
such assignment to such Lender) two accurate and complete original signed copies
of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable form
prescribed by the IRS) certifying to such Lender’s entitlement to a complete
exemption from, or a reduced rate of, United States withholding tax on interest
payments to be made under this Agreement or any Note.  If a Lender that is a
Non-U.S.

 

95

--------------------------------------------------------------------------------


 

Participant is claiming a complete exemption from withholding on interest
pursuant to Section 881(c) of the Code, the Lender shall deliver (along with two
accurate and complete original signed copies of IRS Form W-8BEN) a certificate
substantially in the form of Exhibit 4.7(d) (any such certificate, a
“Section 4.7(d)(i) Certificate”).  In addition, each Lender that is a Non-U.S.
Participant agrees that from time to time after the Initial Borrowing date, (or
in the case of a Lender that is an Assignee, after the date of the assignment to
such Lender), when a lapse in time (or change in circumstances occurs) renders
the prior certificates hereunder obsolete or inaccurate in any material respect,
such Lender shall, to the extent permitted under applicable law, deliver to the
Borrower and Administrative Agent two new and accurate and complete original
signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or
other applicable forms prescribed by the IRS), and if applicable, a new
Section 4.7(d)(i) Certificate, to confirm or establish the entitlement of such
Lender or Agent to an exemption from, or reduction in, United States withholding
tax on interest payments to be made under this Agreement or any Note.

 

(b)                                 Each Lender that is not a Non-U.S.
Participant (other than any such Lender which is taxed as a corporation for U.S.
federal income tax purposes) shall provide two properly completed and duly
executed copies of IRS Form W-9 (or any successor or other applicable form) to
Borrower and Administrative Agent certifying that such Lender is exempt from
United States backup withholding tax.  To the extent that a form provided
pursuant to this Section 4.7(d)(ii) is rendered obsolete or inaccurate in any
material respects as result of change in circumstances with respect to the
status of a Lender, such Lender or Agent shall, to the extent permitted by
applicable law, deliver to Borrower and Administrative Agent revised forms
necessary to confirm or establish the entitlement to such Lender’s exemption
from United States backup withholding tax.

 

(c)                                  If a payment made to a Lender would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower or Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  For purposes of this Section 4.7(d)(iii),
“FATCA” shall include any amendments made to FATCA after the Sixth Amendment
Effective Date.

 

E.                                      Each Lender agrees that, as promptly as
practicable after it becomes aware of the occurrence of any event or the
existence of any condition that would cause the Borrower to make a payment in
respect of any Taxes to such Lender pursuant to Section 4.7(a) or a payment in
indemnification for any Taxes pursuant to Section 4.7(c), it will use reasonable

 

96

--------------------------------------------------------------------------------


 

efforts to make, fund or maintain the Loan (or portion thereof) of such Lender
with respect to which the aforementioned payment is or would be made through
another lending office of such Lender if as a result thereof the additional
amounts which would otherwise be required to be paid by such the Borrower in
respect of such Loans (or portions thereof) or participation in Letters of
Credit pursuant to Section 4.7(a) or Section 4.7(c) would be materially reduced,
and if, as determined by such Lender, in its reasonable discretion, the making,
funding or maintaining of such Loans or participation in Letters of Credit (or
portions thereof) through such other lending office would not otherwise
materially adversely affect such Loans or such Lender.  The Borrower agrees to
pay all reasonable expenses incurred by any Lender in utilizing another lending
office of such Lender pursuant to this Section 4.7(e).

 

F.                                      If the Administrative Agent or any
Lender (or Participant) receives any refund with respect to any Taxes as to
which it has been indemnified by the Borrower, or with respect to which the
Borrower has paid additional amounts pursuant to this Section 4.7, it shall pay
over to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 4.7 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (or
Participant) and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender (or Participant),
agrees to repay the amount paid over to the Borrower, to the Administrative
Agent or such Lender (or Participant), together with any interest, penalties and
additions to tax, in the event the Administrative Agent or such Lender (or
Participant) is required to repay such refund to such Governmental Authority. 
This paragraph shall not be construed to require the Administrative Agent or any
Lender (or Participant) to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.

 

ARTICLE 5

 

CONDITIONS OF CREDIT

 

5.1.                            Conditions Precedent to the Closing Date

 

The obligation of the Lenders to make the Initial Loan and the obligation of the
Facing Agent to issue and the Lenders to participate in Letters of Credit under
this Agreement were subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions (capitalized terms used in this Article but
not defined herein have the meanings ascribed to such terms in this Agreement
prior to giving effect to the Third Amendment):

 

A.                                   Credit Agreement and Notes.  The Borrower,
the Administrative Agent and each Lender shall have duly executed and delivered
to the Administrative Agent, with a signed counterpart for each Lender, this
Agreement (including all schedules and exhibits), and the Borrower shall have
duly executed and delivered to the Administrative Agent the Notes payable to the
order of each applicable Lender which has requested a Note in the amount of
their respective Commitments and all other Loan Documents shall have been duly
executed and delivered by the appropriate Credit Party to Agent, all of which
shall be in full force and effect;

 

97

--------------------------------------------------------------------------------


 

B.                                     Collateral Security Agreement; UK
Debenture.  The Borrower and each Subsidiary Guarantor shall have duly
authorized, executed and delivered a Collateral Security Agreement in form and
substance satisfactory to the Administrative Agent (as modified, supplemented or
amended from time to time, the “Collateral Security Agreement”) and shall have
delivered to Collateral Agent all the Pledged Securities and Pledged
Intercompany Notes referred to therein then owned, if any, by such Credit Party,
(y) endorsed in blank in the case of promissory notes constituting Pledged
Securities referred to therein then owned, if any, by such Credit Party, and
(z) together with executed and undated stock powers, in the case of capital
stock constituting Pledged Securities and the other documents and instruments
required to be delivered under the Collateral Security Agreement and TG shall
have duly authorized, executed and delivered an English law governed Guarantee
and Debenture in favor of the UK Security Trustee in form and substance
satisfactory to the Administrative Agent (as modified, supplemented or amended
from time to time, the “UK Debenture”) together with:

 

(a)                                  proper financing statements (Form UCC-1 or
such other financing statements or similar notices as shall be required by local
law) fully executed for filing under the UCC or other appropriate filing offices
of each jurisdiction as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable to perfect the security interests purported to
be created by the Collateral Security Agreement;

 

(b)                                 certified copies of Requests for Information
or Copies (Form UCC-7), or equivalent reports, listing all effective financing
statements or similar notices that name the Borrower or its Subsidiaries (by its
actual name or any trade name, fictitious name or similar name), or any division
or other operating unit thereof, as debtor and that are filed in the
jurisdiction referred to in said clause (i), together with copies of such other
financing statements (none of which shall cover the Collateral except to the
extent evidencing Permitted Liens or for which the Administrative Agent shall
have received satisfactory evidence of release);

 

(c)                                  evidence of the completion (or arrangements
acceptable to the Administrative Agent for the completion) of all other
recordings and filings of, or with respect to, the Collateral Security Agreement
and the UK Debenture and all other actions as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the security interests
intended to be created by the Collateral Security Agreement, the UK Debenture or
any other Security Document;

 

(d)                                 such amendments, modifications or
supplements to the Pledged Intercompany Notes as may be reasonably requested by
the Administrative Agent, each such amendment, modification or supplement to be
in a form reasonably satisfactory to the Administrative Agent; and

 

(e)                                  evidence that all other actions necessary,
or in the reasonable opinion of the Administrative Agent, desirable to perfect
the security interests purported to be taken by the Collateral Security
Agreement have been taken;

 

98

--------------------------------------------------------------------------------


 

C.                                     Pledge Agreement; Charges Over Shares. 
(i) The Borrower and each Subsidiary Guarantor shall have duly executed and
delivered a Pledge Agreement in the form of Exhibit 5.1(c) (as modified,
supplemented or amended from time to time, the “Pledge Agreement”) and (ii) the
Borrower or the applicable Subsidiary Guarantors shall have duly executed and
delivered English law governed charges over shares in form and substance
satisfactory to the Administrative Agent (as modified, supplemented or amended
from time to time, the “UK Pledge Agreements”) in respect to any shares of TG or
UK Holdco 1 held by the Borrower or a Subsidiary Guarantor;

 

D.                                    Subsidiary Guaranty Agreements.

 

(a)                                  Subsidiary Guaranty.  Each Subsidiary
Guarantor shall have duly executed and delivered the Subsidiary Guaranty
substantially in the form of Exhibit 5.1(d)(i);

 

(b)                                 Headquarters Subsidiary Guaranty Agreement. 
Huntsman Headquarters Corporation shall have duly executed and delivered the
Headquarters Subsidiary Guaranty Agreement substantially in the form of
Exhibit 5.1(d)(ii);

 

E.                                      Mortgages; Mortgage Policies; Surveys. 
The Administrative Agent shall have received with respect to each Mortgaged
Property:

 

(a)                                  fully executed counterparts of a deed of
trust, all in form and substance satisfactory to the Administrative Agent (the
“Mortgages”), which Mortgage shall cover the Mortgaged Property of the Borrower
or a Domestic Subsidiary, together with a recording instruction letter from
Vinson & Elkins L.L.P., addressed to and accepted by the relevant title
insurance company under which such title insurance company accepts delivery of
executed counterparts of the applicable Mortgage to be promptly delivered to the
appropriate recorder’s office for recording in all places to the extent
necessary or desirable, in the reasonable judgment of the Administrative Agent,
to create a valid and enforceable first priority lien (subject to Permitted Real
Property Encumbrances) on the applicable Mortgaged Property, subject only to
Permitted Liens, in favor of Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Parties;

 

(b)                                 mortgagee title insurance policies issued by
title insurance companies satisfactory to the Administrative Agent (the
“Mortgage Policies”) with respect to the Mortgaged Properties in amounts
satisfactory to the Administrative Agent assuring the Administrative Agent that
the Mortgages with respect to such Mortgaged Properties are valid and
enforceable first priority mortgage liens on the respective Mortgaged
Properties, free and clear of all defects, encumbrances and other Liens except
Permitted Liens, and the Mortgage Policies shall be in form and substance
satisfactory to the Administrative Agent and shall include, as appropriate, an
endorsement for future advances under this Agreement and the Notes and for any
other matter that the Administrative Agent

 

99

--------------------------------------------------------------------------------


 

in its discretion may request, shall not include an exception for mechanics’
liens, and shall provide for affirmative insurance and such reinsurance as the
Administrative Agent in its discretion may request; and

 

(c)                                  to the extent requested by the
Administrative Agent, a survey, in form and substance satisfactory to the
Administrative Agent, of each Mortgaged Property dated a recent date acceptable
to the Administrative Agent, certified by a licensed professional surveyor
satisfactory to the Administrative Agent, provided, however, in the event that
any survey delivered pursuant to this provision is dated on a date which is more
than six (6) months prior to the Closing Date, but less than one (1) year prior
to the Closing Date, such survey shall be acceptable so long as such survey
otherwise complies with the ALTA/ACSM standards required by the Administrative
Agent, and the owner and/or lessee of the Mortgaged Property delivers a “no
change survey affidavit” in a form which is acceptable to the title insurance
company issuing the Mortgage Policy, so that the title insurance company will
delete any general survey exception in such Mortgage Policy;

 

F.                                     
Perfection.                                       Each Credit Party shall have
delivered to the Administrative Agent true and correct copies of Perfection
Certificates in the form of Exhibit 5.1(f) (the “Perfection Certificates”), each
of which shall be in full force and effect and in form and substance
satisfactory to the Administrative Agent as of the Closing Date;

 

G.                                     Termination of Prior Credit
Agreements.                            On the Closing Date, the total
commitments under each of the Prior Credit Agreements shall have been
terminated, all loans thereunder shall have been repaid in full, together with
interest thereon, and all other amounts owing pursuant to such agreements shall
have been repaid in full and such agreements shall have been terminated on terms
and conditions satisfactory to the Administrative Agent and the Required Lenders
and be of no further force or effect and the creditors thereunder shall have
terminated, released or modified all security interests and Liens on the assets
owned by the Borrower and its Subsidiaries in a manner satisfactory to the
Administrative Agent, it being understood and agreed that for all purposes under
this Agreement, such repayment shall be deemed to occur simultaneously with the
effectiveness of this Agreement;

 

H.                                    Intercreditor Agreement and Public Note
Document Deliveries.  The Administrative Agent shall have received (i) a fully
executed copy of the Intercreditor Agreement and (ii) copies of all opinions and
certificates delivered pursuant to the terms of any Public Note Document in
connection with the Transactions;

 

I.                                         Documents.  The Administrative Agent
shall have received certified copies of:

 

(a)                                  the UK Holdco Note executed by UK Holdco 1
payable to Huntsman Finco;

 

100

--------------------------------------------------------------------------------


 

(b)                                 Foreign Intercompany Notes executed by each
Foreign Subsidiary that received an Intercompany Loan from UK Holdco 1 in
connection with the Prior HI Credit Agreement;

 

(c)                                  Foreign Intercompany Loan Security
Documents, in form and substance acceptable to the Administrative Agent,
executed by each Foreign Subsidiary listed on Schedule 5.1(i)(iii); and

 

(d)                                 the UK Petrochem Holdings Note, along with
the guaranty of the UK Petrochem Holdings Note by TG;

 

J.                                        Corporate Proceedings.    The
Administrative Agent shall have received from each Credit Party a certificate,
dated the Closing Date, signed by a Responsible Officer of such Person, and
attested to by the secretary or any assistant secretary, or equivalent officer,
or any manager (in the case of a limited liability company) of such Person with
appropriate insertions, together with copies of such Person’s Organizational
Documents and the consents of the members of such Person referred to in such
certificate and all of the foregoing (including each such Organizational
Document and consent) shall be satisfactory to the Administrative Agent; and

 

(a)                                  All corporate and/or limited liability
company and legal proceedings and all instruments and agreements to be executed
by each Credit Party in connection with the transactions contemplated by this
Agreement and the Loan Documents shall be reasonably satisfactory in form and
substance to the Administrative Agent, and the Administrative Agent shall have
received all information and copies of all certificates, documents and papers,
including good standing certificates, bring-down certificates and any other
records of corporate and/or limited liability company proceedings and
governmental approvals, if any, which the Administrative Agent reasonably may
have requested in connection therewith, such documents and papers, where
appropriate, to be certified by proper corporate or governmental authorities;

 

(b)                                 The ownership and capital structure
(including without limitation, the terms of any capital stock, options, warrants
or other securities issued by Borrower or any of its Subsidiaries) of the
Borrower and its Subsidiaries shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders;

 

K.                                    Foreign Intercompany Loan Corporate
Proceedings. The Administrative Agent shall have received from each Foreign
Subsidiary of the Borrower party to a Foreign Intercompany Loan Security
Document, a copy (certified as being a true, complete and up to date copy by the
secretary of such Person) of such Person’s Organizational Documents;

 

L.                                      Incumbency.  The Administrative Agent
shall have received a certificate of the secretary or assistant secretary, or
equivalent officer, or any manager (in the case of a limited liability company)
of each Credit Party, dated the Closing Date, as to the incumbency and signature
of the officers of each such Person executing any document (in form and
substance

 

101

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent) and any certificate or other document
or instrument to be delivered pursuant hereto or thereto by or on behalf of such
Person, together with evidence of the incumbency of such secretary, assistant
secretary, or equivalent officer or any manager (in the case of a limited
liability company);

 

M.                                 Financial Statements.  The Borrower shall
have delivered to the Administrative Agent and each Lender the financial
statements as provided in Section 6.5(a) in form and substance satisfactory to
the Administrative Agent and the Required Lenders;

 

N.                                    Approvals.  All necessary governmental
(domestic and foreign) and third party approvals in connection with this
Agreement and the transactions contemplated hereby and otherwise referred to
herein shall have been obtained and remain in effect, and all applicable waiting
periods shall have expired without any action being taken by any competent
authority which restrains, prevents or imposes materially adverse conditions
upon the consummation of all or any part of this Agreement or the transactions
contemplated hereby and otherwise referred to herein except for those approvals
of non-Governmental Authorities under contracts which are not material and which
are not required to be delivered at the closing thereof.  Additionally, there
shall not exist any judgment, order, injunction or other restraint issued or
filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing material adverse conditions upon all or any
part of this Agreement or the transactions contemplated hereby, or the making of
the Loans or the issuance of Letters of Credit;

 

O.                                    Litigation.  No litigation by any entity
(private or governmental) shall be pending or, to the best knowledge of the
Borrower, threatened with respect to this Agreement, any other Loan Document or
any documentation executed in connection herewith or the transactions
contemplated hereby, or which the Administrative Agent or the Required Lenders
shall determine could reasonably be expected to have a Material Adverse Effect;

 

P.                                      Public Notes.                        
HLLC shall have delivered to the Administrative Agent certified copies of all
material documents executed in connection with the Transaction pursuant to any
Public Note Documents, including any certificates and legal opinions relating
thereto, each in form and substance acceptable to the Administrative Agent;

 

Q.                                    Merger.   The Merger shall have been
consummated in accordance with the Merger Agreement and applicable law.  The
Administrative Agent shall have received copies of the Merger Agreement and all
certificates and other documents delivered thereunder.  The Administrative Agent
shall be reasonably satisfied with the material terms and conditions of the
Merger;

 

R.                                     Pro Forma Balance Sheet.  The
Administrative Agent shall have received the Pro Forma Balance Sheet in form and
substance satisfactory to the Administrative Agent and the Required Lenders;

 

S.                                      Opinions of Counsel.  The Administrative
Agent shall have received from (i) Vinson & Elkins L.L.P., special counsel to
the Borrower, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date, which shall be in substantially the form of
Exhibit 5.1(s)(i), (ii) Stoel Rives LLP, special Utah counsel to the

 

102

--------------------------------------------------------------------------------


 

Borrower, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date, which shall be in substantially the form of
Exhibit 5.1(s)(ii), (iii) Alvord and Alvord, special Surface Transportation
Board Counsel, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date, which shall be in substantially the form of
Exhibit 5.1(s)(iii) or shall have made arrangements satisfactory to the
Administrative Agent for receipt of such opinion within thirty (30) days after
the Closing Date and (iv) local counsel to the Borrower (in the United States
and in England), an opinion addressed to the Administrative Agent and each of
the Lenders and dated the Closing Date, in form and substance satisfactory to
the Administrative Agent, covering the perfection of the security interests
granted pursuant to the Security Documents;

 

T.                                     Fees.  The Borrower shall have paid to
the Agents and the Lenders all costs, fees and expenses (including, without
limitation, legal fees and expenses) payable to the Agents and the Lenders to
the extent then due including all breakage, if any, and other fees, interest and
expenses due and owing under the Prior Credit Agreements as if paid in full;

 

U.                                    Solvency.  The Administrative Agent shall
have received a solvency certificate, in form and substance reasonably
satisfactory to the Administrative Agent, executed by a Responsible Officer on
behalf of the Borrower with respect to the solvency of the Borrower;

 

V.                                     Tax Sharing Agreement.  The
Administrative Agent shall have received a certified copy of the fully executed
Tax Sharing Agreement;

 

W.                                Environmental Report.  The Administrative
Agent shall have received access to copies of the most recent environmental risk
assessment reports in the possession of the Borrower or its Subsidiaries or
performed at the request of the Borrower or its Subsidiaries for any current and
former facilities of the Borrower or its Subsidiaries;

 

X.                                    Insurance.  The Administrative Agent shall
be satisfied with the insurance coverage in effect on the Closing Date
pertaining to the assets of the Borrower and the Subsidiary Guarantors, and
shall have received evidence satisfactory to it that the Administrative Agent
shall have been named as a loss payee, mortgagee and additional insured on all
such policies of insurance, as appropriate;

 

Y.                                     Whitewash Procedures.  The Administrative
Agent shall be satisfied that each element of the whitewash procedures with
respect to TG has been completed;

 

Z.                                     Officer’s Certificate.  The
Administrative Agent shall have received a certificate executed by a Responsible
Officer on behalf of the Borrower, dated the Closing Date and in form and
substance satisfactory to the Administrative Agent;

 

AA.                         Existing Indebtedness.  After giving effect to this
Agreement and the other transactions contemplated hereby, Borrower and its
Subsidiaries shall not have any Indebtedness outstanding except for the Loans,
the Public Notes and the Indebtedness listed on Schedule 8.2(b) (to this
Agreement prior to giving effect to the Third Amendment) and other Indebtedness
permitted by Section 8.2;

 

103

--------------------------------------------------------------------------------


 

BB.                             Debt Ratings.  The Borrower shall have received
a prospective senior secured debt rating with the respect to the Loans from each
of S&P and Moody’s; and

 

CC.                             Other Matters.  All corporate and other
proceedings taken in connection with this Agreement at or prior to the date of
this Agreement, and all documents incident thereto will be reasonably
satisfactory in form and substance to the Administrative Agent; and the
Administrative Agent shall have received such other instruments and documents as
the Administrative Agent shall reasonably request in connection with the
execution of this Agreement, and all such instruments and documents shall be
reasonably satisfactory in form and substance to the Administrative Agent.

 

5.2.                            Conditions Precedent to All Credit Events

 

The obligation of each Lender to make Loans (including Loans made on the Third
Amendment Effective Date) and the obligation of any Facing Agent to issue or any
Lender to participate in any Letter of Credit hereunder in each case shall be
subject to the fulfillment at or prior to the time of each such Credit Event of
each of the following conditions:

 

A.                                   Representations and Warranties.  The
representations and warranties contained in this Agreement and the other Loan
Documents shall each be  true and correct in all material respects at and as of
such time, as though made on and as of such time, except to the extent such
representations and warranties are expressly made as of a specified date in
which event such representation and warranties shall be true and correct as of
such specified date;

 

B.                                     No Default.  No Event of Default or
Unmatured Event of Default shall have occurred and shall then be continuing on
such date or will occur after giving effect to such Credit Event;

 

C.                                     Notice of Borrowing; Notice of Issuance.

 

(a)                                  Prior to the making of each Loan, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.5.

 

(b)                                 Prior to the issuance of each Letter of
Credit, the Administrative Agent and the respective Facing Agent shall have
received a Notice of Issuance meeting the requirements of Section 2.9(b);

 

D.                                    Other Information.  The Administrative
Agent shall have received such other instruments, documents and opinions as it
may reasonably request in connection with such Credit Event, and all such
instruments and documents shall be reasonably satisfactory in form and substance
to the Administrative Agent.

 

The acceptance of the benefits of each such Credit Event by the Borrower shall
be deemed to constitute a representation and warranty by it to the effect of
paragraphs (a), (b), (c) and (d) of this Section 5.2 (except that no opinion
need be expressed as to any Agent’s or Required Lenders’ satisfaction with any
document, instrument or other matter).

 

104

--------------------------------------------------------------------------------


 

Each Lender hereby agrees that by its execution and delivery of its signature
page hereto and by the funding of its Loan to be made on the Closing Date, such
Lender approves of and consents to each of the matters set forth in Section 5.1,
and Section 5.2 which must be approved by, or which must be satisfactory to, the
Agents or the Required Lenders or Lenders, as the case may be; provided that, in
the case of any agreement or document which must be approved by, or which must
be satisfactory to, the Required Lenders, the Administrative Agent or the
Borrower shall have delivered a copy of such agreement or document to such
Lender on or prior to the Closing Date if requested.

 

5.3.                            Additional Conditions to All Credit Events

 

In addition to the conditions precedent set forth in Section 5.2, so long as any
Revolving Lender is an Impaired Lender, no Facing Agent will be required to
issue any Letter of Credit or to amend any outstanding Letter of Credit to
increase the Stated Amount thereof, alter the drawing terms thereunder or extend
the expiry date thereof, and the Swing Line Lender will not be required to make
any Swing Line Loan, unless the Administrative Agent, the Swing Line Lender or
such Facing Agent, as the case may be, is reasonably satisfied that any exposure
that would result therefrom is eliminated or fully covered by the Revolving
Commitments of the Non-Impaired Lenders or by Cash Collateralization or other
arrangement or a combination thereof satisfactory to the Borrower, the
Administrative Agent and the Swing Line Lender or such Facing Agent, as the case
may be.

 

5.4.                            Additional Conditions to Usage of Revolving
Commitments

 

In addition to the conditions precedent set forth in Sections 5.2 and 5.3:

 

A.                                   if at the end of any Fiscal Quarter,
(i) the Assigned Dollar Value of all outstanding Revolving Loans and Swing Line
Loans is $0, (ii) outstanding LC Obligations have been Cash Collateralized in an
amount not less than 105% of the Stated Amount thereof and (iii) the Borrower
would not have been in compliance with Section 9.1 if there had been a Revolving
Loan of at least $1 outstanding on such date,  then (A) the Borrower shall not
request a Borrowing for a Revolving Loan  or a Swing Line Loan or, except to the
extent that the same shall be Cash Collateralized at 105% of the Stated Amount
thereof, request an issuance, increase or extension of a Letter of Credit, until
the date of delivery (the “Certificate Delivery Date”) to the Administrative
Agent of a certificate demonstrating compliance with Section 9.1 as of the last
day of the next Fiscal Quarter for which the Borrower is in compliance therewith
and (B) the Borrower agrees that all such Cash Collateralization shall remain in
place until the Certificate Delivery Date; and

 

B.                                     at any time from and after the
Certificate Delivery Date until the date of delivery to the Administrative Agent
of a certificate demonstrating compliance with Section 9.1 as of the last day of
the next Fiscal Quarter for which the Borrower is then in compliance with
Section 9.1, no Revolving Loan or Swing Line Loan may be made or requested and
no Letter of Credit may be issued, extended or increased or requested (except to
the extent that the same shall be Cash Collateralized in an amount not less than
105% of the Stated Amount thereof), on any date, if the Senior Secured Leverage
Ratio as of such date, after giving effect to such Loan or issuance, extension
or increase, on a Pro Forma Basis, would exceed 3.75 to 1.00.

 

105

--------------------------------------------------------------------------------


 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations and warranties as of the Third
Amendment Effective Date and as of the date of each subsequent Credit Event, all
of which shall survive the execution and delivery of this Agreement and the
Notes and the making of the Loans and issuance of the Letters of Credit:

 

6.1.                            Corporate Status

 

The Borrower and each of its Subsidiaries (i) is a duly organized and validly
existing corporation, partnership or limited liability company or other entity
in good standing under the laws of the jurisdiction of its organization (or the
equivalent thereof in the case of Foreign Subsidiaries), (ii) has the requisite
power and authority to own its property and assets and to transact the business
in which it is engaged and presently proposed to engage in and (iii) is duly
qualified and is authorized to do business and is in good standing (where
relevant) in (y) its jurisdiction of organization and (z) each other
jurisdiction where the ownership, leasing or operation of property or the
conduct of its business requires such qualification, authorization or good
standing, except (1) for such failure to be so qualified, authorized or in good
standing which, in the aggregate, would not have a Material Adverse Effect and
(2) as a result of any transaction expressly permitted under Section 8.3 hereof.

 

6.2.                            Corporate Power and Authority

 

The Borrower and each of its Subsidiaries has the applicable power and authority
to execute, deliver and perform the terms and provisions of each of the
Documents to which it is a party and has taken all necessary corporate or other
appropriate action to authorize the execution, delivery and performance by it of
each of such Documents.  As of the Third Amendment Effective Date (or such later
date as a Document is to be executed and delivered in accordance with the terms
hereof) the Borrower and each of its Subsidiaries has duly executed and
delivered each of the Documents to which it is a party, and each of such
Documents constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

6.3.                            No Violation

 

Neither the execution, delivery or performance by the Borrower and each of its
Subsidiaries of the Documents to which it is a party (including, without
limitation, the granting of Liens pursuant to the Security Documents), nor
compliance by it with the terms and provisions thereof, nor the consummation of
the transactions contemplated therein (i) will contravene any provision of any
Requirement of Law applicable to the Borrower or any of its Subsidiaries,
(ii) will conflict with or result in any breach of or constitute a tortious
interference with any of the terms, covenants, conditions or provisions of, or
constitute a default under, or

 

106

--------------------------------------------------------------------------------


 

result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Security Documents) upon any of the property or
assets of the Borrower or any of its Subsidiaries pursuant to the terms of any
material Contractual Obligation to which the Borrower or any of its Subsidiaries
is a party or by which it or any of its property or assets is bound or to which
it may be subject, (iii) will violate any provision of any Organizational
Document of the Borrower or any of its Subsidiaries or (iv) require any approval
of stockholders or any approval or consent of any Person (other than a
Governmental Authority) except as have been obtained on or prior to the Third
Amendment Effective Date.

 

6.4.         Governmental and Other Approvals

 

Except for the recording of the Mortgages and filings (in respect of certain
Security Documents) and actions with appropriate Governmental Authorities which
shall be recorded and filed, respectively, on, or as soon as practicable after,
the Closing Date, no order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except as have been
obtained or made on or prior to the Closing Date), or exemption by, any
Governmental Authority, is required to authorize, or is required in connection
with, (i) the execution, delivery and performance of any Document or (ii) the
legality, validity, binding effect or enforceability of any such Document.

 

6.5.         Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.

 

A.            Financial Statements  The balance sheet of the Borrower at
December 31, 2005 and 2006 and the statements of income, cash flows and
shareholders’ equity of Borrower for the Fiscal Years ended December 31, 2004,
2005 and 2006 or other period ended on such dates, as the case may be, fairly
present in all material respects the financial condition and results of
operation and cash flows of Borrower and its consolidated subsidiaries as of
such dates and for such periods.  Copies of such statements have been furnished
to the Lenders prior to the Third Amendment Effective Date and have been
examined by Deloitte & Touche LLP, independent certified public accountants, who
delivered an unqualified opinion in respect thereto.

 

B.            Solvency.  On and as of the Third Amendment Effective Date, after
giving effect to this Agreement and to all Indebtedness (including the Loans)
being incurred, and to be incurred (and the use of proceeds thereof), and Liens
created, and to be created, by the Borrower and its Subsidiaries in connection
with the transactions contemplated hereby, the Borrower and each of its Material
Subsidiaries are Solvent.

 

C.            No Undisclosed Liabilities.  Except as fully reflected in the
financial statements and the notes related thereto delivered pursuant to
Section 6.5(a) and set forth on Schedule 6.5(c) there were, to the best of
Borrower’s knowledge, as of the Third Amendment Effective Date no liabilities or
obligations other than in the ordinary course of business consistent with past
practices (with respect to the Borrower and its Subsidiaries) of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due) which, either individually or in aggregate, would be material to the
Borrower and its Subsidiaries, taken as a whole.  As of the Third Amendment
Effective Date, the Borrower does not know of any

 

107

--------------------------------------------------------------------------------


 

basis for the assertion against the Borrower or any of its Subsidiaries of any
such liability or obligation of any nature whatsoever that is not fully
reflected in the financial statements or the notes related thereto delivered
pursuant to Section 6.5(a) or set forth on Schedule 6.5(c) which, either
individually or in the aggregate, could be material to the Borrower and its
Subsidiaries, taken as a whole.

 

D.            Indebtedness.  Schedule 8.2(b)(ii) sets forth a true and complete
list of all Indebtedness (other than the Loans, the Letters of Credit and the
Public Notes of the Borrower and its Subsidiaries) as of the Third Amendment
Effective Date, to the extent that, in each case, such Indebtedness is in excess
of $5,000,000 (provided, that the aggregate principal amount of Indebtedness not
so listed does not exceed the Dollar Equivalent (as determined on the Third
Amendment Effective Date) of $20,000,000), in each case showing the aggregate
principal amount thereof (and the aggregate amount of any undrawn commitments
with respect thereto) and the name of the respective obligor and any other
entity which directly or indirectly guaranteed such debt.  The Borrower has
delivered or caused to be delivered to the Administrative Agent a true and
complete copy of the form of each instrument evidencing Indebtedness for money
borrowed listed on Schedule 8.2(b)(ii) and of each instrument pursuant to which
such Indebtedness for money borrowed was issued, in each case, other than
Indebtedness of the type described in Section 8.2(b)(xiii).

 

E.             Projections/Budgets.  On and as of the Third Amendment Effective
Date, the financial projections, attached hereto as Schedule 6.5(e) and each of
the budgets delivered after the Third Amendment Effective Date pursuant to
Section 7.2(e) (collectively, the “Projections”) are, or will be at the time
made, based on good faith estimates and assumptions made by the management of
the Borrower, and there are no statements or conclusions in any of the
Projections which, at the time made, are based upon or include information known
to the Borrower to be misleading in any material respect or which fail to take
into account material information known to Borrower regarding the matters
reported therein.  On and as of the Third Amendment Effective Date, the Borrower
believes that the Projections are reasonable and attainable, it being understood
that uncertainty is inherent in any forecast or projection and that no assurance
can be given that the results set forth in the Projections will actually be
attained or that the projections will be suitable or sufficient for any purpose
relevant to the Lenders.

 

F.             No Material Adverse Change.  As of the Third Amendment Effective
Date and at any time thereafter, there has been no material adverse change in
the business, condition (financial or otherwise), assets, liabilities or
operations of the Borrower and its Subsidiaries (taken as a whole) since
December 31, 2006 based on the financial statements delivered pursuant to
Section 6.5(a).

 

6.6.         Litigation

 

There are no actions, suits or proceedings pending or, to the best knowledge of
the Borrower or any of its Subsidiaries, threatened in writing against the
Borrower or any of its Subsidiaries (i) with respect to any Loan Document or
(ii) that are reasonably likely to have a Material Adverse Effect.

 

108

--------------------------------------------------------------------------------


 

6.7.         Disclosure

 

All factual information (taken as a whole) heretofore or contemporaneously
furnished by or on behalf of the Borrower or any of its Subsidiaries in writing
to any Lender (including, without limitation, all information contained in the
Documents) (other than the Projections as to which Section 6.5(e) applies, which
fairly discloses the matters therein in good faith) for purposes of or in
connection with this Agreement or any transaction contemplated herein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of the Borrower or any of its Subsidiaries in writing to any Lender
for purposes of or in connection with this Agreement or any transaction
contemplated herein are and will be true and accurate in all material respects
on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. As of the Third
Amendment Effective Date, the Borrower has disclosed to the Lenders on or before
the Third Amendment Effective Date, all contractual, corporate or other
restrictions to which the Borrower or any of its Subsidiaries is or will be
subject as of the Third Amendment Effective Date, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

 

6.8.         Use of Proceeds; Margin Regulations

 

A.            Term Loan Proceeds.  All proceeds of the Additional Term Loans (as
defined in the Third Amendment) incurred on the Third Amendment Effective Date
shall be used by the Borrower to repay in full all Existing Term Loans (as
defined in the Third Amendment) other than Converting Term Loans (as defined in
the Third Amendment).

 

B.            Revolving Loan Proceeds. All proceeds of the Revolving Loans
incurred hereunder shall be used by the Borrower for ongoing working capital
needs and general corporate purposes (other than to voluntarily prepay Term
Loans).

 

C.            Swing Line Loans.  All proceeds of the Swing Line Loans incurred
hereunder shall be used by the Borrower for ongoing working capital needs and
general corporate purposes (other than to voluntarily prepay Term Loans);
provided, however, that no Swing Line Loans may be requested by the Borrower on
the Closing Date.

 

D.            Margin Regulations.  No part of the proceeds of any Loan will be
used to purchase or carry any margin stock (as defined in Regulation U of the
Board), directly or indirectly, or to extend credit for the purpose of
purchasing or carrying any such margin stock for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the loans or
extensions of credit under this Agreement to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Board.

 

6.9.         Tax Returns and Payments

 

The Borrower and each of the its Subsidiaries have timely filed or caused to be
filed all tax returns which are required to be filed, except where failure to
file any such returns

 

109

--------------------------------------------------------------------------------


 

would not reasonably be expected to have a Material Adverse Effect, and have
paid or caused to be paid all taxes shown to be due and payable on said returns
or on any assessments made against them or any of their respective material
properties and all other material taxes, fees or other charges imposed on them
or any of their respective properties by any Governmental Authority (other than
those the amount or validity of which is contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any such Subsidiary, as the case may
be), except where failure to take any such action could not reasonably be
expected to have a Material Adverse Effect; and no tax liens have been filed and
no claims are being asserted with respect to any such taxes, fees or other
charges (other than such liens or claims, the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP (or prior to the Third
Amendment Effective Date, applicable accounting practice) have been provided)
which could be reasonably expected to have a Material Adverse Effect.

 

6.10.       Compliance With ERISA

 

A.            Each Plan has been operated and administered in a manner so as not
to result in any liability of the Borrower or any of its Subsidiaries for
failure to comply with the applicable provisions of ERISA and the Code in excess
of $50,000,000; no Reportable Event which could reasonably be expected to result
in the termination of any Plan has occurred with respect to a Plan; to the best
knowledge of the Borrower, no Multiemployer Plan is insolvent or in
reorganization; no Plan has an accumulated or waived funding deficiency, has
permitted decreases in its funding standard account or has applied for an
extension of any amortization period within the meaning of Section 412 of the
Code; neither the Borrower nor any of its  Subsidiaries nor any ERISA Affiliate
has incurred any liability to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code in excess of $50,000,000; no proceedings have
been instituted to terminate any Plan; using actuarial assumptions and
computation methods consistent with subpart 1 of Subtitle E of Title IV of
ERISA, the Borrower and its Subsidiaries and its ERISA Affiliates would not have
any liability to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent Fiscal Year of each such Plan
ending prior to the date of any Credit Event in excess of $50,000,000; no Lien
imposed under the Code or ERISA on the assets of the Borrower or any of its
Subsidiaries or any ERISA Affiliate exists or is likely to arise on account of
any Plan; and the Borrower and its Subsidiaries do not maintain or contribute to
any employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides benefits to retired employees (other than as required by Section 601 of
ERISA) or any employee pension benefit plan (as defined in Section 3(2) of
ERISA), the ongoing annual obligations with respect to either of which could
reasonably be expected to have a Material Adverse Effect.

 

B.            (i) Each Foreign Pension Plan is in compliance and in good
standing (to the extent such concept exists in the relevant jurisdiction) in all
respects with all laws, regulations and rules applicable thereto, including all
funding requirements, and the respective requirements of the governing documents
for such Foreign Pension Plan, except for such failures that individually or in
the aggregate could neither (A) result in liabilities in excess of $50,000,000
nor (B) reasonably be expected to result in a Material Adverse Effect; (ii) with

 

110

--------------------------------------------------------------------------------


 

respect to each Foreign Pension Plan maintained or contributed to by the
Borrower or any Subsidiary, (x) that is required by applicable law to be funded
in a trust or other funding vehicle is in material compliance with applicable
law regarding funding requirements, except for such failures that individually
or in the aggregate could neither (A) result in liabilities in excess of
$50,000,000 nor (B) reasonably be expected to result in a Material Adverse
Effect, and (y) that is not required by applicable law to be funded in a trust
or other funding vehicle, reasonable book reserves have been established in
accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained; (iii) all material contributions required to have been made by the
Borrower or any Subsidiary to any Foreign Pension Plan, except for such failures
that individually or in the aggregate could neither (A) result in liabilities in
excess of $50,000,000 nor (B) reasonably be expected to result in a Material
Adverse Effect have been made within the time required by law or by the terms of
such Foreign Pension Plan; and (iv) to the knowledge of the Borrower and its
Subsidiaries, no actions or proceedings have been taken or instituted to
terminate or wind-up a Foreign Pension Plan with respect to which the Borrower
and its Subsidiaries taken as a whole could have any liability, except for such
failures that individually or in the aggregate could neither (A) result in
liabilities in excess of $50,000,000 nor (B) reasonably be expected to result in
a Material Adverse Effect.

 

6.11.       Ownership of Property

 

The Borrower and each of its Subsidiaries has good and marketable title or, with
respect to real property, valid fee simple title (or in each case, the relevant
foreign equivalent, if any) to, or a subsisting leasehold interest in, or a
valid contractual agreement or other valid right to use, all  such Person’s
material real property, and good title (or relevant foreign equivalent) to, a
valid leasehold interest in, or valid contractual rights or other valid right to
(or an agreement for the acquisition of same) use all such Person’s other
material property (but excluding Intellectual Property), and, in each case, none
of such property is subject to any Lien except for Permitted Liens.  Neither
this Agreement nor any other Documents, nor any transaction contemplated under
any such agreement, will affect any right, title or interest of the Borrower or
any of its Subsidiaries in and to any of the assets of the Borrower or any such
Subsidiary in a manner that would have or is reasonably likely to have a
Material Adverse Effect.  As of the Closing Date, the Borrower and its Domestic
Subsidiaries have granted Mortgages to secure the Obligations on all parcels of
real estate identified on Schedule 6.21(c) as Mortgaged Properties.

 

6.12.       Capitalization of the Borrower

 

On the Third Amendment Effective Date, the capitalization of the Borrower will
be as set forth on Schedule 6.12(a) hereto. The Capital Stock of the Borrower
has been duly authorized and validly issued.  Except as set forth on Schedule
6.12(a), no authorized but unissued or treasury shares of Capital Stock of the
Borrower are subject to any option, warrant, right to call or commitment of any
kind or character.  A complete and correct copy of the limited liability company
agreement of the Borrower in effect on the Third Amendment Effective Date has
been delivered to the Administrative Agent.  Except as set forth on Schedule
6.12(a), the Borrower does not have any outstanding stock or securities
convertible into or exchangeable for any shares of its Capital Stock, or any
rights issued to any Person (either  preemptive or other) to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for

 

111

--------------------------------------------------------------------------------


 

the issuance (contingent or otherwise) of, or any calls, commitments or claims
or any character relating to any of its Capital Stock or any stock or securities
convertible into or exchangeable for any of its Capital Stock.  Neither the
Borrower nor any of its Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its
Capital Stock or any convertible securities, rights or options of the type
described in the preceding sentence.  As of the Third Amendment Effective Date,
all of the issued and outstanding shares of Capital Stock of the Borrower are
owned of record by the stockholders as set forth on Schedule 6.12(a) hereto.

 

6.13.       Subsidiaries

 

A.            Organization.  Schedule 6.13 sets forth as of the Third Amendment
Effective Date a true, complete and correct list of each Subsidiary of the
Borrower and indicates for each such Subsidiary (i) its jurisdiction of
organization and (ii) its ownership (by holder and percentage interest).  The
Borrower has no Subsidiaries except for Subsidiaries permitted to be created
pursuant to this Agreement, and those Subsidiaries listed as on Schedule 6.13.

 

B.            Capitalization.  As of the Third Amendment Effective Date, all of
the issued and outstanding Capital Stock of each Subsidiary of the Borrower has
been duly authorized and validly issued, and, to the extent applicable in the
case of Foreign Subsidiaries, is fully paid and non-assessable and is owned as
set forth on Schedule 6.13, free and clear of all Liens except for Permitted
Liens. No authorized but unissued or treasury shares of Capital Stock of any
Subsidiary of the Borrower are subject to any option, warrant, right to call or
commitment of any kind or character except as set forth on Schedule 6.13.  On
and after the relevant date of formation, the Borrower directly owns 100% of the
Capital Stock of each Receivables Subsidiary owned directly by the Borrower, and
the Borrower has pledged (and delivered for pledge) the Capital Stock of each
such Receivables Subsidiary (and any promissory notes received by  the Borrower
or any other Credit Party from such Receivables Subsidiary) to the Collateral
Agent pursuant to the Collateral Security Agreement.

 

C.            Restrictions on or Relating to Subsidiaries.  There does not exist
any consensual encumbrance or restriction on the ability of (i) any Subsidiary
of the Borrower to pay dividends or make any other distributions on its Capital
Stock or any other interest or participation in its profits owned by the
Borrower or any Subsidiary of the Borrower, or to pay any Indebtedness owed to
the Borrower or a Subsidiary of the Borrower, (ii) any Subsidiary of the
Borrower to make loans or advances to the Borrower or any of the Borrower’s
Subsidiaries or (iii) the Borrower or any of its Subsidiaries to transfer any of
its properties or assets to the Borrower or any of its Subsidiaries, except, in
each case, for such encumbrances or restrictions permitted under Section 8.5.

 

6.14.       Compliance With Law, Etc.

 

Neither the Borrower nor any of its Subsidiaries is in default under or in
violation of any Requirement of Law or material Contractual Obligation or under
its Organizational Documents, as the case may be, in each case the consequences
of which default or violation, either in any one case or in the aggregate, would
have a Material Adverse Effect.

 

112

--------------------------------------------------------------------------------


 

6.15.       Investment Company Act

 

Neither the Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

6.16.       Subordination Provisions

 

The subordination provisions contained in the Senior Subordinated Note (2013)
Documents, the Senior Subordinated Note (2014) Documents and the Senior
Subordinated Note (2015) Documents are enforceable against the issuer of the
respective security and the holders thereof, and the Loans and all other
Obligations entitled to the benefits of any Loan Document and any related
guaranty are within the definitions of “Senior Indebtedness” included in such
provisions.

 

6.17.       Environmental Matters

 

(i) The operations of and the real property owned or operated by the Borrower
and each of its Subsidiaries are in compliance with all applicable Environmental
Laws except where the failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
(ii) the Borrower and each of its Subsidiaries has obtained and will continue to
maintain all Environmental Permits, and all such Environmental Permits are in
good standing and the Borrower and its Subsidiaries are in compliance with all
terms and conditions of such Environmental Permits, except where failure to so
obtain, maintain or comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (iii) neither the
Borrower nor any of its Subsidiaries nor any of their present or past properties
or operations (whether owned or leased) is subject to: (A) any Environmental
Claim or other written claim, request for information, judgment, order, decree
or agreement from or with any Governmental Authority or private party related to
any material violation of or material non-compliance with Environmental Laws or
Environmental Permits to the extent any of the foregoing could reasonably be
expected to have a Material Adverse Effect, (B) any pending or, to the knowledge
of the Borrower, threatened judicial or administrative proceeding, action, suit
or investigation related to any Environmental Laws or Environmental Permits
which could reasonably be expected to have a Material Adverse Effect, (C) any
Remedial Action which if not taken could reasonably be expected to have a
Material Adverse Effect or (D) any liabilities, obligations or costs arising
from the Release or substantial threat of a material Release of a Contaminant
into the environment where such Release or substantial threat of a material
Release could reasonably be expected to have a Material Adverse Effect;
(iv) neither the Borrower nor any of its Subsidiaries has received any written
notice or claim to the effect that the Borrower or any of its Subsidiaries is or
may be liable to any Person as a result of the Release or substantial threat of
a material Release of  a Contaminant into the environment, which notice or claim
could reasonably be expected to result in a Material Adverse Effect, and (v) no
Environmental Lien has attached to any property (whether owned or leased) of the
Borrower or of any of its Subsidiaries which could, if determined adversely to
Borrower or any of its Subsidiaries, reasonably be expected to have a Material
Adverse Effect, nor are there any facts or circumstances currently known to the
Borrower or any of its Subsidiaries that may reasonably be expected to give rise
to such an Environmental Lien.

 

113

--------------------------------------------------------------------------------


 

6.18.       Labor Relations

 

Neither the Borrower nor any of its Material Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect.  Except to the extent that the same could not reasonably be
expected to result in a Material Adverse Effect, there is (i) no significant
unfair labor practice complaint pending against the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, threatened against any
of them before the National Labor Relations Board or appropriate national court
or other forum, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Borrower or any of its Subsidiaries or, to the best
knowledge of the Borrower, threatened against any of them and (ii) no
significant strike, labor dispute, slowdown or stoppage is pending against the
Borrower or any of its Subsidiaries or, to the best knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries.

 

6.19.       Intellectual Property, Licenses, Franchises and Formulas

 

Each of the Borrower and its Subsidiaries owns or holds licenses or other rights
to or under all of the patents, patent applications, trademarks, service marks,
trademark and service mark registrations and applications therefor, trade names,
copyrights, copyright registrations and applications therefor, trade secrets,
proprietary information, computer programs or data bases (collectively,
“Intellectual Property”) except where the failure to own or hold such
Intellectual Property could not reasonably be expected to result in a Material
Adverse Effect, and has obtained assignments of all franchises, licenses and
other rights of whatever nature, regarding Intellectual Property necessary for
the present conduct of its business, without any known conflict with the rights
of others, except such conflicts which could not reasonably be expected to have
a Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries has
knowledge of any existing or threatened claim by any Person contesting the
validity, enforceability, use or ownership of the Intellectual Property which
could reasonably be expected to have a Material Adverse Effect, or of any
existing state of facts that would support a claim that use by the Borrower or
any of its Subsidiaries of any such Intellectual Property has infringed or
otherwise violated any proprietary rights of any other Person which could
reasonably be expected to have a Material Adverse Effect.

 

6.20.       Certain Fees

 

No broker’s or finder’s fees or commissions or any similar fees or commissions
will be payable by the Borrower, the Borrower or any of its Subsidiaries with
respect to the incurrence and maintenance of the Obligations, any other
transaction contemplated by the Documents or any  services rendered in
connection with such transactions.

 

6.21.       Security Documents

 

A.            Security Agreement Collateral.  The provisions of the Security
Documents upon execution and delivery thereof are effective to create in favor
of the Collateral Agent or, as the case may be, the UK Security Trustee for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in all right, title and interest of the applicable Credit Party in the
Collateral (other than the Collateral described in the Mortgages) owned by such
Credit Party, and

 

114

--------------------------------------------------------------------------------


 

the Collateral Security Agreement, the Intercreditor Agreement, the Pledge
Agreement and the UK Security Documents, together with the filings of Form UCC-1
(or other similar filing, if any) in all relevant jurisdictions and delivery of
all possessory collateral create a first lien on, and security interest in (or
similar interest in respect of), all right, title and interest of the Borrower
and such Credit Parties in all of the Collateral described therein, subject to
no other Liens other than Permitted Liens.  Except for titled vehicles, vessels
and other collateral which may not be perfected through the filing of financing
statements under the Uniform Commercial Code (or similar applicable law) of the
appropriate jurisdiction (or similar filings in each relevant jurisdiction) and
which have an aggregate fair market value of less than $5,000,000, and except
for patents, trademarks, trade names and copyrights to the extent perfection
would require filing in any foreign jurisdiction, all such Liens are perfected
Liens (or similar legal status).  The recordation in the United States Patent
and Trademark Office and in the United States Copyright Office of assignments
for security made pursuant to the Collateral Security Agreement will be
effective, under Federal law, to perfect the security interest granted to the
Collateral Agent for the benefit of the Secured Parties in the trademarks,
patents and copyrights covered by such the Collateral Security Agreement.  The
recordation with the United States Surface Transportation Board of assignments
for security made pursuant to the Security Agreement will be effective under
Federal law, to create a valid first lien in favor of the Collateral Agent in
the railcars covered by the Collateral Security Agreement

 

B.            Pledged Securities.  The security interests created in favor of
the Collateral Agent, as pledgee for the benefit of the Secured Parties under
the Collateral Security Agreement and the Pledge Agreement, constitute perfected
security interests in the Pledged Securities, if any, subject to no security
interests of any other Person except for the Liens granted under or pursuant to
the Collateral Security Agreement and except for Liens of the types described in
clauses (i) and (vi) of the definition of “Customary Permitted Liens”.  No
filings or recordings are required in order to perfect the security interests
created in the Pledged Securities under the Collateral Security Agreement other
than with respect to filings required by applicable foreign law and UCC
financing statements with respect to uncertificated Pledged Securities.

 

C.            Real Estate Collateral.  The Mortgages create, as security for the
obligations purported to be secured thereby, a valid and enforceable (and upon
the due recording thereof under applicable law) perfected security interest in
and Lien on all of the Mortgaged Property (including, without limitation, all
fixtures and improvements relating to such Mortgaged Property and affixed or
added thereto on or after the Closing Date) in favor of the Collateral Agent (or
such other agent or trustee as may be named therein) for the benefit of the
Secured Parties, superior to and prior to the rights of all third Persons
(except that the security interest created in the Mortgaged Property may be
subject to the Permitted Liens related thereto).  As of the Third Amendment
Effective Date, Schedule 6.21(c) contains a true and complete list of each
parcel of real property owned or leased by the Borrower and its Subsidiaries in
the United States, the United Kingdom or other jurisdiction in which a material
plant is located and the type of interest therein held by the Borrower or such
Subsidiary and indicates for each such parcel whether it is a Mortgaged
Property.  The Borrower or a Subsidiary of the Borrower has good and marketable
title to all Mortgaged Property free and clear of all Liens except those
described in the first sentence of this Section 6.21(c).

 

115

--------------------------------------------------------------------------------


 

6.22.       Anti-Terrorism Law

 

A.            Neither Borrower nor, to the knowledge of Borrower, any of its
Affiliates is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (as amended) (the “Patriot
Act”).

 

B.            Neither Borrower nor, to the actual knowledge of a Responsible
Officer of the Borrower, any Affiliate or broker or other agent of Borrower is,
acting or benefiting in any capacity in connection with any Loans hereunder is
any of the following:

 

(a)           a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(b)           a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(c)           a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(d)           a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(e)           a person that is named as a “specially designated national and
blocked person” on the most current list published by the USA Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 

ARTICLE 7

 

AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as any of the Commitments remain in
effect, or any Loan or LC Obligation remains outstanding and unpaid or any other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall:

 

7.1.         Financial Statements

 

Furnish, or cause to be furnished, to each Lender:

 

A.            Quarterly Financial Statements.  As soon as available, but in any
event not later than 45 days (or in the event that a request for an extension of
the required filing date for the Form 10-Q with the SEC of any Person whose
consolidated financial statements include the financial results of the Borrower
has been timely filed, the last day of such requested extension period, but in
no event later than 55 days) after the end of each of the first three quarterly
periods

 

116

--------------------------------------------------------------------------------


 

of each Fiscal Year of Borrower, (i) the unaudited consolidated balance sheet of
Borrower and its consolidated Subsidiaries as at the end of such quarter setting
forth in comparative form the audited balance sheet of the Borrower and its
consolidated Subsidiaries for the prior Fiscal Year, (ii) the related unaudited
consolidated statement of income of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and for the portion of the Fiscal
Year through the end of such quarter setting forth in comparative form the
figures for the related periods in the prior Fiscal Year and (iii) the related
unaudited consolidated statements of cash flow of Borrower and its consolidated
Subsidiaries for the portion of the Fiscal Year through the end of such quarter,
and setting forth in comparative form figures for the related period in the
prior Fiscal Year, all of which shall be certified by a Responsible Financial
Officer of Borrower, subject to normal year-end audit adjustments; and

 

B.                                     Annual Financial Statements.  As soon as
available, but in any event within 90 days (or in the event that a request for
an extension of the required filing date for the Form 10-K with the SEC of any
Person whose consolidated financial statements include the financial results of
the Borrower has been timely filed, the last day of such requested extension
period, but in no event later than 105 days) after the end of each Fiscal Year
of Borrower, a copy of the consolidating and consolidated balance sheet of
Borrower and its consolidated Subsidiaries as at the end of such year and the
related consolidating and consolidated statements of income and of cash flows
for such year, and setting forth in each case in comparative form the figures
for the previous year and such consolidated statements shall be accompanied by a
balance sheet as of such date, and a statement of income and cash flows for such
period, reflecting on a combined basis, for Subsidiaries and on a combined basis
for Unrestricted Subsidiaries, the consolidating entries for each of such types
of Subsidiaries; all such financial statements shall be complete and correct in
all material respects and shall be prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by the accountants preparing such statements or the
Responsible Financial Officer, as the case may be, and disclosed therein) and,
in the case of the consolidated financial statements referred to in this
Section 7.1(b), accompanied by a report thereon of Deloitte & Touche LLP or such
other independent certified public accountants of recognized national standing,
which report shall contain no “going concern” or like qualification or exception
or any qualification and shall state that such financial statements present
fairly the financial position of Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in conformity with GAAP.

 

C.                                     Delivery.  Information or documents
required to be delivered pursuant to Section 7.1(a),  Section 7.1(b) or
Section 7.2(f) shall be deemed to have been delivered on the date on which such
information or document is actually available for review by the Lenders and
either (i) has been posted by the Borrower on the Borrower’s website at
http://www.huntsman.com or at http://www.sec.gov or (ii) has been posted on the
Borrower’s behalf on Intralinks/IntraAgency.  At the request of the
Administrative Agent, the Borrower will provide by electronic mail electronic
versions (i.e., soft copies) of all documents containing such information.

 

117

--------------------------------------------------------------------------------


 

7.2.                            Certificates; Other Information

 

Furnish to the Administrative Agent for distribution to each Lender (or, if
specified below, to the Administrative Agent):

 

A.                                   Accountant’s Certificates.  Concurrently
with the delivery of the financial statements referred to in Section 7.1(b), to
the extent not contrary to the then current recommendations of the American
Institute of Certified Public Accountants, a certificate from Deloitte & Touche
or other independent certified public accountants of nationally recognized
standing, stating that, in the course of their annual audit of the books and
records of the Borrower, no Event of Default or Unmatured Event of Default with
respect to Articles VII, VIII and IX, insofar as they relate to accounting and
financial matters, has come to their attention which was continuing at the end
of such Fiscal Year or on the date of their certificate, or if such an Event of
Default or Unmatured Event of Default has come to their attention, the
certificate shall indicate the nature of such Event of Default or Unmatured
Event of Default;

 

B.                                     Officer’s Certificates.  Concurrently
with the delivery of the financial statements referred to in Sections 7.1(a) and
7.1(b), a certificate of a Responsible Financial Officer substantially in the
form of Exhibit 7.2(b) (a “Compliance Certificate”) stating that, to the best of
such officer’s knowledge, (i) such financial statements present fairly, in
accordance with GAAP, the financial condition and results of operations of the
Borrower and its Subsidiaries for the period referred to therein (subject, in
the case of interim statements, to normal recurring adjustments) and (ii) no
Event of Default or Unmatured Event of Default has occurred, except as specified
in such certificate and, if so specified, the action which the Borrower proposes
to take with respect thereto, which certificate shall set forth detailed
computations to the extent necessary to establish the Borrower’s compliance with
the covenants set forth in Article IX of this Agreement;

 

C.                                     Audit Reports and Statements.  Promptly
following the Borrower’s receipt thereof, copies of all consolidated financial
or other consolidated reports or statements, if any, submitted to the Borrower
or any of its Subsidiaries by independent public accountants relating to any
annual or interim audit of the books of the Borrower or any of its Subsidiaries;

 

D.                                    Management Letters.  Promptly after
receipt thereof, a copy of any “management letter” received by Huntsman
Corporation (to the extent such “management letter” pertains to the Borrower),
the Borrower or any of its Subsidiaries from its certified public accountants;

 

E.                                      Budgets.  As soon as available and in
any event within sixty (60) days following the first day of each Fiscal Year of
the Borrower (i) an annual budget in form satisfactory to the Administrative
Agent (including budgeted statements of earnings and cash flows but not
including segment data) prepared by the Borrower for such Fiscal Year, which
shall be accompanied by the statement of a Responsible Financial Officer of the
Borrower to the effect that, to the best of his knowledge at the time made, such
budget is a reasonable estimate for the periods covered thereby;

 

118

--------------------------------------------------------------------------------


 

F.                                      Public Filings.  Within 10 days after
the same become public, copies of all financial statements and reports which
Huntsman Corporation or the Borrower may make to, or file with the SEC or any
successor or analogous Governmental Authority;

 

G.                                     Insurance Information.  The Borrower
shall deliver to the Administrative Agent information concerning insurance at
the times and in the manner specified in Section 7.8;

 

H.                                    USA Patriot Act.  Each Lender subject to
the Patriot Act hereby notifies the Borrower that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act; and

 

I.                                         Other Requested Information.  Such
other information respecting the respective properties, business affairs,
financial condition and/or operations of the Borrower or any of its Subsidiaries
as the Administrative Agent or any Lender (through the Administrative Agent) may
from time to time reasonably request.

 

7.3.                            Notices

 

Promptly and in any event within five Business Days in the case of clauses (a),
(d) and (e) below, 30 days in the case of clauses (b) and (c) below, or one
Business Day in the case of clause (f) below after a Responsible Officer of the
Borrower or of any of its Subsidiaries obtains knowledge thereof, give written
notice to the Administrative Agent (which shall promptly provide a copy of such
notice to each Lender) of:

 

A.                                   Event of Default or Unmatured Event of
Default.  The occurrence of any Event of Default or Unmatured Event of Default,
accompanied by a statement of a Responsible Financial Officer setting forth
details of the occurrence referred to therein and stating what action the
Borrower proposes to take with respect thereto.

 

B.                                     Litigation and Related Matters.  The
commencement of, or any material development in, any action, suit, proceeding or
investigation affecting the Borrower or any of its Subsidiaries or any of their
respective properties before any arbitrator or Governmental Authority, (i) in
which the amount involved that the Borrower reasonably determines is not covered
by insurance or other indemnity arrangement is $50,000,000 or more, (ii) with
respect to any Document or any material Indebtedness or preferred stock of the
Borrower or any of its Subsidiaries or (iii) which, if determined adversely to
the Borrower or any of its Subsidiaries, could reasonably be expected to have a
Material Adverse Effect.

 

C.                                     Environmental.

 

(a)                                  The occurrence of one or more of the
following, to the extent that any of the following, if adversely determined,
would have a Material Adverse Effect or, in any event, could reasonably be
expected to result in liability to the Borrower or any of its Subsidiaries in
excess of $50,000,000: (A) written notice, claim or request for information to
the effect that the Borrower or any of its Subsidiaries is or may be liable in
any material respect to any Person as a result of the presence of or the Release
or substantial threat of a material Release

 

119

--------------------------------------------------------------------------------


 

of any Contaminant into the environment; (B) written notice that the Borrower or
any of its Subsidiaries is subject to investigation by any Governmental
Authority evaluating whether any Remedial Action is needed to respond to the
presence or to the Release or substantial threat of a material Release of any
Contaminant into the environment; (C) written notice that any property, whether
owned or leased by, or operated on behalf of, the Borrower or its Subsidiaries
is subject to a material Environmental Lien; (D) written notice of violation to
the Borrower or any of its Subsidiaries of any Environmental Laws or
Environmental Permits, or (E) commencement or written threat of any judicial or
administrative proceeding alleging a violation of any Environmental Laws or
Environmental Permits; provided, however, that the provisions of this clause
(i) shall not require the Borrower to violate or breach any confidentiality
covenants to which it is bound.

 

(b)                                 Upon written request by the Administrative
Agent, the Borrower shall promptly submit to the Administrative Agent and the
Lenders a report providing an update of the status of each environmental, health
or safety compliance, hazard or liability issue identified in any notice or
report required pursuant to clause (i) above and any other environmental, health
and safety compliance obligation, remedial obligation or liability that could
reasonably be expected to have a Material Adverse Effect.  All such notices
shall describe in reasonable detail the nature of the claim, investigation,
condition, occurrence or Remedial Action and the Borrower’s or such Subsidiary’s
response thereto.

 

D.                                    Notice of Change of Control.  Each
occasion that any Change of Control shall occur and such notice shall set forth
in reasonable detail the particulars of each such occasion.

 

E.                                      Notices under Transaction Documents. 
Promptly following the receipt or delivery thereof, copies of any material
demands, notices or documents received or delivered by the Borrower or any
Subsidiary of the Borrower outside of the ordinary course of business under or
pursuant to any Public Note Document, any Organizational Document of the
Borrower, any material joint venture agreement and any other material agreement
from time to time identified by the Administrative Agent (provided, that the
foregoing shall apply to material demands, notices or documents under the
Limited Liability Company Agreement of the Borrower, only to the extent required
under applicable law to be delivered to the members of the Borrower, as the case
may be, in their capacity as members).

 

F.                                      UK Insolvency Proceedings. A meaningful
threat of or notice in respect of any insolvency proceeding involving any
Foreign Subsidiary incorporated under the laws of England and Wales.

 

7.4.                            Conduct of Business and Maintenance of Existence

 

Continue to engage in business of the same general type as now conducted by it
and preserve, renew and keep in full force and effect its and each Subsidiary’s
organizational existence and take all reasonable action to maintain all rights,
privileges and franchises material to its and those of each of its Subsidiaries’
businesses except to the extent that failure to take any such action could not
in the aggregate reasonably be expected to have a Material Adverse Effect or as
otherwise permitted pursuant to Sections 8.3 and comply and cause each of its
Subsidiaries

 

120

--------------------------------------------------------------------------------


 

to comply with all Requirements of Law except to the extent that failure to
comply therewith would not in the aggregate reasonably be expected to have a
Material Adverse Effect.

 

7.5.                            Payment of Obligations

 

Pay or discharge or otherwise satisfy at maturity or, to the extent permitted
hereby, prior to maturity or before they become delinquent, as the case may be,
and cause each of its Subsidiaries to pay or discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be:

 

(a)                                  all material taxes, assessments and
governmental charges or levies imposed upon any of them or upon any of their
income or profits or any of their respective properties or assets prior to the
date on which penalties attach thereto; and

 

(b)                                 all lawful claims prior to the time they
become a Lien (other than Permitted Liens) upon any of their respective
properties or assets; provided, however, that, in the case of both clauses
(i) and (ii), neither the Borrower nor any of its Subsidiaries shall be required
to pay or discharge any such material tax, assessment, charge, levy or claim
(A) while the same is being contested by it in good faith and by appropriate
proceedings diligently pursued so long as the Borrower or such Subsidiary, as
the case may be, shall have set aside on its books adequate reserves in
accordance with GAAP (segregated to the extent required by GAAP) with respect
thereto and title to any material properties or assets is not jeopardized in any
material respect or (B) which could not reasonably be expected to have Material
Adverse Effect.

 

7.6.                            Inspection of Property, Books and Records

 

Keep, or cause to be kept, and cause each of its Subsidiaries to keep or cause
to be kept, adequate records and books of account, in which complete entries are
to be made reflecting its and their business and financial transactions, such
entries to be made in accordance with sound accounting principles consistently
applied and permit, and cause each of its Subsidiaries to permit, any Lender or
its respective representatives, at any reasonable time, and from time to time,
upon reasonable request made to the Borrower by such Lender and upon reasonable
notice during normal business hours, to visit and inspect its and their
respective properties, to examine and make copies of and take abstracts from its
and their respective records and books of account, and to discuss its and their
respective affairs, finances and accounts with its and their respective
principal officers, directors and with the written consent of the Borrower
(which consent shall not be required if any Event of Default has occurred and is
continuing), independent public accountants, provided that the Borrower may
attend any such meetings (and by this provision the Borrower authorizes such
accountants to discuss with the Lenders and such representatives the affairs,
finances and accounts of the Borrower and its Subsidiaries).

 

7.7.                            ERISA

 

(a) (i) As soon as practicable and in any event within ten (10) days after the
Borrower or any of its Subsidiaries or ERISA Affiliates knows or has reason to
know that a Reportable Event has occurred with respect to any Plan, deliver, or
cause such Subsidiary or ERISA Affiliate to deliver, to the Administrative Agent
a certificate of a Responsible Officer of the Borrower or such Subsidiary or
ERISA Affiliate, as the case may be, setting forth the details

 

121

--------------------------------------------------------------------------------


 

of such Reportable Event and the action, if any, which the Borrower or such
Subsidiary or ERISA Affiliate is required or proposes to take, together with any
notices required or proposed to be given; (ii) upon the request of any Lender
made from time to time, deliver, or cause each Subsidiary or ERISA Affiliate to
deliver, to each Lender a copy of the most recent actuarial report and annual
report completed with respect to any Plan; (iii) as soon as possible and in any
event within ten (10) days after the Borrower or any of its Subsidiaries or
ERISA Affiliates knows or has reason to know that any of the following have
occurred or is reasonably likely to occur with respect to any Plan:  (A) such
Plan has been terminated, reorganized, petitioned or declared insolvent under
Title IV of ERISA, (B) the Plan Sponsor intends to terminate such Plan under
Section 4041(b) or (c), (C) the PBGC has instituted or will institute
proceedings under Section 515 of ERISA to collect a delinquent contribution to
such Plan or under Section 4042 of ERISA to terminate such Plan, (D) that an
accumulated funding deficiency has been incurred or that an application has been
made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code, or (E) that
the Borrower, or any Subsidiary of the Borrower or any ERISA Affiliate will
incur any material liability (including, but not limited to, contingent or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 401(a)(29), 4971 or 4975 of the Code or Section 409 or
502(1) of ERISA, deliver, or cause such Subsidiary or ERISA Affiliate to
deliver, to the Administrative Agent a written notice thereof; and (iv) as soon
as possible and in any event within thirty (30) days after the Borrower or any
of its Subsidiaries or ERISA Affiliates knows or has reason to know that any of
them has caused a complete withdrawal or partial withdrawal (within the meaning
of Sections 4203 and 4205, respectively, of ERISA) from any Multiemployer Plan,
deliver, or cause such Subsidiary or ERISA Affiliate to deliver, to the
Administrative Agent a written notice thereof.  For purposes of this
Section 7.7, the Borrower shall be deemed to have knowledge of all facts known
by the Plan Administrator of any Plan of which the Borrower is the Plan Sponsor,
and each Subsidiary and ERISA Affiliate of the Borrower shall be deemed to have
knowledge of all facts known by the Plan Administrator of any Plan of which such
Subsidiary or ERISA Affiliate, respectively, is a Plan Sponsor.  In addition to
its other obligations set forth in this Article VII, the Borrower shall, and
shall cause each of its Subsidiaries and ERISA Affiliates to:

 

(i)                                     provide the Administrative Agent with
prompt written notice, with respect to any Plan, of any failure to satisfy the
minimum funding standard requirements of Section 412 of the Code;

 

(ii)                                  furnish to the Administrative Agent,
promptly after delivery of the same to the PBGC, a copy of any delinquency
notice pursuant to Section 412(n)(4) of the Code;

 

(iii)                               correct any such failure to satisfy funding
requirements or delinquency referred to in the foregoing clauses (A) and
(B) within ninety (90) days after the occurrence thereof, except where the
failure to so satisfy would not reasonably be expected to have a Material
Adverse Effect;

 

122

--------------------------------------------------------------------------------


 

(iv)                              comply in good faith in all material respects
with the requirements set forth in Section 4980B of the Code and with Sections
601(a) and 606 of ERISA;

 

(v)                                 at the request of any Lender, deliver to
such Lender (and a copy to the Administrative Agent) a complete copy of the most
recent annual report (Form 5500) of each Plan required to be filed with the
Internal Revenue Service; and

 

(vi)                              at the request of any Lender, deliver to such
Lender (and a copy to the Administrative Agent) copies of the most recent annual
reports received by the Borrower or any Subsidiary of the Borrower or any ERISA
Affiliate with respect to any Plan or Foreign Pension Plan no later than ten
(10) days after the date of such request.

 

B.                                     The Borrower shall, and shall cause each
of its Subsidiaries to, establish, maintain and operate all Foreign Pension
Plans in compliance in all respects with all laws, regulations and
rules applicable thereto and the respective requirements of the governing
documents for such Plans, except for such failures that individually or in the
aggregate could neither (i) result in liabilities in excess of $50,000,000 nor
(ii) reasonably be expected to result in a Material Adverse Effect.

 

7.8.                            Maintenance of Property, Insurance

 

(i) Except to the extent that the failure to do so could not, in any case,
reasonably be expected to result in a Material Adverse Effect, keep, and cause
each of its Subsidiaries to keep, all property (including, but not limited to,
equipment) useful and necessary for its business in good working order and
condition, normal wear and tear and damage by casualty excepted, subject to
Section 8.3, (ii) maintain, and shall cause each of its Subsidiaries to
maintain, with financially sound and reputable insurers, insurance with respect
to its material properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.  Such insurance shall be maintained with
financially sound and reputable insurers, except that a portion of such
insurance program (not to exceed that which is customary in the case of
companies engaged in the same or similar business or having similar properties
similarly situated) may be effected through self-insurance, provided adequate
reserves therefor, in accordance with GAAP, are maintained. All material
insurance policies or certificates (or certified copies thereof) with respect to
such insurance and any other insurance policies to the extent requested by the
Administrative Agent (A) shall be endorsed to the Administrative Agent’s
reasonable satisfaction for the benefit of the Collateral Agent for the benefit
of the Secured Parties (including, without limitation, by naming the Collateral
Agent as loss payee or additional insured, as appropriate); and (B) shall state
that such insurance policy shall not be canceled or revised without thirty days’
prior written notice thereof by the insurer to the Administrative Agent and
(iii) furnish to the Administrative Agent, on the Closing Date and on the date
of delivery of each annual financial statement, full information as to the
insurance carried.  At any time that insurance at levels described in Schedule
7.8 is not being maintained by or on behalf of the Borrower or any of its
Subsidiaries, the Borrower will notify the Lenders

 

123

--------------------------------------------------------------------------------


 

in writing within two Business Days thereof and, if thereafter notified by the
Administrative Agent or the Required Lenders to do so, the Borrower or any such
Subsidiary, as the case may be, shall use commercially reasonable efforts to
obtain insurance at such levels at least equal to those set forth on Schedule
7.8.  If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower or the
applicable Credit Party shall maintain, or cause to be maintained, with IRIC or
another financially sound and reputable insurer, flood insurance in amounts and
otherwise sufficient to comply with all applicable Flood Insurance Laws and
shall, upon the reasonable request of the Administrative Agent, deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without limitation
(if so requested), completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determinations (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and/or applicable Credit Party relating thereto).

 

7.9.                            Environmental Laws

 

A.                                   The Borrower shall, and shall cause each of
its Subsidiaries, in the exercise of its reasonable business judgment, to take
prompt and appropriate action to respond to any material non-compliance with
Environmental Laws or Environmental Permits or to any material Release or a
substantial threat of a material Release of a Contaminant, and upon request from
the Administrative Agent, shall report to the Administrative Agent on such
response.  Without limiting the generality of the foregoing, whenever the
Administrative Agent or any Lender has a reasonable basis to believe that the
Borrower is not in material compliance with Environmental Laws or Environmental
Permits or that any property of the Borrower or its Subsidiaries, or any
property to which Contaminants generated by the Borrower or its Subsidiaries
have come to be located (“Offsite Property”) has or may become contaminated or
subject to an order or decree such that any non-compliance, contamination or
order or decree could reasonably be expected to have a Material Adverse Effect,
then, to the extent the Borrower has the legal right to do so, the Borrower
agrees to, at the Administrative Agent’s request and the Borrower’s expense:
(i) cause an independent environmental engineer reasonably acceptable to the
Administrative Agent to conduct such tests of the site where the alleged or
actual non-compliance or contamination has occurred and prepare and deliver to
the Administrative Agent, the Lenders and the Borrower a report(s) reasonably
acceptable to the Administrative Agent setting forth the results of such tests,
the Borrower’s proposed plan and schedule for responding to any environmental
problems described therein, and the Borrower’s estimate of the costs thereof,
and (ii) provide the Administrative Agent, the Lenders and the Borrower a
supplemental report(s) of such engineer whenever the scope of the environmental
problems or the Borrower’s response thereto or the estimated costs thereof,
shall materially change.  Notwithstanding the above, the Borrower shall not be
obligated (other than as required by applicable law) to undertake any tests or
remediation at any Offsite Property (a) that is not owned or operated by the
Borrower or any of its Subsidiaries and (b) where Contaminants generated by
persons other than the Borrower or any of its Subsidiaries have also come to be
located.

 

124

--------------------------------------------------------------------------------


 

B.                                     Defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective employees, the
Administrative Agents, officers and directors, from and against any and all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature known or unknown, contingent or otherwise,
arising out of, or in any way relating to the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of the
Borrower, any of its Subsidiaries or their respective properties, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorneys’ and consultants’ fees, investigation
and laboratory fees, costs arising from any Remedial Actions, court costs and
litigation expenses, except to the extent that any of the foregoing arise out of
the gross negligence or willful misconduct of the party seeking indemnification
therefor.  The agreements in this Section 7.9(b) shall survive repayment of the
Notes and all other Obligations.

 

7.10.                     Use of Proceeds

 

Use all proceeds of the Loans as provided in Section 6.8.

 

7.11.                     Additional Security; Further Assurances

 

A.                                   Agreement to Grant Additional Security. 
Promptly, and in any event within 30 days (unless otherwise extended at the
discretion of the Administration Agent) after the acquisition by the Borrower or
any Domestic Subsidiary of assets or real or personal property or leasehold
interests of the type that would have constituted Collateral on the date hereof,
in each case in which the Collateral Agent or the Administrative Agent does not
have a perfected security interest under the Security Documents (other than
(u) Capital Stock subject to Section 7.11(c), (v) all assets owned by any
Receivables Subsidiary, any of the Thai Holding Companies, or IRIC,
(w) copyrights, patents and trademarks to the extent perfection would require
filing in any foreign jurisdiction, (x) assets or real or personal property
subject to Liens permitted under Section 8.1(c) under agreements which prohibit
the creation of additional Liens on such assets, (y) any parcel of real estate
or leasehold interest acquired after the Closing Date with a fair market value
of less than $10,000,000 or (z) any other asset with a fair market value of less
than $100,000 individually (provided that all such other assets collectively
have a fair market value of less than $10,000,000) (such items described by
clauses (u) through (z) above, “Excluded Property”)) and within 30 days (unless
otherwise extended at the discretion of the Administration Agent) after request
by the Administrative Agent or Collateral Agent with respect to any other after
acquired collateral deemed material by the Administrative Agent or Required
Lenders, the Borrower will, and will cause each of their respective Domestic
Subsidiaries to, take all necessary action, including (i) the filing of
appropriate financing statements under the provisions of the UCC, applicable
foreign, domestic or local laws, rules or regulations in each of the offices
where such filing is necessary or appropriate to grant the Collateral Agent or
the Administrative Agent for the benefit of the Secured Parties pursuant to the
Collateral Security Agreement a perfected Lien (subject only to Permitted Liens)
in such Collateral pursuant to and to the full extent required by the Security
Documents and this Agreement and (ii) with respect to real estate, (A) the
execution of a Mortgage, (B) to the extent reasonably requested by the
Administrative Agent, an opinion with respect to such Mortgage from local
counsel to the Borrower addressed to the Administrative Agent and each of the
Lenders and dated the date of such Mortgage, in form and substance reasonably
satisfactory to the Administrative Agent, (C) 

 

125

--------------------------------------------------------------------------------


 

the obtaining of title insurance policies or indemnification agreements
satisfactory to the Administrative Agent, (D) the obtaining of title surveys,
(E) reimbursement of the Administrative Agent’s reasonable costs of real estate
appraisals but only to the extent the Administrative Agent is required to obtain
any such real estate appraisals pursuant to the Requirements of Law and
(F) delivery of a copy of, or a certificate as to coverage under, the insurance
policies required under Section 7.8 hereof and the applicable provisions of the
Mortgage, endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payee or mortgagee endorsement and naming the Collateral Agent on
behalf of the Secured Parties as mortgagee, loss payee or additional insured (as
applicable) and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.

 

B.                                     Subsidiary Guaranties.  The Borrower
agrees to cause (i) each Subsidiary (other than an Immaterial Subsidiary, a
Receivables Subsidiary, any of the Thai Holding Companies, or IRIC) that is
organized under the laws of a state of the United States of America or the
District of Columbia and (ii) each other Subsidiary (other than an Immaterial
Subsidiary) that is wholly owned by a corporation organized under the laws of a
state of the United States or the District of Columbia and is disregarded as an
entity separate from that owner under Treasury Regulation section 301.7701-3, to
execute and deliver the Subsidiary Guaranty (or a supplement thereto) promptly,
and in any event, within 30 days of such Person’s having become a Subsidiary.

 

C.                                     Pledge of New Subsidiary Stock.  The
Borrower agrees to pledge (or cause its Subsidiaries to pledge) all of the
Capital Stock of each new Domestic Subsidiary and, to the extent such pledge
would not result in adverse tax consequences to the Borrower, 65% of the Capital
Stock of each new first-tier Foreign Subsidiary established, acquired or created
after the Closing Date to the Collateral Agent for the benefit of the Secured
Parties pursuant to the Collateral Security Agreement and the other Security
Documents promptly, and in any event, within 30 days of the establishment,
acquisition or creation of such new Subsidiary; provided, that any filings or
recordations with respect to Foreign Subsidiaries may be made after such 30-day
period to the extent approved by the Administrative Agent.

 

D.                                    Grant of Security by New Subsidiaries. 
Subject to the provisions of Sections 7.11(a) and 7.11(c), the Borrower will
promptly and, in any event, within 30 days of the establishment, acquisition or
creation of a Domestic Subsidiary, cause each Domestic Subsidiary established or
created in accordance with Section 8.7 (i) to grant to the Collateral Agent for
the benefit of the Secured Parties pursuant to the Collateral Security Agreement
and the Pledge Agreement a first priority Lien (subject to Permitted Liens) on
all property (tangible and intangible of the type that constitutes Collateral
under the Security Documents) of such Domestic Subsidiary by executing and
delivering an agreement substantially in the form of Exhibit A to the Collateral
Security Agreement and an agreement substantially in the form of Exhibit A to
the Pledge Agreement, or such other security agreements on other terms
satisfactory in form and substance to the Administrative Agent and (ii) within
45 days (or such longer period as the Administrative Agent may agree) after
request by the Administrative Agent or Collateral Agent with respect to any real
estate owned by such Domestic Subsidiary (other than Excluded Property) that
would have constituted Collateral on the date hereof and determined by the
Administrative Agent or Required Lenders (in each case, acting reasonably) to be
material, to deliver to the Administrative Agent the items required by
Section 7.11(a)(ii).  The Borrower

 

126

--------------------------------------------------------------------------------


 

shall cause each Domestic Subsidiary, at its own expense, to execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record in any appropriate governmental office,
any document or instrument reasonably deemed by the Administrative Agent to be
necessary or desirable for the creation and perfection of the foregoing Liens. 
The Borrower will cause each of its Domestic Subsidiaries to take all actions
reasonably requested by the Administrative Agent or the Required Lenders
(including, without limitation, the filing of UCC-1’s) in connection with the
granting of such security interests.

 

E.                                      Pledge of Equity in Unrestricted
Subsidiaries.  The Borrower agrees to pledge (or cause its Domestic Subsidiaries
to pledge) all of the Capital Stock owned directly by the Borrower or a Domestic
Subsidiary of each domestic Unrestricted Subsidiary (and to the extent such
pledge would not result in adverse tax consequences to the Borrower, 65% of the
Capital Stock of each first-tier Foreign Subsidiary) to the Collateral Agent for
the benefit of the Secured Parties pursuant to the Pledge Agreement.  The
Borrower agrees to pledge or cause its Subsidiaries to pledge, to the Collateral
Agent for the benefit of the Secured Parties pursuant to the Collateral Security
Agreement all instruments evidencing indebtedness owed by any Unrestricted
Subsidiary to the Borrower or any Domestic Subsidiary.

 

F.                                      Receivables Financing Security. No later
than the time that any Receivables Documents are entered into, and no later than
the time any capital is contributed or funds are advanced by the Borrower to the
Receivables Subsidiary, the Borrower and each Participating Subsidiary shall
execute and deliver to Collateral Agent for the benefit of the Secured Parties,
the Receivables Subsidiary Pledge Agreement, accompanied, to the extent such
Pledged Securities are certificated, by certificates representing the Pledged
Securities.

 

G.                                     Documentation for Additional Security.
The security interests required to be granted pursuant to this Section 7.11
shall be granted pursuant to the Annexes to the Security Documents or such other
security documentation satisfactory in form and substance to the Administrative
Agent and the Required Lenders and shall constitute valid and enforceable
perfected security interests prior to the rights of all third Persons (other
than any such rights arising in connection with Permitted Liens) and subject to
no other Liens except Permitted Liens.  The Additional Security Documents and
other instruments related thereto shall be duly recorded or filed in such manner
and in such places and at such times as are required by law to establish,
perfect, preserve and protect the Liens, in favor of the Administrative Agent
for the benefit of the Lenders, required to be granted pursuant to the
Additional Security Document and, all taxes, fees and other charges payable in
connection therewith shall be paid in full by the Borrower or its Subsidiaries. 
At the time of the execution and delivery of the Additional Security Documents,
the Borrower shall cause to be delivered to the Administrative Agent such
agreements, opinions of counsel and other related documents as may be reasonably
requested by the Administrative Agent or the Required Lenders to assure
themselves that this Section 7.11 has been complied with.

 

H.                                    If, following a change in the relevant
sections of the Code, the regulations and rules promulgated thereunder and any
rulings issued thereunder and at the reasonable request of the Administrative
Agent or the Required Lenders, counsel for the Borrower acceptable to the
Administrative Agent and the Required Lenders does not within 60 days after such
request deliver evidence reasonably satisfactory to the Administrative Agent
with respect to any Foreign

 

127

--------------------------------------------------------------------------------


 

Subsidiary that is a Wholly-Owned Subsidiary of the Borrower that any of (i) a
pledge of 66-2/3% or more of the total combined voting power of all classes of
Capital Stock of such Foreign Subsidiary entitled to vote, (ii) the entering
into by such Foreign Subsidiary of a guaranty in substantially the form of the
Subsidiary Guaranty or (iii) the entering into by such Foreign Subsidiary of a
security agreement in substantially the form of the Security Agreement, in any
case could cause all or a portion of the earnings of such Foreign Subsidiary to
be treated as a deemed dividend to such Foreign Subsidiary’s United States
parent or would otherwise violate applicable law or result in adverse tax
consequences to the Borrower or its Subsidiaries (including, without limitation,
in the form of distributions payable to any Parent Company pursuant to the
Limited Liability Company Agreement of the Borrower), then in the case of a
failure to deliver the evidence described in clause (i) above, that portion of
such Foreign Subsidiary’s outstanding Capital Stock not theretofore pledged
pursuant to the Security Documents shall be pledged to the Administrative Agent
for the benefit of the Lenders pursuant to the Security Documents (or another
pledge agreement in substantially similar form, if needed), (ii) in the case of
a failure to deliver the evidence described in clause (ii) above, such Foreign
Subsidiary shall execute and deliver a guaranty of the Obligations of the
Borrower under the Loan Documents (subject to compliance with financial
assistance laws or similar laws applicable to such Foreign Subsidiary), and
(iii) in the case of a failure to deliver the evidence described in clause
(iii) above, such Foreign Subsidiary (subject to compliance with financial
assistance laws or similar laws applicable to such Foreign Subsidiary) shall
execute and deliver a security agreement granting the Administrative Agent for
the benefit of the Lenders a security interest in all of such Foreign
Subsidiary’s assets (to the extent that such Foreign Subsidiary would be
required to grant a security interest in such assets under the provisions of
Section 7.11(a) hereof if such assets had been acquired by a Domestic
Subsidiary), in each case with all documents delivered pursuant to this
Section 7.11 to be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, but in each case, only to the
extent permitted without violating applicable law or resulting in adverse tax
consequences.  The deliveries set forth in this clause (h) shall also not be
required to the extent that the Administrative Agent determines in its
discretion that the cost of obtaining the security interests set forth above
outweigh the benefits that such security interests provide to the Lenders.

 

7.12.                     End of Fiscal Years; Fiscal Quarters

 

The Borrower will, and will cause each of its Subsidiaries’ annual accounting
periods to end on December 31 of each year (each a “Fiscal Year”), with
quarterly accounting periods ending on March 31, June 30, September 30,
December 31 of each Fiscal Year (each a “Fiscal Quarter”), unless otherwise
required by applicable law.

 

7.13.                     Maintenance of Ratings

 

The Borrower will use commercially reasonable efforts to have a corporate family
rating and a rating with respect to its senior secured debt issued by Moody’s
and a corporate rating and a rating with respect to its senior secured debt
issued by S&P.

 

128

--------------------------------------------------------------------------------


 

7.14.                     Certain Fees Indemnity

 

The Borrower covenants that it will indemnify the Administrative Agent and each
Lender against and hold the Administrative Agent and each Lender harmless from
any claim, demand or liability for broker’s or finder’s fees or similar fees or
commissions alleged to have been incurred in connection with any of the
transactions contemplated hereby.

 

7.15.                     Successor Agency Transfer

 

The Borrower covenants that upon or after the Fifth Amendment Effective Date, it
will, and will cause each of its Subsidiaries to, take all necessary action
reasonably requested by JPMCB, as successor Administrative Agent, Collateral
Agent and UK Security Trustee to DB upon the Fifth Amendment Effective Date, to
effect the assignment of and transfer to each of the Liens and security
interests currently held by DB, for the benefit of the Secured Parties, to JPMCB
as successor Administrative Agent, Collateral Agent and UK Security Trustee
under the Loan Documents.

 

ARTICLE 8

 

NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that, so long as any of the Commitments
remain in effect or any Loan or LC Obligation remains outstanding and unpaid or
any other amount is owing to any Lender or the Administrative Agent hereunder:

 

8.1.                            Liens

 

The Borrower will not, and will not permit any of its Subsidiaries to create,
incur, assume or suffer to exist or agree to create, incur or assume any Lien
in, upon or with respect to any of its properties or assets (including, without
limitation, any securities or debt instruments of any of its Subsidiaries),
whether now owned or hereafter acquired, or assign or otherwise convey any right
to receive income to secure any obligation, except for the following Liens
(herein referred to as “Permitted Liens”):

 

A.                                   Liens created under the Security Documents
(including, without limitation, Liens securing the Senior Secured Notes
Obligations on a pari passu basis with the Obligations, but only to the extent
that such Indebtedness is permitted by Section 8.2(b)(vi)) and Liens on Cash,
Cash Equivalents and Foreign Cash Equivalents securing LC Obligations;

 

B.                                     Customary Permitted Liens;

 

C.                                     Liens on any property securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the acquisition, construction, repair or improvement cost of such property, or
securing a Sale and Leaseback Transaction permitted hereunder, and any Lien
securing Permitted Refinancing Indebtedness of any Indebtedness secured by any
Lien permitted by this clause (c); provided, that (A) any such Lien does not
extend to any other property (other than accessions and additions to the
property covered thereby), (B) such Lien either existed on the Closing Date or
is created in connection with the acquisition, construction,

 

129

--------------------------------------------------------------------------------


 

repair or improvement of such property as permitted by this Agreement, (C) the
indebtedness secured by any such Lien (or the Capitalized Lease Obligation with
respect to any Capitalized Lease) when incurred, does not exceed 100% of the
fair market value of such assets; and (D) the Indebtedness secured thereby is
permitted to be incurred pursuant to Section 8.2(b)(iv), provided that any such
Permitted Refinancing Indebtedness is not increased and is not secured by any
additional assets;

 

D.                                    additional Liens incurred by the Borrower
and its Subsidiaries which do not secure Indebtedness for money borrowed so long
as the value of the property subject to such Liens, and the obligations secured
thereby, do not exceed $50,000,000 in the aggregate at any one time outstanding;

 

E.                                      Liens consisting of an agreement to
sell, transfer or dispose of any asset (to the extent such sale, transfer or
disposition is permitted hereby);

 

F.                                      Liens in favor of the Borrower or any of
its Subsidiaries securing intercompany Indebtedness among the Borrower and its
Subsidiaries permitted to be incurred in accordance with Section 8.2(b)(iii);

 

G.                                     Liens securing Indebtedness of Foreign
Subsidiaries; provided, that the amount of such Indebtedness on the date that
such Person incurs (as defined in Section 8.2(a)) such Indebtedness, after
giving Pro Forma Effect to such incurrence, does not exceed 5% of the Borrower’s
Consolidated Net Tangible Assets as of the end of the most recent Fiscal Quarter
for which the Borrower has delivered financial statements as required by
Section 7.1 in the aggregate at any one time outstanding;

 

H.                                    Liens (1) existing on the Third Amendment
Effective Date listed on Schedule 8.1(h) hereof and any extension, renewal or
replacement thereof but only if the principal amount of the Indebtedness
(including, for purposes of this Section 8.1(h), any additional Indebtedness
incurred pursuant to revolving commitments in an amount not in excess of the
available commitment as set forth on Schedule 8.2(b)(ii) secured thereby) is not
increased and such Liens do not extend to or cover any other property or assets,
(2) on property of Airstar Corporation incurred pursuant to the Airstar Aircraft
Financing Documents and (3) on the assets of Nitrail Vegyipari Termeló Fejlesztó
Résvénytár-ság (Nitrail Chemical Engineering and Production Co., Plc) which
secure not more than $2,000,000 of Indebtedness;

 

I.                                         Liens on Receivables Facility Assets
transferred, directly or indirectly, (a) to a Receivables Subsidiary or (b) by a
Receivables Subsidiary to the purchasers of such receivables (and the filing of
financing statements in connection therewith) created by, and as set forth in,
the Receivables Documents pursuant to a Permitted Accounts Receivable
Securitization;

 

J.                                        Liens securing Acquired Debt permitted
pursuant to the second proviso of Section 8.2(a) or pursuant to
Section 8.2(b)(xi), provided, that any such Lien does not extend to any property
other than the property of the newly acquired Subsidiary (and proceeds and
accessions and additions to such property) that is subject to a Lien securing
such Indebtedness as of the closing of the Acquisition of such Subsidiary;

 

130

--------------------------------------------------------------------------------


 

K.                                    Liens on unearned insurance premiums
securing Indebtedness incurred by Borrower and/or its Subsidiaries to finance
such insurance premiums in a principal amount not to exceed at any time the
amount of such insurance premiums to be paid by Borrower and/or its Subsidiaries
for a three year period;

 

L.                                      Liens securing obligations arising in
the ordinary course pursuant to standard documentation evidencing any Foreign
Factoring Transaction; and

 

M.                                 Liens on Cash, Cash Equivalents and Foreign
Cash Equivalents securing obligations in respect of letters of credit permitted
under Section 8.2(b)(xvii).

 

In connection with the granting of Liens of the type described in clause (c) of
this Section 8.1 by the Borrower or any of its Subsidiaries, at the reasonable
request of the Borrower, and at the Borrower’s expense, the Administrative Agent
or the Collateral Agent shall take (and is hereby authorized to take) any
actions reasonably requested by the Borrower in connection therewith (including,
without limitation, by executing appropriate lien releases in favor of the
holder or holders of such Liens, in either case solely with respect to the item
or items of equipment or other assets subject to such Liens).

 

8.2.                            Indebtedness

 

A.                                   The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable, contingently or
otherwise (collectively, “incur” and collectively, an “incurrence”), with
respect to any Indebtedness; provided that so long as no Event of Default has
occurred and is continuing the Borrower may incur Indebtedness, and any
Subsidiary may incur Indebtedness, if the Borrower’s Interest Coverage Ratio for
the Borrower’s most recently ended four full fiscal quarters for which financial
statements have been delivered pursuant to Section 7.1 would have been at least
2.00 to 1.00 determined on a Pro Forma Basis; provided, further, that in the
case of an incurrence by a Subsidiary other than a Subsidiary Guarantor, the
proceeds of such Indebtedness are used for a Permitted Acquisition, capital
expenditures or such incurrence represents Acquired Debt.

 

B.                                     The limitations set forth in clause
(a) of this Section 8.2 shall not apply to any of the following items:

 

(a)                                  Indebtedness incurred pursuant to this
Agreement and the other Loan Documents;

 

(b)                                 Indebtedness described on Schedule
8.2(b)(ii) which Indebtedness was outstanding on the Third Amendment Effective
Date and Permitted Refinancing Indebtedness in respect thereof; provided,
however, that notwithstanding anything else in this Section 8.2(b)(ii) to the
contrary, Indebtedness of Tioxide Southern Africa (Proprietary) Ltd. may be
refinanced in an amount not in excess of the Dollar Equivalent of $15,000,000
provided that such Indebtedness is in no way guaranteed by the Borrower or any
Subsidiary of the Borrower;

 

131

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness of the Borrower and its
Subsidiaries consisting of Intercompany Loans and guarantees thereof owing to
the Borrower or any of its Subsidiaries; provided, that any such Indebtedness of
the Borrower or a Subsidiary Guarantor owing to a Subsidiary that is not a
Subsidiary Guarantor is subordinated in right of payment to the Obligations as
set forth in Section 8.7(g); provided further that if any Subsidiary that
incurred Indebtedness under this clause ceases to be a Subsidiary, such entity
shall be deemed to have incurred on such date such Indebtedness as is
outstanding on such date and such incurrence shall not be permitted under this
clause (iii);

 

(d)                                 Indebtedness of the Borrower and its
Subsidiaries secured by purchase money Liens or constituting Capitalized Lease
Obligations or an Operating Financing Lease and Permitted Refinancing
Indebtedness in respect thereof; provided, that, at the time such Indebtedness
is incurred, after giving Pro Forma Effect to such incurrence, the sum of
(1) the aggregate outstanding Capitalized Lease Obligations plus (2) the
aggregate outstanding Attributable Debt with respect to Operating Financing
Leases plus (3) the aggregate outstanding principal amount of such purchase
money Indebtedness plus (4) the aggregate outstanding amount of Indebtedness
permitted by Section 8.2(b)(xi) does not exceed an amount equal to 5% of the
Borrower’s Consolidated Net Tangible Assets as of the end of the most recent
Fiscal Quarter for which the Borrower has delivered financial statements as
required by Section 7.1;

 

(e)                                  Indebtedness of the Borrower or its
Subsidiaries under Interest Rate Agreements providing protection against
fluctuations in interest rates so long as management of the Borrower or such
Subsidiary, as the case may be, has determined that entering into such Interest
Rate Agreements are bona fide hedging activities and under Other Hedging
Agreements providing protection against fluctuations in currency or commodity
values (in the case of commodity values, for a period not to exceed 36 months)
in connection with the Borrower’s or any of its Subsidiaries’ operations so long
as management of the Borrower or such Subsidiary, as the case may be, has
determined that the entering into of such Other Hedging Agreements are bona fide
hedging activities;

 

(f)                                    Indebtedness of the Borrower in respect
of the Public Notes and guarantees thereof by the Borrower’s Subsidiaries;
provided, that any guarantees of Public Notes that are subordinated to the
Obligations shall be subordinated to the Obligations in the same fashion as such
Public Notes are subordinated to the Obligations;

 

(g)                                 Indebtedness of the Borrower and its
Subsidiaries consisting of take-or-pay obligations contained in supply
agreements entered into in the ordinary course of business;

 

(h)                                 Indebtedness of the Borrower to a Huntsman
Affiliate that is subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent;

 

132

--------------------------------------------------------------------------------


 

(i)                                     Indebtedness of the Borrower and its
Subsidiaries constituting Permitted Refinancing Indebtedness of (i) Term Loans
hereunder and (ii) Indebtedness incurred under Section 8.2(a)  above;

 

(j)                                     Indebtedness consisting of (i) Guarantee
Obligations of any Subsidiary of the Borrower of the Obligations under any Loan
Document and (ii) a guarantee by the Borrower or a Domestic Subsidiary of
obligations of a Subsidiary or a guarantee by any Foreign Subsidiary of
obligations of a Foreign Subsidiary, in each case, of Indebtedness permitted to
be incurred under clause (a) or any other clause of this clause (b); provided,
that any Guarantee Obligations of the Borrower or any Subsidiary with respect to
intercompany Indebtedness of any Subsidiary is also permitted pursuant to clause
(b)(iii);

 

(k)                                  Indebtedness of a Subsidiary of the
Borrower issued and outstanding on or prior to the date on which such Subsidiary
was acquired by the Borrower or a Subsidiary of the Borrower in a transaction
constituting an Acquisition (other than Indebtedness issued as consideration in,
or to provide all or any portion of the funds utilized to consummate such
Acquisition) (“Acquired Debt”) and any Permitted Refinancing Indebtedness in
respect thereof; provided, that the aggregate amount of such Indebtedness at the
time such Indebtedness is incurred, after giving Pro Forma Effect to such
incurrence, together with Indebtedness outstanding and permitted by
Section 8.2(b)(iv) (without double counting and without giving effect to
Section 8.1(c)(C)) does not exceed an amount equal to 5% of the Borrower’s
Consolidated Net Tangible Assets as of the end of the most recent Fiscal Quarter
for which the Borrower has delivered financial statements as required by
Section 7.1;

 

(l)                                     Indebtedness (including intraday cash
management lines relating thereto) of the Borrower and of its Subsidiaries
pursuant to over-draft or similar lines of credit (including, without
limitation, treasury management arrangements,  depository or other cash
management services and commercial credit card and merchant card services) in
existence on the Fifth Amendment Effective Date or designated by the Borrower to
the Administrative Agent as “Overdraft Facilities” thereafter (including
unsecured back-to-back lines of credit relating thereto among Foreign
Subsidiaries, an “Overdraft Facility”) such that the aggregate amount of such
Indebtedness (other than intraday cash management lines relating thereto)
permitted thereunder or outstanding under this clause (xii) at any one time does
not exceed (without duplication) $100,000,000 (or the Dollar Equivalent thereof)
for more than one (1) consecutive Business Day, with respect to such
Indebtedness (other than intraday cash management lines relating thereto),
provided, that the aggregate principal amount of Indebtedness (other than
intraday cash management lines relating thereto) outstanding under each such
line shall be reduced to the Dollar Equivalent of $25,000,000 during at least
one day during each calendar month;

 

(m)                               other unsecured Indebtedness of the Borrower
and of its Subsidiaries not to exceed $100,000,000 at any time;

 

133

--------------------------------------------------------------------------------


 

(n)                                 (i)                                    
Receivables Facility Attributed Indebtedness and (ii) intercompany indebtedness
of a Receivables Subsidiary owed to the Borrower or its Participating
Subsidiaries to the extent such Indebtedness constitutes a permitted Investment
pursuant to Section 8.7(n);

 

(o)                                 Indebtedness of Foreign Subsidiaries
consisting of limited recourse obligations incurred in the ordinary course
pursuant to standard documentation evidencing Foreign Factoring Transactions;

 

(p)                                 Indebtedness of Foreign Subsidiaries;
provided, that the aggregate amount of such Indebtedness at the time such
Indebtedness is incurred, together with the aggregate amount of all other
Indebtedness outstanding under this clause (xvi) at such time, does not exceed
5% of the Borrower’s Consolidated Net Tangible Assets as of the end of the most
recent Fiscal Quarter for which the Borrower has delivered financial statements
as required by Section 7.1; and

 

(q)                                 Indebtedness consisting of obligations in
respect of any Fifth Amendment Existing Letter of Credit.

 

8.3.                            Consolidation, Merger, Purchase or Sale of
Assets, etc.

 

The Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve any of their affairs or enter into any transaction of
merger or consolidation, or convey, sell, lease or otherwise dispose of any of
its properties or assets (or, with respect to any such transaction involving all
or substantially all of the assets of the Borrower, enter into an agreement to
do any of the foregoing at any future time without the Administrative Agent’s
prior written consent unless the effectiveness of such agreement is conditional
upon the consent of the Administrative Agent), or enter into any Sale and
Leaseback Transaction, except that:

 

A.                                   Restricted Payments may be made to the
extent permitted by Section 8.4;

 

B.                                     Investments may be made to the extent
permitted by Section 8.7;

 

C.                                     each of the Borrower and its Subsidiaries
may lease (as lessor) real or personal property in the ordinary course of
business other than to a Receivables Subsidiary;

 

D.                                    each of the Borrower and its Subsidiaries
may make sales or transfers of inventory, Cash, Cash Equivalents and Foreign
Cash Equivalents in the ordinary course of business other than to a Receivables
Subsidiary;

 

E.                                      the Borrower and its Subsidiaries may
sell or discount, in each case without recourse and in the ordinary course of
business, Accounts Receivable arising in the ordinary course of business
(x) which are overdue, or (y) which the Borrower or such Subsidiary may
reasonably determine are difficult to collect but only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables);

 

134

--------------------------------------------------------------------------------


 

F.                                      the Borrower and its Subsidiaries may
license its patents, trade secrets, know-how and other intellectual property
relating to the manufacture of chemical products and by-products (the
“Technology”) provided that such license shall be assignable to the
Administrative Agent or any assignee of the Administrative Agent without the
consent of the licensee and no such license shall (i) transfer ownership of such
Technology to any other Person or (ii) require the Borrower to pay any fees for
any such use (such licenses permitted by this Section 8.3(f), hereafter
“Permitted Technology Licenses”);

 

G.                                     any Subsidiary of the Borrower (other
than a Receivables Subsidiary) may be merged or consolidated (x) with or into
the Borrower so long as the Borrower is the surviving entity, (y) with or into
any one or more Wholly-Owned Subsidiaries of the Borrower (other than an
Unrestricted Subsidiary, Airstar Corporation, Huntsman Headquarters Corporation
or IRIC); provided, however, that a Wholly-Owned Subsidiary or Subsidiaries
shall be the surviving entity or (z) with or into any Person in connection with
the consummation of an Acquisition; provided, however, that after giving effect
to such merger or consolidation the surviving Subsidiary shall be a Wholly-Owned
Subsidiary;

 

H.                                    the Borrower and its Subsidiaries may
sell, transfer or otherwise dispose of any asset in connection with any Sale and
Leaseback Transaction involving Indebtedness, Capitalized Lease Obligations or
an Operating Financing Lease otherwise permitted hereunder;

 

I.                                         in any Fiscal Year, the Borrower or
any Subsidiary may dispose of any of its assets (including in connection with
Sale and Leaseback Transactions not involving Indebtedness, Capitalized Lease
Obligations or an Operating Financing Lease) if the aggregate net book value (at
the time of disposition thereof) of all assets disposed of by the Borrower and
its Subsidiaries in such Fiscal Year pursuant to this clause (i) plus the
aggregate net book value of all the assets then proposed to be disposed of does
not exceed 12.5% of the Consolidated Net Tangible Assets the Borrower and its
Subsidiaries as of the end of the immediately preceding Fiscal Quarter for which
the Borrower has delivered financial statements as required by Section 7.1;
provided, however, that if (A) concurrently with any disposition of assets or
within 360 days of receipt of proceeds in connection with such disposition, all
or a portion of an amount equal to the net proceeds of such disposition are used
by the Borrower or a Subsidiary to acquire other property used or to be used in
the business referred to in Section 8.9 and (B) the Borrower or such Subsidiary
has complied with the provisions of Section 7.11 with respect to such property,
then such dispositions (or, to the extent that less than all of the net proceeds
of any such disposition are used to acquire such other property, then
dispositions in an amount equal to the net proceeds used to acquire such other
property) shall be disregarded for purposes of calculations pursuant to this
Section 8.3(i) (and shall otherwise be deemed to be permitted under this
Section 8.3) from and after the date such proceeds are so used to acquire such
property with respect to the acquisition of such other property;

 

J.                                        the Borrower or any Subsidiary of the
Borrower may sell, lease, transfer or otherwise dispose of any or all of its
assets to the Borrower or any other Wholly-Owned Subsidiary of the Borrower
(other than (I) from the Borrower or a Domestic Subsidiary to a Foreign
Subsidiary or (II) to a Receivables Subsidiary);

 

135

--------------------------------------------------------------------------------


 

K.                                    any Subsidiary of the Borrower (other than
a Receivables Subsidiary) may voluntarily liquidate, wind-up or dissolve;

 

L.                                      the Borrower and its Subsidiaries may,
directly or indirectly, sell, contribute and make other transfers of Receivables
Facility Assets to a Receivables Subsidiary and such Receivables Subsidiary may
sell and make other transfers of Receivables Facility Assets to the Issuer, in
each case pursuant to the Receivables Documents under a Permitted Accounts
Receivable Securitization;

 

M.                                 Foreign Subsidiaries may enter into Foreign
Factoring Transactions; and

 

N.                                    the Borrower and its Subsidiaries may
consummate the US Commodity Business Sale provided that not less than 75% of the
Net Sale Proceeds therefrom are used within 90 days to (i) repay Senior Secured
Notes (2010); (ii) repay Senior Notes (2012); (iii) repay Receivables Facility
Attributed Indebtedness and/or (iv) make a voluntary prepayment of Term Loans
pursuant to Section 4.3.

 

8.4.                            Dividends or Other Distributions

 

A.                                   Neither the Borrower nor any of its
Subsidiaries will: (i) declare or pay any dividend or make any distribution on
or in respect of its Capital Stock or to the direct or indirect holders of its
Capital Stock, other than (x) dividends or distributions (A) payable solely in
such Capital Stock or in options, warrants or other rights to purchase such
Capital Stock, (B) dividends and distributions payable to the Borrower or a
Wholly-Owned Subsidiary of the Borrower or payable to holders of minority
interests in any Subsidiary so long as the Borrower or any other Subsidiary
having an interest in such Subsidiary shall receive its proportionate share of
such dividend or distribution (“Dividends”), and (y) cash distributions to
members of the Borrower from time to time in accordance with the terms of the
Tax Sharing Agreement (“Tax Distributions”), (ii) purchase, redeem or otherwise
acquire or retire for value any Capital Stock of the Borrower, (iii) make any
principal payment on or purchase, defease, redeem, prepay, or otherwise acquire
or retire for value, prior to any scheduled final maturity or applicable
redemption date, any Public Notes (or any Permitted Refinancing Indebtedness
thereof) except to the extent set forth in Section 8.11(i) or (iv) make any
Investment not specifically permitted by clauses (a) through (o) of Section 8.7
(“Unrestricted Investments”) (any of the foregoing described in clauses (i) -
(iv) being hereafter referred to as a “Restricted Payment”);

 

B.                                     Notwithstanding the limitations on
Restricted Payments set forth in Section 8.4(a), so long as (x) there is no
Default or Event of Default then outstanding or that would result therefrom,
(y) the Borrower is able to incur $1 of additional Indebtedness under
Section 8.2(a) both before and after giving effect to such Restricted Payment on
a Pro Forma Basis and (z) if the Assigned Dollar Value of all outstanding
Revolving Loans and Swing Line Loans exceeds $0 or any outstanding LC
Obligations are not Cash Collateralized in an amount not less than 105% of the
amount of such outstanding LC Obligations and, both before and after giving
effect to such Restricted Payment on a Pro Forma Basis, the Senior Secured
Leverage Ratio is not in excess of 3.75 to 1.00, the Borrower or any Subsidiary
of the Borrower may make any Restricted Payment which together with all other
Restricted Payments made pursuant to this Section 8.4 since the Third Amendment
Effective Date would not exceed the sum of:

 

136

--------------------------------------------------------------------------------


 

(a)                                  $400,000,000, plus

 

(b)                                 50% of the consolidated net income (as
defined in the Senior Subordinated Note (2014) Indenture) (or, in the case of a
Consolidated Net Loss, minus 100% of such Consolidated Net Loss) of the Borrower
and its Subsidiaries accrued during the period (treated as one accounting
period) from June 30, 2006 to the end of the most recent Fiscal Quarter for
which financial statements have been delivered pursuant to Section 7.1, plus

 

(c)                                  Available Equity Proceeds.

 

C.                                     Notwithstanding the foregoing, the
Borrower may pay Dividends within 60 days after the date of declaration thereof
if at such date of declaration such Dividend would have complied with this
Section 8.4; provided, however, that such Dividend shall be included (without
duplication) in the calculation of Restricted Payments for purposes of Section
8.4(b).

 

D.                                    In addition to Restricted Payments
permitted by clauses (b) and (c) above, the Borrower may pay Dividends to any
Huntsman Parent Company which are contemporaneously applied to pay dividends on
common stock of Huntsman Corporation at a rate not to exceed $0.40 per share per
annum (such amount to be appropriately adjusted to reflect any stock split,
reverse stock split, stock dividend, stock issuance or similar transactions made
after the Third Amendment Effective Date so that the aggregate amount of
dividends payable after such transaction is the same as the amount payable
immediately prior to such transaction).

 

8.5.                            Certain Restrictions on Subsidiaries

 

The Borrower will not, and will not permit any of its Subsidiaries to create or
otherwise cause or permit to exist, or to become effective, any consensual
encumbrance or restriction (other than pursuant to the Loan Documents) on the
ability of any Subsidiary of the Borrower to (i) pay dividends or make any other
distributions on its Capital Stock, (ii) pay any Indebtedness or other
obligation owed to the Borrower or any of its other Subsidiaries, (iii) make any
loans or advances to the Borrower or any of its other Subsidiaries, or (iv)
transfer any of its property or assets to the Borrower or any of its other
Subsidiaries, except:

 

A.                                   any encumbrance or restriction pursuant to
an agreement in effect at or entered into on the Third Amendment Effective Date
and reflected on Schedule 8.5(a) hereto or any extension, replacement or
refinancing thereof not prohibited herein;

 

B.                                     any such encumbrance or restriction
consisting of customary non-assignment provisions in any Contractual Obligation
entered into in the ordinary course of business to the extent such provisions
restrict the transfer or assignment of any agreement evidencing or securing such
Contractual Obligation;

 

C.                                     in the case of clause (iv) above,
Permitted Liens or other restrictions contained in security agreements securing
Indebtedness or operating leases permitted hereby, to the extent such
restrictions restrict the transfer of the property subject to such security
agreements or operating leases;

 

137

--------------------------------------------------------------------------------


 

D.                                    any restrictions on transfer of an asset
(including Capital Stock) pursuant to an agreement to sell, transfer or dispose
of such asset, to the extent such sale would be permitted hereby;

 

E.                                      any encumbrance or restriction on a
Receivables Subsidiary as set forth in the Receivables Documents, or any
encumbrance or restriction on a Participating Subsidiary with respect to
Receivables Facility Assets as set forth in Receivables Documents;

 

F.                                      restrictions on Foreign Subsidiaries in
Overdraft Facilities;

 

G.                                     any restrictions on a Person (other than
an Unrestricted Subsidiary) at the time such Person becomes a Subsidiary, so
long as such restrictions were not entered into in contemplation of such Person
becoming a Subsidiary; and

 

H.                                    any restrictions or encumbrances on (i)
Huntsman Chemical Company of Canada, Inc. or on any Foreign Subsidiary of
Huntsman Petrochemical Corporation, (ii) Huntsman Advanced Materials
(Netherlands) BV or any of its Foreign Subsidiaries or (iii) any Foreign
Subsidiary organized under the laws of any Middle Eastern or Asian jurisdiction,
which are set forth in any agreement governing Indebtedness permitted pursuant
to Section 8.2(b)(xvi).

 

8.6.                            Issuance of Stock

 

A.                                   The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, issue (except, with respect
to the Borrower, as permitted pursuant to clause (b) below), sell, assign,
pledge or otherwise encumber (other than with Liens of the type described in
clauses (i) and (vi) of the definition of “Customary Permitted Liens”) or
dispose of any shares of Capital Stock of any Subsidiary of the Borrower, except
(i) to the Borrower, (ii) to another Wholly-Owned Subsidiary of the Borrower,
(iii) to qualifying directors or to satisfy other similar requirements, in each
case, pursuant to Requirements of Law, (iv) pursuant to the Loan Documents or
the Foreign Intercompany Loan Security Documents or (v) pledges constituting
Permitted Liens described in clauses (a), (d) or (e) of Section 8.1. 
Notwithstanding the foregoing, the Borrower or its Subsidiaries shall be
permitted to sell all of the outstanding Capital Stock of a Subsidiary to the
extent permitted pursuant to Section 8.3.

 

B.                                     The Borrower shall not issue any Capital
Stock, except nonredeemable Capital Stock and except for such issuances of
Capital Stock (including private placements) (x) where after giving effect to
such issuance, no Event of Default will exist under Section 10.1(m) and (y)
where the Administrative Agent and the Required Lenders have consented (such
consent not to be unreasonably withheld) to the terms and conditions of such
offering.

 

8.7.                            Loans and Investments

 

The Borrower will not, and will not permit any of its Subsidiaries to, make any
Investments except:

 

A.                                   the Borrower and its Domestic Subsidiaries
may acquire and hold Cash and Cash Equivalents;

 

138

--------------------------------------------------------------------------------


 

B.                                     the Borrower and its Subsidiaries may
hold the Investments as set forth on Schedule 8.7(b) hereto;

 

C.                                     the Borrower and its Subsidiaries may
make or maintain advances (i) for relocation and related expenses and other
advances to their employees in the ordinary course of business and (ii) for any
other advances to their employees in the ordinary course of business in an
aggregate principal amount not exceeding $10,000,000 (or the Dollar Equivalent
thereof) at any one time outstanding;

 

D.                                    the Borrower and its Subsidiaries may
acquire and hold (i) Investments consisting of extensions of credit in the
nature of accounts receivable arising from the granting of trade credit in the
ordinary course of business, and (ii) Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and other Persons and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers and other Persons arising in the
ordinary course of business;

 

E.                                      the Borrower and its Subsidiaries may
make deposits in a customary fashion in the ordinary course of business;

 

F.                                      the Borrower and its Subsidiaries may
acquire and hold debt securities as partial consideration for a sale of assets
pursuant to Section 8.3 or 4.4(c) to the extent permitted by any such Section;

 

G.                                     (1)                                  the
Borrower may make or maintain intercompany loans and advances to any of its
Wholly-Owned Subsidiaries, (2) any Subsidiary of the Borrower may make or
maintain intercompany loans and advances to the Borrower and (3) any Subsidiary
of the Borrower may make or maintain intercompany loans and advances to any
Wholly-Owned Subsidiary of the Borrower (including, without limitation, pursuant
to Permitted Entrustment Loan Arrangements) (collectively, “Intercompany
Loans”), provided, that each Intercompany Loan made by a Foreign Subsidiary or a
non-Wholly-Owned Domestic Subsidiary, on the one hand, to the Borrower or a
Wholly-Owned Domestic Subsidiary of the Borrower, on the other hand, shall
contain the subordination provisions set forth on Exhibit 8.7(g);

 

H.                                    (i) the Borrower and its Subsidiaries may
make Investments after the Fifth Amendment Effective Date in the Capital Stock
of Persons that are Foreign Subsidiaries and may capitalize or forgive any
Indebtedness owed to them by a Foreign Subsidiary (treating such capitalization
or forgiveness as an Investment for purposes of this clause (i)); provided, that
the aggregate outstanding amount of such Investments pursuant to this subclause
(i) (excluding Investments consisting solely of the contribution of the Capital
Stock of a Foreign Subsidiary to a Foreign Subsidiary organized in a
jurisdiction acceptable to Administrative Agent and the Investment described on
Schedule 8.7(h)) shall not exceed an aggregate outstanding amount equal to the
sum of $300,000,000 plus the aggregate amount contributed to Foreign
Subsidiaries for Acquisitions permitted pursuant to Section 8.7(m), (ii) the
Borrower and its Domestic Subsidiaries may make Investments in the Capital Stock
of a Person that is a Domestic Subsidiary; provided, that the requirements of
Section 7.11 are satisfied and (iii) Foreign Subsidiaries of the Borrower may
make Investments in the Capital Stock of other Foreign Subsidiaries of the
Borrower and may capitalize or forgive any Indebtedness owed to them by a

 

139

--------------------------------------------------------------------------------


 

Foreign Subsidiary (treating such capitalization or forgiveness as an Investment
for purposes of this clause (iii));

 

I.                                         Foreign Subsidiaries of the Borrower
may invest in cash, Cash Equivalents and Foreign Cash Equivalents;

 

J.                                        so long as (1) no Unmatured Event of
Default or Event of Default exists either before or after giving effect thereto
and (2) the Borrower is in compliance with Section 9.1 both before and after
giving effect thereto on a Pro Forma Basis (whether or not such Section 9.1
would otherwise be applicable), the Borrower and its Subsidiaries may (i) make
any Investment in any Permitted Unconsolidated Venture or in any Unrestricted
Subsidiary (provided, that the Borrower shall have complied with Section 7.11(e)
in connection with such Investment) consisting of an amount not in excess of the
Available Unrestricted Subsidiary Investment Basket; and (ii) solely to the
extent such Investment is used by any of HF II Australia Holdings Company LLC,
Huntsman Australia Holdings Corp., HCPH Holdings Pty Limited, Huntsman Chemical
Australia Unit Trust or their Subsidiaries, make Investments in such entities to
permanently prepay Indebtedness in an aggregate amount not to exceed
$50,000,000.

 

K.                                    the Borrower may make intercompany loans
to Huntsman Corporation, the proceeds of which shall be utilized by Huntsman
Corporation to pay legal, franchise tax, audit, and other expenses directly
relating to the administration or legal existence of the Borrower; provided,
that the aggregate outstanding principal amount of such intercompany loans shall
not exceed $3,000,000 at any time outstanding (without giving effect to any
write-downs or write-offs thereof) and which amount shall not include any
intercompany loans or advances made or deemed to have been made for any reason
in respect of accrued but unpaid interest on any intercompany loans previously
made to Huntsman Corporation, including the capitalization thereof;

 

L.                                      the Borrower may make Investments in
Rubicon and LPC, so long as: (i) the Administrative Agent possesses a valid,
perfected Lien on the applicable Credit Party’s interests in such Joint Venture,
(ii) such Joint Venture does not have any Indebtedness for borrowed money at any
time on or after the date of such Investment other than to the partners in such
Joint Venture and (iii) the documentation governing such Joint Venture does not
contain a restriction on distributions or loan repayments as applicable, to the
Borrower or to the applicable Subsidiary holding the interest in such Joint
Venture;

 

M.                                 the Borrower or any of its Subsidiaries may
purchase all or a significant part of the assets of a business conducted by
another Person, make any Investment in any Person which, after the Third
Amendment Effective Date as a result of such Investment becomes a Wholly-Owned
Subsidiary of the Borrower which is not an Unrestricted Subsidiary or, to the
extent permitted under Section 8.3, enter into any merger, consolidation or
amalgamation with any other Person (any such purchase, Investment or merger, an
“Acquisition”); provided, however, that such Acquisition shall not be permitted
unless, (i) after giving effect thereto on a Pro Forma Basis, (a) no Event of
Default or Unmatured Event of Default would exist hereunder and (b) the Borrower
is able to borrow $1 of additional Indebtedness pursuant to Section 8.2(a); (ii)
if the total consideration given and Indebtedness assumed in connection with
such Acquisition exceeds $20,000,000, after giving effect to such Acquisition,
the Borrower’s

 

140

--------------------------------------------------------------------------------


 

Available Liquidity, minus the lesser of (A) the aggregate amount of utilized
Overdraft Facilities of the Borrower and its Subsidiaries or (B) $60,000,000
shall equal or exceed $450,000,000; (iii) the Borrower and its Subsidiaries have
complied to the extent applicable with the requirements of Section 7.11 hereof
with respect to any required additional Security Documents and (iv) such
Acquisition has been approved by the board of directors of the Person to be
acquired; provided, further, however, notwithstanding anything else herein to
the contrary, no Acquisition (other than Acquisitions in which the total
consideration paid (including for purposes hereof any assumed Indebtedness) does
not exceed $20,000,000 for any single Acquisition or $80,000,000 for all such
Acquisitions in the aggregate since the Third Amendment Effective Date) shall be
permitted unless the Borrower is in compliance with Section 9.1 on a Pro Forma
Basis;

 

N.                                    the Borrower or any of its Subsidiaries
may make Investments in the Receivables Subsidiary and any Participating
Subsidiaries prior to the occurrence and continuance of an Event of Default
under Section 10.1(n) which in the judgment of the Borrower are reasonably
necessary in connection with any Permitted Accounts Receivable Securitization;

 

O.                                    in addition to Investments permitted
pursuant to clauses (a) through (n) above, the Borrower or any of its
Subsidiaries may make other Investments (A) in an outstanding amount not to
exceed $50,000,000 in the aggregate or (B) with Available Equity Proceeds;
provided, that in each case the Borrower shall have complied to the extent
applicable with Section 7.11 in connection with such Investment; and provided
further, that the Borrower may not make or own any investment in margin stock;

 

P.                                      the Borrower or any of its Subsidiaries
may make Unrestricted Investments constituting Restricted Payments that are
permitted by Section 8.4(b); provided, that, the Borrower shall have complied to
the extent applicable with Section 7.11 in connection with such Unrestricted
Investments; and provided further, that the Borrower may not make or own any
investment in margin stock; and

 

Q.                                    the Borrower or any of its Subsidiaries
may make loans and advances to their respective customers in an aggregate amount
not to exceed at any time $10,000,000.

 

8.8.                            Transactions with Affiliates

 

The Borrower will not, and the Borrower will not cause or permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with or for the benefit of any of the Borrower’s Affiliates other than
(x) the entry by the Borrower and its Subsidiaries into the transactions
contemplated by a Permitted Accounts Receivable Securitization, (y) transactions
that are on terms that are fair and reasonable to the Borrower or to any such
Subsidiary and that are on terms that are no less favorable to the Borrower or
to such Subsidiary than those that might reasonably have been obtained in a
comparable transaction on an arm’s-length basis from a Person that is not an
Affiliate, or (z) any transaction arising in the ordinary course of business of
the Borrower or of such Subsidiary; provided, however, that with respect to
transactions between the Borrower or any of its Subsidiaries and any of their
respective Affiliates arising in the ordinary course of business (including,
without limitation, purchase or supply contracts relating to products or raw

 

141

--------------------------------------------------------------------------------


 

materials) a Responsible Officer of the Borrower shall, not later than the date
of delivery of the financial statements referred to in Section 7.1(b), have
reviewed the aggregate of such transactions and determined that, in the
aggregate, such transactions are on terms that are fair and reasonable to the
Borrower or to such Subsidiary and are no less favorable to the Borrower or to
such Subsidiary than those that might reasonably have been obtained in a
comparable transactions on an arm’s-length basis from a Person that is not an
Affiliate.  The foregoing restrictions will not apply to (1) reasonable and
customary directors’ fees, indemnification and similar arrangements and payments
thereunder; (2) any transaction between the Borrower and any Wholly-Owned
Subsidiary (other than an Unrestricted Subsidiary) of the Borrower or between
Wholly-Owned Subsidiaries (other than an Unrestricted Subsidiary) to the extent
that any such transaction is otherwise in compliance with the terms of this
Agreement; (3) loans or advances to officers of the Borrower and of its
Subsidiaries for bona fide business purposes of the Borrower or of such
Subsidiary not to exceed $10,000,000 in the aggregate at any one time
outstanding for the Borrower and its Subsidiaries; (4) Investments permitted
under Section 8.7(k); (5) Restricted Payments permitted under Section 8.4; or
(6) issuances by the Borrower of its Capital Stock to the extent such issuance
is otherwise in compliance with the terms of this Agreement.  The restriction
set forth in this Section 8.8 will not apply to the execution and delivery of or
payments made under the Tax Sharing Agreement.

 

8.9.                            Lines of Business

 

The Borrower will not, and will not permit any Subsidiary (other than a
Receivables Subsidiary) to enter into or acquire any line of business which is
not reasonably related to the chemical or petrochemical business, provided, that
none of Huntsman Finco or any Thai Holding Company will engage in any business
other than (a) holding Capital Stock of its Subsidiaries and (b) in the case of
Huntsman Finco, the borrowing and lending funds pursuant to the Intercompany
Loans.  IRIC shall only engage in the business of serving as a captive insurance
company for the Borrower and its Subsidiaries and engaging in such necessary
activities related thereto as may be permitted to be engaged in by a Utah
captive insurance company pursuant to applicable Utah captive insurance company
rules and regulations; provided, that IRIC shall not hold cash or other
Investments except in a manner consistent with Schedule 8.9.

 

8.10.                     Fiscal Year

 

The Borrower shall not change its Fiscal Year.

 

8.11.                     Limitation on Voluntary Payments and Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Etc.

 

The Borrower will not, and will not permit any of its Subsidiaries to:

 

(a)                                  make (or give any notice in respect of) any
voluntary or optional payment or prepayment on or redemption or acquisition for
value of (including, without limitation, by way of depositing with the trustee
with respect thereto or any other Person money or securities before due for the
purpose of paying when due) any obligations under any Public Notes (other than
with the proceeds of

 

142

--------------------------------------------------------------------------------


 

Permitted Refinancing Indebtedness or with Available Equity Proceeds); provided
that if there is no Default or Event of Default then outstanding or that would
result therefrom, the Borrower or any of its Subsidiaries may make payments or
prepayments on, or redemption or acquisition of: (A) any obligations under the
Senior Secured Notes (2010), the Senior Notes (2012), the Senior Subordinated
Notes (2013) and Senior Subordinated Notes (2015) (including with Net Sale
Proceeds from Asset Dispositions and Net Recovery Proceeds from Recovery Events
not required by the terms of Section 4.4(c)(ii) to be used to prepay the Loans);
and (B) any obligations under any Public Notes with Restricted Payments
permitted under Section 8.4(b);

 

(b)                                 amend, modify or terminate, or permit the
amendment, modification, or termination of any provision in any way materially
adverse to the interests of the Lenders (as determined by the Administrative
Agent in its sole reasonable discretion after reasonable advance notice of such
proposed change) of any Public Note Document that would require the consent of
any holder of such Public Note (including, without limitation, by the execution
of any supplemental indenture);

 

(c)                                  amend, modify or change in any way adverse,
in any material respect, to the interests of the Lenders, its Organizational
Documents (including, without limitation, by filing or modification of any
certificate of designation) or by-laws, or any agreement entered into by it,
with respect to its Capital Stock, the Tax Sharing Agreement, or enter into any
new agreement with respect to its Capital Stock or any new tax sharing agreement
which in any way could reasonably be expected to be adverse to the interests of
the Lenders; or

 

(d)                                 if the Assigned Dollar Value of all
outstanding Revolving Loans and Swing Line Loans exceeds $0 or any outstanding
LC Obligations are not Cash Collateralized in an amount not less than 105% of
the amount of such outstanding LC Obligations and, after giving effect to any
payment referred to below on a Pro Forma Basis, the Senior Secured Leverage
Ratio would be in excess of 3.75 to 1.00,  make any payment of interest or
principal or other amount in respect of any Indebtedness of the Borrower or any
Subsidiary held by any Affiliate of the Borrower that is not the Borrower or a
Subsidiary of the Borrower, including but not limited to that certain promissory
note with an effective date of May 30, 2008, as amended and restated effective
as of January 6, 2009, issued by the Borrower to Huntsman Corporation, on any
date unless, on a Pro Forma Basis both before and after giving effect to such
payment, the Senior Secured Leverage Ratio as of such date would not exceed 3.75
to 1.00.

 

The Administrative Agent agrees that, with respect to any matters required to be
reasonably satisfactory or acceptable to it, it shall exercise its reasonable
judgment in making, and shall not unreasonably withhold or delay, such
determination.

 

143

--------------------------------------------------------------------------------


 

8.12.                     Accounting Changes

 

The Borrower shall not, nor shall it permit any of its Subsidiaries to make or
permit to be made any change in accounting policies affecting the presentation
of financial statements or reporting practices from those employed by it on the
Closing Date, unless (i) such change is required by GAAP, (ii) such change is
disclosed to the Lenders through the Administrative Agent or otherwise and (iii)
relevant prior financial statements that are affected by such change are
restated (in form and detail satisfactory to the Administrative Agent) as may be
required by GAAP to show comparative results.  If any changes in GAAP or the
application thereof from that used in the preparation of the financial
statements referred to in Section 6.5(a) hereof occur after the Closing Date and
such changes result in, in the sole judgment of the Administrative Agent, a
meaningful change in the calculation of any financial covenants or restrictions
set forth in this Agreement, then the parties hereto agree to enter into and
diligently pursue negotiations in order to amend such financial covenants and
restrictions so as to equitably reflect such changes, with the desired result
that the criteria for evaluating the financial condition and results of
operations of the Borrower and its Subsidiaries shall be the same after such
changes as if such changes had not been made.

 

8.13.                     Permitted Accounts Receivable Securitization and
Foreign Factoring Transactions

 

The Borrower shall not, nor shall it permit any of its Subsidiaries to, enter
into any Receivables Documents other than in connection with a Permitted
Accounts Receivable Securitization or a Foreign Factoring Transaction permitted
by Sections 8.1(l) and 8.2(b)(xv) (unless such Receivables Documents have been
approved by the Administrative Agent or are non-material documentation entered
into pursuant to such approved Receivables Documents and/or represent additional
documentation in customary form that is contemplated by Receivables Documents
for a Permitted Accounts Receivable Securitization and are not adverse to the
Lenders) or amend or modify in any material respect which is adverse to the
Lenders any of such Receivables Documents unless such amendment or modification
has been approved by the Administrative Agent; provided, however, that if the
Receivables Documents, after giving effect to such amendment or modification,
would constitute a Permitted Accounts Receivable Securitization, then such
approval of the Administrative Agent shall not be required.  No Unrestricted
Subsidiary may be a Participating Subsidiary in a Permitted Accounts Receivable
Securitization.

 

ARTICLE 9

 

FINANCIAL COVENANTS

 

The Borrower hereby agrees that, at any time when Revolving Loans or LC
Obligations are outstanding (and for this purpose, the term “LC Obligations”
shall exclude the Stated Amount of any outstanding and undrawn Letter of Credit
for which the Borrower or any Affiliate thereof has Cash Collateralized such LC
Obligations to the Administrative Agent (or the applicable Facing Agent) in an
amount not less than 105% of the Stated Amount of such Letter of Credit):

 

144

--------------------------------------------------------------------------------


 

9.1.                            Senior Secured Leverage Ratio

 

Unless compliance herewith is waived by the Majority Revolving Facility Lenders,
the Borrower will not permit for any Test Period ending on the last date of any
Fiscal Quarter, the Senior Secured Leverage Ratio to exceed 3.75 to 1.00.

 

ARTICLE 10

 

EVENTS OF DEFAULT

 

10.1.                     Events of Default

 

Any of the following events, acts, occurrences or states of facts shall
constitute an “Event of Default” for purposes of this Agreement:

 

A.                                   Failure to Make Payments When Due.  There
shall occur a default in the payment of (i) principal on any of the Loans or any
reimbursement obligation with respect to any Letter of Credit; or (ii) interest
on any of the Loans or any fee or any other amount owing hereunder or under any
other Loan Document when due and such default in payment shall continue for five
(5) Business Days; or

 

B.                                     Representations and Warranties.  Any
representation or warranty made by or on the part of the Borrower or any Credit
Party, as the case may be, contained in any Loan Document or any document,
instrument or certificate delivered pursuant hereto or thereto shall have been
incorrect or misleading in any material respect when made or deemed made; or

 

C.                                     Covenants.  The Borrower shall (i)
default in the performance or observance of any term, covenant, condition or
agreement on its part to be performed or observed under Article VIII or Article
IX hereof or Sections 3.8, 7.3(a), 7.9, 7.10 or 7.11 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement and such default shall continue unremedied for a
period of thirty (30) days after written notice to the Borrower by the
Administrative Agent or any Lender; provided that any Revolver Event of Default
shall not constitute an Event of Default with respect to any of the Term
Facilities until the earlier of (x) the date that is forty-five (45) days after
the date such Event of Default arises with respect to the Revolving Facility and
(y) the date on which the Administrative Agent exercises any remedies with
respect to the Revolving Facilities in accordance with the provisions of this
Section 10.1; and provided, further, that any Revolver Event of Default may be
waived from time to time by the Majority Revolving Facility Lenders pursuant to
Section 9.1; or

 

D.                                    Default Under Other Loan Documents.  Any
Credit Party shall default in the performance or observance of any term,
covenant, condition or agreement on its part to be performed or observed
hereunder or under any Loan Document (and not constituting an Event of Default
under any other clause of this Section 10.1) and such default shall continue
unremedied for a period of thirty (30) days after written or telephonic
(immediately confirmed in writing) notice thereof has been given to the Borrower
by the Administrative Agent; or

 

145

--------------------------------------------------------------------------------


 

E.                                      Voluntary Insolvency, Etc.  The Borrower
or any of its Material Subsidiaries shall become insolvent or generally fail to
pay, or admit in writing its inability to pay, its debts as they become due, or
shall voluntarily commence any proceeding or file any petition under any
bankruptcy, insolvency or similar law or seeking dissolution or reorganization
or the appointment of a receiver, trustee, administrator, custodian, liquidator
or similar officer for it or a substantial portion of its property, assets or
business or to effect a plan or other arrangement with its creditors, or shall
file any answer admitting the material allegations of an involuntary petition
filed against it in any bankruptcy, insolvency or similar proceeding, or shall
be adjudicated bankrupt, or shall make a general assignment for the benefit of
creditors, or shall consent to, or acquiesce in the appointment of, a receiver,
trustee, custodian, administrator, liquidator or similar officer for a
substantial portion of its property, assets or business, shall call a meeting of
its creditors with a view to arranging a composition or adjustment of its debts
or shall take any corporate action authorizing any of the foregoing; or

 

F.                                      Involuntary Insolvency, Etc. 
Involuntary proceedings or an involuntary petition shall be commenced or filed
against the Borrower or any of its Material Subsidiaries under any bankruptcy,
insolvency or similar law or seeking the dissolution or reorganization of it or
the appointment of a receiver, trustee, custodian, administrator, liquidator or
similar officer for it or of a substantial part of its property, assets or
business, or any similar writ, judgment, warrant of attachment, execution or
process shall be issued or levied against a substantial part of its property,
assets or business, and (other than a petition for administration) such
proceedings or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded, within sixty (60) days after commencement, filing or levy, as the
case may be, or any order for relief shall be entered in any such proceeding; or

 

G.                                     Default Under Other Agreements.  (i) The
Borrower or any of its Subsidiaries shall default in the payment when due,
whether at stated maturity or otherwise, of any amount pursuant to any
Indebtedness (other than Indebtedness owed to the Lenders under the Loan
Documents) in excess of $50,000,000 in the aggregate beyond the period of grace
if any, provided in the instrument or agreement under which such Indebtedness
was created, or (ii) a default shall occur in the performance or observance of
any agreement under any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice of acceleration or similar notice is
required), any such Indebtedness to become due or be repaid prior to its stated
maturity or (iii) any such Indebtedness of the Borrower or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid
(other than such Indebtedness that is required to be prepaid upon a “Change of
Control” under a Public Note Document that would not cause a Change of Control
hereunder) other than by a regularly scheduled required prepayment (other than
with proceeds of the event giving rise to such prepayment), prior to the stated
maturity thereof; or

 

H.                                    Invalidity of Subordination Provisions. 
The subordination provisions of any agreement or instrument governing the Senior
Subordinated Note (2013) Documents, the Senior Subordinated Note (2014)
Documents, the Senior Subordinated Note (2015) Documents

 

146

--------------------------------------------------------------------------------


 

or any other subordinated Indebtedness in excess of $50,000,000 is for any
reason revoked or invalidated, or otherwise cease to be in full force and
effect, any Person contests in any manner the validity or enforceability thereof
or denies that it has any further liability or obligation thereunder, or the
Loans and the other Obligations hereunder entitled to receive the benefits of
any Loan Document is for any reason subordinated or does not have the priority
contemplated by this Agreement or such subordination provisions; or

 

I.              Judgments. One or more judgments or decrees shall be entered
against the Borrower or any of its Subsidiaries involving, individually or in
the aggregate, a liability (to the extent not paid or covered by a reputable
insurance company or indemnitor as to which coverage or indemnification, as the
case may be, has not been disclaimed) of $50,000,000 or more and all such
judgments or decrees shall not have been vacated, discharged, satisfied, stayed
or bonded pending appeal within thirty (30) days from the entry thereof; or

 

J.             Security Documents.  At any time after the execution and delivery
thereof, any of the Security Documents shall cease to be in full force and
(other than as permitted pursuant to the provisions thereof or hereof) cease to
create a valid and perfected lien on and security interest in, any material
portion of the Collateral having the lien priority required by this Agreement
and the Security Documents; or

 

K.            Guaranties.  Any Guaranty or any provision thereof shall (other
than as a result of the actions taken by the Administrative Agent or the Lenders
to release such Guaranty) cease to be in full force and effect in accordance
with its terms (other than as permitted pursuant to the terms hereof and
thereof), or any Credit Party or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Credit Party’s obligations under any
Guaranty; or

 

L.             ERISA.  (a) Either (i) any Reportable Event which the Required
Lenders determine constitutes reasonable grounds for the termination of any Plan
by the PBGC or of any Multiemployer Plan or for the appointment by the
appropriate United States District Court of a trustee to administer or liquidate
any Plan or Multiemployer Plan shall have occurred, (ii) a trustee shall be
appointed by a United States District Court to administer any Plan or
Multiemployer Plan, (iii) the PBGC shall institute proceedings to terminate any
Plan or Multiemployer Plan or to appoint a trustee to administer any Plan;
(iv) the Borrower or any of its Subsidiaries or any of their ERISA Affiliates
shall become liable to the PBGC or any other party under Section 4062, 4063 or
4064 of ERISA with respect to any Plan; or (v) the Borrower or any of its
Subsidiaries or any of their ERISA Affiliates shall become liable to make a
current payment with respect to any Multiemployer Plan under Section 4201 et
seq. of ERISA; if as of the date thereof or any subsequent date, the sum of each
of the Borrower’s and its Subsidiaries’ and their ERISA Affiliates’ various
liabilities (such liabilities to include, without limitation, any liability to
the PBGC or to any other party under Section 4062, 4063 or 4064 of ERISA with
respect to any Plan, or to any Multiemployer Plan under Section 4201 et seq. of
ERISA) as a result of such events listed in subclauses (i) through (v) above
exceeds $50,000,000; or (b) Either (i) a foreign governmental authority has
instituted proceedings to terminate a Foreign Pension Plan or a foreign
governmental authority has appointed a trustee to administer any Foreign Pension
Plan in place of the existing administrator, in each case by reason of a
distress termination within the meaning of Section 4041(c) of ERISA, treating
such Foreign Pension Plan as if it were subject to ERISA; or (ii) any Foreign
Pension Plan that is required by applicable law

 

147

--------------------------------------------------------------------------------


 

to be funded in a trust or other funding vehicle has failed to comply with such
funding requirements; if, as of the date thereof or as of any subsequent date,
the sum of each of the Borrower’s and its Subsidiaries’  various liabilities to
any Foreign Pension Plan solely as a result of such events listed in subclauses
(i) and (ii) of this clause (b) exceeds the Dollar Equivalent of $50,000,000; or

 

M.           Change of Control.  A Change of Control shall occur; or

 

N.            Receivables Facility.   Any event (after the expiration of any
applicable grace periods) as specified in the Receivables Documents for any
Permitted Accounts Receivable Securitization related to Receivables Facility
Attributed Indebtedness at such time of $50,000,000 or more shall entitle the
Persons (other than a Receivable Subsidiary) financing Receivables Facility
Assets pursuant to such Permitted Accounts Receivable Securitization prior to
the scheduled or mutually agreed upon (at a time when no default exists
thereunder) termination thereof to terminate or permanently cease funding the
financing of Receivables Facility Assets pursuant to such Permitted Accounts
Receivable Securitization.

 

If any of the foregoing Events of Default shall have occurred and be continuing,
the Administrative Agent, at the written direction of the Required Lenders,
shall take one or more of the following actions (provided that, in the case of
an Event of Default described in clause (c) above arising solely from a breach
of Section 9.1, prior to the earlier of (x) the date that is forty-five (45)
days after such Event of Default and (y) the date the Administrative Agent
exercises any remedies pursuant to this proviso, the Administrative Agent shall
take such actions (x) at the request of the Majority Revolving Facility Lenders
rather than the Required Lenders and (y) only with respect to the Revolving
Facility): (i) by written or oral or telephonic notice (in the case of oral or
telephonic notice confirmed in writing immediately thereafter) to the Borrower
declare the Total Commitments to be terminated whereupon the Total Commitments
shall forthwith terminate, (ii) by written or oral or telephonic notice (in the
case of oral or telephonic notice confirmed in writing immediately thereafter)
to the Borrower declare all sums then owing by the Borrower hereunder and under
the Loan Documents to be forthwith due and payable, whereupon all such sums
shall become and be immediately due and payable without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, (iii) terminate any Letter of Credit in accordance with its terms,
(iv) direct the Borrower to pay (and the Borrower agrees that upon receipt of
such notice, or upon the occurrence of any Event of Default specified in
Section 10.1(e) or Section 10.1(f) with respect to the Borrower it will pay) to
the Administrative Agent at the Payment Office such additional amount of cash,
to be held as security by the Administrative Agent, as is equal to the Assigned
Dollar Value of the aggregate Stated Amount of all Letters of Credit issued for
the account of the Borrower and its Subsidiaries and then outstanding, and
(v) enforce, as the Administrative Agent (to the extent permitted under the
applicable Security Documents), or direct the Collateral Agent to enforce
pursuant to the Security Documents, as the case may be, all of the Liens and
security interests created pursuant to the Security Documents.  In cases of any
occurrence of any Event of Default described in Section 10.1(e) or
Section 10.1(f) with respect to the Borrower, the Loans, together with accrued
interest thereon, shall become due and payable forthwith without the requirement
of any such acceleration or request, and without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower, any
provision of this Agreement or any other Loan Document to the contrary
notwithstanding, and other amounts

 

148

--------------------------------------------------------------------------------


 

payable by the Borrower hereunder shall also become immediately due and payable
all without notice of any kind.

 

Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a) the Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of the
Borrower, and the Administrative Agent shall have the continuing and exclusive
right to apply and to reapply any and all payments received at any time or times
after the occurrence and during the continuance of an Event of Default. 
Notwithstanding anything to the contrary contained in this Agreement (including,
without limitation, Article IV hereof), all payments (including the proceeds of
any Asset Disposition or other sale of, or other realization upon, all or any
part of the Collateral) received after acceleration of the Obligations shall be
applied:  first, to all fees, costs and expenses incurred by or owing to the
Administrative Agent and any Lender with respect to this Agreement, the other
Loan Documents or the Collateral; second, to accrued and unpaid interest on the
Obligations (including any interest which but for the provisions of the
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding and to cash collateralize outstanding
Letters of Credit (pro rata among all such Obligations based upon the principal
amount thereof or the outstanding face amount of such Letters of Credit, as
applicable, and with respect to amounts applied to Term Loans, pro rata among
all remaining Scheduled Term Repayments thereof).  Any balance remaining shall
be delivered to the Borrower or to whomever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.

 

Anything in this Section 10.1 to the contrary notwithstanding, the
Administrative Agent shall, at the request of the Required Lenders, rescind and
annul any acceleration of the Loans by written instrument filed with the
Borrower; provided that at the time such acceleration is so rescinded and
annulled:  (A) all past due interest and principal (other than principal due
solely as a result of such acceleration), if any, on the Loans and all other
sums payable under this Agreement and the other Loan Documents shall have been
duly paid, and (B) no other Event of Default shall have occurred and be
continuing which shall not have been waived in accordance with the provisions of
Section 12.1 hereof.  Upon any such rescission and annulment, the Administrative
Agent shall return to the Borrower any cash collateral delivered pursuant to the
preceding paragraph.

 

10.2.       Rights Not Exclusive

 

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

 

149

--------------------------------------------------------------------------------


 

ARTICLE 11

 

THE ADMINISTRATIVE AGENT

 

In this Article XI, the Lenders agree among themselves as follows:

 

11.1.       Appointment

 

The Lenders hereby appoint JPMCB as the Administrative Agent (for purposes of
this Article XI, the term “Administrative Agent” shall, except for purposes of
Section 11.9, include JPMCB in its capacity as the Collateral Agent pursuant to
the Security Documents) to act as specified herein and in the other Loan
Documents.  Each Lender hereby irrevocably authorizes and each holder of any
Note by the acceptance of such Note shall be deemed to irrevocably authorize the
Administrative Agent to take such action on its behalf under the provisions
hereof, the other Loan Documents (including, without limitation, to give notices
and take such actions on behalf of the Required Lenders as are consented to in
writing by the Required Lenders or all Lenders, as the case may be) and any
other instruments, documents and agreements referred to herein or therein and to
exercise such powers hereunder and thereunder as are specifically delegated to
the Administrative Agent by the terms hereof and thereof and such other powers
as are reasonably incidental thereto.  The Administrative Agent may perform any
of its duties hereunder and under the other Loan Documents, by or through its
officers, directors, agents, employees or affiliates.

 

11.2.       Nature of Duties

 

A.            The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement.  The duties
of the Administrative Agent shall be mechanical and administrative in nature. 
EACH LENDER HEREBY ACKNOWLEDGES AND AGREES THAT, SUBJECT TO SECTION 11.2(b), THE
ADMINISTRATIVE AGENT SHALL NOT HAVE, BY REASON OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, A FIDUCIARY RELATIONSHIP TO OR IN RESPECT OF ANY LENDER.  Nothing
in any of the Loan Documents, expressed or implied, is intended to or shall be
so construed as to impose upon the Administrative Agent any obligations in
respect of any of the Loan Documents except as expressly set forth herein or
therein.  Each Lender shall make its own independent investigation of the
financial condition and affairs of the Borrower in connection with the making
and the continuance of the Loans hereunder and shall make its own appraisal of
the credit worthiness of the Borrower, and the Administrative Agent shall not
have any duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before making of the Loans or at any time or
times thereafter.  Except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the financial
institution serving as the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent will promptly notify each Lender at any time
that the Required Lenders have instructed it to act or refrain from acting
pursuant to Article X.

 

150

--------------------------------------------------------------------------------


 

B.            The Administrative Agent hereby declares that it, including in its
capacity as Collateral Agent, holds and shall hold:

 

(a)           all rights, title and interest that may now or hereafter be
mortgaged, charged or assigned or otherwise secured in favor of the
Administrative Agent and/or the Collateral Agent by or pursuant to the Loan
Documents governed by English law and all proceeds of enforcement of such
security; and

 

(b)           the benefit of all representations, covenants, guarantees,
indemnities and other contractual provisions governed by English law given in
favor of the Administrative Agent and/or the Collateral Agent (other than any
such benefits given to the Administrative Agent and/or the Collateral Agent
solely for its own benefit), on trust (for which the perpetuity period shall be
80 years) for itself and the other Lenders from time to time.

 

11.3.       Exculpation, Rights Etc.

 

Neither the Administrative Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable to any Lender for any action taken or
omitted by them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, unless caused by its or their gross negligence
or willful misconduct.  The Administrative Agent shall not be responsible to any
Lender for any recitals, statements, representations or warranties herein or for
the execution, effectiveness, genuineness, validity, enforceability,
collectability, or sufficiency of any of the Loan Documents or any other
document or the financial condition of the Borrower.  The Administrative Agent
shall not be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement or
any of the Loan Documents or any other document or the financial condition of
the Borrower, or the existence or possible existence of any Unmatured Event of
Default or Event of Default unless requested to do so by the Required Lenders. 
The Administrative Agent may at any time request instructions from the Lenders
with respect to any actions or approvals (including the failure to act or
approve) which by the terms of any of the Loan Documents, the Administrative
Agent is permitted or required to take or to grant, and if such instructions are
requested, the Administrative Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Person for refraining from any action or withholding
any approval under any of the Loan Documents until it shall have received such
instructions from the Required Lenders.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting, approving or refraining
from acting or approving under any of the Loan Documents in accordance with the
instructions of the Required Lenders or, to the extent required by Section 12.1,
all of the Lenders.

 

11.4.       Reliance

 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any notice, writing, resolution notice, statement, certificate,
order or other document or any telephone, telex, teletype, telecopier or
electronic message reasonably believed

 

151

--------------------------------------------------------------------------------


 

by it to be genuine and correct and to have been signed, sent or made by the
proper Person, and, with respect to all matters pertaining herein or to any of
the other Loan Documents and its duties hereunder or thereunder, upon advice of
counsel selected by the Administrative Agent.

 

11.5.       Indemnification

 

To the extent the Administrative Agent is not reimbursed and indemnified by the
Borrower, the Lenders will reimburse and indemnify the Administrative Agent for
and against any and all liabilities, obligations, losses, damages, claims,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent, acting pursuant hereto in such capacity, in
any way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by the Administrative Agent under this
Agreement or any of the other Loan Documents, in proportion to each Lender’s
Aggregate  Pro Rata Share of the Total Commitment; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, claims, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct.  The obligations of the Lenders under this Section 11.5
shall survive the payment in full of the Notes and the termination of this
Agreement.

 

For purposes of this Section 11.5, “Aggregate Pro Rata Share” means, when used
with reference to any Lender and any described aggregate or total amount, an
amount equal to the result obtained by multiplying such desired aggregate or
total amount by a fraction the numerator of which shall be the aggregate
principal amount of such Lender’s Loans and the denominator of which shall be
aggregate of all of the Loans outstanding hereunder.

 

11.6.       The Administrative Agent In Its Individual Capacity

 

With respect to its Loans and Commitments (and its Pro Rata Share of each
Facility thereof), the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or holder
of Obligations.  The terms “Lenders”, “holder of Obligations” or “Required
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, one of the Required Lenders or a holder of Obligations.  The
Administrative Agent may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with the Borrower or any
Subsidiary or affiliate of the Borrower as if it were not acting as the
Administrative Agent hereunder or under any other Loan Document, including,
without limitation, the acceptance of fees or other consideration for services
without having to account for the same to any of the Lenders.

 

11.7.       Notice of Default

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Unmatured Event of Default hereunder
unless the Administrative Agent has received written notice from a Lender or the
Borrower referring to this Agreement describing such Event of Default or
Unmatured Event of Default and stating that

 

152

--------------------------------------------------------------------------------


 

such notice is a “notice of default”.  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.

 

11.8.       Holders of Obligations

 

The Administrative Agent may deem and treat the payee of any Obligation as
reflected on the books and records of the Administrative Agent as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with the Administrative
Agent pursuant to Section 12.8(c). Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Obligation shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Obligation or of any
Obligation or Obligations granted in exchange therefor.

 

11.9.       Resignation by the Administrative Agent

 

A.            The Administrative Agent may resign from the performance of all
its functions and duties hereunder at any time by giving fifteen (15) Business
Days’ prior written notice to the Borrower and the Lenders.  Such resignation
shall take effect upon the acceptance by a successor Administrative Agent of
appointment pursuant to clauses (b) and (c) below or as otherwise provided
below.

 

B.            Upon any such notice of resignation, the Required Lenders shall
appoint a successor Administrative Agent who shall be satisfactory to the
Borrower and shall be an incorporated bank or trust company.

 

C.            If a successor Administrative Agent shall not have been so
appointed within said fifteen (15) Business Day period, the Administrative
Agent, with the consent of the Borrower, shall then appoint a successor who
shall serve as the Administrative Agent until such time, if any, as the Required
Lenders, with the consent of the Borrower, appoint a successor the
Administrative Agent as provided above.

 

D.            If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) by the twentieth (20th) Business Day after the date such
notice of resignation was given by the Administrative Agent, the Administrative
Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders, with the consent of the Borrower,
appoint a successor Administrative Agent as provided above.

 

E.             Notwithstanding anything herein to the contrary, if at any time
the Required Lenders determine that the Person serving as Administrative Agent
is (without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from or a determination by the Administrative Agent or
any other party) a Defaulting Lender, the Required Lenders (determined after
giving effect to Section 12.1) may, with the consent of the Borrower and by
notice to such Person, remove such Person as Administrative Agent and, with the
consent of the Borrower, appoint a replacement Administrative Agent hereunder. 
Such removal will, to the fullest extent permitted by applicable law, be
effective on the date a replacement Administrative Agent is appointed in
accordance with this paragraph.

 

153

--------------------------------------------------------------------------------


 

F.             In addition to the foregoing, if (i) a Revolving Lender becomes,
and during the period it remains, an Impaired Lender, and (ii) the Borrower has
failed to comply with its obligations pursuant to Section 3.8(a)(ii), any Facing
Agent and/or the Swing Line Lender may, upon prior written notice to the
Borrower and the Administrative Agent, resign as Facing Agent or Swing Line
Lender, respectively, effective at the close of business New York time on a date
specified in such notice (which date may not be less than 30 days after the date
of such notice); provided that such resignation by a Facing Agent will have no
effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Facing Agent; and provided, further, that such resignation by the Swing Line
Lender will have no effect on its rights in respect of any outstanding Swing
Line Loans or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Swing Line Loan.

 

G.            Any resignation by the Administrative Agent pursuant to
Section 11.9(a) shall, unless the Administrative Agent gives notice to the
Borrower otherwise, also constitute its resignation as a Facing Agent and the
Swing Line Lender, and such resignation as a Facing Agent and the Swing Line
Lender shall become effective simultaneously with the discharge of the
Administrative Agent from its duties and obligations as set forth in
Section 11.9(a) (except as to already outstanding Letters of Credit and LC
Obligations issued by it and Swing Line Loans made by it, as to which such
Facing Agent and the Swing Line Lender shall continue in such capacities until
the LC Obligations relating thereto shall be reduced to zero and such Swing Line
Loans shall have been repaid, as applicable, or until the successor
Administrative Agent shall succeed to the roles of a Facing Agent and the Swing
Line Lender in accordance with the next sentence and perform the actions
required by the next sentence).  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, unless the retiring
Administrative Agent and such successor gives notice to Borrower otherwise,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Facing Agent and Swing Line Lender
and (ii) the successor Facing Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession and issued by the retiring Facing Agent or make other arrangements
satisfactory to the retiring Facing Agent to effectively assume the obligations
of the retiring Facing Agent with respect to such Letters of Credit.  At the
time any such resignation of a Facing Agent shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the retiring Facing Agent
pursuant to Section 2.9(e).

 

H.            Notwithstanding the resignation of DB as Administrative Agent and
Collateral Agent (the “Resigning Agent”) as of the Fifth Amendment Effective
Date, the Borrower and each Lender agree that the provisions of this Article XI
and any other provisions of this Agreement or any other Loan Document regarding
payment of costs and expenses and indemnification of the Administrative Agent or
the Collateral Agent, together with any provision of any Loan Document that
shall accrue to the benefit of any retiring or resigning Agent, shall continue
to inure to the benefit of the Resigning Agent on and following the Fifth
Amendment Effective Date with respect to actions of the Resigning Agent taken
(i) on or prior to the Fifth Amendment Effective Date, and (ii) subsequent to
the Fifth Amendment Effective Date pursuant to the Loan Documents or that
certain Successor Agency Agreement, dated as of the Fifth

 

154

--------------------------------------------------------------------------------


 

Amendment Effective Date, by and among JPMorgan Chase Bank, N.A., the Resigning
Agent and the Borrower.  DB shall be a third party beneficiary for purposes of
this Section 11.9(h).

 

11.10.     Administrative Agent or the Collateral Agent as UK Security Trustee

 

A.            In this Agreement, any rights and remedies exercisable by, any
documents to be delivered to, or any other indemnities or obligations in favor
of the Administrative Agent or the Collateral Agent shall be, as the case may
be, exercisable by, delivered to, or be indemnities or other obligations in
favor of, the Administrative Agent or the Collateral Agent (or any other Person
acting in such capacity) in its capacity as the UK Security Trustee to the
extent that the rights, deliveries, indemnities or other obligations relate to
the UK Security Documents or the security thereby created.  Any obligations of
the Administrative Agent or the Collateral Agent (or any other Person acting in
such capacity) in this Agreement shall be obligations of the Administrative
Agent or the Collateral Agent in its capacity as UK Security Trustee to the
extent that the obligations relate to the UK Security Documents or the security
thereby created.  Additionally, in its capacity as UK Security Trustee, the
Administrative Agent or the Collateral Agent (or any other Person acting in such
capacity) shall have (i) all the rights, remedies and benefits in favor of the
Administrative Agent or the Collateral Agent contained in the provisions of the
whole of this Section 11.10; (ii) all the powers of an absolute owner of the
security constituted by the UK Security Documents and (iii) all the rights,
remedies and powers granted to it and be subject to all the obligations and
duties owed by it under the UK Security Documents and/or any of the Loan
Documents.

 

B.            Each Lender, the Administrative Agent and the Collateral Agent
hereby appoint the UK Security Trustee to act as its trustee under and in
relation to the UK Security Documents and to hold the assets subject to the
security thereby created as trustee for itself and other Secured Parties on the
trusts and other terms contained in the UK Security Documents and the
Administrative Agent and each Secured Party hereby irrevocably authorize the UK
Security Trustee to exercise such rights, remedies, powers and discretions as
are specifically delegated to the UK Security Trustee by the terms of the UK
Security Documents together with all such rights, remedies, powers and
discretions as are reasonably incidental thereto.

 

C.            Any reference in this Agreement to Liens stated to be in favor of
the Administrative Agent or the Collateral Agent shall be construed so as to
include a reference to Liens granted in favor of the UK Security Trustee.

 

D.            The Lenders agree that at any time that the UK Security Trustee
shall be a Person other than the Administrative Agent or the Collateral Agent,
such other Person shall have the rights, remedies, benefits and powers granted
to the Administrative Agent or the Collateral Agent in its capacity as the UK
Security Trustee in this Agreement.

 

E.             Nothing in this Section 11.10 shall require the UK Security
Trustee to act as a trustee at common law or to be holding any property on
trust, in any jurisdiction outside the United States or the United Kingdom which
may not operate under principles of trust or where such trust would not be
recognized or its effects would not be enforceable.

 

155

--------------------------------------------------------------------------------


 

11.11.     The Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents,
Co-Documentation Agents and Senior Managing Agents.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers, Joint Book Runners,
Co-Syndication Agents, Co-Documentation Agents and Senior Managing Agents are
named as such for recognition purposes only, and in their respective capacities
as such shall have no powers, duties, responsibilities or liabilities with
respect to this Agreement or the other Loan Documents or the transactions
contemplated hereby and thereby; it being understood and agreed that the Joint
Lead Arrangers, Joint Book Runners, Co-Syndication Agents, Co-Documentation
Agents and Senior Managing Agents shall be entitled to all indemnification and
reimbursement rights in favor of “Agents” as provided for under Section 11.5. 
Without limitation of the foregoing, none of Joint Lead Arrangers, Joint Book
Runners, Co-Syndication Agents, Co-Documentation Agents and Senior Managing
Agents shall, solely by reason of this Agreement or any other Loan Documents,
have any fiduciary relationship in respect of any Lender or any other Person.

 

ARTICLE 12

 

MISCELLANEOUS

 

12.1.       No Waiver; Modifications in Writing

 

A.            Except as expressly provided in this Agreement, no failure or
delay on the part of the Administrative Agent or any Lender in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to the Administrative Agent or any Lender
at law or in equity or otherwise.  Neither this Agreement nor any terms hereof
may be amended, modified, supplemented, waived, discharged, terminated or
otherwise changed unless such amendment, modification, supplement, waiver,
discharge, termination or other change is in writing signed by the Borrower and
the Required Lenders; provided that no such amendment, modification, supplement,
waiver, discharge, termination or other change shall, without the consent of
each Lender (other than a Defaulting Lender) with Obligations directly affected
thereby in the case of the following clause (i), (i) extend the final scheduled
maturity of any Loan or Note (including, without limitation, by amending or
modifying the proviso contained in the definition of Revolver Termination Date
or Term B Loan Maturity Date), or extend the stated maturity of any Letter of
Credit beyond the Revolver Termination Date, or reduce the rate or extend the
time of payment of interest (except for waivers of Default Rate interest) or
fees thereon, or reduce or forgive the principal amount thereof, (ii) release
all or substantially all of the Collateral (except as expressly provided in the
Security Documents) or release any Guarantor (other than (x) a Guarantor that is
not a Material Subsidiary or (y) in connection with a transaction permitted by
Section 8.3), (iii) amend, modify or waive any provision of this Section 12.1,
(iv) reduce the percentage specified in the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders (or the Lenders
providing Additional Term Loans in the case of an amendment

 

156

--------------------------------------------------------------------------------


 

pursuant to Section 2.1(a)(ii)), the definition of “Required Lenders” shall
include lenders with respect to additional revolving loans or term loans
pursuant to this Agreement so long as such additional revolving loans or term
loans are on substantially the same basis as the Revolving Loans or Term Loans,
as the case may be, are included on the date hereof) or (v) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement; provided, further, that no such amendment, modification,
supplement, waiver, discharge, termination or other change shall (1) increase
the Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Events of Default or Unmatured Events of
Default shall not constitute an increase of the Commitment of any Lender, and
that an increase in the available portion of any Commitment of any Lender shall
not constitute an increase in the Commitment of such Lender), (2) without the
consent of the applicable Facing Agent, amend, modify or waive any provision of
Section 2.9 or alter such Facing Agent’s rights or obligations with respect to
Letters of Credit that it has issued or may be required to issue, (3) without
the consent of the Administrative Agent, amend, modify or waive any provision of
Article XI as same applies to the Administrative Agent or any other provisions
as same relates to the rights or obligations of the Administrative Agent,
(4) without the consent of the Administrative Agent, amend, modify or waive any
provisions relating to the rights or obligations of the Administrative Agent
under the other Loan Documents, (5) without the consent of the Majority Lenders
of each Facility, amend the definition of Majority Lenders, (6) without the
consent of the Majority Lenders of the applicable Facility, amend the Scheduled
Term Repayments for such Facility, or (7) without the consent of the Majority
Lenders of each Facility which is being allocated a lesser prepayment, repayment
or commitment reduction, alter the required application of any prepayments or
repayments (or commitment reduction), as between the various Facilities pursuant
to Section 4.5(a) (although the Required Lenders may waive in whole or in part,
any such prepayment, repayment (other than Scheduled Term Repayments) or
commitment reduction so long as the application, as amongst the various
Facilities, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered).

 

B.            If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to the third sentence
of Section 12.1(a), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrower shall have the right, so long as all non-consenting
Lenders whose individual consent is required are treated as described in either
clause (A) or (B) below, to either (A) replace each such non-consenting Lender
or Lenders (or, at the option of the Borrower if the respective Lender’s consent
is required with respect to less than all Loans, to replace only the respective
Loans of the respective non-consenting Lender which gave rise to the need to
obtain such Lender’s individual consent) with one or more Replacement Lenders
pursuant to Section 3.7 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed amendment, modification, supplement.
waiver, discharge, termination or other change or (B) terminate such
non-consenting Lender’s Revolving Commitment and repay all outstanding Loans of
such Lender which gave rise to the need to obtain such Lender’s consent, in
accordance with Section 4.1(b) and 4.3; provided that, unless the Revolving
Commitment terminated and Loans repaid pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who in each case must

 

157

--------------------------------------------------------------------------------


 

specifically consent thereto), then in the case of any action pursuant to
preceding clause (B), the specific consent of the Required Lenders (determined
before giving effect to the proposed action) thereto shall be required;
provided, further, that in any event the Borrower shall not have the right to
replace a Lender, terminate its Revolving Commitment or repay its Loans solely
as a result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) contemplated by the second proviso to the third
sentence of Section 12.1(a).

 

C.            In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of Administrative Agent, Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing or modification of all outstanding Term Loans of any
Facility (“Refinanced Term Loans”) with one or more replacement or modified Term
Facilities hereunder (“Replacement Term Loans”), provided that (a) any Lender
that does not consent to the amendment and that holds Refinanced Term Loans
receives payment in full of the principal amount of and interest accrued on each
Refinanced Term Loan made by it or is replaced as provided in Section 3.7,
(b) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans unless the
Required Lenders (treating the Refinanced Loans of any Lender that does not
provide Replacement Term Loans as having been paid in full immediately prior to
the amendment) shall approve such increase, (c) the Applicable Margin for
Eurocurrency Loans and the Applicable Margin for Base Rate Loans for the
Replacement Term Loans shall not be higher than such applicable margins for the
relevant Term Facility of Refinanced Term Loans unless the Required Lenders
(treating the Refinanced Loans of any Lender that does not provide Replacement
Term Loans as having been paid in full immediately prior to the amendment) shall
approve such increase, (d) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of the Refinanced Term Loans at the time of such amendment and (e) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than those applicable to such Refinanced Term Loans except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of Term Loans in effect immediately prior to
such amendment unless the Required Lenders (treating the Refinanced Loans of any
Lender that does not provide Replacement Term Loans as having been paid in full
immediately prior to the amendment) shall approve such terms.

 

D.            Notwithstanding the foregoing, upon the execution and delivery of
all documentation required by Administrative Agent to be delivered pursuant to
Section 2.1(a)(ii) in connection with an Additional Term Loan, this Agreement
shall be deemed amended without further action by any Lender to reflect, as
applicable, the new Lenders and the terms of such Additional Term Loan.

 

12.2.       Further Assurances

 

The Borrower agrees to do such further acts and things and to execute and
deliver to the Administrative Agent such additional assignments, agreements,
powers and instruments, as the Administrative Agent may reasonably require or
deem advisable to carry into effect the purposes of this Agreement or any of the
Loan Documents or to better assure and confirm unto the Administrative Agent its
rights, powers and remedies hereunder.

 

158

--------------------------------------------------------------------------------


 

12.3.       Notices, Etc

 

A.            Except where oral or telephonic instructions or notices are
authorized herein to be given, all notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto or any other Person shall be in writing and shall be personally delivered
or sent by registered or certified mail, postage prepaid, return receipt
requested, or by a reputable overnight or courier delivery service, or by
telecopier, and shall be deemed to be given for purposes of this Agreement on
the third day after deposit in registered or certified mail, postage prepaid,
and otherwise on the date that such writing is delivered or sent to the intended
recipient thereof, or in the case of notice delivered by telecopy, upon
completion of transmission with a copy of such notice also being delivered under
any of the other methods provided above, all in accordance with the provisions
of this Section 12.3.  Unless otherwise specified in a notice sent or delivered
in accordance with the foregoing provisions of this Section 12.3, notices,
demands, instructions and other communications in writing shall be given to or
made upon the respective parties hereto at their respective addresses (or to
their respective telecopier numbers) indicated (i) in the case of any Lender, in
such Lender’s latest administrative questionnaire submitted to the
Administrative Agent, (ii) in the case of any Assignee, in the applicable
Assignment and Assumption Agreement or (iii) in the case of any other party
hereto, on Schedule 12.3, and, in the case of telephonic instructions or
notices, by calling the telephone number or numbers indicated for such party on
such administrative questionnaire, such Assignment and Assumption Agreement or
Schedule 12.3, as the case may be.

 

B.            Notices and other communications to or by the Administrative
Agent, the Collateral Agent, the UK Security Trustee and the Lenders hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) (the “Platform”) pursuant to procedures approved
by the Administrative Agent, provided that the foregoing shall not apply to
notices pursuant to Article II, Section 4.1, Section 4.3 and Section 7.3 unless
otherwise agreed by the Administrative Agent (or, as the case may be, the
Collateral Agent or UK Security Trustee) and the applicable Lender.  The
Administrative Agent, the Collateral Agent, the UK Security Trustee or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

C.            Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
sent after 5:00 p.m. (New York City time), such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

159

--------------------------------------------------------------------------------


 

D.            THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS,  OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

12.4.       Costs, Expenses and Taxes

 

A.            Generally.  The Borrower agrees (without duplication) to pay all
reasonable costs and expenses of the Administrative Agent in connection with the
negotiation, preparation, printing, typing, reproduction, execution and delivery
of this Agreement and the other Loan Documents and the documents and instruments
referred to herein and therein and any amendment, waiver, consent relating
hereto or thereto or other modifications of (or supplements to) any of the
foregoing and any and all other documents and instruments furnished pursuant
hereto or thereto or in connection herewith or therewith, including without
limitation, the reasonable fees and out-of-pocket expenses of Cahill Gordon &
Reindel LLP, special counsel to the Administrative Agent and the UK Security
Trustee, and any local counsel retained by the Administrative Agent relative
thereto or the reasonable allocated costs of staff counsel as well as the fees
and out-of-pocket expenses of counsel, independent public accountants and other
outside experts retained by the Administrative Agent or the UK Security Trustee
in connection with the administration of this Agreement and the other Loan
Documents, and all search fees, appraisal fees and expenses, title insurance
policy fees, costs and expenses and filing and recording fees and all costs and
expenses (including, without limitation, Attorney Costs), if any, of the
Administrative Agent, the UK Security Trustee and the Lenders in connection with
the enforcement of this Agreement, any of the Loan Documents or any other
agreement furnished pursuant hereto or thereto or in connection herewith or
therewith.  In addition, the Borrower shall pay any and all present and future
stamp, documentary transfer, excise, property, and other similar taxes payable
or determined to be payable in connection with the execution, delivery or
enforcement of this Agreement, any Loan Document, or otherwise with respect to
or in

 

160

--------------------------------------------------------------------------------


 

connection with any Loan Document, or the making of any Loan (other than taxes
based on the net income of the Lenders), and agrees to save and hold the
Administrative Agent, the UK Security Trustee and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay by
the Borrower in paying, or omission by the Borrower to pay, such taxes.  Any
portion of the foregoing fees,  costs and expenses which remains unpaid more
than thirty (30) days following the Administrative Agent’s, the UK Security
Trustee’s, any Agents’ or any Lender’s statement and request for payment thereof
shall bear interest from the date that the Borrower receives such statement and
request to the date of payment, for the first 10 days at the Base Rate, and
thereafter at the Default Rate.  Subject to Section 4.7, the Borrower will
indemnify and hold harmless the Administrative Agent, the UK Security Trustee,
each Agent and each Lender and each director, officer, employee, partner,
advisor, agent, attorney, trustee and Affiliate of the Administrative Agent, the
UK Security Trustee, each Agent and each Lender (each such Person an
“Indemnified Party”) from and against all losses, claims, damages, penalties,
obligations (including removal or remedial actions), expenses or liabilities
which arise out of, in any way relate to, or result from the transactions
contemplated by this Agreement or any of the other Loan Documents and to
reimburse each Indemnified Party upon their demand, for any Attorney Costs
incurred in connection with investigating, preparing to defend or defending any
such loss, claim, damage, liability, action or claim; provided, however,
(a) that no Indemnified Party shall have the right to be so indemnified
hereunder for any loss, claim, damage, penalties, obligations, expense or
liability to the extent it arises or results from the gross negligence or
willful misconduct or bad faith of such Indemnified Party as finally determined
by a court of competent jurisdiction and (b) that nothing contained herein shall
affect the obligations and liabilities of the Lenders to the Borrower contained
herein.  If any action, suit or proceeding arising from any of the foregoing is
brought against the Administrative Agent, the UK Security Trustee, any Agent,
any Lender or any other Indemnified Party, the Borrower will, if requested by
the Administrative Agent, the UK Security Trustee, any Agent, any Lender or any
such Indemnified Party, resist and defend such action, suit or proceeding or
cause the same to be resisted and defended by counsel reasonably satisfactory to
the Person or Persons indemnified or intended to be indemnified.  Each
Indemnified Party shall, unless the Administrative Agent, the UK Security
Trustee, an Agent, a Lender or other Indemnified Party has made the request
described in the preceding sentence and such request has been complied with,
have the right to employ its own counsel (or (but not as well as) staff counsel)
to investigate and control the defense of any matter covered by such indemnity
and the reasonable fees and expenses of such counsel shall be at the expense of
the indemnifying party.  Excluding any liability to the extent arising out of
the gross negligence, willful misconduct or bad faith of any Indemnified Party
as finally determined by a court of competent jurisdiction, the Borrower further
agrees to indemnify and hold each Indemnified Party harmless from all loss, cost
(including Attorney Costs), liability and damage whatsoever incurred by any
Indemnified Party by reason of any violation of any Environmental Laws or
Environmental Permits or for the Release or threatened Release of any
Contaminants into the environment for which the Borrower or any of its
Subsidiaries has any liability or which occurs upon the Mortgaged Property or
which is related to any property currently or formerly owned, leased or operated
by or on behalf of the Borrower or any of its Subsidiaries, or by reason of the
imposition of any Environmental Lien in respect of the Borrower or its
Subsidiaries or which occurs by a breach of any of the representations,
warranties or covenants relating to environmental matters contained herein,
provided that, with respect to any liabilities arising from acts or failure to
act for which the Borrower or any of its

 

161

--------------------------------------------------------------------------------


 

Subsidiaries is strictly liable under any Environmental Law or Environmental
Permit, the Borrower’s obligation to each Indemnified Party under this indemnity
shall likewise be without regard to fault on the part of the Borrower or any
such Subsidiary.  If the Borrower shall fail to do any act or thing which it has
covenanted to do hereunder or any representation or warranty on the part of the
Borrower or any Subsidiary contained herein or in any other Loan Document shall
be breached, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend its funds
for such purpose, and will use its best efforts to give prompt written notice to
the Borrower that it proposes to take such action.  Any and all amounts so
expended by the Administrative Agent shall be repaid to it by the Borrower
promptly upon the Administrative Agent’s demand therefor, with interest at the
Default Rate in effect from time to time during the period including the date so
expended by the Administrative Agent to the date of repayment.  To the extent
that the undertaking to indemnify, pay or hold harmless the Administrative
Agent, the UK Security Trustee or any Lender as set forth in this Section 12.4
may be unenforceable because it is violative of any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.  
The obligations of the Borrower under this Section 12.4 shall survive the
termination of this Agreement, the assignment by any Lender of all or any part
of its Credit Exposure hereunder and the discharge of the Borrower’s other
Obligations hereunder.  Except as specifically provided for in this Agreement,
no party hereto shall be entitled to recover from any other party hereto any
amount in respect of exemplary, punitive, special, indirect, remote, or
speculative damages, including lost profits.

 

B.            Foreign Exchange Indemnity.  If any sum due from the Borrower
under this Agreement or any order or judgment given or made in relation hereto
has to be converted from the currency (the “first currency”) in which the same
is payable hereunder or under such order or judgment into another currency (the
“second currency”) for the purpose of (i) making or filing a claim or proof
against the Borrower with any Governmental Authority or in any court or
tribunal, or (ii) enforcing any order or judgment given or made in relation
hereto, the Borrower shall indemnify and hold harmless each of the Persons to
whom such sum is due from and against any loss actually suffered as a result of
any discrepancy between (a) the rate of exchange used to convert the amount in
question from the first currency into the second currency, and (b) the rate or
rates of exchange at which such Person, acting in good faith in a commercially
reasonable manner, purchased the first currency with the second currency after
receipt of a sum paid to it in the second currency in satisfaction, in whole or
in part, of any such order, judgment, claim or proof.  The foregoing indemnity
shall constitute a separate obligation of the Borrower distinct from its other
obligations hereunder and shall survive the giving or making of any judgment or
order in relation to all or any of such other obligations.  Notwithstanding the
foregoing, payments of principal and interest on Loans denominated in Euros,
Sterling or an Alternative Currency, as the case may be, shall be made in Euros,
Sterling or such Alternative Currency, as the case may be.

 

C.            Notwithstanding the resignation of the Resigning Agent as of the
Fifth Amendment Effective Date, the Borrower agrees that the provisions of this
Section 12.4 and any other provisions of this Agreement or any other Loan
Document regarding payment of costs and expenses and indemnification of the
Administrative Agent or the Collateral Agent, together with any provision of any
Loan Document that shall accrue to the benefit of any retiring or resigning

 

162

--------------------------------------------------------------------------------


 

Agent, shall continue to inure to the benefit of the Resigning Agent on and
following the Fifth Amendment Effective Date with respect to actions of the
Resigning Agent taken (i) on or prior to the Fifth Amendment Effective Date, and
(ii) subsequent to the Fifth Amendment Effective Date pursuant to the Loan
Documents or that certain Successor Agency Agreement, dated as of the Fifth
Amendment Effective Date, by and among JPMorgan Chase Bank, N.A., the Resigning
Agent and the Borrower.  DB shall be a third party beneficiary for purposes of
this Section 12.4(c).

 

12.5.       Confirmations

 

Each of the Borrower and each holder of any portion of the Obligations agrees
from time to time, upon written request received by it from the other, to
confirm to the other in writing (with a copy of each such confirmation to the
Administrative Agent) the aggregate unpaid principal amount of the Loan or Loans
and other Obligations then outstanding.

 

12.6.       Adjustment; Setoff

 

A.            If any lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by setoff,
pursuant to events or proceedings of the nature referred to in
Section 10.1(e) or Section 10.1(f) hereof, or otherwise) in a greater proportion
than any such payment to and collateral received by any other Lender in respect
of such other Lender’s Loans or interest thereon not expressly provided hereby,
such Benefited Lender shall purchase for cash from the other Lenders such
portion of each such other Lender’s Loans, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each Lender except to the extent
expressly provided hereby; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest unless the Benefited Lender
from which such excess payment is recovered is required by court order to pay
interest thereon, in which case each Lender returning funds to such Benefited
Lender shall pay its pro rata share of such interest.  The Borrower agrees that
each Lender so purchasing a portion of another Lender’s Loans may exercise all
rights of payment (including, without limitation, rights of setoff) with respect
to such portion as fully as if such Lender were the direct holder of such
portion.

 

B.            In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower, upon the occurrence and
during the continuance of an Event of Default, to setoff  and apply against any
Obligations, whether matured or unmatured, of the Borrower to such Lender, any
amount owing from such Lender to the Borrower, at or at any time after, the
happening of  any of the above-mentioned events, and the aforesaid right of
setoff may be exercised by such Lender against the Borrower or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receivers,

 

163

--------------------------------------------------------------------------------


 

or execution, judgment or attachment creditor of the Borrower, or against anyone
else claiming through or against, the Borrower or such trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, receivers, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of setoff shall not have been exercised by such Lender prior to the
making, filing or issuance, or service upon such Lender of, or of notice of, any
such petition, assignment for the benefit of creditors, appointment or
application for the appointment of a receiver, or issuance of execution,
subpoena, order or warrant.  Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

C.            The Borrower expressly agrees that to the extent the Borrower
makes a payment or payments and such payment or payments, or any part thereof,
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or are required to be repaid to a trustee, receiver, or any other party
under any bankruptcy act, state or federal law, common law or equitable cause,
then to the extent of such payment or repayment, the Indebtedness to the Lenders
or part thereof intended to be satisfied shall be revived and continued in full
force and effect as if said payment or payments had not been made.

 

12.7.       Execution in Counterparts

 

A.            This Agreement may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

B.            Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

12.8.       Binding Effect; Assignment; Addition and Substitution of Lenders

 

A.            This Agreement shall be binding upon, and inure to the benefit of,
the Borrower, the Administrative Agent, the Resigning Agent, the Lenders, all
future holders of the Notes and their respective successors and assigns;
provided, however, that the Borrower may not assign its rights or obligations
hereunder or in connection herewith or any interest herein (voluntarily, by
operation of law or otherwise) without the prior written consent of the
Administrative Agent and all of the Lenders.

 

B.            Each Lender may at any time sell to one or more banks or other
entities (“Participants”) participating interests in all or any portion of its
Commitment and Loans or participation in Letters of Credit or any other interest
of such Lender hereunder (in respect of any Lender, its “Credit Exposure”).  In
the event of any such sale by a Lender of participating

 

164

--------------------------------------------------------------------------------


 

interests to a Participant, such Lender’s obligations under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  At the time of the sale
of a participating interest, the Lender transferring the interest (i) shall
cause the Participant to provide the forms required under Section 4.7(d) as if
such Participant became a Lender on the date of the sale and (ii) shall, if
required under applicable law, deliver revised forms in accordance
Section 4.7(d) reflecting the portion of the interest sold and the portion of
the interest retained.  Further, the Participant shall be subject to the
obligations of Section 3.6 and Section 4.7 as if such Participant was a Lender. 
The Borrower agrees that if amounts outstanding under this Agreement or any of
the Loan Documents are due or unpaid, or shall have been declared or shall have
become due and payable upon the occurrence and during the continuance of an
Event of Default, each Participant shall be deemed to have the right of setoff
in respect of its participating interest in amounts owing under this Agreement
and the Loan Documents to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement or any other
Loan Document; provided, however, that such right of setoff shall be subject to
the obligation of such Participant to share with the Lenders, and the Lenders
agree to share with such Participant, as provided in Section 12.6.  The Borrower
also agrees that each Participant shall be entitled to the benefits of
Section 3.6 and Section 4.7 with respect to its participation in the Loans
outstanding from time to time, as if such Participant becomes a Lender on the
date it acquired an interest pursuant to this Section 12.8(b); provided that, no
participation shall be made to any Person under this section if, at the time of
such participation, the Participant’s benefits under Section 3.6 or Section 4.7
would be greater than the benefits that the participating Lender was entitled to
under Section 3.6 or Section 4.7 (and if any participation is made in violation
of the foregoing, the Participant will not be entitled to the incremental
amounts).  Each Lender agrees that any agreement between such Lender and any
such Participant in respect of such participating interest shall not restrict
such Lender’s right to approve or agree to any amendment, restatement,
supplement or other modification to, waiver of, or consent under, this Agreement
or any of the Loan Documents except to the extent that any of the foregoing
would (i) extend the final scheduled maturity of any Loan or Note in which such
Participant is participating (it being understood that amending the definition
of any Scheduled Non-Extended Term B Dollar Repayments (other than the
Non-Extended Term B Loan Maturity Date) shall not constitute an extension of the
final scheduled maturity of any Loan or Note) or extend the stated maturity of
any Letter of Credit in which such Participant is participating beyond the
Revolver Termination Date, or reduce the rate or extend the time of payment of
interest or fees on any such Loan, Note or Letter of Credit (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the Participant’s participation over the amount thereof then in effect (it
being understood that waivers or modifications of conditions precedent,
covenants, representations, warranties, Events of Default or Unmatured Events of
Default or of a mandatory reduction in Commitments shall not constitute a change
in the terms of such participation, and that an increase in any Commitment or
Loan shall be permitted without the consent of any Participant if the
Participant’s participation is not increased as a result thereof), (ii) consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under all of the Security Documents

 

165

--------------------------------------------------------------------------------


 

(except as expressly provided in the Loan Documents) supporting the Loans and/or
Letters of Credit hereunder in which such Participant is participating.

 

C.            Any Lender may at any time assign to one or more Eligible
Assignees, including an Affiliate thereof (each an “Assignee”), all or any part
of its Credit Exposure pursuant to an Assignment and Assumption Agreement,
provided that any assignment of all or any portion of any Lender’s Credit
Exposure to an Assignee other than an Affiliate of such Lender or another
Lender, or in the case of a Lender that is a Fund, any Related Fund of any
Lender (i) shall be an assignment of its Credit Exposure in an amount not less
than the Dollar Equivalent of $1,000,000 (treating any Fund and its Related
Funds as a single Eligible Assignee) (or if less the entire amount of Lender’s
Credit Exposure with respect to such Facility, provided, that, if such Lender
and its Affiliates (or in the case of a Fund and its Related Funds) collectively
hold Credit Exposure at least equal to such minimum amounts, any one or more of
such Affiliates and/or Related Funds must simultaneously assign Credit Exposure
such that the aggregate Credit Exposure assigned satisfies such minimum amount)
and (ii) shall require the prior written consent of the Administrative Agent
(not to be unreasonably withheld) and, other than with respect to assignments by
the Joint Lead Arrangers, and their Affiliates during the primary syndication of
this Agreement, provided no Event of Default then exists and is continuing, the
Borrower (the consent of the Borrower not to be unreasonably withheld or
delayed), and; provided, further, that notwithstanding the foregoing
limitations, any Lender may at any time assign all or any part of its Credit
Exposure to any Affiliate of such Lender or to any other Lender (or in the case
of a Lender which is a Fund, to any Related Fund of such Lender), except that no
Revolving Lender may assign all or any part of its Credit Exposure relating to
the Revolving Facility to any Person other than another Revolving Lender without
the prior written consent (in each case not to be unreasonably withheld or
delayed) of the Administrative Agent, each Facing Agent, the Swing Line Lender 
and, unless an Event of Default has occurred and is continuing, the Borrower. 
Upon execution of an Assignment and Assumption Agreement and the payment of a
nonrefundable assignment fee of $3,500 (provided that no such fee shall be
payable upon assignments by any Lender which is a Fund to one or more Related
Funds and only one such fee shall be payable for contemporaneous assignments by
a Lender to Related Funds) in immediately available funds to the Administrative
Agent at its Payment Office in connection with each such assignment, written
notice thereof by such transferor Lender to the Administrative Agent and the
recording by the Administrative Agent of such assignment and the resulting
effect upon the Loans, Revolving Commitment of the assigning Lender and the
Assignee, the Assignee shall have, to the extent of such assignment, the same
rights, benefits and obligations as it would have if it were a Lender hereunder
and the holder of the Obligations (provided that the Borrower and the
Administrative Agent shall be entitled to continue to deal solely and directly
with the assignor Lender in connection with the interests so assigned to the
Assignee until written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to the Borrower  and the Administrative Agent by the
assignor Lender and the Assignee) and, if the Assignee has expressly assumed,
for the benefit of the Borrower, some or all of the transferor Lender’s
obligations hereunder, such transferor Lender shall be relieved of its
obligations hereunder to the extent of such assignment and assumption, and
except as described above, no further consent or action by the Borrower, the
Lenders, or the Administrative Agent shall be required.  At the time of each
assignment pursuant to this Section 12.8(c) to a Person which is not already a
Lender hereunder, the respective Assignee shall provide to the Borrower and the
Administrative Agent

 

166

--------------------------------------------------------------------------------


 

the appropriate forms and certificates as provided in Section 4.7(d), if
applicable.  Each Assignee shall take such Credit Exposure subject to the
provisions of this Agreement and to any request made, waiver or consent given or
other action taken hereunder, prior to the receipt by the Administrative Agent
and the Borrower of written notice of such transfer, by each previous holder of
such Credit Exposure.  Such Assignment and Assumption Agreement shall be deemed
to amend this Agreement and Schedule 1.1(a) hereto, to  the extent, and only to
the extent, necessary to reflect the addition of such Assignee as a Lender and
the resulting adjustment of all or a portion of the rights and obligations of
such transferor Lender under this Agreement, the Maximum Commitment, the
determination of its Pro Rata Share (rounded to twelve decimal places), the
Loans, any outstanding Letters of Credit and any new Notes, if requested, to be
issued, at the Borrower’s expense, to  such Assignee, and no further consent or
action by the Borrower or the Lenders shall be required to effect such
amendments.

 

D.                                    The Borrower authorizes each Lender to
disclose to any Participant or Assignee (each, a “Transferee”) and any
prospective Transferee any and all financial information in such Lender’s
possession concerning the Borrower and any Subsidiary of the Borrower which has
been delivered to such Lender by the Borrower pursuant to this Agreement or
which has been delivered to such Lender by the Borrower in connection with such
Lender’s credit evaluation of the Borrower prior to entering into this
Agreement, provided that, such Transferee or prospective Transferee agrees to
treat any such information which is not public as confidential in accordance
with the terms of Section 12.14 hereof.

 

E.                                      Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time pledge or assign all or any
portion of its rights under this Agreement and the other Loan Documents
(including, without limitation, the Notes held by it) to any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Board without notice
to, or the consent of, the Borrower, provided that, no such pledge or assignment
of a security interest under this Section 12.8(e) shall release a Lender from
any obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.  Any Lender which is a fund may pledge all or any
portion of its Notes or Loans to its trustee or its security holders in support
of its obligations to its trustee.  No such pledge or assignment shall release
the transferor Lender from its obligations hereunder.

 

F.                                      In the event that the holder of any Note
(including any Lender) shall transfer such Note, it shall immediately advise
Administrative Agent and Borrower of such transfer, and Administrative Agent and
Borrower shall be entitled conclusively to assume that no transfer of any Note
has been made by any holder (including any Lender) unless and until
Administrative Agent and Borrower shall have received written notice to the
contrary.  Except as otherwise provided in this Agreement or as otherwise
expressly agreed in writing by all of the other parties hereto, no Lender shall,
by reason of the transfer of a Note or otherwise, be relieved of any of its
obligations hereunder.  Each transferee of any Note shall take such Note subject
to the provisions of this Agreement and to any request made, waiver or consent
given or other action taken hereunder, prior to the receipt by Administrative
Agent and Borrower of written notice of such transfer, by each previous holder
of such Note, and, except as expressly otherwise provided in such transfer,
Administrative Agent and Borrower shall be entitled conclusively to assume that
the transferee named in such notice shall hereafter be vested with all rights
and

 

167

--------------------------------------------------------------------------------


 

powers under this Agreement with respect to the Pro Rata Share of the Loans of
the Lender named as the payee of the Note which is the subject of such transfer.

 

12.9.                     CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL

 

(A)                               EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT TO SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH UNITED STATES FEDERAL OR NEW YORK STATE COURT AND THE
BORROWER, THE ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE AND EACH LENDER
IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS WHICH ANY OF
THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING
IN SUCH RESPECTIVE JURISDICTIONS.

 

(B)                               AS A METHOD OF SERVICE, THE BORROWER, THE
ADMINISTRATIVE AGENT, THE UK SECURITY TRUSTEE AND EACH LENDER IRREVOCABLY
CONSENT TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING,
BROUGHT IN ANY SUCH UNITED STATES FEDERAL OR NEW YORK STATE COURT BY THE
DELIVERY OF COPIES OF SUCH PROCESS TO THE BORROWER, THE ADMINISTRATIVE AGENT,
THE UK SECURITY TRUSTEE OR EACH RESPECTIVE LENDER, AS THE CASE MAY BE, AT THE
ADDRESSES SPECIFIED ON THEIR RESPECTIVE SIGNATURE PAGES TO THIS AGREEMENT OR BY
CERTIFIED MAIL DIRECT TO SUCH RESPECTIVE ADDRESSES.

 

(C)                               EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHT, POWER OR REMEDY UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT.  THE TERMS AND THE PROVISIONS OF THIS SECTION CONSTITUTE A
MATERIAL INDUCEMENT TO LENDERS ENTERING INTO THIS AGREEMENT.

 

12.10.              GOVERNING LAW

 

THIS AGREEMENT AND EACH NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE
LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE.

 

168

--------------------------------------------------------------------------------


 

12.11.              Severability of Provisions

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

12.12.              Headings

 

The Table of Contents and Article and Section headings used in this Agreement
are for convenience of reference only and shall not affect the construction of
this Agreement.

 

12.13.              Termination of Agreement

 

This Agreement shall terminate when the Commitment of each Lender has terminated
and all outstanding Obligations and Loans have been paid in full and all Letters
of Credit have expired or been terminated; provided, however, that the rights
and remedies of the Administrative Agent and each Lender with respect to any
representation and warranty made by the Borrower pursuant to this Agreement or
any other Loan Document, and the indemnification provisions contained in this
Agreement and any other Loan Document, shall be continuing and shall survive any
termination of this Agreement or any other Loan Document.

 

12.14.              Confidentiality

 

Each of the Lenders severally agrees to keep confidential all non-public
information pertaining to the Borrower and its Subsidiaries and their respective
predecessors in interest which is provided to it by any such parties in
accordance with such Lender’s customary procedures for handling confidential
information of this nature and in a prudent fashion, and shall not disclose such
information to any Person except (i) to the extent such information is public
when received by such Lender or becomes public thereafter due to the act or
omission of any party other than a Lender, (ii) to the extent such information
is independently obtained from a source other than the Borrower or its
Subsidiaries and such information from such source is not, to such Lender’s
knowledge, subject to an obligation of confidentiality or, if such information
is subject to an obligation of confidentiality, that disclosure of such
information is permitted, (iii) to an Affiliate of such Lender (or its
investment advisor), counsel, auditors, ratings agencies, examiners of any
regulatory authority having or asserting jurisdiction over such Lender,
accountants and other consultants retained by the Administrative Agent or any
Lender or to any Affiliate of a Lender which is a direct or indirect contractual
counterparty in swap agreements with the Borrower or a Subsidiary of the
Borrower or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 12.14) or to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with rating issued with
respect to such Lender, (iv) in connection with any litigation or the
enforcement of the rights of any Lender or the Administrative Agent under this
Agreement or any other Loan Document, (v) to the extent (x) required by any
applicable statute, rule or regulation or court order (including, without
limitation, by way of subpoena) or

 

169

--------------------------------------------------------------------------------


 

pursuant to the request of any Governmental Authority having or asserting
jurisdiction over any Lender or the Administrative Agent or any of their
respective affiliates; provided, however, that in such event, if the
Lender(s) are not legally prohibited from doing so, the Lender shall provide the
Borrower with prompt notice of such requested disclosure so that the Borrower
may seek a protective order or other appropriate remedy, and, in any event, the
Lenders will endeavor in good faith to provide only that portion of such
information which, in the reasonable judgment of the Lender(s), is relevant and
legally required to be provided (y) requested by any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with rating issued with respect to such Lender or
(z) requested by any pledgee referred to in Section 12.8(e) or a direct or
indirect contractual counterparty in swap agreements with a Lender or a Person
that such Lender is a direct or indirect counterparty in a swap agreement or
such contractual counterparty’s professional advisor (so long as such pledgee or
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 12.14) or
(vi) to the extent disclosure to other entities is appropriate in connection
with any proposed or actual assignment or grant of a participation by any of the
Lenders of interests in this Agreement and/or any of the other Loan Documents to
such other entities (who will in turn be required to maintain confidentiality as
if they were Lenders parties to this Agreement).  In no event shall the
Administrative Agent or any Lender be obligated or required to return any such
information or other materials furnished by the Borrower.

 

12.15.              Concerning the Collateral and the Loan Documents

 

A.                                   Authority.  Each Lender authorizes and
directs JPMCB and/or its designated affiliate to act as Collateral Agent under
the Collateral Security Agreement and or UK Security Trustee under the UK
Security Documents and to enter into the Loan Documents relating to the
Collateral (including, without limitation, the Collateral Security Agreement)
for the benefit of the Lenders and the other Secured Parties.  Each Lender
agrees that any action taken by the Administrative Agent or the Required Lenders
(or, where required by the express terms hereof, a different proportion of the
Lenders) in accordance with the provisions hereof or of the other Loan
Documents, and the exercise by the Administrative Agent, the Collateral Agent,
the UK Security Trustee or the Required Lenders (or, where so required, such
different proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Without limiting the generality of the
foregoing, the Administrative Agent or the Collateral Agent, as the case may be,
shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders with respect to all payments and
collections arising in connection herewith and with the Loan Documents relating
to the Collateral; (ii) execute and deliver each Loan Document relating to the
Collateral and accept delivery of each such agreement delivered by the Borrower
or any of its Subsidiaries, (iii) act as Collateral Agent for the Lenders and
certain other Secured Parties for purposes stated in the Security Documents to
the extent such perfection is required under the Loan Documents, provided,
however, the Collateral Agent hereby appoints, authorizes and directs each
Lender to act as collateral sub-agent for the Collateral Agent and the Lenders
for purposes of the perfection of all security interests and Liens with respect
to the Borrower’s and its Subsidiaries’ respective deposit accounts maintained
with, and cash and Cash Equivalents held by, such Lender; (iv) manage, supervise
and otherwise deal with the Collateral; (v) take such action as is necessary or
desirable

 

170

--------------------------------------------------------------------------------


 

to maintain the perfection and priority of the security interests and liens
created or purported to be created by the Loan Documents, and (vi) except as may
be otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all remedies given to the Administrative Agent or the Lenders
with respect to the Collateral under the Loan Documents relating thereto,
applicable law or otherwise.

 

B.                                     Release of Collateral.

 

(a)                               The Administrative Agent and the Lenders
hereby direct the Administrative Agent, the Collateral Agent or the UK Security
Trustee, as the case may be, to release, in accordance with the terms hereof,
any Lien held by the Administrative Agent, the Collateral Agent or the UK
Security Trustee, as the case may be, for the benefit of the Secured Parties
(and in the case of a sale, transfer or disposition of all of the assets or
Capital Stock of a Subsidiary under clause (B) below, to release the affected
Subsidiary from its guaranty):

 

(i)                                     against all of the Collateral, upon
final and indefeasible payment in full of the Loans and Obligations and
termination hereof;

 

(ii)                                  against any part of the Collateral sold,
transferred or disposed of by the Borrower or any of its Subsidiaries to the
extent such sale, transfer or disposition is permitted hereby (or permitted
pursuant to a waiver or consent of a transaction otherwise prohibited hereby);

 

(iii)                               against any Collateral acquired by the
Borrower or any of its Subsidiaries after the Closing Date and at least 70% of
the purchase price therefor is within 120 days of the acquisition thereof
financed with Indebtedness secured by a Lien permitted by Section 8.1(c);

 

(iv)                              so long as no Default or Event of Default has
occurred and is continuing, in the sole discretion of the Administrative Agent
upon the request of the Borrower, against any part of the Collateral with a fair
market value of less than $10,000,000 in the aggregate during the term of this
Agreement as such fair market value may be certified to the Administrative
Agent, the Collateral Agent and the UK Security Trustee by the Borrower in an
officer’s certificate acceptable in form and substance to the Administrative
Agent, the Collateral Agent and the UK Security Trustee;

 

(v)                                 against a part of the Collateral which
release does not require the consent of all of the Lenders as set forth in
Section 12.1(a)(ii), if such release is consented to by the Required Lenders;

 

(vi)                              against the Collateral consisting of
Receivables Facility Assets upon the entry by the Borrower and/or its
Subsidiaries into a Permitted Account Receivable Securitization; provided,
however, that (y) neither the Administrative Agent nor the Collateral Agent nor
the UK Security Trustee shall be required to execute any such document on terms
which, in its opinion, would expose it to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (z) such release shall not in any

 

171

--------------------------------------------------------------------------------


 

manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Borrower or any of its Subsidiaries in respect of) all
interests retained by the Borrower and/or any of its Subsidiaries, including
(without limitation) the proceeds of any sale, all of which shall continue to
constitute part of the Collateral; and

 

(vii)                           against any cash collateral securing LC
Obligations as contemplated by Section 5.4 and Article IX, upon the written
request of the Borrower to the Administrative Agent or the applicable Facing
Agent, as the case may be, if at the time of the release of the Lien the Senior
Secured Leverage Ratio, on a Pro Forma Basis, for the Test Period for the most
recently ended Fiscal Quarter was not in excess of 3.75 to 1.00.

 

(b)                              Each of the Lenders hereby directs the
Administrative Agent to (or to cause the Administrative Agent to) execute and
deliver or file such termination and partial release statements and such other
things as are necessary to release Liens to be released pursuant to this
Section 12.15 promptly upon the effectiveness of any such release or enter into
intercreditor agreements contemplated or permitted herein.

 

C.                                     No Obligation.  Neither the
Administrative Agent nor the Collateral Agent nor the UK Security Trustee shall
have any obligation whatsoever to any Lender or to any other Person to assure
that the Collateral exists or is owned by the Borrower or any of its
Subsidiaries or is cared for, protected or insured or has been encumbered or
that the Liens granted to the Administrative Agent, the Collateral Agent or the
UK Security Trustee herein or pursuant to the Loan Documents have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Administrative Agent, the Collateral Agent or the UK Security Trustee in any
of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Administrative
Agent the Collateral Agent or the UK Security Trustee may act in any manner it
may deem appropriate, in its sole discretion, given the Administrative Agent’s,
the Collateral Agent’s and the UK Security Trustee’s own interests in the
Collateral as one of the Lenders and that neither the Administrative Agent nor
the Collateral Agent nor the UK Security Trustee shall have any duty or
liability whatsoever to any Lender, provided, that, notwithstanding the
foregoing, the Administrative Agent, the Collateral Agent and the UK Security
Trustee shall be responsible for their respective grossly negligent actions or
actions constituting intentional misconduct.

 

D.                                    Senior Secured Note Liens.  Each Lender
hereby instructs Administrative Agent and the Collateral Agent to enter into the
Collateral Security Agreement and the Intercreditor Agreement and the UK
Security Trustee to enter into the UK Security Documents and the Intercreditor
Agreement and such amendments or modifications thereto and to the other Security
Documents consistent herewith and as Administrative Agent or the Collateral
Agent or the UK Security Trustee reasonably determines to be necessary to cause
the Liens on the Collateral securing the Obligations (other than the Capital
Stock Collateral) to be pari passu with the Liens on the Senior Secured Note
Obligations (as defined in the Intercreditor Agreement).  Each Lender agrees
that it shall not challenge or question in any proceeding the validity or

 

172

--------------------------------------------------------------------------------


 

enforceability of this Section 12.15(d) or any corresponding provisions with
respect thereto in the Collateral Security Agreement or the Intercreditor
Agreement.

 

12.16.              Intentionally Omitted

 

12.17.              Registry

 

The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for purposes of this Section 12.17 to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender. 
Failure to make any such recordation, or any error in such recordation shall not
affect the Borrower’s obligations in respect of such Loans.  With respect to any
Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 12.8(c).  Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note evidencing such Loan, and thereupon
one or more new Notes in the same aggregate principal amount then owing to such
assignor or transferor Lender shall be issued to the assigning or transferor
Lender and/or the new Lender.  The Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this
Section 12.17.

 

12.18.              Accounts Receivable Securitization

 

A.                                   By its execution of this Agreement, each
Lender agrees, for the benefit of the holders from time to time of interests in
trade receivables under the Permitted Accounts Receivables Securitization not
to:

 

(a)                                  challenge the “true sale” characterization
of the sales and transfers of Accounts Receivables by  the Borrower or any
Participating Subsidiary to a Receivables Subsidiary pursuant to a Permitted
Accounts Receivable Securitization;

 

(b)                                 join in any proceeding in whole or in part
to commence or consent to the commencement of a case against a Receivables
Subsidiary under the Federal Bankruptcy Code or any other applicable bankruptcy,
insolvency or similar federal or state law or file a petition seeking or
consenting to reorganization or relief under any applicable federal or state law
relating to

 

173

--------------------------------------------------------------------------------


 

bankruptcy, or seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of a Receivables
Subsidiary or any substantial part of its assets; or

 

(c)                                  assert or consent to any attempt by any
person to assert that a Receivables Subsidiary should be substantively
consolidated with the Borrower or any other Subsidiary.

 

B.                                     By its execution of this Agreement, each
Lender further authorizes the Administrative Agent, the Collateral Agent and the
UK Security trustee, in each case, with the approval of the Administrative
Agent, to enter into an intercreditor agreement with the Persons providing a
Permitted Accounts Receivables Securitization as long as the provisions of any
such agreement are not materially more burdensome to the Lenders than are
typical for like receivables transactions.

 

12.19.              Certain Guarantee Obligations.

 

The Borrower hereby guarantees all obligations of each of its Subsidiaries (for
so long as such Subsidiary remains a Subsidiary) under all Interest Rate
Agreements and Other Hedging Agreements entered into by such Subsidiary with any
Lender or any Affiliate of a Lender (even if such Person subsequently ceases to
be a Lender hereunder for any reason), which obligations are pursuant to the
terms of such Interest Rate Agreements and Other Hedging Agreements expressly
secured by the security interests granted under the Collateral Security
Agreement.  The provisions of Sections 4 through 9 of the Subsidiary Guaranty
are hereby incorporated herein by reference mutatis mutandis as if all
references to “Guarantor” and “Guaranteed Obligations” were references to the
Borrower and the obligations guaranteed by this Section 12.19, respectively.

 

12.20.              Redesignation of Unrestricted Subsidiaries

 

Any Unrestricted Subsidiary may be redesignated as a Subsidiary provided that
(i) the Borrower shall have delivered to the Administrative Agent (not less than
30 days prior to the date the Borrower desires such redesignation to be
effective) a notice signed by a Responsible Financial Officer identifying the
Unrestricted Subsidiary to be so redesignated and providing such other
information as the Administrative Agent may request, (ii) immediately before and
immediately after the effectiveness of such redesignation, no Default or Event
of Default exists or will exist (including, without limitation, the
permissibility of any Investment, Indebtedness, Liens or other obligations
existing at such Subsidiary) and, if the Unrestricted Subsidiary is a Foreign
Subsidiary, the Borrower shall be in compliance with the provisions of
Section 8.7(m) as if the designation of such Unrestricted Subsidiary as a
Subsidiary were an Acquisition, (iii) Borrower has complied, to the extent
applicable, with the provisions of Section 7.11 and the applicable Subsidiary,
on the effective date of such redesignation is in compliance with the terms and
conditions of all applicable Security Documents, (iv) such Unrestricted
Subsidiary is the subsidiary of either the Borrower or a Subsidiary, (v) the
Administrative Agent has received such other documents (including without
limitation any additional security documents whether or not required by
Section 7.11), instruments and opinions as it may reasonably request in
connection with such redesignation, and all such instruments, documents and
opinions shall be reasonably

 

174

--------------------------------------------------------------------------------


 

satisfactory in form and substance to the Administrative Agent and (vi) on the
desired effective date of such redesignation, the Borrower shall deliver a
certificate from a Responsible Officer confirming clauses (ii) through (v) above
and that the representations and warranties contained in this Agreement and the
other Loan Documents are true and correct in all material respects on the date
of, and after giving effect to, such redesignation as though made on such date
(except to the extent such representations and warranties are expressly made of
a specified date in which event they shall be true as of such date).  Effective
at the time of delivery of the certificate required pursuant to clause
(vi) above, the Unrestricted Subsidiary Investment Basket shall be increased by
(A) if such Unrestricted Subsidiary was so designated after the Third Amendment
Effective Date, the fair market value of such Subsidiary or (B) if such
Unrestricted Subsidiary was so designated on the Third Amendment Effective Date,
the lesser of (y) the aggregate amount of outstanding Investments made after the
Third Amendment Effective Date by the Borrower or any Subsidiary in such
Unrestricted Subsidiary or (z) the fair market value of such Unrestricted
Subsidiary immediately prior to the effective date of such redesignation.    The
Borrower agrees that any merger or consolidation of any Unrestricted Subsidiary
with or into Borrower or any Subsidiary shall be required to satisfy the
conditions of this Section 12.20 prior to completing any such transaction.

 

12.21.              Administrative Agent and Collateral Agent as Joint Creditors

 

Each of the Credit Parties and each Lender and Agent and the Collateral Agent
agrees that each of the Administrative Agent and Collateral Agent shall be a
joint and several creditor (in Dutch: hoofdelijk schuldeiser) (together with the
relevant Lender or Agent) of the Obligations and Guaranteed Obligations owed to
each Lender or Agent under or in connection with all Loan Documents and that
accordingly each of the Administrative Agent and Collateral Agent will have its
own independent right to demand payment and performance by the obligors of such
obligations.  However, any discharge of a Credit Party of any such obligation to
the Administrative Agent, Collateral Agent or any other relevant Lender, Agent
or creditor referred to above, shall, to the same extent, discharge such Credit
Party vis-à-vis the others in respect of such obligation, and a Lender, Agent
and the Administrative Agent and Collateral Agent shall not by virtue of this
Section be entitled to pursue a Credit Party concurrently for the same
obligation.

 

12.22.              Amendment With Respect to Revolver Events of Default.

 

No amendment, modification or waiver of Section 9.1, any of the financial
definitions used in determining compliance with Section 9.1 or this
Section 12.22 or waiver of any Revolver Event of Default, may be effected
without the consent of the Majority Revolving Facility Lenders.

 

12.23.              Term C Dollar Lenders.

 

Each Term C Dollar Lender agrees that upon the earlier to occur of (x) the
Non-Extended Term B Loan Maturity Date and (y) the date that all Non-Extended
Term B Dollar Loans are prepaid or repaid in full (for any reason) (such earlier
date, the “Determination Date”):

 

175

--------------------------------------------------------------------------------


 

(a)                                  Without limitation of any of the terms of
the Loan Documents or any provisions thereof, the Borrower shall have the right
in its sole discretion at any time to refinance or replace all of the Facilities
outstanding immediately prior to the Determination Date under this Agreement
(other than the Term C Dollar Facility) (collectively, the “Refinanced Facility
Debt”) pursuant to separate credit documentation.  In connection therewith:

 

(i)                                     all collateral, guarantees and other
credit support that secures, guarantees or otherwise supports the Term C Dollar
Facility pursuant to the Loan Documents (including, without limitation, the
Security Documents) shall be available (on a pari passu basis in payment and
lien priority, and in any event on the same basis as the Facilities are afforded
under the Loan Documents as of the Fourth Amendment Effective Date) to secure,
guarantee or otherwise support any and all such Refinanced Facility Debt,
together with any other senior secured indebtedness of the Borrower (including,
without limitation, one or more revolving and/or term credit facilities), in an
aggregate principal amount not to exceed the greater of (A) the principal amount
of Refinanced Facility Debt outstanding on the Determination Date (or its
equivalent in any other currency) and (B) $2,100,000,000 (or its equivalent in
any other currency) (such greater amount, the “Minimum Floor Amount”), as the
Minimum Floor Amount may be reduced after the Determination Date pursuant to the
last sentence of the definition of “Permitted Refinancing Indebtedness”; and

 

(ii)                                  the Loan Documents shall be amended and
other documents and agreements will be entered into (such amendments, documents
and agreements solely requiring the signatures of the Administrative Agent and
the Borrower to be effective) in order to effectuate the foregoing and to make
any necessary conforming changes.

 

(b)                                 Notwithstanding anything to the contrary
contained in Section 4.4(c)(i), no prepayment of proceeds from a Recovery Event
shall be required pursuant to such Section to the extent that (x) no Event of
Default or Unmatured Event of Default then exists and (y) the Borrower delivers
a certificate to the Administrative Agent on or prior to such date stating that
an amount equal to the proceeds of such Recovery Event is expected to be used to
purchase assets used or to be used in the businesses referred to in Section 8.9
within 360 days following the date of receipt of such proceeds (which
certificate shall set forth the estimates of the proceeds to be so expended);
provided that (1) if all or any portion of such proceeds not so applied to such
prepayment are not so used (or contractually committed to be used) within such
360 day period as provided above, such remaining portion shall be applied on the
last day of the period or such earlier date as the Borrower is obligated to make
an offer to purchase Senior Secured Notes (2010) due to such Recovery Event as a
mandatory repayment of principal of outstanding Loans as provided in
Section 4.4(c)(i) and (2) if all or any portion of such proceeds result from a
Recovery Event involving Collateral owned by the Borrower or a Domestic
Subsidiary (other than the Capital Stock of a Foreign Subsidiary), then such
proceeds shall be required to be reinvested in assets located in the United
States constituting Collateral (to the extent not used to repay Loans pursuant
to Section 4.4(c)(i)).

 

176

--------------------------------------------------------------------------------


 

(c)                                  Article IX shall no longer apply for any
purpose under this Agreement (including, without limitation, for the purposes of
Section 2.1(a)(ii), Section 7.2(b), Section 8.7(j) and Section 8.7(m)).

 

(d)                                 “Permitted Refinancing Indebtedness” shall
mean, with respect to any Indebtedness, any Indebtedness refinancing, extending,
renewing or refunding such Indebtedness; provided, however, that any such
refinancing Indebtedness shall (i) be issued by the same obligor as the
Indebtedness being so refinanced (or by Huntsman Corporation or a Parent
Company) and be on terms, taken as a whole, not more restrictive than the terms
of the documents governing the Indebtedness being so refinanced; (ii) if the
Indebtedness being so refinanced is subordinated to the Obligations, be
subordinated to the Obligations on substantially the same terms (or on terms at
least as favorable to the Lenders) as Indebtedness being so refinanced; (iii) be
in a principal amount (as determined as of the date of the incurrence of such
refinancing Indebtedness in accordance with GAAP) not exceeding the principal
amount of the Indebtedness being refinanced on such date plus any call premiums,
prepayment fees, costs and expenses paid in connection with such refinancing;
(iv) not have a Weighted Average Life to Maturity less than the Indebtedness
being refinanced; (v) if the Indebtedness being refinanced is Public Notes, be
unsecured Indebtedness maturing no earlier than the then latest Term Maturity
Date; and (vi) be upon terms and subject to documentation which is in form and
substance reasonably satisfactory in all material respects to the Administrative
Agent.  Notwithstanding clauses (ii) and (v) above, after the Determination
Date, any such Indebtedness refinancing, extending, renewing or refunding the
Senior Subordinated Notes (2013), the Senior Subordinated Notes (2014), the
Senior Subordinated Notes (2015), any similar senior subordinated notes, any
senior unsecured notes and any senior secured notes may be senior second-lien
notes, senior unsecured notes and, to the extent capacity exists pursuant to the
Minimum Floor Amount, senior first-lien secured notes (provided that the Minimum
Floor Amount shall be reduced after the Determination Date by the aggregate
principal amount of any senior first-lien secured Indebtedness incurred pursuant
to this sentence, unless such Permitted Refinancing Indebtedness refinances,
extends, renews or refunds senior first-lien secured Indebtedness).

 

[signature pages follow]

 

177

--------------------------------------------------------------------------------


 

EXHIBIT B TO

SIXTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

CONSENT AND REAFFIRMATION

 

Reference is made to (i) the Credit Agreement dated as of August 16, 2005 (as
heretofore amended, supplemented and modified by the Consent and First Amendment
to the Credit Agreement dated as of December 12, 2005, the Consent and Second
Amendment to Credit Agreement and Amendment to Security Documents dated as of
June 30, 2006, the Third Amendment to Credit Agreement dated as of April 19,
2007, the Fourth Amendment to Credit Agreement dated as of June 22, 2009 and the
Fifth Amendment to Credit Agreement dated as of March 9, 2010, the “Credit
Agreement”), by and among Huntsman International LLC, a Delaware limited
liability company (the “Borrower”), JPMorgan Chase Bank, N.A., as Administrative
Agent, the Agents party thereto and the Lenders party thereto and (ii) the Sixth
Amendment to Credit Agreement (the “Sixth Amendment”) dated as of even date
herewith, among the Borrower, the Lenders party thereto and the Administrative
Agent.  Unless otherwise defined herein, capitalized terms used herein and
defined in the Credit Agreement (as amended by the Sixth Amendment, the “Amended
Credit Agreement”) are used herein as therein defined.

 

1.                                       Each of the undersigned hereby (a)
acknowledges receipt of a copy of the Sixth Amendment, (b) consents to and
approves the execution, delivery and performance of the Sixth Amendment and the
performance of the Credit Agreement as amended by the Sixth Amendment.

 

2.                                       After giving effect to the Sixth
Amendment and the amendments and modifications to the Loan Documents (including,
without limitation, waivers of provisions of any Loan Documents) effectuated by
the Sixth Amendment (collectively, the “Modifications”), each of the undersigned
ratifies, reaffirms and agrees to perform all of its obligations under each Loan
Document to which it is a party (whether as original signatory thereto, by
supplement thereto, by operation of law or otherwise), and agrees that all such
obligations remain in full force and effect including, without limitation, all
of its obligations under each of the following Loan Documents to which it is a
party:

 

(a)                                  the Amended Credit Agreement;

 

(b)                                 each Note;

 

(c)                                  each Security Document, including without
limitation:  (i) the Collateral Security Agreement dated as of August 16, 2005,
as heretofore amended, modified or supplemented (including by Supplement No. 1
to Collateral Security Agreement dated as of December 20, 2005 and Supplement
No. 2 to Collateral Security Agreement dated as of December 22, 2010), (ii) the
Pledge Agreement dated as of August 16, 2005, as heretofore amended, modified or
supplemented (including by Supplement No. 1 to Pledge Agreement dated as of
December 20, 2005 and Supplement No. 2 to Pledge Agreement dated as of December
22, 2010), (iii) the UK Pledge Agreements, (iv) the UK Debenture, and (v) the
Mortgages;

 

(d)                                 each Guaranty, including, without
limitation, the Subsidiary Guaranty dated as of August 16, 2005, as heretofore
amended, modified or supplemented (including by Supplement No. 1 to Subsidiary
Guaranty dated as December 20, 2005, Supplement No. 2 to Subsidiary Guaranty
dated as of December  20, 2005, Supplement No. 3 to Subsidiary Guaranty dated as
of December 20, 2005 and Supplement No. 4 to Subsidiary Guaranty dated as of
December 22, 2010); and

 

--------------------------------------------------------------------------------


 

3.                                       After giving effect to the Sixth
Amendment and the Modifications effectuated thereby, each of the undersigned,
with respect to each Security Document to which it is a party (a) reaffirms and
ratifies the Liens granted by the undersigned under such Security Document and
(b) confirms and acknowledges that the Liens granted by the undersigned under
such Security Document remain in full force and effect.

 

4.                                       After giving effect to the Sixth
Amendment and the Modifications effectuated thereby, each of the undersigned
agrees that, from and after the Sixth Amendment Effective Date, each reference
to “the Credit Agreement” in the Loan Documents shall be deemed to be a
reference to the Amended Credit Agreement.

 

5.                                       Each of the undersigned agrees that
this Consent and Reaffirmation is made for the benefit of the Administrative
Agent, the Lenders from time to time party to the Credit Agreement and the other
persons secured by any of the Security Documents (whether defined in such
Security Documents as “Secured Parties” or otherwise).

 

6.                                       EACH OF THE UNDERSIGNED AGREES THAT
THIS CONSENT AND REAFFIRMATION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, the
undersigned has caused this Consent and Reaffirmation to be duly executed and
delivered as of the                day of
                                      , 2011.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EXECUTED as a deed by

 

TIOXIDE AMERICAS LLC

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Witnessed by:

 

 

 

 

 

 

Executed and delivered as a deed on behalf of TIOXIDE GROUP acting by:

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

AIRSTAR CORPORATION

HUNTSMAN ADVANCED MATERIALS AMERICAS LLC

HUNTSMAN ADVANCED MATERIALS LLC

HUNTSMAN AUSTRALIA INC.

HUNTSMAN CHEMICAL PURCHASING CORPORATION

HUNTSMAN ENTERPRISES, INC.

HUNTSMAN ETHYLENEAMINES LLC

HUNTSMAN FUELS LLC

HUNTSMAN INTERNATIONAL FINANCIAL LLC

HUNTSMAN INTERNATIONAL FUELS LLC

HUNTSMAN INTERNATIONAL TRADING CORPORATION

HUNTSMAN MA INVESTMENT CORPORATION

HUNTSMAN MA SERVICES CORPORATION

HUNTSMAN PETROCHEMICAL LLC

HUNTSMAN PETROCHEMICAL PURCHASING CORPORATION

HUNTSMAN PROCUREMENT CORPORATION

HUNTSMAN PROPYLENE OXIDE LLC

HUNTSMAN PURCHASING, LTD.

                                                By:                             
Huntsman Procurement Corporation, its General Partner

POLYMER MATERIALS INC.

TIOXIDE AMERICAS (HOLDINGS) LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO

SIXTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

[FORM OF OPINION]

 

Subject to the foregoing and the other matters set forth herein, as of the date
hereof:

 

Each of the Delaware LLC Loan Parties is a limited liability company under the
DLLCA with limited liability company power and authority to enter into the
Opinion Documents and perform its obligations thereunder.  The Delaware
Corporation Loan Party is a corporation under the DGCL with corporate power and
authority to enter into the Opinion Documents and perform its obligations
thereunder.  With your consent, based solely on certificates from public
officials, we confirm that each of the Delaware Loan Parties is validly existing
and in good standing under the laws of the State of Delaware.

 

Each of the Texas Loan Parties is a limited liability company under the TBOC
with limited liability company power and authority to enter into the Opinion
Documents and perform its obligations thereunder.  With your consent, based
solely on certificates from public officials, we confirm that each of the Texas
Loan Parties is validly existing and in good standing under the laws of the
State of Texas.

 

The execution, delivery and performance of the Opinion Documents by each Opinion
Party that is a party thereto has been duly authorized by all necessary
corporate or limited liability company, as applicable, action of each Opinion
Party that is a party thereto and have been duly executed and delivered by each
of the Opinion Parties.

 

A.                                   Each of the Opinion Documents constitutes a
legally valid and binding obligations of each Credit Party that is a party
thereto, enforceable against each Credit Party in accordance with its terms.

 

B.                                     The execution and delivery of the Opinion
Documents by each Opinion Party, the borrowing of the Loans (as defined in the
Amended Credit Agreement) by the Borrower and the consummation by such Opinion
Party of the transactions contemplated by the Opinion Documents do not on the
date hereof:

 

violate the provisions of the Governing Documents of such Opinion Party;

 

violate any federal or New York statute, rule, or regulation applicable to the
such Opinion Party or the DGCL, DLLCA or TBOC,as applicable; or

 

require any consents, approvals, or authorizations to be obtained by such
Opinion Party from, or any registrations, declarations or filings to be made by
such Opinion Party with, any governmental authority under any federal or New
York statute, rule or regulation applicable to such Opinion Party (including,
without limitation, Regulations T, U or X of the Board of Governors of the
Federal Reserve System, assuming such Opinion Party complies with the provisions
of the Opinion Documents relating to the use of

 

--------------------------------------------------------------------------------


 

 

proceeds) or the DGCL, DLLCA or TLLCA, as applicable, on or prior to the date
hereof that have not been obtained or made.

 

C.                                     The Sixth Amendment does not, of itself,
adversely affect the validity under the New York UCC of the security interest of
Collateral Agent for the benefit of the Secured Parties (as defined in the
Security Agreement) (the “Secured Party”) in that part of the collateral
described in Section 1.1 of the Security Agreement in which the Credit Parties
have rights in which a valid security interest may be created under Article 9 of
the New York UCC (the “UCC Collateral”) and after giving effect to the Sixth
Amendment, Secured Party’s security interest in the UCC Collateral will be a
valid security interest under Article 9 of the New York UCC to the same extent
that it was a valid security interest  immediately before the effectiveness of
the Sixth Amendment.

 

D.                                    The Sixth Amendment does not, of itself,
adversely affect perfection of Secured Party’s security interest under the
Delaware UCC in that part of the UCC Collateral in which, immediately before the
effectiveness of the Sixth Amendment, Secured Party had a perfected security
interest solely by virtue of the filing of the Delaware Financing Statements in
the Office of the Secretary of State of the State of Delaware (the “Delaware
Filing Collateral”) and after giving effect to the Sixth Amendment, Secured
Party’s security interest in such Delaware Filing Collateral will be a perfected
security interest under Article 9 of the Delaware UCC to the same extent that it
was a perfected security interest immediately before the effectiveness of the
Sixth Amendment.

 

E.                                      The Sixth Amendment does not, of itself,
adversely affect perfection of Secured Party’s security interest under the Texas
UCC in that part of the UCC Collateral in which, immediately before the
effectiveness of the Sixth Amendment, Secured Party had a perfected security
interest solely by virtue of the filing of the Texas Financing Statement in the
Office of the Secretary of State of the State of Texas (the “Texas Filing
Collateral”) and after giving effect to the Sixth Amendment, Secured Party’s
security interest in such Texas Filing Collateral will be a perfected security
interest under Article 9 of the Texas UCC to the same extent that it was a
perfected security interest immediately before the effectiveness of the Sixth
Amendment.

 

F.                                      None of the Credit Parties is required
to be registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

Except as expressly set forth in paragraphs 6 through 8, we do not express any
opinion with respect to the creation, validity, attachment, perfection or
priority of any security interest or lien or the effectiveness of any sale or
other conveyance or transfer of real or personal property.  The opinions above
do not include any opinions with respect to compliance with laws relating to
permissible rates of interest.

 

Our opinions are subject to:

 

(a)                                  the effects of bankruptcy, insolvency,
reorganization, preference, fraudulent transfer, moratorium or other similar
laws relating to or affecting the rights or remedies of creditors, and the
judicial application of foreign laws or governmental actions affecting
creditors’ rights;

 

(b)                                 the effects of general principles of equity,
whether considered in a proceeding in equity or at law (including the possible
unavailability of specific performance or injunctive relief), concepts of
materiality, reasonableness, good faith, fair dealing and the discretion of the
court before which a proceeding is brought;

 

(c)                                  the invalidity under certain circumstances
under law or court decisions of provisions for the indemnification or
exculpation of or contribution to a party with respect

 

--------------------------------------------------------------------------------


 

to a liability where such indemnification, exculpation or contribution is
contrary to public policy; and

 

(d)                                 we express no opinion with respect to (i)
consents to, or restrictions upon, governing law, jurisdiction, venue, service
of process, arbitration, remedies or judicial relief; (ii) advance waivers of
claims, defenses, rights granted by law, or notice, opportunity for hearing,
evidentiary requirements, statutes of limitation, trial by jury or at law, or
other procedural rights; (iii) waivers of broadly or vaguely stated rights; (iv)
covenants not to compete; (v) provisions for exclusivity, election or cumulation
of rights or remedies; (vi) provisions authorizing or validating conclusive or
discretionary determinations; (vii) grants of setoff rights; (viii) provisions
to the effect that a guarantor is liable as a primary obligor, and not as a
surety and provisions purporting to waive modifications of any guaranteed
obligation to the extent such modification constitutes a novation; (ix)
provisions for the payment of attorneys’ fees where such payment is contrary to
law or public policy; (x) proxies, powers and trusts; (xi) provisions
prohibiting, restricting, or requiring consent to assignment or transfer of any
right or property; (xii) provisions for liquidated damages, default interest,
late charges, monetary penalties, prepayment or make-whole premiums or other
economic remedies to the extent such provisions are deemed to constitute a
penalty; (xiii) provisions permitting, upon acceleration of any indebtedness,
collection of that portion of the stated principal amount thereof which might be
determined to constitute unearned interest thereon; and (xiv) the severability,
if invalid, of provisions to the foregoing effect.

 

                                                We express no opinion or
confirmation as to federal or state securities laws (except as set forth in
paragraph 9 of this letter), tax laws, antitrust or trade regulation laws,
insolvency or fraudulent transfer laws, antifraud laws, compliance with
fiduciary duty requirements, pension or employee benefit laws, usury laws,
environmental laws, margin regulations (except as set forth in paragraph
5(iii)), FINRA rules or stock exchange rules (without limiting other laws
excluded by customary practice).

 

Without limiting the generality of the foregoing, the opinions expressed above
are also subject to the following limitations, exceptions and assumptions:

 

(a)                                  We have assumed that any conditions to the
effectiveness of the Opinion Documents have been satisfied or waived and that
any required lender consents to the Opinion Documents have been obtained;

 

(b)                                 We have assumed that immediately prior to
giving effect to the Opinion Documents, the Credit Agreement and the Security
Agreement were the legally valid, binding and enforceable obligations of the
parties thereto;

 

(c)                                  We have assumed that since the original
date of execution thereof, except as specifically set forth in the definition of
Loan Documents, the definition of Credit Agreement or the definition of Security
Agreement, no Loan Document has been amended, restated, modified, supplemented
or terminated and that no rights pursuant thereto have been released, waived or
modified either expressly or by any action or inaction of the parties thereto
and that no party has defaulted on its obligations under the Loan Documents;

 

(d)                                 We have assumed that since the original date
of filing thereof, no Delaware Financing Statement or Texas Financing Statement
has been amended, restated, modified, supplemented or terminated and that no
rights pursuant thereto have been released, waived or modified either expressly
or by any action or inaction of the parties thereto;

 

--------------------------------------------------------------------------------


 

(e)                                  With respect to our opinions in paragraphs
6, 7 and 8, we have assumed that none of Secured Party’s interest in the UCC
Collateral has been released in connection with the consummation of the
transactions contemplated by the Opinion Documents; and

 

(f)                                    The effect of New York law and court
decisions which provide that certain suretyship rights and defenses are
available to a party that encumbers its property to secure the obligations of
another.

 

The opinions set forth above are also subject to (i) the unenforceability of
contractual provisions waiving or varying the rules listed in Section 9-602 of
the New York UCC, (ii) the unenforceability under certain circumstances of
contractual provisions respecting self-help or summary remedies without notice
of or opportunity for hearing or correction, (iii) the effect of provisions of
the New York UCC and other general legal principles that impose a duty to act in
good faith and in a commercially reasonable manner, and (iv) the effect of
Sections 9-406, 9-407, 9-408 and 9-409 of the New York UCC on any provision of
any Loan Document that purports to prohibit, restrict, require consent for or
otherwise condition the assignment of rights under such Loan Document.

 

We call to your attention that enforcement of a claim denominated in a foreign
currency may be limited by requirements that the claim (or a judgment in respect
of the claim) be converted into United States dollars, and we express no opinion
as to the enforceability of any indemnity for losses associated with the
exchange of the judgment currency into any other currency.

 

Our opinions in paragraph 6 above are limited to Article 9 of the New York UCC,
our opinions in paragraph 7 above are limited to Article 9 of the Delaware UCC
and our opinions in paragraph 8 above are limited to Article 9 of the Texas UCC
and therefore those opinion paragraphs, among other things, do not address
collateral of a type not subject to, or excluded from the coverage of, Article 9
of the Applicable UCC.

 

Additionally,

 

(i)                                     We express no opinion with respect to
the priority of any security interest or lien.

 

(ii)                                  We express no opinion with respect to any
agricultural lien or any collateral that consists of letter-of-credit rights,
commercial tort claims, goods covered by a certificate of title, claims against
any government or governmental agency, consumer goods, crops growing or to be
grown, timber to be cut, goods which are or are to become fixtures, as-extracted
collateral or cooperative interests.

 

(iii)                               We assume the descriptions of collateral
contained in, or attached as schedules to, the Loan Documents and any financing
statements accurately and sufficiently describe the collateral intended to be
covered by the Loan Documents or such financing statements provided that we make
no such assumption as to the sufficiency of any collateral described solely by a
type of collateral defined in Article 9 of the Applicable UCC.  Additionally, we
express no opinion as to whether the phrases “all personal property” or “all
assets” or similarly general phrases would be sufficient to create a valid
security interest in the collateral or particular item or items of collateral;
however, we note that pursuant to Section 9-504 of the Applicable UCC the
phrases “all assets” or “all personal property” can be a sufficient description
of collateral for purposes of perfection by the filing of a financing statement.

 

(iv)                              We have assumed that each grantor of any
security interest has, or with respect to after-acquired property will have,
rights in the collateral granted by it or the power to transfer rights in such
collateral, and that each such grantor has received value, and express no
opinion as to the nature or extent of any grantor’s rights in any of the
collateral and we note that with respect to any after-acquired property, the
security interest will not attach until the applicable grantor acquires such
rights or power.

 

--------------------------------------------------------------------------------


 

(v)                                 We call to your attention the fact that the
perfection of a security interest in “proceeds” (as defined in the Applicable
UCC) of collateral is governed and restricted by Section 9-315 of the Applicable
UCC.

 

(vi)                              We have assumed that the exact legal name of
each Opinion Party is as set forth in the copy of the organizational documents
certified by the applicable Secretary of State, and we have also assumed the
accuracy of the other factual information set forth on the Financing Statements.

 

(vii)                           Section 552 of the federal Bankruptcy Code
limits the extent to which property acquired by a debtor after the commencement
of a case under the federal Bankruptcy Code may be subject to a security
interest arising from a security agreement entered into by the debtor before the
commencement of such case.

 

(viii)                        We express no opinion with respect to any property
subject to a statute, regulation or treaty of the United States whose
requirements for a security interest’s obtaining priority over the rights of a
lien creditor with respect to the property preempt Section 9-310(a) of the
Applicable UCC.

 

(ix)                                We express no opinion with respect to any
goods which are accessions to, or commingled or processed with, other goods to
the extent that the security interest is limited by Section 9-335 or 9-336 of
the Applicable UCC.

 

(x)                                   We call to your attention that a security
interest may not attach or become enforceable or be perfected as to contracts,
licenses, permits, equity interests or other property which are not assignable
under applicable law, or are subject to consent requirements or contractual or
other prohibitions or restrictions on assignment, except to the extent that any
such prohibitions, restrictions or consent requirements may be rendered
ineffective to prevent the attachment of the security interest pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Applicable UCC, as applicable, and
we note that the extent of any security interest created in reliance on such UCC
provisions may be limited.  In addition, we call to your attention that your
rights under the Loan Documents as secured parties may be subject to the
provisions of the organizational and governing documents of any entity in which
any equity interests (or other rights of equity holders or investors) are
pledged and the provisions of the applicable laws under which any such entity is
organized.

 

(xi)                                We express no opinion regarding any security
interest in any copyrights, patents, trademarks, service marks or other
intellectual property, or any license or sublicense thereof or the proceeds of
any of the foregoing except to the extent Article 9 of the Applicable UCC may be
applicable to the foregoing and, without limiting the generality of the
foregoing, we express no opinion as to the effect of any federal laws relating
to copyrights, patents, trademarks, service marks or other intellectual property
on the opinions expressed herein.  In addition, we call to your attention that
any license or sublicense of copyrights, patents, trademarks or other
intellectual property may not be assignable unless such license or sublicense
affirmatively permits the creation, perfection and enforcement of a security
interest therein.

 

(xii)                             We express no opinion as to the enforceability
of any provision of any Loan Document purporting to agree to the classification
or type of any property for purposes of the Applicable UCC.

 

--------------------------------------------------------------------------------


 

(xiii)         We express no opinion with respect to the security interest of
the Collateral Agent for the benefit of any secured party except to the extent
that the Collateral Agent has been duly appointed as agent for such persons.

 

With your consent, we have assumed (a) that the Loan Documents have been duly
authorized, executed and delivered by the parties thereto other than the Opinion
Documents by the Opinion Parties, (b) that the Loan Documents constitute legally
valid and binding obligations of the parties thereto other than the Opinion
Documents with respect the Credit Parties, enforceable against each of them in
accordance with their respective terms, and (c) that the status of the Loan
Documents as legally valid and binding obligations of the parties is not
affected by any (i) breaches of, or defaults under, agreements or instruments,
(ii) violations of statutes, rules, regulations or court or governmental orders,
or (iii) failures to obtain required consents, approvals or authorizations from,
or make required registrations, declarations or filings with, governmental
authorities, provided that we make no such assumption to the extent we have
opined as to such matters with respect to the Opinion Parties or Credit Parties
herein.

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.2(a)(1) TO

SIXTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

Exhibit 2.2(a)(1)

 

FORM OF

NON-EXTENDED TERM B DOLLAR NOTE

 

$         

 

New York, New York      

 

 

    ,20  

 

FOR VALUE RECEIVED, the undersigned, HUNTSMAN INTERNATIONAL LLC, a Delaware
limited liability company (“Borrower”), hereby unconditionally promises to pay
to                                      (the “Lender”) or its registered assigns
at the office of JPMorgan Chase Bank, N.A., located at 1111 Fannin, 10th Floor,
Houston, Texas 77002, in lawful money of the Unites States of America and in
immediately available funds, the principal amount of (a)
                                    DOLLARS ($                    ), or, if
less, (b) the aggregate unpaid principal amount of Non-Extended Term B Dollar
Loan made by the Lender to Borrower pursuant to Section 2.1(a) of the Credit
Agreement hereinafter referred to. The principal amount of the Non-Extended Term
B Dollar Loans evidenced hereby shall be payable in the amounts and at the times
set forth in the Credit Agreement, including, without limitation, such Lender’s
Pro Rata Share of the amounts specified in the definition of Non-Extended Term B
Dollar Loan evidenced hereby being payable on the Non-Extended Term B Loan
Maturity Date.  Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the applicable interest rate per annum determined as provided in, and payable as
specified in, Articles III and IV of the Credit Agreement.

 

The holder of this Non-Extended Term B Dollar Note is authorized to record the
date, Type, currency and amount of Non-Extended Term B Dollar Note made by the
Lender pursuant to Section 2.1 of the Credit Agreement, each conversion thereof,
the date of each interest rate conversion pursuant to Section 2.6 of the Credit
Agreement and the principal amount subject thereto, the date and amount of each
payment or prepayment of principal hereof, and in the case of each Eurocurrency
Loan, the length of the Interest Period with respect thereto on the records of
the Lender, and any such recordation shall (in the absence of manifest error)
constitute prima facie evidence of the accuracy of the information endorsed;
provided, however, that the failure to make any such endorsement shall not
affect the obligations of Borrower in respect of the Non-Extended Term B Dollar
Loan.

 

This Non-Extended Term B Dollar Note is one of the Non-Extended Term B Dollar
Notes referred to in the Credit Agreement dated as of August 16, 2005, as
amended through the Sixth Amendment (and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, JPMorgan Chase Bank, N.A., as a Lender and Administrative Agent for
the Lenders, and the financial institutions signatory thereto, and is subject to
the provisions thereof, and is subject to optional and mandatory prepayment in
whole or in part as provided therein. Terms defined in the Credit Agreement are
used herein with their defined meanings unless otherwise defined herein.

 

Upon the occurrence and during the continuance of anyone or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Non-Extended

 

--------------------------------------------------------------------------------


 

Term B Dollar Notes may become, or may be declared to be, immediately due and
payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Non-Extended Term B
Dollar Note, whether maker, principal, surety, guarantor, endorser or otherwise,
hereby waive presentment, demand, protest and all other notices of any kind.

 

THIS NON-EXTENDED TERM B DOLLAR NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.2(a)(2) TO

SIXTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

Exhibit 2.2(a)(2)

 

FORM OF
REVOLVING NOTE

 

$             

 

New York, New York      

 

 

    ,20  

 

FOR VALUE RECEIVED, the undersigned, HUNTSMAN INTERNATIONAL LLC, a Delaware
limited liability company (“Borrower”), hereby unconditionally promises to pay
to                                      (the “Lender”) or its registered assigns
at the office of JPMorgan Chase Bank, N.A., located at 1111 Fannin, 10th Floor,
Houston, Texas 77002, in the Applicable Currency in which such Revolving Loan
was made, in funds customary for the settlement of international transactions in
such Applicable Currency and in immediately available funds, the Dollar
Equivalent principal amount of (a)                                   
($                    ), or, if less, (b) the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to Borrower pursuant to
Section 2.1(b) of the Credit Agreement hereinafter referred to. The principal
amount of each Revolving Loan evidenced hereby shall be payable as set forth in
the Credit Agreement hereinafter referred to, with any then outstanding
principal amount of the Revolving Loans made by the Lender being payable on the
Revolver Termination Date.  Borrower further agrees to pay interest in like
money at such office on the unpaid principal amount hereof from time to time
outstanding at the applicable interest rate per annum determined as provided in,
and payable as specified in, Articles III and IV of the Credit Agreement.

 

The holder of this Revolving Note is authorized to record the date, Type,
currency and amount of each Revolving Loan made by the Lender pursuant to
Section 2.1 of the Credit Agreement, each continuation thereof, the date of each
interest rate conversion pursuant to Section 2.6 of the Credit Agreement and the
Assigned Dollar Value of the principal amount subject thereto, the date and
amount of each payment or prepayment of principal hereof, and in the case of
each Eurocurrency Loan, the length of the Interest Period with respect thereto
on the records of the Lender, and any such recordation shall (in the absence of
manifest error) constitute prima facie evidence of the accuracy of the
information recorded; provided, however, that the failure to make any such
recordation shall not affect the obligations of Borrower in respect of such
Revolving Loan.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement dated as of August 16, 2005, as amended through the Sixth Amendment
(and as further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, JPMorgan Chase Bank, N.A., as a
Lender and Administrative Agent for the Lenders, and the financial institutions
signatory thereto, and is subject to the provisions thereof, and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
defined in the Credit Agreement are used herein with their defined meanings
unless otherwise defined herein.

 

Upon the occurrence and during the continuance of anyone or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Revolving Note may become, or may be declared to be, immediately due and
payable, all as provided therein.

 

--------------------------------------------------------------------------------


 

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.2(a)(3) TO

SIXTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

Exhibit 2.2(a)(3)

 

FORM OF
SWING LINE NOTE

 

$          

 

New York, New York      

 

 

    , 20  

 

FOR VALUE RECEIVED, the undersigned, Huntsman International LLC, a Delaware
limited liability company (“Borrower”), unconditionally promises to pay to
JPMorgan Chase Bank, N.A. (“Swing Line Lender”) or its registered assigns, at
the office of Swing Line Lender, located at 1111 Fannin, 10th Floor, Houston,
Texas 77002 or such other office as Swing Line Lender may request, in the
Applicable Currency in which such Swing Line Loan was made, in funds customary
for the settlement of international transactions in such Applicable Currency and
in immediately available funds, the Dollar Equivalent principal amount of the
aggregate unpaid principal amount of all Swing Line Loans made by Swing Line
Lender to the undersigned pursuant to Section 2.1(c) of the Credit Agreement. 
The principal amount of each Swing Line Loan evidenced hereby shall be payable
as set forth in the Credit Agreement hereinafter referred to, with any
outstanding principal amount of the Swing Line Loans made by Swing Line Lender
being payable on the Revolver Termination Date.  Borrower further agrees to pay
interest on the unpaid principal amount hereof in like money from time to time
from the date hereof at the rates and on the dates specified in Articles III and
IV of the Credit Agreement.  Swing Line Lender is authorized to record the
information set forth in Section 2.1(c) of the Credit Agreement on the records
of Swing Line Lender, and any such recordation shall (in the absence of manifest
error) constitute prima facie evidence of the accuracy of the information so
recorded; provided, however, that the failure of Swing Line Lender to make such
recordation (or any error in such recordation) shall not affect the obligations
of Borrower hereunder or under the Credit Agreement.

 

This Swing Line Note is a Swing Line Note referred to in the Credit Agreement
dated as of August 16, 2005, as amended through the Sixth Amendment (and as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, and the financial institutions signatory
thereto, and is subject to the provisions thereof, and is subject to optional
and mandatory prepayment in whole or in part as provided therein.  Terms defined
in the Credit Agreement are used herein with their defined meanings unless
otherwise defined herein.

 

Upon the occurrence and during the continuance of anyone or more of the Events
of Default specified in the Credit Agreement all amounts then remaining unpaid
on this Swing Line Note may become, or may be declared to be, immediately due
and payable as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Swing Line Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.2(a)(4) TO

SIXTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

Exhibit 2.2(a)(4)

 

FORM OF

EXTENDED TERM B DOLLAR NOTE

 

$             

 

New York, New York    

 

 

    ,20  

 

FOR VALUE RECEIVED, the undersigned, HUNTSMAN INTERNATIONAL LLC, a Delaware
limited liability company (“Borrower”), hereby unconditionally promises to pay
to                                      (the “Lender”) or its registered assigns
at the office of JPMorgan Chase Bank, N.A., located at 1111 Fannin, 10th Floor,
Houston, Texas 77002, in lawful money of the Unites States of America and in
immediately available funds, the principal amount of
(a)                                    DOLLARS ($                    ), or, if
less, (b) the aggregate unpaid principal amount of Extended Term B Dollar Loan
made by the Lender to Borrower pursuant to Section 2.1(a) of the Credit
Agreement hereinafter referred to. The principal amount of the Extended Term B
Dollar Loans evidenced hereby shall be payable in the amounts and at the times
set forth in the Credit Agreement, including, without limitation, such Lender’s
Pro Rata Share of the amounts specified in the definition of Extended Term B
Dollar Loan evidenced hereby being payable on the Extended Term B Maturity
Date.  Borrower further agrees to pay interest in like money at such office on
the unpaid principal amount hereof from time to time outstanding at the
applicable interest rate per annum determined as provided in, and payable as
specified in, Articles III and IV of the Credit Agreement.

 

The holder of this Extended Term B Dollar Note is authorized to record the date,
Type, currency and amount of Extended Term B Dollar Note made by the Lender
pursuant to Section 2.1 of the Credit Agreement, each conversion thereof, the
date of each interest rate conversion pursuant to Section 2.6 of the Credit
Agreement and the principal amount subject thereto, the date and amount of each
payment or prepayment of principal hereof, and in the case of each Eurocurrency
Loan, the length of the Interest Period with respect thereto on the records of
the Lender, and any such recordation shall (in the absence of manifest error)
constitute prima facie evidence of the accuracy of the information endorsed;
provided, however, that the failure to make any such endorsement shall not
affect the obligations of Borrower in respect of the Extended Term B Dollar
Loan.

 

This Extended Term B Dollar Note is one of the Extended Term B Dollar Notes
referred to in the Credit Agreement dated as of August 16, 2005, as amended
through the Sixth Amendment (and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
JPMorgan Chase Bank, N.A., as a Lender and Administrative Agent for the Lenders,
and the financial institutions signatory thereto, and is subject to the
provisions thereof, and is subject to optional and mandatory prepayment in whole
or in part as provided therein. Terms defined in the Credit Agreement are used
herein with their defined meanings unless otherwise defined herein.

 

Upon the occurrence and during the continuance of anyone or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Extended Term B Dollar Notes may become, or may be declared to be,
immediately due and payable, all as provided therein.

 

--------------------------------------------------------------------------------


 

All parties now and hereafter liable with respect to this Extended Term B Dollar
Note, whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive presentment, demand, protest and all other notices of any kind.

 

THIS EXTENDED TERM B DOLLAR NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.2(a)(5) TO

SIXTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

Exhibit 2.2(a)(5)

 

FORM OF

TERM C DOLLAR NOTE

 

$       

 

New York, New York    

 

 

    ,20  

 

FOR VALUE RECEIVED, the undersigned, HUNTSMAN INTERNATIONAL LLC, a Delaware
limited liability company (“Borrower”), hereby unconditionally promises to pay
to                                      (the “Lender”) or its registered assigns
at the office of JPMorgan Chase Bank, N.A., located at 1111 Fannin, 10th Floor,
Houston, Texas 77002, in lawful money of the Unites States of America and in
immediately available funds, the principal amount of
(a)                                    DOLLARS ($                    ), or, if
less, (b) the aggregate unpaid principal amount of Term C Dollar Loan made by
the Lender to Borrower pursuant to Section 2.1(d) of the Credit Agreement
hereinafter referred to. The principal amount of the Term C Dollar Loans
evidenced hereby shall be payable in the amounts and at the times set forth in
the Credit Agreement, including, without limitation, such Lender’s Pro Rata
Share of the amounts specified in the definition of Term C Dollar Loan evidenced
hereby being payable on the Term C Maturity Date.  Borrower further agrees to
pay interest in like money at such office on the unpaid principal amount hereof
from time to time outstanding at the applicable interest rate per annum
determined as provided in, and payable as specified in, Articles III and IV of
the Credit Agreement.

 

The holder of this Term C Dollar Note is authorized to record the date, Type,
currency and amount of Term C Dollar Note made by the Lender pursuant to
Section 2.1 of the Credit Agreement, each conversion thereof, the date of each
interest rate conversion pursuant to Section 2.6 of the Credit Agreement and the
principal amount subject thereto, the date and amount of each payment or
prepayment of principal hereof, and in the case of each Eurocurrency Loan, the
length of the Interest Period with respect thereto on the records of the Lender,
and any such recordation shall (in the absence of manifest error) constitute
prima facie evidence of the accuracy of the information endorsed; provided,
however, that the failure to make any such endorsement shall not affect the
obligations of Borrower in respect of the Term C Dollar Loan.

 

This Term C Dollar Note is one of the Term C Dollar Notes referred to in the
Credit Agreement dated as of August 16, 2005, as amended through the Sixth
Amendment (and as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, JPMorgan Chase Bank, N.A.,
as a Lender and Administrative Agent for the Lenders, and the financial
institutions signatory thereto, and is subject to the provisions thereof, and is
subject to optional and mandatory prepayment in whole or in part as provided
therein. Terms defined in the Credit Agreement are used herein with their
defined meanings unless otherwise defined herein.

 

Upon the occurrence and during the continuance of anyone or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Term C Dollar Notes may become, or may be declared to be, immediately
due and payable, all as provided therein.

 

--------------------------------------------------------------------------------


 

All parties now and hereafter liable with respect to this Term C Dollar Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

 

THIS TERM C DOLLAR NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------